Execution Copy





[wescosecondamendedand_image1.gif]


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


September 24, 2015


among


WESCO DISTRIBUTION, INC.,
the other U.S. Borrowers party hereto,


WESCO DISTRIBUTION CANADA LP,
the other Canadian Borrowers party hereto,


the Other Loan Parties Party Hereto,


the Lenders Party Hereto,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, and


JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Administrative Agent
___________________________


J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
PNC BANK, NATIONAL ASSOCIATION,
US BANK, NATIONAL ASSOCIATION, and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Bookrunners and Joint Lead Arrangers


___________________________


BANK OF AMERICA, N.A.,
PNC BANK, NATIONAL ASSOCIATION,
US BANK, NATIONAL ASSOCIATION, and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents







ARTICLE I.
DEFINITIONS    1

Section 1.01
Defined Terms    1

Section 1.02
Classification of Loans and Borrowings    50

Section 1.03
Terms Generally    50

Section 1.04
Accounting Terms; GAAP    51

Section 1.05
Currency Matters    51

ARTICLE II.
THE CREDITS    51

Section 2.01
Revolving Commitments    52

Section 2.02
Loans and Borrowings    52

Section 2.03
Requests for Revolving Borrowings    53

Section 2.04
Protective Advances    54

Section 2.05
Swingline Loans and Overadvances    55

Section 2.06
Letters of Credit    58

Section 2.07
Funding of Borrowings    64

Section 2.08
Interest Elections    64

Section 2.09
Termination and Reduction of Commitments; Increase in Revolving
Commitments    66

Section 2.10
Repayment and Amortization of Loans; Evidence of Debt    68

Section 2.11
Prepayment of Loans    70

Section 2.12
Fees    70

Section 2.13
Interest    71

Section 2.14
Alternate Rate of Interest    72

Section 2.15
Increased Costs    73

Section 2.16
Break Funding Payments    74

Section 2.17
Withholding of Taxes; Gross-Up    75

Section 2.18
Payments Generally; Allocation of Proceeds; Sharing of Set-offs    78

Section 2.19
Mitigation Obligations; Replacement of Lenders    81

Section 2.20
Defaulting Lenders    81

Section 2.21
Returned Payments    83

Section 2.22
Banking Services and Swap Agreements    83

Section 2.23
Excess Resulting From Exchange Rate Change    84

ARTICLE III.
REPRESENTATIONS AND WARRANTIES    85

Section 3.01
Organization; Powers    85

Section 3.02
Authorization; Enforceability    85

Section 3.03
Governmental Approvals; No Conflicts    85

Section 3.04
Financial Condition; No Material Adverse Effect    86

Section 3.05
Properties    86

Section 3.06
Litigation and Environmental Matters    86

Section 3.07
Compliance with Laws and Agreements    87

Section 3.08
Investment Company Status    87

Section 3.09
Taxes    87

Section 3.10
ERISA; Canadian Pension Plans    87

Section 3.11
Disclosure    88

Section 3.12
[Reserved]    88

Section 3.13
Solvency    88

Section 3.14
Insurance    89

Section 3.15
Capitalization and Subsidiaries    89

Section 3.16
Security Interest in Collateral    89

Section 3.17
Employment Matters    90

Section 3.18
Common Enterprise    90

Section 3.19
Ranking; Other Indebtedness    90

Section 3.20
Anti-Corruption Laws and Sanctions    90

ARTICLE IV.
CONDITIONS    91

Section 4.01
Second Restatement Date    91

Section 4.02
Each Credit Event    94

ARTICLE V.
AFFIRMATIVE COVENANTS    94

Section 5.01
Financial Statements; Canadian Borrowing Base; U.S. Borrowing Base and Other
Information    94

Section 5.02
Notices of Material Events    98

Section 5.03
Existence; Conduct of Business    99

Section 5.04
Payment of Obligations    99

Section 5.05
Maintenance of Properties    99

Section 5.06
Books and Records; Inspection Rights    99

Section 5.07
Compliance with Laws    100

Section 5.08
Use of Proceeds    100

Section 5.09
Insurance    101

Section 5.10
Casualty and Condemnation    101

Section 5.11
Appraisals; Field Examinations    101

Section 5.12
Depository Banks; Control Agreements    102

Section 5.13
Additional Collateral; Further Assurances    103

Section 5.14
Covenants Regarding Accounts    105

Section 5.15
Obligations under Term Loan Documents    106

ARTICLE VI.
NEGATIVE COVENANTS    106

Section 6.01
Indebtedness    106

Section 6.02
Liens    110

Section 6.03
Fundamental Changes    112

Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions    115

Section 6.05
Asset Sales    117

Section 6.06
Sale and Leaseback Transactions    119

Section 6.07
Swap Agreements    119

Section 6.08
Restricted Payments; Certain Payments of Indebtedness    119

Section 6.09
Transactions with Affiliates    122

Section 6.10
Restrictive Agreements    123

Section 6.11
Amendment of Material Documents    123

Section 6.12
Fixed Charge Coverage Ratio    124

Section 6.13
Designation of Subsidiaries    124

Section 6.14
Canadian Defined Benefit Plans    125

ARTICLE VII.
EVENTS OF DEFAULT    125

ARTICLE VIII.
THE ADMINISTRATIVE AGENT AND CANADIAN ADMINISTRATIVE AGENT    128

ARTICLE IX.
MISCELLANEOUS    133

Section 9.01
Notices    133

Section 9.02
Waivers; Amendments    135

Section 9.03
Expenses; Indemnity; Damage Waiver    137

Section 9.04
Successors and Assigns    139

Section 9.05
Survival    142

Section 9.06
Counterparts; Integration; Effectiveness    143

Section 9.07
Severability    143

Section 9.08
Right of Setoff    143

Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process    144

Section 9.10
WAIVER OF JURY TRIAL    144

Section 9.11
Headings    145

Section 9.12
Confidentiality    145

Section 9.13
Several Obligations; Nonreliance; Violation of Law    146

Section 9.14
USA PATRIOT Act    146

Section 9.15
Disclosure    146

Section 9.16
Appointment for Perfection    146

Section 9.17
Interest Rate Limitation    146

Section 9.18
Judgment Currency Conversion    146

Section 9.19
Canadian Anti-Money Laundering Legislation    147

Section 9.20
Lender Loss Sharing Agreement    148

Section 9.21
Restatement    149

Section 9.22
ABL-Term Loan Intercreditor Agreement    150

Section 9.23
No Advisory or Fiduciary Responsibility    150

ARTICLE X.
[RESERVED.]    150

ARTICLE XI.
THE BORROWER REPRESENTATIVE    150

Section 11.01
Appointment; Nature of Relationship    150

Section 11.02
Powers    151

Section 11.03
Employment of Agents    151

Section 11.04
Notices    151

Section 11.05
Successor Borrower Representative    151

Section 11.06
Execution of Loan Documents; Borrowing Base Certificate    151

Section 11.07
Reporting    151

ARTICLE XII.
LIMITATIONS ON OBLIGATIONS OF CANADIAN LOAN PARTIES    151

Section 12.01
Limitations    151



SCHEDULES:
Revolving Commitment Schedule


Schedule 1.01 – Mandatory Costs
Schedule 2.06 -- Existing Letters of Credit
Schedule 3.06 -- Disclosed Matters
Schedule 3.10 – Canadian Pension Plans
Schedule 3.15 -- Capitalization and Subsidiaries
Schedule 4.01 -- Second Restatement Date Collateral Access Agreements
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.10 -- Existing Restrictions
EXHIBITS:
Exhibit A --     Form of Assignment and Assumption
Exhibit B --     Form of Borrowing Base Certificate
Exhibit C --
Form of Compliance Certificate

Exhibit D --     Form of Joinder Agreement
Exhibit E --     Form of Pledge and Security Agreement (U.S. Loan Parties)
Exhibit F-1--    Form of Canadian Guarantee
Exhibit F-2--    Form of Canadian Cross-Border Guarantee
Exhibit G-1--    Form of Canadian Pledge and Security Agreement
Exhibit G-2--    Form of Canadian Cross-Border Pledge and Security Agreement
Exhibit H--    Form of Note
    


SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 24, 2015 (as
it may be amended or modified from time to time, this “Agreement”), among WESCO
DISTRIBUTION, INC., a Delaware corporation, the other U.S. Borrowers party
hereto, WESCO DISTRIBUTION CANADA LP, an Ontario limited partnership, the other
Canadian Borrowers party hereto, the other Loan Parties party hereto, the
Lenders party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Administrative Agent.
WHEREAS, the Loan Parties are parties to the Amended and Restated Credit
Agreement dated as of December 12, 2012 among WESCO Distribution, Inc., as U.S.
Borrower, the other U.S. Borrowers party thereto, WESCO Distribution Canada LP,
as Canadian Borrower, the other Loan Parties party thereto, the lenders party
thereto (the “Existing Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent, and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative
Agent, as amended by the First Amendment to Amended and Restated Credit
Agreement and Consent and Waiver dated as of November 19, 2013 and the Second
Amendment to Amended and Restated Credit Agreement dated as of July 17, 2014 (as
so amended, the “Existing Credit Agreement”), pursuant to which the Existing
Lenders agreed to make certain loans and provide certain other credit
accommodations to the borrowers thereunder from time to time; and
WHEREAS, the Loan Parties have requested that the Existing Lenders agree to
further amend and restate the Existing Credit Agreement in its entirety to,
among other things make certain modifications to the terms and provisions of the
Existing Credit Agreement;
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree that the Existing Credit Agreement
is amended and restated in its entirety by this Agreement and hereby further
agree as follows:
ARTICLE I.

Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2029 Convertible Debentures” means the 6.0% Convertible Debentures due 2029
issued by Holdings pursuant to the 2029 Convertible Debentures Indenture.
“2029 Convertible Debentures Indenture” means that certain Indenture dated as of
August 27, 2009 among Holdings as issuer, WESCO Distribution, Inc. as guarantor
and The Bank of New York Mellon, as trustee, including any supplemental
indenture executed or delivered in connection therewith, as the same may be
amended, modified, waived, or supplemented from time to time.
“ABL Priority Collateral” has the meaning assigned to such term in the ABL-Term
Loan Intercreditor Agreement.
“ABL-Term Loan Intercreditor Agreement” means (i) that certain Intercreditor
Agreement, dated as of the First Restatement Date, by and among the
Administrative Agent, the Canadian Administrative Agent, the Term Loan Agent and
WESCO Distribution, Inc., as the same may be amended, supplemented or otherwise
modified from time to time, and (ii) any other similar Intercreditor
Agreement(s) executed and delivered after the Second Restatement Date by the
Administrative Agent, the Canadian Administrative Agent (if applicable), any
Term Loan Agent and WESCO Distribution, Inc.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Account” has the meaning assigned to such term in the U.S. Security Agreement.
“Account Debtor” means any Person obligated on an Account.
“Acquisition” any transaction, or any series of related transactions,
consummated on or after the Second Restatement Date, by which any Borrower or
Loan Guarantor (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
acquires all or substantially all of the Equity Interests of any other Person.
“Adjusted Fixed Charge Coverage Ratio” means, for any period of four consecutive
fiscal quarters, the ratio of (a) EBITDA for such period to (b) Adjusted Fixed
Charges for such period, all calculated for Holdings and its Subsidiaries on a
consolidated basis in accordance with GAAP.
“Adjusted Fixed Charges” means, for purposes of determining whether a particular
payment under Section 6.08(b)(vi) or a particular Investment (each a “Subject
Transaction”) may be made or consummated pursuant to the terms of this
Agreement, with reference to any period, without duplication, cash Interest
Expense for such period, plus scheduled principal payments on Indebtedness made
during such period (excluding (A) any scheduled payment on Indebtedness to the
extent funded with additional Indebtedness permitted under Section 6.01 and (B)
principal payments in respect of (i) the Revolving Loans or (ii) Indebtedness
owing under the Receivables Securitization Agreements, plus expense for taxes
paid in cash for such period, plus Restricted Payments (other than Restricted
Payments made by any Loan Party or any Restricted Subsidiary of a Loan Party to
any Loan Party or to one or more Intermediate Holding Companies that
subsequently distribute the proceeds of such Restricted Payments to one or more
Loan Parties) paid in cash during such period, plus Capital Lease Obligation
payments and unfinanced Capital Expenditures made in cash during such period
(other than any such Capital Lease Obligation payments or Capital Expenditures
to the extent that such Capital Lease Obligation payments or Capital
Expenditures are made with proceeds from (A) the sale of assets not constituting
ABL Priority Collateral and such sale is permitted by this Agreement, (B) sale
of Equity Interests permitted by this Agreement, (C) trade-ins of machinery,
equipment or motor vehicles or (D) insurance covering any loss or damage to
Collateral), plus cash contributions to any Plan or any Canadian Pension Plan
for such period to the extent such contributions have not been deducted in the
calculation of EBITDA for such period, plus Investments made under Section
6.04(o) during such period (including without limitation, any such Investment
made under Section 6.04(o) to be made in respect of the Subject Transaction),
all calculated for Holdings and its Restricted Subsidiaries on a consolidated
basis in accordance with GAAP.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.
“Affiliate Subordination Agreement” means the Amended and Restated Affiliate
Subordination Agreement dated as of the Second Restatement Date among the Loan
Parties party thereto and the Administrative Agent, as the same may be amended,
supplemented or otherwise modified from time to time.
“Agents” means, individually and collectively, as the context may require, the
Administrative Agent and the Canadian Administrative Agent.
“Aggregate Availability” means, at any time, an amount equal to (a) the lower of
(i) the Aggregate Revolving Commitments and (ii) the Aggregate Borrowing Base
minus (b) the Aggregate Revolving Exposure (calculated with respect to any
Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).
“Aggregate Availability Trigger Amount” means, at any time, the greater of (i)
$48,000,000 and (ii) ten percent (10%) of the lesser at such time of (A) the
Aggregate Revolving Commitments and (B) the Aggregate Borrowing Base.
“Aggregate Borrowing Base” means the aggregate amount of the U.S. Borrowing Base
and the Canadian Borrowing Base; provided that the maximum amount of the
Canadian Borrowing Base which may be included in the Aggregate Borrowing Base is
the Canadian Sublimit.
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
the Lenders at such time.
“Aggregate Revolving Commitments” means, at any time, the aggregate Revolving
Commitments of the Lenders at such time.
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of the Lenders at such time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the LIBO Rate at
approximately 11:00 a.m. London time on such day, subject to the interest rate
floor set forth therein. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.
“AML Legislation” has the meaning assigned to such term in Section 9.19.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Commitment Fee Rate” means 0.25% per annum.
“Applicable Percentage” means (a) in the case of any Lender, with respect to
Revolving Loans, LC Exposure, Swingline Loans, or Overadvances, the percentage
of the Aggregate Revolving Commitments equal to such Lender’s Revolving
Commitment (or, if the Revolving Commitments have terminated or expired, such
Lender’s share of the Aggregate Revolving Exposure at that time), (b) in the
case of any U.S. Lender, with respect to U.S. Revolving Loans, U.S. LC Exposure,
U.S. Swingline Loans, or U.S. Overadvances, a percentage of the aggregate U.S.
Commitments equal to such U.S. Lender’s U.S. Commitment (or, if the U.S.
Commitments have terminated or expired, such U.S. Lender’s share of the
aggregate U.S. Revolving Exposure at that time) and (c) in the case of any
Canadian Lender, with respect to Canadian Revolving Loans, Canadian LC Exposure,
Canadian Swingline Loans, or Canadian Overadvances, a percentage of the total
Canadian Commitments equal to such Canadian Lender’s Canadian Commitment (or, if
the Canadian Commitments have terminated or expired, such Canadian Lender’s
share of the aggregate Canadian Revolving Exposure at that time); provided that
in the case of Section 2.20 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Revolving Commitment (or U.S. Commitment or Canadian
Commitment, as applicable) shall be disregarded in any of such calculations.
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, CDOR
Rate Loan, ABR Loan, Canadian Prime Rate Loan or LC Disbursement bearing
interest at the Overnight LIBO Rate, as the case may be, the applicable rate per
annum set forth below under the caption “Eurodollar Spread, CDOR Rate Spread and
Overnight LIBO Spread” or “ABR Spread and Canadian Prime Rate Spread”, as the
case may be, based upon Average Quarterly Availability during the most recently
completed fiscal quarter of Holdings; provided that until the fifth Business Day
following the Borrowers’ fiscal quarter ending December 31, 2015, the
“Applicable Rate” shall be the applicable spreads set forth below for Category
1:
Category
Average Quarterly Availability
Eurodollar Spread, CDOR Rate Spread and Overnight LIBO Spread
ABR Spread and Canadian Prime Rate Spread
Category 1
≥50% of the Aggregate Revolving Commitments
1.25%
0.25%
Category 2
<50% but ≥25% of the Aggregate Revolving Commitments
1.50%
0.50%
Category 3
<25% of the Aggregate Revolving Commitments
1.75%
0.75%



For purposes of the foregoing, the Applicable Rate shall be determined by the
Administrative Agent as of the end of each fiscal quarter of Holdings based upon
the Borrowing Base Certificates that are delivered from time to time pursuant to
Section 5.01(f) during such fiscal quarter, with any changes to the Applicable
Rate resulting from changes in the Average Quarterly Availability to be
effective on the fifth Business Day after the end of each fiscal quarter;
provided that at the request of the Administrative Agent or the Required
Lenders, the Applicable Rate shall be the applicable spreads set forth above for
Category 3: (A) at any time that any Event of Default has occurred and is
continuing (other than an Event of Default arising from the failure to deliver
any Borrowing Base Certificate) or (B) if the Borrowers fail to deliver any
Borrowing Base Certificate that is required to be delivered pursuant to Section
5.01(f), during the period from the expiration of the time for delivery thereof
until five Business Days after such Borrowing Base Certificate is delivered;
provided further that, if any Borrowing Base Certificate is at any time restated
or otherwise revised or if the information set forth in any Borrowing Base
Certificate otherwise proves to be false or incorrect such that the Applicable
Rate would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any such applicable periods and shall be
due and payable on demand.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Second Restatement
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.
“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitments then in effect minus the Aggregate Revolving Exposure at such time
(calculated with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings).
“Average Quarterly Availability” means, for any fiscal quarter, the average
daily Aggregate Availability for such fiscal quarter. Average Quarterly
Availability shall be calculated by the Borrower Representative in a manner
acceptable to the Administrative Agent in its Permitted Discretion.
“Average Utilization” means, for any period, the average total daily Revolving
Exposure of all Lenders during such period. Average Utilization shall be
calculated by the Borrower Representative in a manner acceptable to the
Administrative Agent in its Permitted Discretion.
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) credit cards issued to
employees of Holdings and its Subsidiaries for travel, entertainment and similar
expenses, and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding or proposal, or has had a
receiver, interim receiver, receiver and manager, monitor, sequestrator,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding, proposal or
appointment, provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or Canada
or from the enforcement of judgments or writs of attachment on its assets or
permit such Person (or such Governmental Authority or instrumentality), to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” or “Borrowers” means, individually or collectively, the U.S.
Borrowers and the Canadian Borrowers.
“Borrower Representative” means WESCO Distribution, Inc., a Delaware
corporation, in its capacity as contractual representative of the Borrowers
pursuant to Article XI.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans or CDOR Rate
Loans, as to which a single Interest Period is in effect, (b) a Swingline Loan,
(c) a Protective Advance and (d) an Overadvance.
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B or another form which is acceptable to the
Administrative Agent and the Canadian Administrative Agent in their Permitted
Discretion, setting forth the Aggregate Borrowing Base, the Canadian Borrowing
Base and the U.S. Borrowing Base.
“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar Loan
or any U.S. Letter of Credit denominated in an LC Alternative Currency, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in the applicable currency in the London interbank market; (b) when
used in connection with any Canadian Dollar Loan or Canadian Letter of Credit,
the term “Business Day” shall also exclude any day in which commercial banks in
Toronto, Canada are authorized or required by law to remain closed; (c) in the
case of any U.S. Letter of Credit denominated in Euros, the term “Business Day”
shall also exclude any day which is not a TARGET Day as determined by the
Administrative Agent; and (d) when used in connection with any U.S. Letter of
Credit denominated in Sterling, the term “Business Day” shall also exclude any
day on which commercial banks in London, England are authorized or required by
law to remain closed.
“Canadian Administrative Agent” means JPMorgan Chase Bank, N.A., Toronto Branch,
in its capacity as administrative agent for the Canadian Lenders hereunder.
“Canadian Availability” means (a) the lesser of (i) the Revolving Commitment,
(ii) the Canadian Sublimit and (iii) the sum of (A) the Canadian Borrowing Base
plus (B) solely to the extent the total Canadian Revolving Exposure exceeds the
Canadian Borrowing Base, the U.S. Availability (if any, to the extent that it is
available), minus (b) the total Canadian Revolving Exposure (calculated with
respect to any Defaulting Lender, as if such Defaulting Lender had funded its
Applicable Percentage of all outstanding Borrowings).
“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Loan Party or any Subsidiary of any Loan Party has any liability
with respect to any Canadian employee or former Canadian employee, but excluding
any Canadian Pension Plans.
“Canadian Blocked Person” means any Person that is a “designated person”,
“politically exposed foreign person” or “terrorist group” as described in any
Canadian Economic Sanctions and Export Control Laws.
“Canadian Borrower” or “Canadian Borrowers” means, individually or collectively
as the context may require, (a) WESCO Distribution Canada LP, a limited
partnership organized under the laws of Ontario, Canada, WDCC Enterprises Inc.,
a corporation organized under the laws of Alberta, Canada, EECOL Electric ULC, a
limited liability company organized under the laws of Alberta, Canada,
Hazmasters Inc., a corporation organized under the laws of Ontario, Canada, and
Hazmasters Quebec Inc., a corporation organized under the laws of Canada, (b)
any entity resulting from an amalgamation between any Person referred to in the
foregoing clause (a) or this clause (b) and any other Person permitted by this
Agreement and (c) any Canadian Subsidiary of Holdings that becomes a party to
this Agreement as an additional borrower with the consent of the Administrative
Agent after the Second Amendment Date pursuant to a Joinder Agreement in
accordance with Section 5.13.
“Canadian Borrowing Base” means, at any time, the sum of (a) 85% of the Eligible
Accounts owing to the Canadian Loan Parties (other than Intermediate Holding
Companies) at such time, plus (b) the lesser of (i) 70% of the Canadian
Borrowers’ Eligible Inventory, valued at the lower of cost or market value,
determined on a first-in-first-out basis, at such time and (ii) the product of
90% multiplied by the Net Orderly Liquidation Value percentage identified in the
most recent inventory appraisal ordered by the Administrative Agent multiplied
by the Canadian Loan Parties’ (other than Intermediate Holding Companies)
Eligible Inventory (determined after taking into account adjustments made in
such appraisal in the calculation of the Net Orderly Liquidation Value
percentage), valued at the lower of cost or market value, determined on a
first-in-first-out basis, at such time, minus (c) Reserves.
“Canadian Cash Management Bank” means (a) as of the Second Restatement Date,
each of Toronto Dominion Bank and Bank of Nova Scotia, in their respective
capacities as the depositary banks for the Canadian Loan Parties, and (b) at any
time after the Second Restatement Date, any one or more of the Canadian Lenders
selected by the Canadian Loan Parties, in consultation with the Canadian
Administrative Agent, to become either a successor principal depository bank or
an additional depository bank for the Canadian Loan Parties; provided that,
unless the Canadian Administrative Agent otherwise consents in writing, no
Person shall become the successor “Canadian Cash Management Bank” unless and
until such Person shall have entered into a Control Agreement with the Canadian
Loan Parties and the Canadian Administrative Agent in form and substance
reasonably acceptable to the Canadian Administrative Agent.
“Canadian Collection Account” means the account at JPMorgan Chase Bank, N.A.,
Toronto Branch, so designated by the Administrative Agent, in a written notice
delivered to the Borrower Representative, to be the “Canadian Collection
Account”, to which funds on deposit in Deposit Accounts (other than Excluded
Accounts) maintained by the Canadian Loan Parties with the Canadian Cash
Management Bank and all collections and other payments received in respect of
the Accounts of the Canadian Loan Parties by the Canadian Cash Management Bank
shall be remitted at all times during a Cash Dominion Period.
“Canadian Commitment” means, with respect to each Canadian Lender, the
commitment, if any, of such Canadian Lender to make Canadian Revolving Loans and
to acquire participations in Canadian Letters of Credit, Canadian Overadvances
and Canadian Swingline Loans hereunder, expressed as an amount representing the
maximum possible aggregate amount of such Canadian Lender’s Canadian Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Canadian
Lender pursuant to Section 9.04. The initial amount of each Canadian Lender’s
Canadian Commitment is set forth on the Revolving Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Canadian Lender shall have
assumed its Canadian Commitment, as applicable. The Canadian Commitment is a
sub-facility of the Revolving Commitment and is not in addition to the Revolving
Commitment.
“Canadian Cross-Border Loan Guarantors” means, individually or collectively as
the context may require (a) WESCO Distribution Canada Co., an entity organized
under the laws of Nova Scotia, WESCO Distribution II ULC, an entity organized
under the laws of Nova Scotia, and TVC Canada Corp., an entity organized under
the laws of Nova Scotia, (b) any Canadian Subsidiary (other than any CFC
Subsidiary or any subsidiary thereof) that after the Second Restatement Date
guarantees the payment of the Canadian Obligations and the U.S. Obligations
pursuant to Section 5.13 and (c) the successors and assigns of the Persons
described in clauses (a) and (b) of this definition.
“Canadian Dollar Loan” means any Loan denominated in Canadian Dollars bearing
interest at the Canadian Prime Rate or the CDOR Rate.
“Canadian Dollars” or “Cdn $” means the lawful currency of Canada.
“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures, including the Special Economic Measures
Act (Canada), the United Nations Act, (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada), Part II.1 of the Criminal Code, (Canada) and the
Export and Import Permits Act (Canada), and any related regulations.
“Canadian Guarantee” means, individually and collectively as the context may
require (a) the Second Amended and Restated Canadian Guarantee Agreement dated
as of the Second Restatement Date by the Canadian Loan Guarantors and the Dutch
Loan Guarantors in favor of the Administrative Agent (for the benefit of the
Canadian Lender Parties) in substantially the form of Exhibit F-1 attached
hereto, which Second Amended and Restated Canadian Guarantee amends and restates
in its entirety the Amended and Restated Canadian Guarantee dated as of the
First Restatement Date by the Canadian Loan Guarantors party thereto in favor of
the Administrative Agent, (b) the Second Amended and Restated Canadian
Cross-Border Guarantee Agreement dated as of the Second Restatement Date by the
Canadian Cross-Border Loan Guarantors in favor of the Administrative Agent (for
the benefit of the Lender Parties) in substantially the form of Exhibit F-2
attached hereto, which Second Amended and Restated Canadian Cross-Border
Guarantee amends and restates in its entirety the Amended and Restated Canadian
Cross-Border Guarantee dated as of the First Restatement Date by the Canadian
Cross-Border Loan Guarantors party thereto in favor of the Administrative Agent
and (c) any other Guarantee agreement entered into after the Second Restatement
Date by any Canadian Loan Party and/or Dutch Loan Guarantor in favor of the
Administrative Agent (for the benefit of the Canadian Lender Parties or, in the
case of any Canadian Cross-Border Loan Guarantor, the Lender Parties) and
governed by the laws of Ontario pursuant to the terms of this Agreement, or any
other Loan Document, including Section 5.13, in each case, as the same may be
amended, restated or otherwise modified from time to time.
“Canadian Hypothec” means, individually and collectively as the context may
require, (a) the Deed of Hypothec dated as of the First Restatement Date of the
Canadian Loan Parties party thereto in favor of the Administrative Agent (for
the benefit of the Canadian Lender Parties), (b) the Deed of Hypothec dated as
of the Original Closing Date by the Canadian Loan Parties party thereto in favor
of the Administrative Agent, and (c) any other deed of hypothec entered into
after the Second Restatement Date by any Canadian Loan Party pursuant to the
terms of this Agreement, or any other Loan Document, including Section 5.13, in
each case, as the same may be amended, restated or otherwise modified from time
to time.
“Canadian LC Collateral Account” has the meaning assigned to such term in
Section 2.06(k).
“Canadian LC Exposure” means, at any time, the sum of the Commercial LC Exposure
and the Standby LC Exposure of the Canadian Borrowers. The Canadian LC Exposure
of any Canadian Lender at any time shall be its Applicable Percentage of the
total Canadian LC Exposure at such time.
“Canadian Lender Parties” means, individually and collectively as the context
may require, the Canadian Administrative Agent, the Issuing Banks issuing
Canadian Letters of Credit and the Canadian Lenders.
“Canadian Lenders” means the Persons listed on the Revolving Commitment Schedule
as having a Canadian Commitment (provided that such Person or an Affiliate of
such Person also has a U.S. Commitment) and any other Person that shall acquire
a Canadian Commitment (provided that at such time such Person or an Affiliate of
such Person has, or is acquiring, a U.S. Commitment pursuant to an Assignment
and Assumption or becomes a lender pursuant to an Aggregate Commitment Increase
in accordance with Section 2.09), other than any such Person that ceases to be a
Canadian Lender pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Canadian Lenders” includes the Canadian Swingline
Lender.
“Canadian Letter of Credit” means any Letter of Credit issued hereunder for the
purpose of providing credit support for the Canadian Borrowers or any Canadian
Subsidiary.
“Canadian Loan Documents” means, individually and collectively as the context
may require, the Canadian Guarantee, the Canadian Security Agreement, the
Canadian Hypothec and all other agreements, instruments and certificates
delivered by a Canadian Loan Party and/or a Dutch Loan Guarantor, from time to
time in connection therewith, in each case as amended, restated or otherwise
modified from time to time.
“Canadian Loan Guarantors” means, individually or collectively as the context
may require (a) WESCO Distribution Canada GP Inc., an entity organized under the
laws of Ontario, (b) the Canadian Borrowers (in respect of the other’s
obligations), (c) WESCO Canada I, LP, a limited partnership organized under the
laws of Alberta, (d) WESCO Canada II, LP, a limited partnership organized under
the laws of Alberta, (e) WESCO Holdings, LLC, a limited liability company
organized under the laws of Delaware, (f) WECOL Holdings ULC, an entity
organized under the laws of Alberta, (g) EECOL Properties Corp., a corporation
organized under the laws of Alberta, (h) any Canadian Subsidiary or CFC
Subsidiary Holding Company that, after the Second Restatement Date, guarantees
the payment of the Canadian Obligations (but not the U.S. Obligations) pursuant
to Section 5.13 and (i) the successors and assigns of the Persons described in
clauses (a) through (h) of this definition, including without limitation, any
entity resulting from an amalgamation between any such Person and any other
Person to the extent permitted by this Agreement.
“Canadian Loan Parties” means, individually and collectively as the context may
require, the Canadian Borrowers, the Canadian Loan Guarantors and the Canadian
Cross-Border Loan Guarantors.
“Canadian Loans” means, individually and collectively as the context may
require, the Canadian Revolving Loans, the Canadian Swingline Loans, the
Canadian Overadvances and the Canadian Protective Advances.
“Canadian Obligations” means all unpaid principal of and accrued and unpaid
interest on the Canadian Loans, all Canadian LC Exposure, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Canadian Loan Parties and the Dutch Loan Guarantors to the Canadian Lenders or
to any Canadian Lender, the Administrative Agent, the Canadian Administrative
Agent, any Issuing Bank with respect to Canadian Letters of Credit or any
indemnified party arising under the Loan Documents; provided that (x) the
obligations of the Canadian Cross-Border Loan Guarantors (i) as guarantors of
the U.S. Obligations and (ii) under the Canadian Security Agreement to the
extent such obligations relate to the U.S. Obligations and (y) any obligations
of CFC Subsidiary Holding Companies, shall not constitute Canadian Obligations.
“Canadian Overadvance” has the meaning assigned to such term in Section 2.05(d).
“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Loan Party or any Subsidiary of any Loan Party for its Canadian employees or
former Canadian employees, but does not include a Canadian Union Plan, the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively.
“Canadian Prime Rate” means, on any day, the rate determined by the Canadian
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Bank in its reasonable discretion) and (ii) the average rate for
30 day Canadian Dollar bankers’ acceptances that appears on the Reuters Screen
CDOR Page (or, in the event such rate does not appear on such page or screen, on
any successor or substitute page or screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time, as selected by the Canadian Administrative Agent in its reasonable
discretion) at 10:15 a.m. Toronto time on such day, plus 1% per annum; provided,
that if any the above rates shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement. Any change in the Canadian Prime Rate
due to a change in the PRIMCAN Index or the CDOR Rate shall be effective from
and including the effective date of such change in the PRIMCAN Index or CDOR
Rate, respectively.
“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the rate
of interest applicable to which is based on the Canadian Prime Rate.
“Canadian Protective Advance” has the meaning assigned to such term in
Section 2.04(a).
“Canadian Revolving Exposure” means, with respect to any Canadian Lender at any
time, the sum of (a) the outstanding principal amount of Canadian Revolving
Loans of such Canadian Lender at such time, plus (b) an amount equal to such
Canadian Lender’s Applicable Percentage of the aggregate principal amount of the
Canadian Swingline Loans outstanding at such time, plus (c) an amount equal to
the such Canadian Lender’s Applicable Percentage of the aggregate Canadian LC
Exposure outstanding at such time, plus (d) an amount equal to such Canadian
Lender’s Applicable Percentage of the aggregate principal amount of the Canadian
Overadvances outstanding at such time.
“Canadian Revolving Loan” means a Revolving Loan made to the Canadian Borrowers.
“Canadian Secured Obligations” means all Canadian Obligations, together with all
(a) Banking Services Obligations of the Canadian Loan Parties; and (b) Swap
Agreement Obligations of the Canadian Loan Parties owing to one or more Canadian
Lenders or their respective Affiliates; provided that promptly after any
transaction relating to such Swap Obligation is executed, the Canadian Lender or
Affiliate of a Canadian Lender party thereto (other than JPMorgan or its
Affiliates) shall have delivered written notice to the Administrative Agent that
such a transaction has been entered into and that it constitutes a Canadian
Secured Obligation entitled to the benefits of the Collateral Documents in favor
of the Canadian Lender Parties.
“Canadian Security Agreement” means, individually and collectively as the
context may require, (a) the Second Amended and Restated Canadian Pledge and
Security Agreement, dated as of the Second Restatement Date, of the Canadian
Borrowers and the Canadian Loan Guarantors in favor of the Administrative Agent
(for the benefit of the Canadian Lender Parties) in substantially the form of
Exhibit G-1 attached hereto, which Second Amended and Restated Canadian Pledge
and Security Agreement amends and restates in its entirety the Amended and
Restated Canadian Pledge and Security Agreement dated as of the First
Restatement Date among the Administrative Agent and the Canadian Loan Parties
party thereto, (b) the Second Amended and Restated Canadian Cross-Border Pledge
and Security Agreement, dated as of the Second Restatement Date, of the Canadian
Cross-Border Loan Guarantors in favor of the Administrative Agent (for the
benefit of the Lender Parties) in substantially the form of Exhibit G-2 attached
hereto, which Second Amended and Restated Canadian Cross-Border Pledge and
Security Agreement amends and restates in its entirety the Amended and Restated
Canadian Cross-Border Pledge and Security Agreement dated as of the First
Restatement Date among the Administrative Agent and the Canadian Cross-Border
Loan Guarantors party thereto and (c) any other pledge, security agreement or
hypothec entered into, after the Second Restatement Date, by any Canadian Loan
Party pursuant to the terms of this Agreement or any other Loan Document,
including Section 5.13, as the same may be amended, restated or otherwise
modified from time to time.
“Canadian Sublimit” means $400,000,000, as such amount may be decreased pursuant
to Section 2.09(c) or increased pursuant to Section 2.09(g).
“Canadian Subsidiary” means any Subsidiary of Holdings organized under the laws
of Canada or one of the provinces of Canada.
“Canadian Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as lender of Canadian Swingline Loans hereunder.
“Canadian Swingline Loan” means a Loan made by the Canadian Swingline Lender
pursuant to Section 2.05(b).
“Canadian Union Plan” means any registered pension plan for the benefit of
Canadian employees or former Canadian employees of a Loan Party or any of its
Subsidiaries that is not maintained, sponsored or administered by a Loan Party
or any of its Subsidiaries, but to which a Loan Party or any of its Subsidiaries
is required to contribute pursuant to a collective agreement.
“Canadian U.S. Borrowing Base Utilization” means, as of any date of
determination, the result (so long as it is a positive number) of (a) the total
Canadian Revolving Exposure of the Canadian Lenders as of such date, minus (b)
the Canadian Borrowing Base as of such date; if the result of the foregoing is a
negative number, then the Canadian U.S. Borrowing Base Utilization is zero.
“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of Holdings and its Restricted
Subsidiaries prepared in accordance with GAAP, but excluding in each case, any
expenditure constituting the consideration paid (and transaction expenses
incurred) in connection with any Permitted Acquisition.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Dominion Period” means the period (a) commencing on the day that either
(i) a Specified Event of Default shall occur or (ii) Aggregate Availability
shall fall below the Aggregate Availability Trigger Amount and (b) continuing
until the date on which the Borrower Representative requests that the Cash
Dominion Period cease, provided that the Borrower Representative may only
request a cessation of a Cash Dominion Period if at all times during the thirty
(30) consecutive days prior to such request, no Specified Event of Default has
existed and Aggregate Availability has exceeded the Aggregate Availability
Trigger Amount.
“CDOR Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m. Toronto local time on such day and, if such
day is not a Business Day, then on the immediately preceding Business Day (as
adjusted by the Canadian Administrative Agent after 10:00 a.m. Toronto local
time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest) plus (b) one-tenth of one percent (0.10%) per
annum; provided that if such rates are not available on the Reuters Screen CDOR
Page on any particular day, then the Canadian deposit offered rate component of
such rate on that day shall be calculated as the cost of funds quoted by the
Canadian Administrative Agent to raise Canadian dollars for the applicable
Interest Period as of 10:00 a.m. Toronto local time on such day for commercial
loans or other extensions of credit to businesses of comparable credit risk; or
if such day is not a Business Day, then as quoted by the Canadian Administrative
Agent on the immediately preceding Business Day.
“CDOR Rate Loan” means a Loan denominated in Canadian Dollars the rate of
interest applicable to which is based on the CDOR Rate.
“CFC Subsidiary” shall mean any Subsidiary that constitutes a controlled foreign
corporation within the meaning of Section 957 of the Code.
“CFC Subsidiary Holding Company” shall mean any Subsidiary (a) that is engaged
in no material business activities other than the holding of Equity Interests
and other investments in one or more CFC Subsidiaries or other CFC Subsidiary
Holding Companies or (b) that owns Equity Interests or other investments in one
or more CFC Subsidiaries or other CFC Subsidiary Holding Companies and is
disregarded for U.S. federal income tax purposes.
“Change in Control” means (a) the acquisition (whether by stock purchase,
merger, amalgamation, consolidation or other transaction) of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Second Restatement Date
hereof), of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Holdings; (b) other than pursuant to a transaction permitted under Section
6.05, cessation of ownership (directly or indirectly) by Holdings of 100% of the
outstanding voting Equity Interests of the other Loan Parties on a fully diluted
basis; (c) the occurrence of any “Change of Control” as defined in the Term Loan
Agreement; and (d) the occurrence of any “Fundamental Change” as defined in the
2029 Convertible Debentures Indenture.
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline, requirement or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means any and all personal/movable property owned, leased or
operated by a Person expressly described as Collateral in the Collateral
Documents and any and all other personal/movable property of any Loan Party, now
existing or hereafter acquired, that becomes subject, under the terms of the
Collateral Documents, to a security interest, hypothec or Lien in favor of the
Administrative Agent, on behalf of the Lender Parties (to secure the Secured
Obligations) and the Canadian Lender Parties (to secure the Canadian Secured
Obligations), as the case may be. For clarification, Collateral does not include
(a) interests in real property, Accounts sold under Receivables Securitization
Agreements or Equity Interests in Excluded Subsidiaries or Unrestricted
Subsidiaries, or (b) with respect to any U.S. Secured Obligation, (i) the assets
of any CFC Subsidiary or (ii) more than 65% of the issued and outstanding Equity
Interests of any CFC Subsidiary or CFC Subsidiary Holding Company entitled to
vote (within the meaning of United States Treasury Regulations Section
1.956-2(c)(2)).
“Collateral Access Agreement” has the meaning assigned to such term in the U.S.
Security Agreement.
“Collateral Documents” means, individually and collectively as the context may
require, the Canadian Security Agreement, the Canadian Hypothec, the U.S.
Security Agreement, each Collateral Access Agreement, each Control Agreement,
each Lock Box Agreement (as defined in the U.S. Security Agreement), if any,
each additional security and pledge agreement of a Loan Party entered into
pursuant to the terms of this Agreement (including Section 5.13 hereof) or any
other Loan Document and each other document granting a Lien upon the Collateral
as security for payment of the Secured Obligations.
“Combined Availability” means, at any time, the sum of (a) Aggregate
Availability and (b) Securitization Availability.
“Combined Availability Trigger Amount” means, at any time, the sum of (a)
$172,500,000 and (b) 15% of the amount (so long as it is a positive number) by
which (i) the Combined Commitments at such time exceed (ii) $1,150,000,000.
“Combined Commitments” means, at any time, the sum of (a) the Aggregate
Revolving Commitments and (b) the Securitization Purchase Limit.
“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The Commercial LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total Commercial LC Exposure at such time.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” has the meaning assigned to such term in the U.S. Security
Agreement or the Canadian Security Agreement, as applicable.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Lender Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent to funding a Loan
under this Agreement (specifically identified and including the particular
Default, if any) cannot be satisfied) or generally under other agreements in
which it commits to extend credit; (c) has failed, within three Business Days
after request by a Lender Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Lender Party’s receipt of such certification in form and substance
reasonably satisfactory to it and the Administrative Agent; or (d) has become
the subject of a Bankruptcy Event.
“Deposit Account” has the meaning set forth in Article 9 of the UCC.
“Designated Immaterial Subsidiary” has the meaning assigned to such term in
Section 5.13(g).
“Designated Immaterial Subsidiary Notice” has the meaning assigned to such term
in Section 5.13(g).
“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrowers.
“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
three (3) most recently ended fiscal months divided by (b) total gross sales for
the three (3) most recently ended fiscal months.
“Dilution Reserve” shall mean, at any date, the applicable Dilution Ratio
multiplied by the Eligible Accounts.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Document” has the meaning assigned to such term in the U.S. Security Agreement.
“Dollar Amount” means (a) with regard to any Obligation or calculation
denominated in U.S. Dollars, the amount thereof, and (b) with regard to any
Obligation or calculation denominated in any other currency, the amount of U.S.
Dollars which is equivalent to the amount so expressed in such currency at the
Spot Rate on the relevant date of determination.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means, with respect to any Person, each subsidiary of such
Person that is organized under the laws of the United States, any State of the
United States or the District of Columbia other than any such subsidiary that is
also a direct or indirect subsidiary of a CFC Subsidiary or of a CFC Subsidiary
Holding Company.
“Dutch Loan Guarantors” means, individually or collectively as the context may
require, (a) WDINESCO III B.V., (b) WDINESCO III C.V., (c) WDINESCO II C.V., (d)
WDINESCO C.V., and (e) any Dutch Subsidiary that becomes a party to a Canadian
Guarantee after the Second Restatement Date and guarantees the payment of the
Canadian Obligations (but not the U.S. Obligations) pursuant to Section 5.13.
“Dutch Subsidiary” means any Subsidiary of Holdings organized under the laws of
the Netherlands.
“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) amortized debt discount, (v) any non-cash losses
or non-cash charges for such period that relate to the write-down or write-off
of inventory to the extent such non-cash charges or non-cash losses do not
exceed $10,000,000 in the aggregate during such period, and (vi) any other
non-cash losses or non-cash charges for such period (but excluding any non-cash
charge in respect of an item that was included in Net Income in a prior period)
and, minus (b) without duplication and to the extent included in Net Income, (i)
income tax credits and refunds, (ii) interest income, (iii) any cash payments
made during such period in respect of non-cash charges described in clause
(a)(v) taken in a prior period, (iv) any non-cash gains and non-cash items of
income for such period that relate to any write-up of inventory to the extent
such non-cash gains and non-cash income does not exceed $10,000,000 in the
aggregate during such period, and (v) any other non-cash gains and non-cash
items of income for such period, all calculated for Holdings and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP. If during any
period for which EBITDA is being determined, Holdings or any Restricted
Subsidiary shall have consummated any Acquisition, then for all purposes of this
Agreement, in the case of any Acquisition, EBITDA shall be determined on a pro
forma basis as if such Acquisition had been consummated on the first day of such
period, taking into account such adjustments as are consistent with the
standards set forth in Rule 11-02(b)(6) of Regulation S-X; provided that such
pro forma adjustments are acceptable to the Administrative Agent in its
Permitted Discretion.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Eligible Accounts” means, at any time, all Accounts originated by any Loan
Party that is an operating entity and that performs services or sells goods to
customers in the ordinary course of business; provided that Eligible Accounts
shall not include any Account:
(a)    which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties to secure the
Secured Obligations, or for the benefit of the Canadian Lender Parties to secure
the Canadian Secured Obligations, as the case may be); provided that Accounts
comprising Eligible Securitization Receivables shall not be subject to a Lien in
favor of the Administrative Agent;
(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties to secure the
Secured Obligations, or for the benefit of the Canadian Lender Parties to secure
the Canadian Secured Obligations, as the case may be), and (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be); provided that Accounts comprising Eligible
Securitization Receivables shall be subject to Liens in favor of the financial
institutions which are purchasers (i.e. lenders) under the Receivables
Securitization Agreements;
(c)    in the case of any Account originated by a U.S. Loan Party, (i) with
respect to which the scheduled due date is more than 90 days after the original
invoice date, (ii) which is unpaid more than 120 days after the date of the
original invoice therefor or more than 90 days after the original due date, or
(iii) which has been written off the books of the applicable U.S. Loan Party or
otherwise designated as uncollectible;
(d)    in the case of any Account originated by a Canadian Loan Party, (i) with
respect to which the scheduled due date is more than 60 days after the original
invoice date, (ii) which is unpaid more than 90 days after the date of the
original invoice therefor or more than 60 days after the original due date, or
(iii) which has been written off the books of the applicable Canadian Loan Party
or otherwise designated as uncollectible, provided that Accounts of the Canadian
Loan Parties in an aggregate amount not exceeding 7.5% of the aggregate amount
of all Eligible Accounts (as determined without giving effect to this proviso)
of the Canadian Loan Parties shall not be deemed ineligible by reason of this
clause (d) so long as (A) the scheduled due date thereof is more than 60 but
less than 91 days after the original invoice date, (B) such Accounts remain
unpaid for more than 90 but less than 121 days after the date of the original
invoice therefor or more than 60 but less than 91 days after the original due
date, and (C) such Accounts have not been written off the books of the
applicable Canadian Loan Party or otherwise designated as uncollectible;
(e)    which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;
(f)    which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to any Loan Party or
to WESCO Receivables exceeds 20% of the aggregate amount of Eligible Accounts
(for clarification, only the amount of Accounts in excess of such percentage
shall be deemed ineligible under this clause (f));
(g)    with respect to which any covenant, representation, or warranty contained
in this Agreement, the U.S. Security Agreement, or in the Canadian Security
Agreement, as applicable, has been breached and not cured or is not true;
(h)    which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent in its Permitted
Discretion which has been sent to the Account Debtor, (iii) represents a
progress billing (which term, for greater certainty, shall not include sales in
connection with an ongoing project where each sale represents a separate
billable sale), (iv) is contingent upon any Loan Party’s completion of any
further performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis or (vi) relates to payments of interest;
(i)    for which the goods giving rise to such Account have not been shipped to
the Account Debtor or its designee or for which the services giving rise to such
Account have not been performed by the applicable Loan Party that originated
such Account or if such Account was invoiced more than once;
(j)    [intentionally omitted];
(k)    which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, interim receiver, custodian,
trustee, monitor, administrator, sequestrator or liquidator of its assets, (ii)
has had possession of all or a material part of its property taken by any
receiver, interim receiver, custodian, trustee, monitor, administrator,
sequestrator or liquidator, (iii) filed, or had filed against it, any request or
petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
state, provincial, territorial or federal bankruptcy laws, (iv) has admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) become insolvent, or (vi) ceased operation of its business;
(l)    [intentionally omitted];
(m)    which is owed by an Account Debtor which (i) does not maintain a
principal place of business in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province of
Canada unless, in either case, such Account is backed by a Letter of Credit
acceptable to the Administrative Agent in its Permitted Discretion and which is
in the possession of, and is directly drawable by, the Administrative Agent;
(n)    which is owed in any currency other than U.S. or Canadian dollars;
(o)    which is owed by (i) any Governmental Authority of any country other than
the U.S. unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent, or (ii) any Governmental Authority of the U.S., or any
department, agency, public corporation, or instrumentality thereof, unless the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.
and 41 U.S.C. § 15 et seq., the “Assignment of Claims Act”), has been complied
with to the Administrative Agent’s satisfaction in its Permitted Discretion, or
(iii) the federal government of Canada, unless the Financial Administration Act
(Canada), as amended, has been complied with to the Administrative Agent’s
satisfaction in its Permitted Discretion and any other steps necessary to
perfect the Lien of the Administrative Agent in such Account have been complied
with to the Administrative Agent’s satisfaction in its Permitted Discretion;
provided, that, Accounts owed by the government of the U.S. (or any department,
agency, public corporation or instrumentality thereof) or the federal government
of Canada in an aggregate amount not in excess of an amount equal to 3% of the
aggregate amount of Eligible Accounts as of any relevant date of determination
shall not be excluded from “Eligible Accounts” pursuant to this clause (o);
(p)    which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;
(q)    which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;
(r)    which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
(s)    which is evidenced by any promissory note, chattel paper, or instrument;
(t)    which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable Loan Party or WESCO Receivables to seek
judicial enforcement in such jurisdiction of payment of such Account, unless
such Loan Party or WESCO Receivables, as applicable, has filed such report or
qualified to do business in such jurisdiction, or which is a Sanctioned Person;
(u)    with respect to which such Loan Party or WESCO Receivables has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Loan Party or WESCO Receivables
created a new receivable for the unpaid portion of such Account;
(v)    which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state, provincial,
territorial or local, including without limitation the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board;
(w)    which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Loan Party has an
ownership interest in such goods, or which indicates any party other than such
Loan Party as payee or remittance party;
(x)    which was created on cash on delivery terms; or
(y)    which the Administrative Agent determines may not be paid by reason of
the Account Debtor’s inability to pay or which the Administrative Agent
otherwise determines, in its Permitted Discretion, is unacceptable.
In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that such Loan Party may be obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by such Loan Party or WESCO Receivables to
reduce the amount of such Account. Notwithstanding anything to the contrary set
forth herein, the Administrative Agent shall not (x) change the standards of
eligibility set forth herein to make such standards more restrictive or (y)
exclude from Eligible Accounts any Account that meets the eligibility standards
set forth herein unless, in either case, the Administrative Agent shall have
provided the Borrower Representative not less than five (5) Business Days
advance notice of such change or exclusion.
“Eligible Inventory” means, at any time, the Inventory of any Loan Party that is
an operating entity and that sells goods to customers in the ordinary course of
business; provided that Eligible Inventory shall not include any Inventory:
(a)    which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties to secure the
Secured Obligations, or for the benefit of the Canadian Lender Parties to secure
the Canadian Secured Obligations, as the case may be);
(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties to secure the
Secured Obligations, or for the benefit of the Canadian Lender Parties to secure
the Canadian Secured Obligations, as the case may be) and (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be);
(c)    which has remained unsold for twelve (12) consecutive months (or such
longer period as Administrative Agent may determine in its permitted
discretion), or for which there is more than a twelve (12) month (or such longer
period as Administrative may determine in its Permitted Discretion) supply of
inventory on hand unless an appropriate U.S. Borrowing Base Reserve or Canadian
Borrowing Base Reserve, as applicable for such unsold/excess inventory has been
established by the Administrative Agent or the Canadian Administrative Agent,
respectively;
(d)    with respect to which (i) any covenant contained in this Agreement, the
U.S. Security Agreement or any Canadian Security Agreement has been breached and
not cured or (ii) any representation or warranty contained in this Agreement,
the U.S. Security Agreement, or the Canadian Security Agreement is not true and
correct in all material respects (provided that such materiality qualifier shall
not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) and which does not
conform to all standards imposed by any applicable Governmental Authority;
(e)    in which any Person other than such Loan Party shall (i) have any direct
or indirect ownership, interest (other than with respect to interests described
in clause (b) of the definition of Permitted Encumbrances) or title to such
Inventory or (ii) be indicated on any purchase order or invoice with respect to
such Inventory as having or purporting to have an interest therein;
(f)    which is not finished goods or is not goods held for sale or which
constitutes work in process, samples, prototypes, displays or display items,
bill and hold or ship in place goods, goods that are returned or marked for
return, repossessed goods, defective or damaged goods, goods held on consignment
or goods which are not of a type held for sale in the ordinary course of
business; provided, that Inventory constituting work in process having a value
not in excess of $3,000,000 in the aggregate at any time shall not be excluded
from “Eligible Inventory” pursuant to this clause (f);
(g)    which is in transit with a common carrier from vendors and suppliers or
is not located in: (i) the U.S. with respect to Inventory owned by a U.S. Loan
Party; or (ii) Canada with respect to Inventory owned by a Canadian Loan Party,
except that Inventory in transit between U.S. locations, between U.S. locations
and Canadian locations, and between Canadian locations of the Loan Parties shall
not be excluded from “Eligible Inventory” pursuant to this clause (g) so long as
the Administrative Agent’s Liens have been perfected at origin and destination;
(h)    which is located in any location leased by such Loan Party unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) an appropriate Rent Reserve has been established by the Administrative
Agent in its Permitted Discretion;
(i)    which is located in any third party warehouse or is in the possession of
a bailee (other than a third party processor) and is not evidenced by a
Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate reserve has been
established by the Administrative Agent in its Permitted Discretion;
(j)    which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;
(k)    which is located at any customer location; provided that Inventory having
a value not in excess of $15,000,000 in the aggregate at any time shall not be
excluded from “Eligible Inventory” pursuant to this clause (k) so long as such
Inventory is located at a customer location acceptable to the Administrative
Agent in its Permitted Discretion;
(l)    which is the subject of a consignment by such Loan Party as consignor;
(m)    which is perishable;
(n)    which contains or bears any intellectual property rights licensed to such
Loan Party unless the Administrative Agent in its Permitted Discretion is
satisfied that it may sell or otherwise dispose of such Inventory without (i)
infringing the rights of such licensor, (ii) violating any contract with such
licensor, or (iii) incurring any liability with respect to payment of royalties
other than royalties incurred pursuant to sale of such Inventory under the
current licensing agreement;
(o)    which is not reflected in a current perpetual inventory report of such
Loan Party or other report acceptable to the Administrative Agent in its
Permitted Discretion;
(p)    for which reclamation rights have been asserted by the seller;
(q)    which is located at any location where the aggregate value of all
Inventory of the Loan Parties is less than $100,000; or
(r)    which the Administrative Agent otherwise determines, in its Permitted
Discretion, is unacceptable.
Notwithstanding anything to the contrary set forth herein, the Administrative
Agent shall not (x) change the standards of eligibility set forth herein to make
such standards more restrictive or (y) exclude from Eligible Inventory any
Inventory that meets the eligibility standards set forth herein unless, in
either case, the Administrative Agent shall have provided the Borrower
Representative not less than five (5) Business Days advance notice of such
change or exclusion.
“Eligible Securitization Receivables” means Eligible Accounts that have been
sold to WESCO Receivables pursuant to the Receivables Securitization Agreements;
provided that no such Accounts shall be Eligible Securitization Receivables
unless (i) the Administrative Agent shall have determined, based on the results
of the most recent field examination of the Accounts of the Loan Parties and
WESCO Receivables conducted by the Administrative Agent, that the Loan Parties
and WESCO Receivables are in compliance with Section 5.14, (ii) the
Administrative Agent shall have obtained a first priority pledge of 100% of the
equity interests of WESCO Receivables, and (iii) the Administrative Agent, WESCO
Receivables and PNC Bank National Association shall have entered into a Control
Agreement with respect to the master collection account of WESCO Receivables
maintained at PNC Bank National Association into which all proceeds of Accounts
sold to WESCO Receivables are required to be remitted under the terms of the
Receivables Securitization Agreements.
“Environmental Laws” means all laws, rules, regulations, codes and ordinances
and binding orders, decrees, judgments, injunctions, notices or agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters with respect to exposure to any Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30‑day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by any Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by any Borrower or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal of any Borrower or any ERISA Affiliate from any Plan or Multiemployer
Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from any Borrower or any ERISA
Affiliate of any notice, concerning the imposition upon any Borrower or any
ERISA Affiliate of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Accounts” means, collectively, (a) any Deposit Account of any Loan
Party which is used exclusively for the payment of payroll, payroll taxes,
employee benefits or escrow deposits or to maintain client postage advances, and
(b) any other Deposit Account or Securities Account of any Loan Party, so long
as the aggregate amount of available funds on deposit in such Deposit Account or
the aggregate value of all cash, investment property and other financial assets
in such Securities Account, as applicable, does not at any time exceed
$5,000,000 for more than five (5) consecutive Business Days, provided that the
sum of (i) the aggregate amount of available funds on deposit in all Deposit
Accounts under this clause (b) plus (ii) the aggregate value of all cash,
investment property and other financial assets in all Securities Accounts under
this clause (b) does not at any time exceed $7,500,000.
“Excluded Subsidiary” means (a) any Foreign Subsidiary (other than any Foreign
Subsidiary which is, or pursuant to the terms hereof is required to be, a party
to the Canadian Security Agreement, the Canadian Guarantee or the U.S. Security
Agreement), (b) any Immaterial Domestic Subsidiary (other than a Designated
Immaterial Subsidiary) or (c) any Immaterial Canadian Subsidiary (other than a
Designated Immaterial Subsidiary).
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office located or, in the case of any Lender, in which its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal or Canadian federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Revolving Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Revolving
Commitment (other than pursuant to an assignment request by a Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17(a), amounts with respect to
such Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f), (d) any U.S. federal withholding Taxes imposed under FATCA
and (e) any withholding Tax that a Lender is required to pay or incur pursuant
to Part XIII of the ITA that (i) would not have been imposed had the Recipient
and the payor of the amount been dealing with each other at arms’ length; or
(ii) that arises because a dividend is deemed to be received by a Recipient in
accordance with subsection 214(16) or subsection 214(17) of the ITA.
“Existing Canadian Letters of Credit” means the letters of credit listed on
Schedule 2.06 hereto, which letters of credit have been issued by an Issuing
Bank or any Lender for the purpose of providing capital support to the Canadian
Borrowers.
“Existing Credit Agreement” has the meaning assigned to such term in the
recitals of this Agreement.
“Existing Lenders” has the meaning assigned to such term in the recitals of this
Agreement.
“Existing Loan Documents” means the “Loan Documents” as defined in the Existing
Credit Agreement.
“Existing Letters of Credit” means the Existing Canadian Letters of Credit and
the Existing U.S. Letters of Credit.
“Existing Term Debt” means, as of any date, the Indebtedness of WESCO
Distribution, Inc. and WDCC Enterprises owing under the Existing Term Loan
Agreement as of such date.
“Existing Term Loan Agreement” means that certain Term Loan Agreement among
WESCO Distribution, Inc., WDCC Enterprises, Holdings, the Term Loan Lenders, the
Term Loan Agent and the other agents and arrangers party thereto dated as of the
First Restatement Date, pursuant to which the Term Loan Lenders made a
$700,000,000 term loan to WESCO Distribution, Inc. and a Cdn $150,000,000 term
loan to WDCC Enterprises, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the ABL-Term Loan Intercreditor
Agreement.
“Existing U.S. Letters of Credit” means the letters of credit listed on Schedule
2.06 hereto, which letters of credit have been issued by an Issuing Bank or any
Lender for the purpose of providing credit support to the U.S. Borrowers.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements with respect thereto and applicable fiscal or regulatory legislation
rules, practices or other official implementing guidance thereunder or pursuant
to such intergovernmental agreements.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or corporate controller of a Borrower or
other officer so designated by the Borrower.
“First Restatement Date” means December 12, 2012.
“Fixed Charge Coverage Ratio” means, for any period of four consecutive fiscal
quarters, the ratio of (a) EBITDA for such period to (b) Fixed Charges for such
period, all calculated for Holdings and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.
“Fixed Charge Coverage Trigger Event” means any day on which either (a) a
Specified Event of Default shall occur or (b) Aggregate Availability shall fall
below the Aggregate Availability Trigger Amount.
“Fixed Charge Coverage Trigger Period” means the period (a) commencing on the
occurrence of a Fixed Charge Coverage Trigger Event and (b) continuing until the
date on which Aggregate Availability has exceeded the Aggregate Availability
Trigger Amount for thirty (30) consecutive days.
“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense, plus scheduled principal payments on Indebtedness made during
such period (excluding (A) any scheduled payment on Indebtedness to the extent
funded with additional Indebtedness permitted under Section 6.01 and (B)
principal payments in respect of (i) the Revolving Loans or (ii) Indebtedness
owing under the Receivables Securitization Agreements), plus expense for taxes
paid in cash for such period, plus Restricted Payments (other than Restricted
Payments made by any Loan Party or any Restricted Subsidiary of a Loan Party to
any Loan Party or to one or more Intermediate Holding Companies that
subsequently distribute the proceeds of such Restricted Payments to one or more
Loan Parties) paid in cash during such period, plus Capital Lease Obligation
payments and unfinanced Capital Expenditures made in cash made during such
period (other than any such Capital Lease Obligation payments or Capital
Expenditures to the extent that such Capital Lease Obligation payments or
Capital Expenditures are made with proceeds from (A) any sale of assets
permitted by this Agreement, (B) sale of Equity Interests permitted by this
Agreement, (C) trade-ins of machinery, equipment or motor vehicles or (D)
insurance covering any loss or damage to Collateral), all calculated for
Holdings and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP.
“Foreign Credit Extensions” means credit extended by any Lender (or any of its
affiliates) to one or more of Holdings’ Foreign Subsidiaries, including Letters
of Credit issued for the accounts of Holdings’ Foreign Subsidiaries (other than
Letters of Credit issued under this Agreement), working capital and other loans
made by any Lender (or any of its Affiliates) to Holdings’ Foreign Subsidiaries,
guarantees by JPMorgan or any Lender (or any of its Affiliates) of indebtedness
of Holdings’ Foreign Subsidiaries, international trade instruments issued or
guaranteed by any Lender (or any of its affiliates) for the accounts of
Holdings’ Foreign Subsidiaries, or other similar extensions of credit by any
Lender (or any of its Affiliates) to Holdings’ foreign subsidiaries.
“Foreign Credit Reserves” means reserves (in an amount of US dollars
constituting the Dollar Amount of the currency in which such credit extension is
denominated) established by the Administrative Agent in its Permitted Discretion
in respect of Foreign Credit Extensions.
“Foreign Subsidiary” means, with respect to any Person, each subsidiary of such
Person that is not a Domestic Subsidiary or a Canadian Subsidiary of such
Person.
“Funding Accounts” has the meaning assigned to such term in Section 4.01(g).
“GAAP” means generally accepted accounting principles in the United States of
America; provided, however, that with respect to any determination involving a
Canadian Loan Party on a stand alone basis, “GAAP” means generally accepted
accounting principles in Canada.
“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
provincial, territorial, or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes in each case above as regulated pursuant to any
Environmental Law.
“Holdings” means WESCO International, Inc., a Delaware corporation.
“Hybrid Security” means, collectively, the Promissory Note issued by WDCC
Enterprises to WDC Holding. in the original principal amount of $480,000,000 and
the following related agreements: (i) the Forward Contribution Agreement by and
between WDC Holding and WESCO Canada I, (ii) the Forward Contribution Agreement
by and between WESCO Canada I and WDINESCO III B.V., (iii) the Forward
Contribution Agreement by and between WDINESCO III B.V. and WDCC Enterprises and
(v) the Guarantee Agreement by and between WDC Holding and WDCC Enterprises.
“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (IASB), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.
“Immaterial Canadian Subsidiary” means any Canadian Subsidiary, whether existing
as of the Second Restatement Date or formed or acquired thereafter, (i) the
revenues of which, as of end of any fiscal year, for the period of four
consecutive fiscal quarters then ended, were less than 5% of the consolidated
revenues of Holdings and its Domestic Subsidiaries and Canadian Subsidiaries
which are Restricted Subsidiaries for such period and (ii) the consolidated
assets of which, as of end of any fiscal year, were less than 5% of the
consolidated total assets of Holdings and its Domestic Subsidiaries and Canadian
Subsidiaries which are Restricted Subsidiaries as of the end of such fiscal
year, in each case as reflected on the most recent annual or quarterly
consolidated financial statements of Holdings and its Subsidiaries.
“Immaterial Domestic Subsidiary” means any Domestic Subsidiary, whether existing
as of the Second Restatement Date or formed or acquired thereafter, (i) the
revenues of which, as of end of any fiscal year, for the period of four
consecutive fiscal quarters then ended, were less than 5% of the consolidated
revenues of Holdings and its Domestic Subsidiaries and Canadian Subsidiaries
which are Restricted Subsidiaries for such period and (ii) the consolidated
assets of which, as of end of any fiscal year, were less than 5% of the
consolidated total assets of Holdings and its Domestic Subsidiaries and Canadian
Subsidiaries which are Restricted Subsidiaries as of the end of such fiscal
year, in each case as reflected on the most recent annual or quarterly
consolidated financial statements of Holdings and its Subsidiaries.
“Immaterial Foreign Subsidiary” means any Foreign Subsidiary, whether existing
as of the Second Restatement Date or formed or acquired thereafter, (i) the
revenues of which, as of end of any fiscal year, for the period of four
consecutive fiscal quarters then ended, were less than 5% of the consolidated
revenues of Holdings and its Domestic Subsidiaries and Canadian Subsidiaries
which are Restricted Subsidiaries for such period and (ii) the consolidated
assets of which, as of end of any fiscal year, were less than 5% of the
consolidated total assets of Holdings and its Domestic Subsidiaries and Canadian
Subsidiaries which are Restricted Subsidiaries as of the end of such fiscal
year, in each case as reflected on the most recent annual or quarterly
consolidated financial statements of Holdings and its Subsidiaries.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
all obligations of such Person under any liquidated earn-out, (l) all Swap
Agreement Obligations of such Person (measured as provided in the definition of
“Material Indebtedness”) and (m) any other Off-Balance Sheet Liability of such
Person. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, Indebtedness shall not include
operating leases as defined under GAAP as of the Second Restatement Date to the
extent that such leases are deemed to be Indebtedness solely as a result of any
change in the requirements under GAAP after the Second Restatement Date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.
“Insurance Schedule” means the schedule of insurance coverage of the Loan
Parties and the Restricted Subsidiaries delivered by the Loan Parties to the
Administrative Agent on or prior to the Second Restatement Date, which schedule
specifies that it constitutes the “Insurance Schedule” for purposes of this
Agreement, as such schedule may be updated, amended or amended and restated from
time to time.
“Intercompany Guarantee” means a guaranty by any Loan Party of an Intercompany
Obligation of another Loan Party.
“Intercompany Loan” means a loan or advance made by one Loan Party to another
Loan Party, whether or not evidenced by a promissory note or other instrument.
“Intercompany Note” means any promissory note or other instrument evidencing an
Intercompany Obligation.
“Intercompany Obligation” means any liability or obligation, contingent or
otherwise, of one or more Loan Parties to one or more other Loan Parties,
whether in respect of an Intercompany Loan or an Intercompany Guarantee, or in
respect of property or other goods sold or delivered or for services rendered,
or under a conditional sale or other title retention agreement, and, in each
case, whether or not evidenced by an Intercompany Note.
“Intercreditor Agreement” means (i) that certain Amended and Restated
Intercreditor Agreement, dated as of the First Restatement Date, by and among
the Administrative Agent, the Term Loan Agent, WESCO Distribution, Inc., WESCO
Receivables and PNC Bank National Association as receivables agent, as the same
may be amended, supplemented or otherwise modified from time to time and (ii)
any other similar Intercreditor Agreement(s) executed and delivered after the
Second Restatement Date by the Administrative Agent in connection with the
Receivables Securitization Agreements.
“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Expense” means, with reference to any period, total interest expense
(whether cash or non-cash interest expense and including interest expense
attributable to Capital Lease Obligations) of Holdings and its Restricted
Subsidiaries for such period with respect to all outstanding Indebtedness of
Holdings and its Restricted Subsidiaries (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP), calculated on a consolidated basis for Holdings and its Restricted
Subsidiaries for such period in accordance with GAAP.
“Interest Payment Date” means (a) with respect to any ABR Loan and Canadian
Prime Rate Loan (other than a Swingline Loan), the first Business Day of each
calendar month and the Maturity Date, and (b) with respect to any Eurodollar
Loan or CDOR Rate Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing or a CDOR Rate Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date.
“Interest Period” means with respect to: (a) any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect, and (b) any CDOR Rate
Borrowing, the period commencing on the date of such Borrowing and ending on the
date that is one, two, three or six months thereafter, as the Borrower
Representative may elect; provided, that, in each case, (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a CDOR Rate Borrowing or a Eurodollar Borrowing, thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Intermediate Holding Company” means a Subsidiary which has no Indebtedness
(other than pursuant to the Loan Documents or intercompany Indebtedness to
Holdings or any Restricted Subsidiary of Holdings not prohibited by Section
6.01) and holds no material assets other than Equity Interests in another
Subsidiary.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Inventory” has the meaning assigned to such term in the U.S. Security
Agreement.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership, limited liability company or other ownership interests
or other securities of any other Person or any agreement to make any such
acquisition (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such short sale);
(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person); or (c) the entering into of any Guarantee
of, or other contingent obligation with respect to, Indebtedness or other
liability of any other Person and (without duplication) any amount committed to
be advanced, lent or extended to such Person. Notwithstanding the foregoing,
Capital Expenditures shall not be deemed “Investments” for purposes hereof.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means individually and collectively each of JPMorgan, Bank of
America, N.A., HSBC Bank USA, National Association, The Bank of Nova Scotia, and
any other Lender proposed by the Borrower Representative that has agreed to act
at an Issuing Bank and is reasonably acceptable to the Administrative Agent,
each in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.06(j). The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Banks” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate. At any time there is more than one Issuing Bank, all singular
references to the Issuing Bank shall mean any Issuing Bank, either Issuing Bank,
each Issuing Bank, the Issuing Bank that has issued the applicable Letter of
Credit, or both (or all) Issuing Banks, as the context may require.
“ITA” means the Income Tax Act (Canada) and the regulations thereunder, as
amended.
“Joinder Agreement” has the meaning assigned to such term in Section 5.13.
“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.
“LC Aggregate Maximum Amount” means $125,000,000.
“LC Alternative Currency” means any lawful currency (other than dollars or
Canadian Dollars) acceptable to the Issuing Banks and which is freely
transferable and convertible into dollars in the United States or London
currency market, as applicable, and is freely available to the applicable
Issuing Bank in the London interbank deposit market.
“LC Alternative Currency Sublimit” means $30,000,000.
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(k).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit, provided that, with respect to any component of any such amount in an
LC Alternative Currency under a U.S. Letter of Credit, such amount shall be the
Dollar Amount thereof.
“LC Exposure” means, at any time, the sum of the U.S. LC Exposure and the
Canadian LC Exposure.
“LC Individual Sublimit” means (a) $30,000,000 for JPMorgan Chase Bank, N.A., in
its capacity as an Issuing Bank, (b) $30,000,000 for Bank of America, N.A., in
its capacity as an Issuing Bank, (c) $10,000,000 for HSBC Bank USA, National
Association, in its capacity as an Issuing Bank, (d) $5,000,000 for Bank of Nova
Scotia, in its capacity as an Issuing Bank and (e) with respect to any other
Issuing Bank, such amount agreed to by the Borrowers and such Issuing Bank;
provided that, at the request of the Borrowers, any Issuing Bank may, in its
sole discretion, without the necessity of obtaining the consent of the
Administrative Agents or any Lender, elect to increase its LC Individual
Sublimit in an amount not to exceed the Revolving Commitment of the applicable
Lender so long as after giving effect to such increase, the aggregate LC
Individual Sublimit of all Issuing Banks does not exceed the LC Aggregate
Maximum Amount.
“Lender Parties” means, individually and collectively as the context may
require, the Agents, the Lenders and the Issuing Banks.
“Lenders” means, individually and collectively as the context may require, the
Canadian Lenders and the U.S. Lenders. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lenders.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as shall be selected by the
Administrative Agent in its reasonable discretion, in each case (the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, (x) if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.14 in the event that the Administrative Agent
shall conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Notwithstanding
the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means, individually and collectively as the context may
require, this Agreement, any promissory notes issued pursuant to this Agreement,
any Letter of Credit applications, the Collateral Documents, each Loan Guaranty,
each Canadian Guarantee, the Intercreditor Agreement, the ABL-Term Loan
Intercreditor Agreement, the Affiliate Subordination Agreement and each
additional guaranty entered into by a Canadian Loan Party pursuant to Section
5.13, and all other agreements, instruments, documents and certificates
identified in Section 4.01 executed and delivered to, or in favor of, the
Administrative Agent, the Canadian Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent,
the Canadian Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated thereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
“Loan Guarantor” means (a) with respect to the U.S. Obligations, each U.S.
Borrower, each U.S. Loan Guarantor and any other Person that becomes a U.S. Loan
Guarantor pursuant to Section 5.13; and (b) with respect to the Canadian
Obligations, each Loan Party and any other Person that becomes a Loan Guarantor
pursuant to Section 5.13.
“Loan Guaranty” means (a) each U.S. Loan Party Guaranty and (b) each other
separate Guarantee in form and substance reasonably satisfactory to the
Administrative Agent delivered by each Loan Guarantor that is a Foreign
Subsidiary of Holdings (provided, that any Guarantee provided by a Foreign
Subsidiary of Holdings shall be governed by the laws of the country in which
such Foreign Subsidiary is located), as the same may be amended or modified and
in effect from time to time.
“Loan Parties” means, individually and collectively as the context may require,
the U.S. Loan Parties and the Canadian Loan Parties.
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.
“Lock Box” means a postal lock box established by any Person with any banking
institution, securities intermediary or other financial institution.
“MaxCell Patents” means domestic and international patents and patents pending
associated with the fabric innerduct and conduit divider system known as
MaxCell.
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition, of Holdings and its Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform any of their obligations under the Loan Documents to which they are a
party, (c) the Collateral, the Administrative Agent’s Liens (for the benefit of
the Lender Parties or the Canadian Lender Parties, as the case may be) on the
Collateral or the priority of such Liens (this clause (c) to be taken as a
whole), or (d) the rights of or benefits available to the Administrative Agent,
the Canadian Administrative Agent, the Issuing Bank or the Lenders under any of
the Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings and its Restricted Subsidiaries in an aggregate principal
amount exceeding $35,000,000. For purposes of determining Material Indebtedness,
the “obligations” of any Loan Party or any Restricted Subsidiary in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Loan Party or such Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means September 24, 2020.
“Maximum Liability” has the meaning assigned to such term in Section 10.10.
“Moody’s” means Moody’s Investors Service, Inc.
“Monthly Financials Reporting Trigger Period” means the period (a) commencing on
the day that (i) an Event of Default occurs or (ii) Combined Availability falls
below the Combined Availability Trigger Amount; and (b) continuing until the
date on which, at all times during the preceding thirty (30) consecutive days,
(i) no Event of Default has existed and (ii) Combined Availability has been
greater than the Combined Availability Trigger Amount.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period, the consolidated net income (or loss) of
Holdings and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with Holdings or any of its
Restricted Subsidiaries, (b) the income (or deficit) of any Person (other than a
Restricted Subsidiary) in which Holdings or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by Holdings or a Restricted Subsidiary in the form of dividends or
similar distributions and (c) the undistributed earnings of any Restricted
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is prohibited by the terms of any
contractual obligation (other than under any Loan Document) or Requirement of
Law applicable to such Restricted Subsidiary.
“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent in its Permitted Discretion by an appraiser reasonably
acceptable to the Administrative Agent, net of all costs of liquidation thereof.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.
“Obligated Party” has the meaning assigned to such term in Section 10.02.
“Obligations” means, individually and collectively as the context may require,
the U.S. Obligations and the Canadian Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
“Original Closing Date” means August 22, 2011.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).


“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).
“Overadvances” means, individually and collectively as the context may require,
the U.S. Overadvances and the Canadian Overadvances.
“Overnight LIBO Rate” means, with respect to any LC Disbursement that bears
interest at the Overnight LIBO Rate pursuant to the terms of this Agreement, (a)
the rate of interest per annum (rounded upwards, if necessary, to the next 1/16
of 1%) at which overnight deposits in dollars or an LC Alternative Currency, as
applicable, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
affiliate of the Administrative Agent in the London interbank market for such
currency to major banks in the London interbank market plus (b) the Mandatory
Cost.
“Owned and Leased Property Schedule” means the schedule of owned and leased
parcels of real property of the Loan Parties delivered by the Loan Parties to
the Administrative Agent on or prior to the Second Restatement Date, which
schedule specifies that it constitutes the “Owned and Leased Property Schedule”
for purposes of this Agreement, as such schedule may be updated, amended or
amended and restated from time to time.
“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 9.04.
“Participant Register” has the meaning set forth in Section 9.04.
“Paying Guarantor” has the meaning assigned to such term in Section 10.11.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Event” means (a) the whole or partial withdrawal of a Canadian Loan
Party from a Canadian Pension Plan during a plan year; or (b) the filing of a
notice of interest to terminate in whole or in part a Canadian Pension Plan or
the treatment of a Canadian Pension Plan amendment as a termination or partial
termination; or (c) the institution of proceedings by any Governmental Authority
to terminate in whole or in part or have a trustee appointed to administer a
Canadian Pension Plan; or (d) any other event or condition which might
reasonably constitute grounds for the termination of, winding up or partial
termination of winding up or the appointment of trustee to administer, any
Canadian Pension Plan.
“Permitted Acquisition” means any Acquisition by any Borrower or Loan Guarantor
in a transaction that satisfies each of the following requirements: (a) such
Acquisition is not a hostile acquisition or contested by the Person to be
acquired; (b) both before and after giving effect to such Acquisition, each of
the representations and warranties in the Loan Documents is true and correct in
all material respects (or if such representation or warranty relates to an
earlier date, as of such earlier date) (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the context thereof); (c) no Default or
Event of Default shall have occurred and be continuing or would result from the
consummation of such Acquisition; (d) in the case of any Acquisition for Total
Consideration in excess of $200,000,000, (i) as soon as available, but not less
than ten (10) days (or such shorter period as may be agreed to by the
Administrative Agent in its Permitted Discretion) prior to such Acquisition, the
Borrowers have provided the Administrative Agent with notice of such Acquisition
and a summary of the material terms of such Acquisition, (ii) as soon as
available, but not less than five (5) days (or such shorter period as may be
agreed to by the Administrative Agent in its Permitted Discretion) prior to such
Acquisition, the Borrowers shall have provided the Administrative Agent with a
copy of all available business and financial information reasonably requested by
Administrative Agent (in each case, to the extent available) including pro forma
financial statements, statements of cash flow, and Aggregate Availability,
Canadian Availability and U.S. Availability projections, and (iii) upon the
request of the Administrative Agent in its Permitted Discretion, the Borrowers
shall have provided the Administrative Agent (or, if the Administrative Agent
otherwise agrees in its Permitted Discretion, shall have agreed to provide at a
specified later date) the then current drafts of the acquisition agreement and
other material documents relative to such Acquisition; (e) in the case of any
Acquisition for Total Consideration of less than or equal to $200,000,000 but
greater than $25,000,000, as soon as available, but not less than three (3) days
(or such shorter period as may be agreed to by the Administrative Agent in its
Permitted Discretion) prior to such Acquisition, the Borrowers have provided the
Administrative Agent with (i) notice of such Acquisition and (ii) a summary of
the material terms of such Acquisition and such other information related to
such Acquisition as the Administrative Agent may reasonably request (it being
understood, for the avoidance of doubt, that the information required by
subclauses (i) and (ii) of this clause (e) shall not be required for any
Acquisition for Total Consideration of $25,000,000 or less); (f) if such
Acquisition is an acquisition of the Equity Interests of a Person, the
Acquisition is structured so that Borrower or Loan Guarantor shall own not less
than 662/3% of the Equity Interests of the acquired Person, and such acquired
Person shall become a Restricted Subsidiary of a Borrower or Loan Guarantor and,
if applicable in accordance with Section 5.13, a Loan Party; (g) if such
Acquisition is an acquisition of assets, the Acquisition is structured so that a
Borrower or Loan Guarantor shall acquire such assets; (h) a material portion of
the assets being acquired are located within the United States or Canada, or the
Person whose Equity Interests are being acquired is organized in a jurisdiction
located within the United States or Canada; and (i) for the period of thirty
(30) days prior to, and as of the date of such Acquisition, in each case, after
giving effect to the consummation of such Acquisition (and any Revolving Loans
or loans, transfers or sales made under the Receivables Securitization
Agreements to fund such Acquisition), Combined Availability exceeds the Combined
Availability Trigger Amount (provided that (i) in calculating Combined
Availability for the thirty day period prior to such Acquisition for purposes of
this clause (i), Combined Availability for such thirty day period shall be
determined on a pro forma basis, as if such Acquisition (and any Revolving Loans
or loans, transfers or sales made under the Receivables Securitization
Agreements to fund such Acquisition) had been consummated on the first day of
such period and (ii) if at any time during such thirty day period, Combined
Availability shall be less than the Combined Availability Trigger Amount and (x)
the Borrowers shall raise additional capital through the issuance of Equity
Interests by Holdings or the incurrence of Indebtedness permitted under Section
6.01 and utilize a portion of the proceeds of such additional capital raise to
pay down outstanding Revolving Loans or outstanding amounts owing under the
Receivables Securitization Agreements or (y) the Aggregate Revolving Commitments
are increased pursuant to Section 2.09(e) hereof or the Securitization Purchase
Limit is increased pursuant to the Receivables Securitization Agreements, for
purposes of determining whether the Borrowers have met the foregoing test,
Combined Availability shall be determined on a pro forma basis, as if such
capital raise and pay down of outstanding Revolving Loans or amounts owing under
the Receivables Securitization Agreements or such increase in the Aggregate
Revolving Commitments or Securitization Purchase Limit, as applicable, had
occurred on the first day of such thirty day period). Unless otherwise consented
to in writing by the Administrative Agent, in no event will assets acquired
pursuant to a Permitted Acquisition constitute assets eligible for inclusion in
the Aggregate Borrowing Base prior to completion of a field examination and
other due diligence acceptable to Administrative Agent in its Permitted
Discretion; provided that with respect to any Permitted Acquisition as to which
the aggregate value of the assets being acquired by any U.S. Loan Party or
Canadian Loan Party is less than 5% of the Aggregate Borrowing Base,
respectively (each determined prior to giving effect to any inclusion of any
such assets in the Aggregate Borrowing Base, as applicable), Accounts or
Inventory acquired in connection with such Permitted Acquisition which would
otherwise constitute Eligible Accounts and Eligible Inventory may be included in
the Aggregate Borrowing Base, as applicable, without a field examination for a
period of ninety (90) days after the consummation of such Permitted Acquisition,
it being understood that, unless otherwise agreed by the Administrative Agent in
its Permitted Discretion, such Accounts and Inventory will cease to be included
in the Aggregate Borrowing Base from and after the 90th day after the
consummation of such Permitted Acquisition if the Administrative Agent has not
received a field examination and other due diligence acceptable to the
Administrative Agent by such 90th day.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for (i) Taxes, assessments or other government
charges that are not yet due, (ii) Taxes, assessments or other governmental
charges in an aggregate amount not in excess of $25,000,000 that are overdue by
not more than 30 days, or (iii) Taxes, assessments or other government charges
in an aggregate amount in excess of $25,000,000 that are overdue by not more
than 30 days, provided that (x) such Taxes, assessments and other government
charges are being contested in compliance with Section 5.04 and (y) the sum of
(A) the aggregate amount of Pledged Cash deposited with the Administrative Agent
with respect to such Taxes, assessments or other government charges plus (2) the
aggregate amount of Reserves established by the Administrative Agent with
respect to such Taxes, assessments or other government charges, equals or
exceeds the aggregate amount of such Taxes, assessments or other government
charges;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Article VII; and
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of any Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness except with respect to clause (e) above (to the extent
that any such judgment constitutes Indebtedness).
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America or Canada
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of such government), in each case maturing within one year from
the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or Canada or any State or province thereof which
has a combined capital and surplus and undivided profits of not less than
$500,000,000 or any Lender or an Affiliate of a Lender;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and AAA by Moody’s, and (iii) have portfolio
assets of at least $500,000,000.
“Permitted Lien” means any Lien permitted under Section 6.02.
“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledged Cash” means cash of the Loan Parties (a) which has been pledged to the
Administrative Agent as security for the Obligations and in which the
Administrative Agent has a perfected, first priority Lien (subject to Permitted
Encumbrances with respect to any Pledged Cash domiciled in a bank account in
Canada and statutory liens in favor of the depository bank), and (b) which is on
deposit in one or more segregated Deposit Accounts (which for avoidance of doubt
shall not include any operating account of any Loan Party) maintained with
JPMorgan Chase Bank, N.A., each of which segregated Deposit Accounts is subject
to a Control Agreement among JPMorgan Chase Bank, N.A., as depositary, the
applicable Agent and the applicable Loan Party, which Control Agreement provides
the applicable Agent with exclusive dominion and full control over such Deposit
Account and all cash held therein and does not permit the Loan Parties to make
withdrawals from or otherwise give instructions with respect to the investment
or disposition of the cash held in such Deposit Account.
“Pledged Subsidiary” means a Subsidiary whose Equity Interests (or any portion
thereof) have been pledged to the Administrative Agent as security for the U.S.
Obligations and/or the Canadian Obligations.
“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto and related Minister’s Orders, provided that if perfection
or the effect of perfection or non-perfection or the priority of any Lien
created hereunder or under any other Loan Document on the Collateral is governed
by the personal property security legislation or other applicable legislation
with respect to personal property security in effect in a jurisdiction in Canada
other than the Province of Ontario, “PPSA” means the Personal Property Security
Act or such other applicable legislation in effect from time to time in such
other jurisdiction in Canada for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Prepayment Event” means:
(a)    any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any ABL Priority Collateral of any Loan Party, other
than dispositions described in Section 6.05(a), (b), (e), (g), (j), (k) and (m);
or
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any ABL Priority
Collateral of any Loan Party.
“Prime Rate” means (a) for the purpose of Loans made available to the U.S.
Borrowers, the rate of interest per annum publicly announced from time to time
by JPMorgan as its prime rate at its offices at 270 Park Avenue in New York City
or any successor executive office, and (b) for the purpose of dollar-denominated
Loans made available to the Canadian Borrowers, the rate of interest per annum
publicly announced from time to time by the Canadian Administrative Agent at its
Toronto office as its U.S. base rate for dollar-denominated commercial loans;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.
“Priority Payables Reserve” means reserves for amounts secured by any Liens,
choate or inchoate, which rank or are capable of ranking in priority to the
Administrative Agent’s or any other Canadian Lender Parties’ Liens, including
without limitation, in the Permitted Discretion of the Canadian Administrative
Agent, any such amounts due and not paid for wages, vacation pay, amounts due
and not paid under any legislation relating to workers’ compensation or to
employment insurance, all amounts deducted or withheld and not paid and remitted
when due under the ITA, amounts currently or past due and not paid for realty,
municipal or similar taxes (to the extent impacting personal or moveable
property) and all amounts currently or past due and not contributed, remitted or
paid to or under any Canadian Pension Plan or under the Canada Pension Plan, the
Pension Benefits Act (Ontario) or any similar legislation, other than amounts
included in the Wage Earner Protection Act Reserve.
“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.
“Projections” has the meaning assigned to such term in Section 5.01(e).
“Protective Advance” means, individually and collectively as the context may
require, the U.S. Protective Advances and the Canadian Protective Advances.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Estate Subsidiaries” means WESCO Real Estate I, LLC, WESCO Real Estate II,
LLC, WESCO Real Estate III, LLC, and WESCO Real Estate IV, LLC, each of which is
a Delaware limited liability company.
“Receivables Securitization” means the transactions contemplated by the
Receivables Securitization Agreements.
“Receivables Securitization Agreements” means (a) that certain Fourth Amended
and Restated Receivables Purchase Agreement dated as of the Second Restatement
Date among WESCO Receivables, as seller, WESCO Distribution, Inc., as servicer,
the purchasers from time to time party thereto, and PNC Bank National
Association, as administrator, (b) that certain Amended and Restated Purchase
and Sale Agreement dated as of the Second Restatement Date among WESCO
Receivables, WESCO Distribution, Inc. and the other parties from time to time
party thereto, as amended through the date hereof, and (c) all other documents
executed or delivered in connection therewith, in each case, as amended,
restated, supplemented, modified, renewed, refinanced or replaced from time to
time in accordance with Section 6.11 (including, for greater certainty,
amendments, renewals, refinancings and replacements which increase the maximum
amount available under such facilities which are not prohibited by Section
6.11).
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Rent Reserve” means with respect to any leased facility, warehouse,
distribution center, depot or other place where any Inventory is located, a
reserve equal to three (3) months’ rent at such leased facility, warehouse,
distribution center, depot or other place.
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Aggregate Credit Exposure and unused Revolving Commitments representing
more than 50% of the sum of the total Aggregate Credit Exposure and total unused
Revolving Commitments at such time.
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By‑Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Priority Payables Reserves, Wage Earner Protection Act Reserve, Banking Services
Reserves, Foreign Credit Reserves, Rent Reserves, Dilution Reserves, reserves
for consignee’s, warehousemen’s and bailee’s charges, reserves for Inventory
shrinkage, reserves for customs charges and shipping charges related to any
Inventory in transit, reserves for Swap Agreement Obligations, reserves for any
Unfunded Pension Liability in any Canadian Pension Plan, and reserves for taxes,
fees, assessments, and other governmental charges) with respect to the
Collateral or any Loan Party; provided that to the extent any reserve
(including, without limitation, any Priority Payables Reserve, Wage Earner
Protection Act Reserve, Banking Services Reserve, Foreign Credit Reserve,
reserve for Swap Agreement Obligations or reserve for Unfunded Pension Liability
in any Canadian Pension Plan) with respect to any specific item, claim,
liability or potential claim or liability is deducted by the Administrative
Agent in the computation of the U.S. Borrowing Base, such reserve for such
specific item, claim, liability or potential claim or liability shall not be
deducted in the computation of the Canadian Borrowing Base, and vice-versa, it
being the intention of the parties to avoid duplication of reserves with respect
to any specific item, claim, liability or potential claim or liability in the
computation of the Aggregate Borrowing Base, Canadian Borrowing Base and U.S.
Borrowing Base.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Loan
Party, or any payment (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in Holdings or any option, warrant or other right to acquire any such
Equity Interests in Holdings.
“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary.
“Revaluation Date” means (a) with respect to any Loan denominated in Canadian
Dollars, each of the following: (i) each date of a Borrowing, (ii) each date of
a continuation of such Loan pursuant to Section 2.08, (iii) the date any
Borrowing Base Certificate is delivered, and (iv) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require, and
(b) with respect to any Letter of Credit denominated in Canadian Dollars or any
LC Alternative Currency, each of the following: (i) each date of issuance of
such Letter of Credit, (ii) each date of an amendment of such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by the applicable Issuing Bank
under such Letter of Credit, (iv) the date any Borrowing Base Certificate is
delivered and (v) such additional dates as the Administrative Agent or the
applicable Issuing Bank shall determine or the Required Lenders shall require.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances and Swingline Loans hereunder, which commitment may be (a)
comprised of both a U.S. Commitment and a Canadian Commitment or solely a U.S.
Commitment, as set forth on the Revolving Commitment Schedule or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable, and (b) reduced or increased from time to
time pursuant to (i) Section 2.09 and (ii) assignments by or to such Lender
pursuant to Section 9.04. As of the Second Restatement Date, the Aggregate
Revolving Commitments total $600,000,000.
“Revolving Commitment Schedule” means the Schedule attached hereto identified as
such.
“Revolving Exposure” means, individually and collectively as the context may
require, the U.S. Revolving Exposure and the Canadian Revolving Exposure.
“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the Government of Canada, the Government of any province or territory of
Canada or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person that constitutes a Canadian Blocked
Person, (c) any Person operating, organized or resident in a Sanctioned Country
or (d) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) through (c).
“Sanctions” ” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom, or (c) the Government of Canada.
“SEC” means the Securities and Exchange Commission of the U.S.
“Second Restatement Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Secured Indebtedness” means, at any date, the portion of Total Funded
Indebtedness that is secured by a Lien on any property or assets of Holdings or
any of its Restricted Subsidiaries at such date.
“Secured Leverage Ratio” means, on any date, the ratio of (a) Secured
Indebtedness on such date to (b) EBITDA for the then most recently ended period
of four consecutive fiscal quarters for which financial statements are
available, provided that, to the extent any Borrower or any Restricted
Subsidiary makes any acquisition permitted pursuant to Section 6.04 or
disposition of assets outside the ordinary course of business that is permitted
by Section 6.05 during the period of four fiscal quarters of Holdings most
recently ended, the Secured Leverage Ratio shall be calculated after giving pro
forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to the acquisition or the disposition of assets,
are factually supportable and are expected to have a continuing impact, in each
case as determined on a basis consistent with Article 11 of Regulation S-X of
the Securities Act of 1933, as amended, as interpreted by the SEC, and as
certified by a Financial Officer of the Borrower Representative), as if such
acquisition or such disposition (and any related incurrence, repayment or
assumption of Secured Indebtedness) had occurred in the first day of such four
quarter period.
“Secured Obligations” means, individually and collectively as the context may
require, the U.S. Secured Obligations and the Canadian Secured Obligations.
“Securities Account” has the meaning assigned to such term in Article 8 of the
UCC or the Securities Transfer Act of Ontario, as applicable.
“Securitization Additional Availability” means (a) 85% of the book value of
Eligible Securitization Receivables less (b) Reserves, less (c) the greater of
(i) the amount of credit actually extended to WESCO Receivables by the
Securitization Lenders, and (ii) the Securitization Maximum Potential Capital
(but not in excess of the Securitization Purchase Limit); provided, that,
notwithstanding the foregoing, in no event shall Securitization Additional
Availability exceed the lesser of (A) $70,000,000 and (B) fifteen percent (15%)
of the lesser at such time of (1) the Aggregate Revolving Commitments and (2)
the Aggregate Borrowing Base.
“Securitization Availability” means, at any time, the available borrowing
capacity of WESCO Receivables under the Receivables Securitization Agreements,
which available borrowing capacity is equal to (a) the lesser, at such time, of
(i) the Securitization Maximum Potential Capital and (ii) the Securitization
Purchase Limit minus (b) the amount of credit extended at such time to WESCO
Receivables by the Securitization Lenders.
“Securitization Lenders” means the purchasers (i.e., the lenders) of Eligible
Accounts that have been sold to WESCO Receivables under the Receivables
Securitization Agreements.
“Securitization Maximum Potential Capital” means, at any time, the maximum
amount of credit that could be extended to WESCO Receivables at such time (based
on Eligible Securitization Receivables) by the Securitization Lenders under the
Receivables Securitization Agreements, which amount is set forth on the monthly
reports delivered by WESCO Receivables to the Securitization Lenders as the
“Maximum Potential Capital”.
“Securitization Purchase Limit” means on any date the aggregate commitment of
the Securitization Lenders under the Receivables Securitization Agreements, as
the same may be increased or decreased from time to time under the Receivables
Securitization Agreements. As of the Second Restatement Date, the Securitization
Purchase Limit under the Receivables Securitization Agreements is $550,000,000.
“Settlement” has the meaning assigned to such term in Section 2.05(g).
“Settlement Date” has the meaning assigned to such term in Section 2.05(g).
“Significant Subsidiary” shall mean, with respect to paragraphs (i), (j) and (k)
of Article VII hereof, on any date of determination, (a) any Restricted
Subsidiary that, together with its Subsidiaries that constitute Restricted
Subsidiaries, would constitute a “significant subsidiary” as set forth in Rule
1-02(w) of Regulation S-X under the Securities Act, and (b) any Restricted
Subsidiary which, when aggregated with all other Restricted Subsidiaries that
are not otherwise Significant Subsidiaries and as to which any event described
in paragraph (i), (j) or (k) of Article VII hereof has occurred, would
collectively satisfy the criteria for the determination of a Significant
Subsidiary under clause (a) of this definition.
“Specified Event of Default” any Event of Default of type specified in clauses
(a), (b), (d), (e)(i), (i), (j) or (k) of Article VII.
“Specified Foreign Credit Extensions” means Foreign Credit Extensions of which
the Administrative Agent has received notice in accordance with Section 2.22.
“Spot Rate” means, on any date, as determined by the Administrative Agent, the
spot selling rate posted by Reuters on its website for the sale of the
applicable currency for U.S. Dollars at approximately 11:00 a.m., New York City
time, on such date (the “Applicable Quotation Date”); provided, that if, for any
reason, no such spot rate is being quoted, the spot selling rate shall be
determined by reference to such publicly available service for displaying
exchange rates as may be reasonably selected by the Administrative Agent, or, in
the event no such service is selected, such spot selling rate shall instead be
the rate reasonably determined by the Administrative Agent as the spot rate of
exchange in the market where its foreign currency exchange operations in respect
of the applicable currency are then being conducted, at or about 11:00 a.m., New
York City time, on the Applicable Quotation Date for the purchase of the
relevant currency for delivery two Business Days later.
“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the total Standby LC Exposure at such time.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Lenders are subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent in its Permitted
Discretion.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of a Loan Party, as
applicable.
“Supermajority Revolving Lenders” means, at any time, Lenders (other than
Defaulting Lenders) having Revolving Exposure and unused Revolving Commitments
representing at least 66 2/3% of the sum of the Aggregate Revolving Exposure and
unused Revolving Commitments.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.


“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.
“Swingline Exposure” means, at any time, the sum of the aggregate undrawn amount
of all outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
“Swingline Lender” means, individually and collectively as the context may
require, the U.S. Swingline Lender and the Canadian Swingline Lender.
“Swingline Loan” means, individually and collectively as the context may
require, each U.S. Swingline Loan and each Canadian Swingline Loan.
“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan Agent” means (i) Credit Suisse AG and its successors and assigns, as
administrative agent and collateral agent for the Term Loan Lenders under the
Existing Term Loan Agreement, or (ii) to the extent the Existing Term Loan
Agreement is refinanced or replaced after the Second Restatement Date, or any
new term loan Indebtedness is incurred after the Second Restatement Date, the
administrative agent(s) and/or the collateral agent(s) for the Term Lenders
under the new Term Loan Documents.
“Term Loan Agreement” means (i) the Existing Term Loan Agreement or (ii) any new
credit or loan agreement entered into by some or all of the Loan Parties, the
lenders party thereto, and any Term Loan Agent, including, without limitation,
any new credit or loan agreement entered into by some or all of the Loan Parties
to refinance and/or replace the Existing Term Debt.
“Term Loan Documents” means each Term Loan Agreement, each Term Loan Security
Document, and each other “Loan Document” or “Credit Document” as such term(s)
are defined in any such Term Loan Agreement (other than the ABL-Term Loan
Intercreditor Agreement).
“Term Loan Lenders” means any lenders from time to time party to any Term Loan
Agreement.
“Term Loan Priority Collateral” has the meaning assigned to such term in the
ABL-Term Loan Intercreditor Agreement.
“Term Loan Security Documents” means the “Security Documents” as such term is
defined in any Term Loan Agreement, and any other documents that are designated
under any Term Loan Agreement as “Term Loan Security Documents” for purposes of
the ABL-Term Loan Intercreditor Agreement.
“Total Consideration” means, with respect to any Acquisition, the sum (but
without duplication) of (a) cash paid in connection with any Acquisition, (b)
Indebtedness payable to the seller in connection with such Acquisition, (c) the
fair market value of any equity securities, including any warrants or options
therefor, delivered in connection with any Acquisition, and (d) the amount of
Indebtedness assumed in connection with such Acquisition.
“Total Funded Indebtedness” means, at any date, the aggregate principal amount
of all Indebtedness of the types described in clauses (a), (b), (f), (h), (k)
and, solely to the extent such Indebtedness being guaranteed would otherwise
constitute Total Funded Indebtedness, (g), determined on a consolidated basis in
accordance with GAAP, provided that for purposes of this definition, the 2029
Convertible Debentures shall be included in Total Funded Indebtedness at par
value.
“Total Leverage Ratio” means, on any date, the ratio of (a) Total Funded
Indebtedness on such date to (b) EBITDA for the then most recently ended period
of four consecutive fiscal quarters for which financial statements are
available, provided that, to the extent any Borrower or any Restricted
Subsidiary makes any acquisition permitted pursuant to Section 6.04 or
disposition of assets outside the ordinary course of business that is permitted
by Section 6.05 during the period of four fiscal quarters of Holdings most
recently ended, the Total Leverage Ratio shall be calculated after giving pro
forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to the acquisition or the disposition of assets,
are factually supportable and are expected to have a continuing impact, in each
case as determined on a basis consistent with Article 11 of Regulation S-X of
the Securities Act of 1933, as amended, as interpreted by the SEC, and as
certified by a Financial Officer of the Borrower Representative), as if such
acquisition or such disposition (and any related incurrence, repayment or
assumption of Indebtedness) had occurred in the first day of such four quarter
period.
“Transactions” means the execution, delivery and performance by the Loan Parties
(and any Foreign Subsidiaries which are party to the Canadian Security
Agreement, the Canadian Guarantee or the U.S. Security Agreement) of this
Agreement and the other Loan Documents, the borrowing of Loans and other credit
extensions, the use of the proceeds thereof and the issuance of Letters of
Credit hereunder, and the granting of Liens under the Collateral Documents in
each case, on the date hereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the ABR, the Canadian Prime Rate, the CDOR Rate or
the Adjusted LIBO Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unfunded Pension Liability” means, at a point in time, with respect to any
defined benefit Canadian Pension Plan, the total unfunded liability or solvency
deficiency as determined by a professional actuary for the purposes of the
Employment Pension Plans Act (Alberta) or such other provincial pension
standards legislation that may be applicable to the funding and solvency
requirements of that plan.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
“Unrestricted Subsidiary” means (a) any Subsidiary of a Borrower that is formed
or acquired after the Second Restatement Date that is designated as an
Unrestricted Subsidiary in accordance with Section 6.13, (b) any Restricted
Subsidiary designated or re-designated as an Unrestricted Subsidiary by the
Borrower Representative in a written notice to the Administrative Agent and in
accordance with Section 6.13, and (c) each Subsidiary of an Unrestricted
Subsidiary.
“USA Patriot Act” has the meaning assigned to such term in Section 9.14.
“U.S. Availability” means, as of any date of determination, (a) the lesser of
(i) the total Revolving Commitments as of such date and (ii) the U.S. Borrowing
Base as of such date, minus (b) the sum of (i) the total U.S. Revolving Exposure
of all U.S. Lenders as of such date (calculated with respect to any Defaulting
Lender as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings), and (ii) the Canadian U.S. Borrowing Base Utilization
as of such date.
“U.S. Borrower” or “U.S. Borrowers” means, individually or collectively as the
context may require (a) WESCO Distribution, Inc., a Delaware corporation, WESCO
Equity Corporation, a Delaware corporation, WESCO Integrated Supply, Inc., a
Delaware corporation, WESCO Nevada, Ltd., a Nevada corporation, Communications
Supply Corporation, a Connecticut corporation, Calvert Wire & Cable Corporation,
a Delaware corporation, Liberty Wire & Cable, Inc., a Delaware corporation, TVC
Communications, L.L.C., a Delaware limited liability company, Carlton-Bates
Company, an Arkansas corporation, and Conney Safety Products, LLC, a Delaware
limited liability company, Hi-Line Utility Supply Company, LLC, an Illinois
limited liability company, and Hill Country Electric Supply, L.P., a Texas
limited partnership and (b) any Domestic Subsidiary of Holdings (other than a
CFC Subsidiary Holding Company) that becomes a party to this Agreement as an
additional borrower after the Second Restatement Date pursuant to a Joinder
Agreement in accordance with Section 5.13.
“U.S. Borrowing Base” means, at any time, the sum of (a) the lesser of (i) 70%
of the U.S. Loan Parties (other than Intermediate Holding Companies) Eligible
Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis, at such time and (ii) the product of 90% multiplied by
the Net Orderly Liquidation Value percentage identified in the most recent
inventory appraisal ordered by the Administrative Agent multiplied by the U.S.
Loan Parties (other than Intermediate Holding Companies) Eligible Inventory
(determined after taking into account adjustments made in such appraisal in the
calculation of the Net Orderly Liquidation Value percentage), valued at the
lower of cost or market value, determined on a first-in-first-out basis, at such
time, plus (b) the Securitization Additional Availability, minus (c) Reserves.
“U.S. Cash Management Bank” means (a) as of the Second Restatement Date, PNC
Bank National Association, in its capacity as the principal depositary bank for
the U.S. Loan Parties (other than the Canadian Cross-Border Loan Guarantors),
and (b) at any time after the Second Restatement Date, any one or more of the
Lenders selected by the U.S. Loan Parties (other than the Canadian Cross-Border
Loan Guarantors), in consultation with the Administrative Agent, to become the
successor principal depository bank for the U.S. Loan Parties (other than the
Canadian Cross-Border Loan Guarantors); provided that, unless the Administrative
Agent otherwise consents in writing, no Person shall become the successor “U.S.
Cash Management Bank” unless and until such Person shall have entered into a
Control Agreement with the U.S. Loan Parties (other than the Canadian
Cross-Border Loan Guarantors) and the Administrative Agent in form and substance
reasonably acceptable to the Administrative Agent.
“U.S. Collection Account” means the account at JPMorgan, so designated by the
Administrative Agent, in a written notice delivered to the Borrower
Representative, to be the “U.S. Collection Account”, to which funds on deposit
in Deposit Accounts (other than Excluded Accounts) maintained by the U.S. Loan
Parties (other than Canadian Cross-Border Loan Guarantors) with the U.S. Cash
Management Bank and all collections and other payments received in respect of
the Accounts of the U.S. Loan Parties (other than the Canadian Cross-Border Loan
Guarantors) by the U.S. Cash Management Bank shall be remitted at all times
(subject to the provisions of the Intercreditor Agreement) during a Cash
Dominion Period.
“U.S. Commitment” means, with respect to each U.S. Lender, the commitment, if
any, of such U.S. Lender to make U.S. Revolving Loans and to acquire
participations in U.S. Letters of Credit, U.S. Overadvances and U.S. Swingline
Loans hereunder, expressed as an amount representing the maximum possible
aggregate amount of such U.S. Lender’s U.S. Revolving Exposure hereunder, as
such commitment may be reduced or increased from time to time pursuant to (a)
Section 2.09 and (b) assignments by or to such U.S. Lender pursuant to Section
9.04. The initial amount of each U.S. Lender’s U.S. Commitment is set forth on
the Revolving Commitment Schedule, or in the Assignment and Assumption pursuant
to which such U.S. Lender shall have assumed its U.S. Commitment, as applicable.
The U.S. Commitment is a sub-facility of the Revolving Commitment and is not in
addition to the Revolving Commitment.
“U.S. LC Exposure” means, at any time, the sum of the Commercial LC Exposure and
the Standby LC Exposure of the U.S. Borrowers. The U.S. LC Exposure of any U.S.
Lender at any time shall be its Applicable Percentage of the total U.S. LC
Exposure at such time.
“U.S. Lender Parties” means, individually and collectively as the context may
require, the Administrative Agent, the U.S. Lenders, and the Issuing Banks
issuing U.S. Letters of Credit.
“U.S. Lenders” means the Persons listed on the Revolving Commitment Schedule as
having a U.S. Commitment and any other Person that shall acquire a U.S.
Commitment pursuant to an Assignment and Assumption or become a lender pursuant
to an Aggregate Commitment Increase in accordance with Section 2.09, other than
any such Person that ceases to be such a Person hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “U.S. Lenders”
includes the U.S. Swingline Lender.
“U.S. Letter of Credit” means any Letter of Credit issued hereunder for the
purpose of providing credit support for any U.S. Borrower, any Domestic
Subsidiary or any Foreign Subsidiary.
“U.S. Loan Guarantors” means, individually or collectively, as the context may
require (a) Holdings, WESCO Finance Corporation, a Delaware corporation, CDW
Holdco, LLC, a Delaware limited liability company, WDC Holding Inc., a Delaware
corporation, Conney Investment Holdings, LLC, a Delaware limited liability
company, WESCO Nigeria, Inc., a Delaware corporation, CBC LP Holdings, LLC, a
Delaware limited liability company, TVC International Holdings, LLC, a Delaware
limited liability company, WDCH, LP, a Pennsylvania limited partnership, WESCO
Enterprises, Inc., a Delaware corporation, and WDCH US LP, a Delaware limited
partnership, (b) any Canadian Cross-Border Loan Guarantor, (c) any Domestic
Subsidiary (other than a CFC Subsidiary Holding Company) that after the Second
Restatement Date guarantees payment of the U.S. Obligations and the Canadian
Obligations pursuant to Section 5.13 and (d) the successors and assigns of the
Persons described in clauses (a), (b) and (c) of this definition; provided,
however, that for the avoidance of doubt, “U.S. Loan Guarantors” shall not
include any CFC Subsidiary or CFC Subsidiary Holding Company.
“U.S. Loan Parties” means, individually or collectively, as the context may
require, the U.S. Borrowers and the U.S. Loan Guarantors.
“U.S. Loan Party Guaranty” means (i) Article VIII of the U.S. Security
Agreement, and (ii) each other separate Guarantee having terms substantially
similar to those set forth in Article VIII of the U.S. Security Agreement
delivered by any other U.S. Loan Party after the Second Restatement Date, in
each case, as amended or modified and in effect from time to time.
“U.S. Loans” means, individually and collectively as the context may require,
the U.S. Revolving Loans, the U.S. Swingline Loans, the U.S. Overadvances, and
the U.S. Protective Advances.
“U.S. Obligations” means, with respect to the U.S. Loan Parties, all unpaid
principal of and accrued and unpaid interest on the U.S. Loans, all U.S. LC
Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the U.S. Loan Parties to the Lenders or to
any Lender, the Administrative Agent, any Issuing Bank with respect to a U.S.
Letter of Credit or any indemnified party arising under the Loan Documents.
“U.S. Overadvances” has the meaning assigned to such term in Section 2.05(c).
“U.S.” means the United States of America.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Protective Advance” has the meaning assigned to such term in Section
2.04(a).
“U.S. Revolving Exposure” means, with respect to any U.S. Lender at any time,
the sum of (a) the outstanding principal amount of U.S. Revolving Loans of such
U.S. Lender at such time, plus (b) an amount equal to such U.S. Lender’s
Applicable Percentage of the aggregate principal amount of the U.S. Swingline
Loans outstanding at such time, plus (c) an amount equal to such U.S. Lender’s
Applicable Percentage of the aggregate U.S. LC Exposure outstanding at such
time, plus (d) an amount equal to such U.S. Lender’s Applicable Percentage of
the aggregate principal amount of the U.S. Overadvances outstanding at such
time.
“U.S. Revolving Loan” means a Revolving Loan made to the U.S. Borrowers.
“U.S. Secured Obligations” means all U.S. Obligations, together with all (a)
Banking Services Obligations of the U.S. Loan Parties; (b) Swap Agreement
Obligations of the U.S. Loan Parties owing to one or more U.S. Lenders or their
respective Affiliates; provided that promptly after any transaction relating to
such Swap Obligation is executed, the U.S. Lender or Affiliate of a U.S. Lender
party thereto (other than JPMorgan or its Affiliates) shall have delivered
written notice to the Administrative Agent that such a transaction has been
entered into and that it constitutes a U.S. Secured Obligation entitled to the
benefits of the Collateral Documents in favor of the U.S. Lender Parties; and
(c) all obligations of the U.S. Loan Parties in respect of all Guarantees
provided by such U.S. Loan Parties of Indebtedness of Foreign Subsidiaries under
Foreign Credit Extensions; provided that promptly after any such Guarantee by
any U.S. Loan Party relating to such Foreign Credit Extension is entered into,
the U.S. Lender or Affiliate of a U.S. Lender party thereto (other than JPMorgan
or its Affiliates) shall have delivered written notice to the Administrative
Agent that such a Guarantee has been entered into and that it constitutes a U.S.
Secured Obligation entitled to the benefits of the Collateral Documents in favor
of the U.S. Lender Parties.
“U.S. Security Agreement” means that certain Amended and Restated Pledge and
Security Agreement, dated as of the Second Restatement Date, among the U.S. Loan
Parties, WDINESCO II B.V. and the Administrative Agent, for the benefit of the
Lender Parties in substantially the form of Exhibit E attached hereto, which
Amended and Restated Pledge and Security Agreement amends and restates in its
entirety the Pledge and Security Agreement among the U.S. Loan Parties, WDINESCO
II B.V. and the Administrative Agent, for the benefit of the Lender Parties,
dated as of the Original Closing Date, and any other pledge or security
agreement entered into after the Second Restatement Date by any other U.S. Loan
Party (as required by this Agreement or any other Loan Document), or any other
Person, in each case, as the same may be amended, restated or otherwise modified
from time to time.
“U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of U.S. Swingline Loans hereunder.
“U.S. Swingline Loan” means a Loan made by the U.S. Swingline Lender pursuant to
Section 2.05(a).
“Wage Earner Protection Act Reserve” means, on any date of determination, a
reserve established from time to time by Canadian Administrative Agent in such
amount as Canadian Administrative Agent determines reflects the amounts that may
become due under the Wage Earner Protection Program Act (Canada) with respect to
the employees of any Loan Party employed in Canada which would give rise to a
Lien with priority under applicable law over the Lien of Canadian Administrative
Agent.
“WDCC Enterprises” means WDCC Enterprises, Inc., a corporation organized under
the laws of Alberta, Canada.
“WDCC Enterprises $90,000,000 Intercompany Loan” means that certain Intercompany
Loan by WESCO Canada II to WDCC Enterprises in the original principal amount of
Cdn $90,000,000 made on or about December 13, 2012 and evidenced by the WDCC
Enterprises Cdn $90,000,000 Intercompany Note.
“WDCC Enterprises $90,000,000 Intercompany Note” means that certain Intercompany
Note from WDCC Enterprises to WESCO Canada II dated on or about December 13,
2012 in the original principal amount of Cdn $90,000,000.
“WDC Holding” means WDC Holding, Inc., a Delaware corporation.
“Weekly Reporting Trigger Period” means the period (a) commencing on the day
that (i) an Event of Default occurs, or (ii) Aggregate Availability falls below
the Aggregate Availability Trigger Amount and (b) continuing until the date on
which no Event of Default has existed and the Aggregate Availability has
exceeded the Aggregate Availability Trigger Amount for thirty consecutive days.
“WESCO Canada I” means WESCO Canada I, LP, a limited partnership organized under
the laws of Alberta.
“WESCO Canada I $150,000,000 Intercompany Loan” means that certain Intercompany
Loan by WDC Holding to WESCO Canada I in the original principal amount of
$150,000,000 evidenced by the WESCO Canada I Intercompany Note.
“WESCO Canada I $150,000,000 Intercompany Note” means that certain Subordinated
Promissory Note from WESCO Canada I to WDC Holding dated on or about the First
Restatement Date in the original principal amount of $150,000,000.
“WESCO Canada II” means WESCO Canada II, LP, a limited partnership organized
under the laws of Alberta.
“WESCO Receivables” means WESCO Receivables Corp., a Delaware corporation.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party or any Agent, as applicable.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, replaced, or otherwise modified (subject to any restrictions on
such amendments, supplements, replacements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference in any definition to the phrase “at any time”
or “for any time” shall refer to the same time or period for all calculations or
determination within such definition, and (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. All certificates and other documents required to
be provided by a specified officer of a Loan Party shall be deemed to be
provided by such person solely in their capacity as such officer.
For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (a) “personal property” shall be deemed
to include “movable property”, (b) “real property” shall be deemed to include
“immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (f) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (g) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (h) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (i) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (j) an “agent” shall
be deemed to include a “mandatary”.
SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if, after
the Second Restatement Date, the Borrowers migrate to IFRS or there occurs any
change in GAAP or in the application thereof on the operation of any provision
hereof and the Borrower Representative notifies the Administrative Agent that
the Borrowers request an amendment to any provision hereof to eliminate the
effect of such migration to IFRS or any change occurring after the Second
Restatement Date in GAAP or in the application thereof (or if the Administrative
Agent notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such migration to IFRS or such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such migration or
change shall have become effective until such notice shall have been withdrawn
or such provision amended in accordance herewith. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
any Loan Party at “fair value”, as defined therein.
SECTION 1.05    Currency Matters.
(a)    Principal, interest, reimbursement obligations, fees, and all other
amounts payable under this Agreement and the other Loan Documents to Agents and
the Lenders shall be payable in the currency in which such Obligations are
denominated, provided that (i) any reimbursement by a Canadian Borrower of an LC
Disbursement in respect of a Canadian Letter of Credit denominated in Canadian
Dollars or any payment by a Canadian Lender to the Canadian Administrative Agent
or an Issuing Bank in respect of its participation with respect to any such
Canadian Letter of Credit shall be payable in Canadian Dollars and (ii) any
reimbursement by a U.S. Borrower of an LC Disbursement in respect of a U.S.
Letter of Credit denominated in an LC Alternative Currency or any payment by a
Lender to the Administrative Agent or an Issuing Bank in respect of its
participation with respect to any such Letter of Credit in an LC Alternative
Currency shall be payable in dollars.
(b)    Without limiting the other terms of this Agreement, all calculations and
determinations under this Agreement of any amount in any currency other than
U.S. Dollars shall be deemed to refer to the Dollar Amount thereof, as the case
may be, and all Borrowing Base Certificates delivered under this Agreement shall
express such calculations or determinations in U.S. Dollars or the Dollar Amount
thereof, as the case may be. Each requisite currency translation shall be based
on the Spot Rate.
(c)    For purposes of this Agreement and the other Loan Documents, the Dollar
Amount of any Borrowings, Loans, Letters of Credit and other Obligations shall
be determined in accordance with the terms of this Agreement in respect of the
most recent Revaluation Date. Such Dollar Amount shall become effective as of
such Revaluation Date for such Borrowings, Loans, Letters of Credit and other
Obligations and shall be the Dollar Amount employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur with
respect to such Borrowings, Loans, Letters of Credit and other Obligations.
ARTICLE II.    

The Credits
SECTION 2.01    Revolving Commitments. Subject to the terms and conditions set
forth herein, (a) each U.S. Lender agrees to make U.S. Revolving Loans to the
U.S. Borrowers denominated in dollars from time to time during the Availability
Period, and (b) each Canadian Lender agrees to make Canadian Revolving Loans to
the Canadian Borrowers denominated in either dollars or Canadian Dollars from
time to time during the Availability Period, so long as, in each case after
giving effect thereto:
(i)    the U.S. Revolving Exposure, Canadian Revolving Exposure or Revolving
Exposure of any Lender would not exceed such Lender’s U.S. Commitment, Canadian
Commitment or Revolving Commitment, as the case may be;
(ii)    U.S. Availability would not be less than zero;
(iii)    Canadian Availability would not be less than zero; and
(iv)    Aggregate Availability would not be less than zero.
subject to the Administrative Agent’s or Canadian Administrative Agent’s
authority, as applicable, in their sole discretion, to make Protective Advances
and Overadvances pursuant to the terms of Section 2.04 and 2.05. Within the
foregoing limits and subject to the terms and conditions set forth herein, each
Borrower may borrow, prepay and reborrow Revolving Loans. On the Second
Restatement Date, the Administrative Agent shall reallocate the commitments and
loans of the Lenders under the Existing Credit Agreement in accordance with the
Lenders’ respective Applicable Percentages and all loans outstanding as of the
Second Restatement Date under the Existing Credit Agreement shall automatically
and without further action by the parties hereto be deemed converted into Loans
under this Agreement and shall be included in the calculations as of the Second
Restatement Date of “Aggregate Revolving Exposure” and “Revolving Exposure”. All
liabilities of the Loan Parties with respect to such Loans shall constitute
Obligations and it is the intention of the Loan Parties that such Obligations
shall continue to be secured by Collateral Documents.
SECTION 2.02    Loans and Borrowings. (1) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Protective Advance , any Overadvance and any Swingline Loan shall
be made in accordance with the procedures set forth in Sections 2.04 and 2.05.
(a)    Subject to Section 2.14: (i) each U.S. Borrowing shall be denominated in
dollars; (ii) each Canadian Borrowing shall be denominated in dollars or
Canadian Dollars; (iii) each U.S. Borrowing denominated in dollars shall be
comprised entirely of ABR Loans or Eurodollar Loans, in each case, as the
Borrower Representative may request in accordance herewith; (iv) each Canadian
Borrowing denominated in dollars shall be comprised entirely of ABR Loans or
Eurodollar Loans, in each case, as the Borrower Representative may request; and
(v) each Canadian Borrowing denominated in Canadian Dollars shall be comprised
entirely of Canadian Prime Rate Loans or CDOR Rate Loans, in each case, as the
Borrower Representative may request in accordance herewith; provided that all
Borrowings made on the Second Restatement Date must be made as ABR Borrowings or
Canadian Prime Rate Borrowings but may be converted into Eurodollar Borrowings
or CDOR Rate Borrowings, as applicable, in accordance with Section 2.08. Each
Swingline Loan shall be an ABR Loan or a Canadian Prime Rate Loan. Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the commencement of each
Interest Period for any CDOR Rate Revolving Borrowing, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000. ABR Revolving Borrowings and Canadian Prime Rate Revolving
Borrowings may be in any amount. Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of: (i) eight (8) Eurodollar Borrowings outstanding; and (ii)
eight (8) CDOR Rate Borrowings outstanding.
(c)    Notwithstanding any other provision of this Agreement, neither the
Borrower Representative nor any Borrower shall be entitled to request, or to
elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.
SECTION 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent or
the Canadian Administrative Agent, as applicable, of such request either in
writing (delivered by hand, facsimile or electronic mail delivery) in a form
approved by the Administrative Agent or the Canadian Administrative Agent, as
applicable, and signed by the Borrower Representative or by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., Chicago time, three
Business Days before the date of the proposed Borrowing, (b) in the case of a
CDOR Rate Borrowing, not later than 11:00 a.m., Chicago time, two Business Days
before the date of the proposed Borrowing, (c) in the case of a ABR Borrowing,
not later than 11:00 a.m. Chicago time, on the date of the proposed Borrowing,
or (d) in the case of a Canadian Prime Rate Borrowing, not later than 11:00
a.m., Chicago time, on the date of the proposed Borrowing; provided that any
such notice of an ABR Borrowing or a Canadian Prime Rate Borrowing to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may
be given not later than 2:00 p.m., Chicago time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery, facsimile or electronic mail delivery to
the Administrative Agent or the Canadian Administrative Agent, as applicable, of
a written Borrowing Request in a form reasonably approved by the Administrative
Agent or the Canadian Administrative Agent, as applicable, and signed by the
Borrower Representative. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.01:
(i)    the name of the applicable Borrower(s);
(ii)    the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    in the case of a Canadian Borrowing, the applicable currency in which
the Borrowing will be funded;
(v)    whether such Borrowing is to be a ABR Borrowing, a Eurodollar Borrowing,
a Canadian Prime Rate Borrowing, or a CDOR Rate Borrowing; and
(vi)    in the case of a Eurodollar Borrowing or a CDOR Rate Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period.”
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be (a) an ABR Borrowing in the case of a
U.S. Revolving Loan or Canadian Revolving Loan requested in dollars, or (b) a
Canadian Prime Rate Borrowing in the case of a Canadian Revolving Loan requested
in Canadian Dollars. If no Interest Period is specified with respect to any
requested Eurodollar Revolving Borrowing or CDOR Rate Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s (or, in the case of a CDOR Rate Revolving Borrowing, 30 days’)
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent or the Canadian Administrative Agent, as
applicable, shall advise each applicable Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04    Protective Advances. (1) Subject to the limitations set forth
below, each of the Administrative Agent and the Canadian Administrative Agent,
as applicable, is authorized by the Borrowers and the Lenders, from time to time
in the Administrative Agent’s or the Canadian Administrative Agent’s, as the
case may be, sole discretion (but, in either case, shall have absolutely no
obligation to), to make (i) in the case of the Administrative Agent, Loans to
the U.S. Borrowers in dollars, on behalf of the U.S. Lenders (each such Loan, a
“U.S. Protective Advance”), or (ii) in the case of the Canadian Administrative
Agent, Loans to the Canadian Borrowers in Canadian Dollars or dollars, on behalf
of the Canadian Lenders (each such Loan, a “Canadian Protective Advance”), which
the Administrative Agent or Canadian Administrative Agent, as applicable, in its
Permitted Discretion, deems necessary or desirable (A) to preserve or protect
the Collateral, or any portion thereof, (B) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (C) to
pay any other amount chargeable to or required to be paid by the applicable
Borrower pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents; provided that,
(x) the aggregate amount of U.S. Protective Advances outstanding at any time
shall not exceed $15,000,000 and (y) the aggregate amount of Canadian Protective
Advances outstanding at any time shall not exceed $15,000,000; provided further
that, (1) the aggregate amount of outstanding U.S. Protective Advances in favor
of the U.S. Borrowers plus the aggregate U.S. Revolving Exposure shall not
exceed (I) the aggregate U.S. Commitments minus (II) the sum of (X) the Priority
Payables Reserve, (Y) the Rent Reserve and (Z) the Wage Earner Protection Act
Reserve, (2) the aggregate amount of outstanding Canadian Protective Advances in
favor of the Canadian Borrowers plus the aggregate Canadian Revolving Exposure
shall not exceed the (I) aggregate Canadian Commitments minus (II) the sum of
(X) the Priority Payables Reserve, (Y) the Rent Reserve and (Z) the Wage Earner
Protection Act Reserve, (3) the aggregate amount of all outstanding Protective
Advances plus the Aggregate Revolving Exposure shall not exceed (I) the
Aggregate Revolving Commitments minus (II) the sum of (X) the Priority Payables
Reserve, (Y) the Rent Reserve and (Z) the Wage Earner Protection Act Reserve,
(4) the sum of (I) the aggregate amount of all outstanding Protective Advances
plus (II) the aggregate amount of all outstanding Overadvances shall not exceed
$60,000,000, and (5) a Protective Advance shall not be made if such Protective
Advance would cause the sum of (I) any Lender’s Revolving Exposure plus (II)
such Lender’s Applicable Percentage (determined for purposes of this clause (II)
in accordance with clause (a) of the definition of Applicable Percentage set
forth in Section 1.01) of all outstanding Protective Advances to exceed such
Lender’s Revolving Commitment. Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied. The (i)
U.S. Protective Advances shall be secured by the Liens in favor of the
Administrative Agent (for the benefit of the Lender Parties) in and to the
Collateral of the U.S. Loan Parties; and (ii) Canadian Protective Advances shall
be secured by the Liens in favor of the Administrative Agent (for the benefit of
the Canadian Lender Parties) in and to the Collateral of the Loan Parties. All
U.S. Protective Advances shall constitute U.S. Obligations and all Canadian
Protective Advances shall constitute Canadian Obligations. All U.S. Protective
Advances and Canadian Protective Advances denominated in dollars shall be ABR
Borrowings, and all Canadian Protective Advances denominated in Canadian Dollars
shall be Canadian Prime Rate Borrowings. The Administrative Agent’s or Canadian
Administrative Agent’s, as the case may be, authorization to make Protective
Advances may be revoked at any time by the Required Lenders. Any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s or the Canadian Administrative Agent’s (as applicable)
receipt thereof. At any time that there is sufficient: (I) U.S. Availability and
the conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent may request the U.S. Lenders to make a U.S. Revolving Loan
to repay a U.S. Protective Advance; and (II) Canadian Availability and the
conditions precedent set forth in Section 4.02 have been satisfied, the Canadian
Administrative Agent may request the Canadian Lenders to make a Canadian
Revolving Loan, in the currency in which the applicable Canadian Protective
Advance was denominated, to repay a Canadian Protective Advance. At any other
time the Administrative Agent or Canadian Administrative Agent (as applicable)
may require the Lenders to fund, in the currency in which the applicable
Protective Advance was denominated, their risk participations described in
Section 2.04(b).
(a)    Upon the making of a U.S. Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each U.S. Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such U.S. Protective
Advance in proportion to its Applicable Percentage. Upon the making of a
Canadian Protective Advance by the Canadian Administrative Agent (whether before
or after the occurrence of a Default), each Canadian Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Canadian Administrative Agent without recourse or
warranty, an undivided interest and participation in such Canadian Protective
Advance in proportion to its Applicable Percentage. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent or the Canadian
Administrative Agent, as applicable, shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent or the
Canadian Administrative Agent, as applicable, in respect of such Protective
Advance.
SECTION 2.05    Swingline Loans and Overadvances. (1) The Administrative Agent,
the U.S. Swingline Lender and the Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Borrower Representative requests that an ABR Borrowing be made to the U.S.
Borrowers, the U.S. Swingline Lender may elect to have the terms of this Section
2.05(a) apply to such Borrowing Request by advancing, on behalf of the U.S.
Lenders and in the amount requested, same day funds to the U.S. Borrowers, on
the date of the applicable Borrowing to the Funding Account(s) (each such Loan
made solely by the U.S. Swingline Lender pursuant to this Section 2.05(a) is
referred to in this Agreement as a “U.S. Swingline Loan”), with settlement among
them as to the U.S. Swingline Loans to take place on a periodic basis as set
forth in Section 2.05(g). Each U.S. Swingline Loan shall be subject to all the
terms and conditions applicable to other ABR Loans funded by the U.S. Lenders,
except that all payments thereon shall be payable to the U.S. Swingline Lender
solely for its own account. The aggregate amount of U.S. Swingline Loans
outstanding at any time shall not exceed $50,000,000. The U.S. Swingline Lender
shall not make any U.S. Swingline Loan if, after giving effect to such U.S.
Swingline Loan (i) U.S. Availability would be less than zero or (ii) Aggregate
Availability would be less than zero. All U.S. Swingline Loans shall be ABR
Borrowings.
(a)    The Canadian Administrative Agent, the Canadian Swingline Lender and the
Lenders agree that in order to facilitate the administration of this Agreement
and the other Loan Documents, promptly after the Borrower Representative
requests that a Canadian Prime Rate Borrowing be made to the Canadian Borrowers,
the Canadian Swingline Lender may elect to have the terms of this Section
2.05(b) apply to such Borrowing Request by advancing, on behalf of the Canadian
Lenders and in the amount requested, same day funds to the Canadian Borrowers,
on the date of the applicable Borrowing to the Funding Account(s) (each such
Loan made solely by the Canadian Swingline Lender pursuant to this Section
2.05(b) is referred to in this Agreement as a “Canadian Swingline Loan”), with
settlement among them as to the Canadian Swingline Loans to take place on a
periodic basis as set forth in Section 2.05(g). Each Canadian Swingline Loan
shall be subject to all the terms and conditions applicable to other Canadian
Prime Rate Loans funded by the Canadian Lenders, except that all payments
thereon shall be payable to the Canadian Swingline Lender solely for its own
account. The aggregate amount of Canadian Swingline Loans outstanding at any
time shall not exceed $40,000,000. The Canadian Swingline Lender shall not make
any Canadian Swingline Loan if, after giving effect to such Canadian Swingline
Loan (i) Canadian Availability would be less than zero or (ii) Aggregate
Availability would be less than zero. All Canadian Swingline Loans shall be
Canadian Borrowings.
(b)    Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make U.S. Revolving Loans to the
U.S. Borrowers, on behalf of the U.S. Lenders, in amounts that exceed U.S.
Availability (any such excess U.S. Revolving Loans are herein referred to
collectively as “U.S. Overadvances”); provided that, no U.S. Overadvance shall
result in a Default due to U.S. Borrowers’ failure to comply with Section 2.01
for so long as such U.S. Overadvance remains outstanding in accordance with the
terms of this paragraph, but solely with respect to the amount of such U.S.
Overadvance. In addition, U.S. Overadvances may be made even if the condition
precedent set forth in Section 4.02(c) has not been satisfied, it being
understood that the conditions precedent set forth in Sections 4.02(a), (b) and
(d) shall continue to apply (subject to the proviso set forth in the immediately
preceding sentence). All U.S. Overadvances shall constitute ABR Borrowings. The
authority of the Administrative Agent to make U.S. Overadvances is limited to an
aggregate amount not to exceed $25,000,000 at any time, no U.S. Overadvance may
remain outstanding for more than forty-five (45) days, no U.S. Overadvance shall
cause any U.S. Lender’s U.S. Revolving Exposure or Revolving Exposure to exceed
its U.S. Commitment or Revolving Commitment (as applicable), no U.S. Overadvance
shall cause the Aggregate Revolving Exposure to exceed (i) the Aggregate
Revolving Commitments minus (ii) the sum of (A) the Priority Payables Reserve,
(B) the Rent Reserve and (C) the Wage Earner Protection Act Reserve and no U.S.
Overadvance shall cause the sum of (x) the aggregate amount of all outstanding
Overadvances plus (y) the aggregate amount of all outstanding Protective
Advances to exceed $60,000,000; provided that, the Supermajority Revolving
Lenders may at any time revoke the Administrative Agent’s authorization to make
U.S. Overadvances. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.
(c)    Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Canadian Administrative Agent may in
its sole discretion (but with absolutely no obligation), make Canadian Revolving
Loans to the Canadian Borrowers, on behalf of the Canadian Lenders, in amounts
that exceed Canadian Availability (any such excess Canadian Revolving Loans are
herein referred to collectively as “Canadian Overadvances”); provided that, no
Canadian Overadvance shall result in a Default due to Canadian Borrowers’
failure to comply with Section 2.01 for so long as such Canadian Overadvance
remains outstanding in accordance with the terms of this paragraph, but solely
with respect to the amount of such Canadian Overadvance. In addition, Canadian
Overadvances may be made even if the condition precedent set forth in Section
4.02(c) has not been satisfied, it being understood that the conditions
precedent set forth in Sections 4.02(a), (b) and (d) shall continue to apply
(subject to the proviso set forth in the immediately preceding sentence). All
Canadian Overadvances shall constitute ABR Borrowings or Canadian Prime Rate
Borrowings. The authority of the Canadian Administrative Agent to make Canadian
Overadvances is limited to an aggregate amount not to exceed $25,000,000 at any
time, no Canadian Overadvance may remain outstanding for more than forty-five
(45) days, no Canadian Overadvance shall cause any Canadian Lender’s Canadian
Revolving Exposure or Revolving Exposure to exceed its Canadian Commitment or
Revolving Commitment (as applicable), no Canadian Overadvance shall cause the
Aggregate Revolving Exposure to exceed (i) the Aggregate Revolving Commitments
minus (ii) the sum of (A) the Priority Payables Reserve, (B) the Rent Reserve
and (C) the Wage Earners Protection Act Reserve, and no Canadian Overadvance
shall cause the sum of (x) the aggregate amount of all outstanding Overadvances
plus (y) the aggregate amount of all outstanding Protective Advances to exceed
$60,000,000; provided that, the Supermajority Revolving Lenders may at any time
revoke the Canadian Administrative Agent’s authorization to make Canadian
Overadvances. Any such revocation must be in writing and shall become effective
prospectively upon the Canadian Administrative Agent’s receipt thereof.
(d)    Upon the making of a U.S. Swingline Loan or a U.S. Overadvance (whether
before or after the occurrence of a Default and regardless of whether a
Settlement has been requested with respect to such U.S. Swingline Loan or U.S.
Overadvance), each U.S. Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the U.S.
Swingline Lender or the Administrative Agent, as the case may be, without
recourse or warranty, an undivided interest and participation in such U.S.
Swingline Loan or U.S. Overadvance equal in amount to such U.S. Lender’s
Applicable Percentage of such U.S. Swingline Loan or U.S. Overadvance. The U.S.
Swingline Lender or the Administrative Agent may, at any time, require the U.S.
Lenders to fund their participations in U.S. Swingline Loans or U.S.
Overadvances. From and after the date, if any, on which any U.S. Lender is
required to fund its participation in any U.S. Swingline Loan or U.S.
Overadvance purchased hereunder, the Administrative Agent shall promptly
distribute to such U.S. Lender, such U.S. Lender’s Applicable Percentage of all
payments of principal and interest and all proceeds of Collateral received by
the Administrative Agent in respect of such U.S. Swingline Loan or U.S.
Overadvance.
(e)    Upon the making of a Canadian Swingline Loan or a Canadian Overadvance
(whether before or after the occurrence of a Default and regardless of whether a
Settlement has been requested with respect to such Canadian Swingline Loan or
Canadian Overadvance), each Canadian Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Canadian Swingline Lender or the Canadian Administrative Agent, as the
case may be, without recourse or warranty, an undivided interest and
participation in such Canadian Swingline Loan or Canadian Overadvance equal in
amount to such Canadian Lender’s Applicable Percentage of such Canadian
Swingline Loan or Canadian Overadvance. The Canadian Swingline Lender or the
Canadian Administrative Agent may, at any time, require the Canadian Lenders to
fund their participations in Canadian Swingline Loans or Canadian Overadvances.
From and after the date, if any, on which any Canadian Lender is required to
fund its participation in any Canadian Swingline Loan or Canadian Overadvance
purchased hereunder, the Canadian Administrative Agent shall promptly distribute
to such Canadian Lender, such Canadian Lender’s Applicable Percentage of all
payments of principal and interest and all proceeds of Collateral received by
the Canadian Administrative Agent in respect of such Canadian Swingline Loan or
Canadian Overadvance, as the case may be.
(f)    Each of the Administrative Agent and the Canadian Administrative Agent,
on behalf of the U.S. Swingline Lender or the Canadian Swingline Lender, as
applicable, shall request settlement (a “Settlement”) with the U.S. Lenders or
Canadian Lenders, as applicable, on at least a weekly basis or on any more
frequent date that the Administrative Agent or Canadian Administrative Agent, as
the case may be, elects, by notifying the applicable Revolving Lenders of such
requested Settlement by facsimile, telephone, or electronic mail no later than
11:00 a.m., Chicago time, on the date of such requested Settlement (the
“Settlement Date”). With respect to Settlements involving U.S. Loans, each U.S.
Lender (other than the U.S. Swingline Lender, in the case of the U.S. Swingline
Loans) shall transfer in dollars the amount of such U.S. Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the Administrative Agent, to an
account of the Administrative Agent as the Administrative Agent may designate,
not later than noon, Chicago time, on such Settlement Date. With respect to
Settlements involving Canadian Loans, each Canadian Lender (other than the
Canadian Swingline Lender, in the case of the Canadian Swingline Loans) shall
transfer, in the currency in which the applicable Loan was denominated, the
amount of such Canadian Lender’s Applicable Percentage of the outstanding
principal amount of the applicable Loan with respect to which Settlement is
requested to the Canadian Administrative Agent, to an account of the Canadian
Administrative Agent as the Canadian Administrative Agent may designate, not
later than noon, Chicago time, on such Settlement Date. Settlements may occur
during the existence of a Default and whether or not the applicable conditions
precedent set forth in Section 4.02 have then been satisfied. Such amounts
transferred to: (i) the Administrative Agent shall be applied against the
amounts of the U.S. Swingline Lender’s U.S. Swingline Loans and, together with
U.S. Swingline Lender’s Applicable Percentage of such U.S. Swingline Loan, shall
constitute U.S. Revolving Loans of such U.S. Lenders, respectively; and (ii) the
Canadian Administrative Agent shall be applied against the amounts of the
Canadian Swingline Lender’s Canadian Swingline Loans and, together with Canadian
Swingline Lender’s Applicable Percentage of such Canadian Swingline Loan, shall
constitute Canadian Revolving Loans of such Canadian Lenders, respectively. If
any such amount is not transferred to the Administrative Agent or the Canadian
Administrative Agent, as applicable, by any Revolving Lender on such Settlement
Date, the applicable Swingline Lender shall be entitled to recover such amount
on demand from such Lender together with interest thereon as specified in
Section 2.07.
SECTION 2.06    Letters of Credit. (1) General Terms; Issuing Bank Commitments;
Requests for Letters of Credit. Subject to the terms and conditions set forth
herein, the Borrower Representative may request the issuance of, and each
Issuing Bank agrees, subject to its LC Individual Sublimit and in reliance upon
the agreements of the Borrowers and the Lenders set forth in this Section 2.06
and elsewhere in the Agreement, to issue, Letters of Credit (denominated in
dollars or in an LC Alternative Currency in the case of U.S. Letters of Credit
and denominated in dollars or Canadian Dollars in the case of Canadian Letters
of Credit) for the account of a Borrower or for the account of a Restricted
Subsidiary, in a form reasonably acceptable to the applicable Issuing Bank, the
Administrative Agent in the case of U.S. Letters of Credit, and the Canadian
Administrative Agent in the case of Canadian Letters of Credit, at any time and
from time to time during the Availability Period; provided that (i) with respect
to any Letter of Credit issued for the account of (x) a Domestic Subsidiary that
is not a Borrower or (ii) a Foreign Subsidiary, one or more of the U.S.
Borrowers shall be the applicant or co-applicant with respect to such Letter of
Credit and (y) a Canadian Subsidiary that is not a Borrower, one or more of the
Canadian Borrowers shall be the applicant or co-applicant with respect to such
Letter of Credit, (ii) each U.S. Borrower and each other U.S. Loan Party
irrevocably agrees that is shall be jointly and severally liable and fully
responsible for any and all LC Disbursements and other obligations with respect
to any Letter of Credit issued for the account of any Borrower or Restricted
Subsidiary hereunder as if such Letter of Credit had been issued for the sole
account of such U.S. Borrower or other U.S. Loan Party, (iii) each Canadian
Borrower and each other Canadian Loan Party irrevocably agrees that is shall be
jointly and severally liable and fully responsible for any and all LC
Disbursements and other obligations with respect to any Canadian Letter of
Credit issued for the account of any Canadian Borrower or Canadian Subsidiary
hereunder as if such Letter of Credit had been issued for the sole account of
such Canadian Borrower or other Canadian Loan Party, (iv) each U.S. Lender
severally agrees to participate in all U.S. Letters of Credit issued hereunder
to the extent of its Applicable Percentage, and (v) each Canadian Lender
severally agrees to participate in all Canadian Letters of Credit issued
hereunder to the extent of its Applicable Percentage. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrowers to, or entered into by the Borrowers with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Notwithstanding anything herein to the contrary, no
Issuing Bank shall have any obligation hereunder to issue, and shall not issue,
any Letter of Credit (i) the proceeds of which would be made available to any
Person (A) to fund any activity or business of or with any Sanctioned Person, or
in any country or territory that, at the time of such funding, is the subject of
any Sanctions or (B) in any manner that would result in a violation of any
Sanctions by any party to this Agreement, or (ii) if any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any Change in
Law relating to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Second
Restatement Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Second Restatement Date and
which such Issuing Bank in good faith deems material to it and is not otherwise
compensated for hereunder.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent in the case of U.S.
Letters of Credit and the Canadian Administrative Agent in the case of Canadian
Letters of Credit (with a copy to the Administrative Agent) (in each case, prior
to noon, Chicago time, at least three Business Days prior to the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Loan Party or Restricted Subsidiary for
whose account such Letter of Credit is to be issued, the currency in which such
Letter of Credit will be denominated (which may be in: (x) dollars or an LC
Alternative Currency in the case of U.S. Letters of Credit and (y) dollars or
Canadian Dollars in the case of Canadian Letters of Credit), the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the applicable Borrower also shall submit a
letter of credit application on the applicable Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate LC Exposure shall not exceed the LC
Aggregate Maximum Amount, (ii) U.S. Availability shall not be less than zero,
(iii) Canadian Availability shall not be less than zero, (iv) Aggregate
Availability shall not be less than zero, (v) the aggregate LC Exposure with
respect to all Letters of Credit issued in an LC Alternative Currency shall not
exceed the LC Alternative Currency Sublimit, (vi) the LC Exposure of the
applicable Issuing Bank shall not exceed such Issuing Bank’s LC Individual
Sublimit, and (vii) each Lender’s U.S. Revolving Exposure, Canadian Revolving
Exposure and Revolving Exposure shall not exceed such Lender’s U.S. Commitment,
Canadian Commitment and Revolving Commitment, respectively.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is two years (or, at the
discretion of the applicable Issuing Bank, with the consent of the
Administrative Agent and the Required Lenders, an agreed to longer period of
time) after the date of the issuance of such Letter of Credit (or, in the case
of any renewal or extension thereof, including, without limitation, any
“evergreen” or automatic renewal provisions, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date (unless such Letter of Credit has been cash collateralized in accordance
with the provisions of Section 2.06(k)) or otherwise in a manner reasonably
satisfactory to the applicable Issuing Bank; provided, that in the case of any
Letter of Credit providing for annual automatic renewal, such Letter of Credit
may, at the discretion of the applicable Issuing Bank, be automatically extended
for a period of up to one year after the Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Revolving Lenders, the applicable Issuing
Bank hereby grants to each U.S. Lender, with respect to a U.S. Letter of Credit,
and each Canadian Lender, with respect to a Canadian Letter of Credit, and each
U.S. Lender and Canadian Lender, as applicable, hereby acquires from the
applicable Issuing Bank, a participation in each such Letter of Credit equal to
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, (i) with respect to each U.S. Letter of Credit, each U.S. Lender
hereby absolutely and unconditionally agrees to pay in dollars to the
Administrative Agent, and (ii) with respect to any Canadian Letters of Credit,
each Canadian Lender hereby absolutely and unconditionally promises to pay, in
the same currency in which such Canadian Letter of Credit is issued, the
Canadian Administrative Agent, in each case for the account of the applicable
Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement, made
by such Issuing Bank and not reimbursed by the applicable Borrower on the date
due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to such Borrowers for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, U.S. Commitments or Canadian Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to (i) the Administrative Agent (in the case of any U.S.
Letter of Credit) in dollars, and (ii) the Canadian Administrative Agent (in the
case of any Canadian Letter of Credit) in the same currency as the applicable LC
Disbursement, an amount equal to such LC Disbursement not later than noon,
Chicago time, on the date that such LC Disbursement is made, if the Borrower
Representative shall have received notice of such LC Disbursement prior to 10:00
a.m., Chicago time, on such date, or, if such notice has not been received by
the Borrower Representative prior to such time on such date, then not later than
1:00 p.m., Chicago time, on (x) the Business Day that the Borrower
Representative receives such notice, if such notice is received prior to 10:00
a.m., Chicago time, on the date of receipt, or (y) the Business Day immediately
following the day that the Borrower Representative receives such notice, if such
notice is not received prior to such time on the date of receipt; provided that
the Borrowers may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or U.S. Swingline Loan (in the case of U.S.
Letters of Credit), or a Canadian Prime Rate Revolving Borrowing or Canadian
Swingline Loan (in the case of Canadian Letters of Credit), in an equivalent
amount and, to the extent so financed (in the event that such LC Disbursement
with respect to a U.S. Letter of Credit was made in an LC Alternative Currency,
such Borrowing Request shall be for an amount in dollars equal to the Dollar
Amount of such LC Disbursement), the Borrowers’ obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing,
Canadian Prime Rate Revolving Borrowing or Swingline Loan. If the Borrowers fail
to make such payment when due, the Administrative Agent or the Canadian
Administrative Agent, as applicable, shall notify each U.S. Lender of the
applicable LC Disbursement with respect to U.S. Letters of Credit and each
Canadian Lender of the applicable LC Disbursement with respect of Canadian
Letters of Credit, the payment then due from the applicable Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice with respect to any Letter of Credit, each U.S. Lender
(in the case of any U.S. Letter of Credit) and each Canadian Lender (in the case
of any Canadian Letter of Credit) shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the applicable Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the applicable Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
such Lenders. Promptly following receipt by the Administrative Agent or the
Canadian Administrative Agent, as the case may be, of any payment from the
Borrowers pursuant to this paragraph, the Administrative Agent and Canadian
Administrative Agent, as applicable, shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the applicable Issuing Bank,
then to such Lenders and the applicable Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans, Canadian Prime Rate Revolving Loans, or a Swingline Loan as
contemplated above) shall not constitute a Loan (but shall be a Secured
Obligation) and shall not relieve the Borrowers of their obligation to reimburse
such LC Disbursement.
(f)    Exchange Indemnification and Increased Costs. The U.S. Borrowers shall,
upon demand from any Issuing Bank or any U.S. Lender, pay to such Issuing Bank
or such U.S. Lender, the amount of (i) any loss or cost or increased cost
incurred by such Issuing Bank or such U.S. Lender, (ii) any reduction in any
amount payable to or in the effective return on the capital to such Issuing Bank
or such U.S. Lender, (iii) any currency exchange loss, in each case with respect
to clauses (i), (ii) and (iii), that such Issuing Bank or such U.S. Lender
sustains as a result of the U.S. Borrowers’ repayment in dollars of any U.S.
Letter of Credit that was denominated in an LC Alternative Currency or (iv) any
interest or any other return, including principal, foregone by such Issuing Bank
as a result of the introduction of, changeover to or operation of the Euro in
any member state participating in the Euro. A certificate of the applicable
Issuing Bank setting forth in reasonable detail the basis for determining such
additional amount or amounts necessary to compensate such Issuing Bank shall be
conclusively presumed to be correct save for manifest error.
(g)    Obligations Absolute. The joint and several obligations of U.S. Borrowers
to reimburse LC Disbursements and the obligation of the Canadian Borrowers to
reimburse LC Disbursements on account of Canadian Letters of Credit, in each
case, as provided in paragraph (e) of this Section shall be (subject to Section
12.01) absolute, unconditional and irrevocable, and shall be performed strictly
in accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by an Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder. None of the Administrative Agent, the Canadian Administrative Agent,
the Revolving Lenders nor any Issuing Bank, nor any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of any Issuing Bank;
provided that the foregoing shall not be construed to excuse the applicable
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
any Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
(h)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent (in the case of U.S. Letters of
Credit), the Canadian Administrative Agent (in the case of Canadian Letters of
Credit) and the applicable Borrower by telephone (confirmed by facsimile or
electronic mail) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the applicable Issuing Bank and the applicable Revolving
Lenders with respect to any such LC Disbursement.
(i)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrowers reimburse such LC Disbursement, at
the rate per annum (i) then applicable to ABR Revolving Loans in the case of LC
Disbursements made in dollars; (ii) then applicable to Canadian Prime Rate
Revolving Loans in the case of LC Disbursements made in Canadian Dollars; and
(iii) equal to the Overnight LIBO Rate plus the Overnight LIBO Spread as set
forth in the definition of “Applicable Rate” in the case of LC Disbursements
made in an LC Alternative Currency; provided that, if the applicable Borrowers
fail to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(f) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.
(j)    Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the Issuing Bank to be replaced and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of an Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(k)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent, the Canadian Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, (i)
the U.S. Borrowers shall deposit in an account with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Lender Parties
(the “LC Collateral Account”), an amount in cash equal to 103% of the U.S. LC
Exposure as of such date plus accrued and unpaid interest thereon; and (ii) the
Canadian Borrowers shall deposit in an account with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Canadian Lender
Parties (the “Canadian LC Collateral Account”), an amount in cash equal to 103%
of the Canadian LC Exposure as of such date plus accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clauses (i) or (j) of
Article VII. Such deposits shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations in the
case of deposits in the LC Collateral Account, and the Canadian Secured
Obligations in the case of deposits in the Canadian LC Collateral Account. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such accounts; and (x) the U.S. Borrowers
hereby grant the Administrative Agent (for the benefit of the Lender Parties) a
security interest in the LC Collateral Account and (y) the Canadian Borrowers
hereby grant the Administrative Agent (for the benefit of the Canadian Lender
Parties) a security interest in the Canadian LC Collateral Account. Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Subject
to Section 12.01, moneys in such account shall be applied by the Administrative
Agent to reimburse the applicable Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the U.S. Borrowers or the
Canadian Borrowers, as applicable, for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Required Lenders), be applied, in the case of moneys in the LC Collateral
Account, to satisfy other Secured Obligations or, in the case of moneys in the
Canadian LC Collateral Account, to satisfy other Canadian Secured Obligations.
If the Borrowers are required to provide an amount of cash collateral hereunder
as a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrowers within three
Business Days after all such Events of Default have been cured or waived.
(l)    Treatment of Existing Letters of Credit. On the Second Restatement Date,
(i) each Existing U.S. Letter of Credit, to the extent outstanding, shall
automatically and without further action by the parties thereto be deemed
converted into a U.S. Letter of Credit under this Agreement (as reflected on
Schedule 2.06) and each Existing Canadian Letter of Credit, to the extent
outstanding, shall automatically and without further action by the parties
thereto be deemed converted into a Canadian Letter of Credit under this
Agreement (as reflected on Schedule 2.06), in each case, pursuant to this
Section 2.06 and subject to the provisions hereof as if each such Existing U.S.
Letter of Credit and each Existing Canadian Letter of Credit had been issued on
the Second Restatement Date, (ii) each Existing U.S. Letter of Credit shall be
included in the calculation of U.S. LC Exposure and each Existing Canadian
Letter of Credit shall be included in the calculation of Canadian LC Exposure,
and (iii) all liabilities of the Borrowers and the other Loan Parties with
respect to such Existing Letters of Credit shall constitute Obligations.
(m)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, such Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which any Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.
SECTION 2.07    Funding of Borrowings. (1) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Chicago time, to the account of the
Administrative Agent or the Canadian Administrative Agent, as applicable, most
recently designated by it for such purpose by notice to the Lenders; provided
that, Swingline Loans shall be made as provided in Section 2.05. Each of the
Administrative Agent and the Canadian Administrative Agent, as applicable, will
make such Loans available to the Borrower Representative by promptly crediting
the amounts so received, in like funds, to the Funding Account(s); provided that
ABR Revolving Loans made to finance the reimbursement of (i) an LC Disbursement
as provided in Section 2.06(e) shall be remitted by the Administrative Agent or
the Canadian Administrative Agent, as applicable, to the applicable Issuing
Bank, (ii) a U.S. Protective Advance or a U.S. Overadvance shall be retained by
the Administrative Agent, and (iii) a Canadian Protective Advance or a Canadian
Overadvance shall be retained by the Canadian Administrative Agent. U.S. Loans
and participations in U.S. Swingline Loans and U.S. Letters of Credit will be
funded by each U.S. Lender pro rata in accordance with its Applicable Percentage
of the U.S. Commitments. Canadian Loans and participations in Canadian Swingline
Loans and Canadian Letters of Credit will be funded by each Canadian Lender pro
rata in accordance with its Applicable Percentage of the Canadian Commitments.
(a)    Unless the Administrative Agent or the Canadian Administrative Agent, as
applicable, shall have received notice from a Lender prior to the proposed date
of any Borrowing that such Lender will not make available to the Administrative
Agent or the Canadian Administrative Agent, as applicable, such Lender’s share
of such Borrowing, the Administrative Agent or the Canadian Administrative
Agent, as applicable, may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent or the
Canadian Administrative Agent, as applicable, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent or the Canadian
Administrative Agent, as applicable, forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent or the Canadian Administrative Agent, as
applicable, at (i) in the case of such Lender, the greater of either the Federal
Funds Effective Rate (in the case of dollar denominated amounts) or the Canadian
Administrative Agent’s cost of funds (in the case of Canadian Dollar denominated
amounts) and a rate determined by the Administrative Agent or the Canadian
Administrative Agent, as applicable, in accordance with banking industry rules
on interbank compensation, or (ii) in the case of the Borrowers, the interest
rate applicable to ABR Loans (in the case of dollar denominated amounts), or
Canadian Prime Rate Loans (in the case of Canadian Dollar denominated amounts).
If such Lender pays such amount to the Administrative Agent or the Canadian
Administrative Agent, as applicable, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
SECTION 2.08    Interest Elections. (1) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing or a CDOR Rate Revolving Borrowing, shall have
an initial Interest Period as specified in such Borrowing Request. Thereafter,
the Borrower Representative may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurodollar Revolving
Borrowing or a CDOR Rate Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower Representative may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing, provided that a Borrowing in
one currency may only be converted to another Type of Borrowing denominated in
the same currency as the Borrowing to be so converted. This Section shall not
apply to Swingline Borrowings, Overadvances or Protective Advances, which may
not be converted or continued.
(a)    To make an election pursuant to this Section, the Borrower Representative
shall notify the (i) Administrative Agent, with respect to each U.S. Revolving
Loan, and (ii) the Canadian Administrative Agent (with a copy to the
Administrative Agent) with respect to any Canadian Revolving Loan, of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrowers were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery, facsimile or electronic mail
delivery to the Administrative Agent or the Canadian Administrative Agent (with
a copy to the Administrative Agent), as applicable, of a written Interest
Election Request in a form approved by the Administrative Agent or the Canadian
Administrative Agent, as applicable, and signed by the Borrower Representative.
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    the currency in which such Borrowing is to be funded;
(iv)    whether the resulting Borrowing is to be an ABR Borrowing, a Canadian
Prime Rate Borrowing, a CDOR Rate Borrowing, or a Eurodollar Borrowing; and
(v)    if the resulting Borrowing is a Eurodollar Borrowing or a CDOR Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing or a CDOR
Rate Borrowing but does not specify an Interest Period, then the Borrowers shall
be deemed to have selected an Interest Period of one month’s (or, in the case of
a CDOR Rate Borrowing, 30 days’) duration.
(a)    Promptly following receipt of an Interest Election Request by (i) the
Administrative Agent, the Administrative Agent shall advise each U.S. Lender of
the details thereof and of such U.S. Lender’s portion of each resulting
Borrowing, and (ii) the Canadian Administrative Agent, the Canadian
Administrative Agent shall advise each Canadian Lender of the details thereof
and of such Canadian Lender’s portion of each resulting Borrowing.
(b)    If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing, in the case of a Eurodollar Borrowing of either
U.S. Revolving Loans or Canadian Revolving Loans denominated in dollars.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower Representative, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing of U.S. Revolving Loans or Canadian Revolving Loans denominated in
dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.
(c)    If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a CDOR Rate Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Canadian Prime Rate Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Representative, then, so long as an Event of Default is continuing (i)
no outstanding Borrowing may be converted to or continued as a CDOR Rate
Borrowing and (ii) unless repaid, each CDOR Rate Borrowing shall be converted to
a Canadian Prime Rate Borrowing of the same class at the end of the Interest
Period applicable thereto.
SECTION 2.09    Termination and Reduction of Commitments; Increase in Revolving
Commitments. (1) Unless previously terminated, all Revolving Commitments shall
terminate on the Maturity Date. For clarification, all U.S. Commitments and
Canadian Commitments, as sub-facilities of the Revolving Commitments, shall
terminate upon the termination of the Revolving Commitments.
(a)    Subject to Section 12.01, the Borrowers may at any time terminate the
Revolving Commitments upon (i) the payment in full in cash of all outstanding
U.S. Loans, in the case of the U.S. Commitment, and Canadian Loans, in the case
of the Canadian Commitment, together with accrued and unpaid interest thereon
and on any U.S. Letters of Credit, in the case of the U.S. Commitment, and
Canadian Letters of Credit, in the case of the Canadian Commitment, as
applicable, (ii) the cancellation and return of all outstanding U.S. Letters of
Credit, in the case of the U.S. Commitment, and Canadian Letters of Credit, in
the case of the Canadian Commitment (or alternatively, (A) with respect to each
such U.S. Letter of Credit, the deposit in the LC Collateral Account of cash
equal to 103% of the U.S. LC Exposure or with respect to each such Canadian
Letter of Credit, the deposit in the Canadian LC Collateral Account of cash
equal to 103% Canadian LC Exposure, as applicable, as of such date in accordance
with Section 2.06(k), or (B) with the consent of the Administrative Agent and
the Canadian Administrative Agent, as applicable, and each applicable Issuing
Bank, a back-up standby letter of credit equal to 103% of the U.S. LC Exposure
or Canadian LC Exposure, as applicable, as of such date), (iii) the payment in
full in cash of the accrued and unpaid fees, and (iv) the payment in full in
cash of all reimbursable expenses and other U.S. Obligations or Canadian
Obligations, as applicable, together with accrued and unpaid interest thereon.
For clarification, all U.S. Commitments and Canadian Commitments, as
sub-facilities of the Revolving Commitments, shall terminate upon the
termination of the Revolving Commitments.
(b)    Subject to Section 12.01, the Borrowers may from time to time reduce the
Aggregate Revolving Commitments; provided that (i) each reduction of the
Aggregate Revolving Commitments shall be in an amount that is an integral
multiple of $5,000,000 and not less than $5,000,000 and (ii) the Borrowers shall
not reduce the Aggregate Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
Aggregate Availability would be less than zero. Each reduction of the Aggregate
Revolving Commitments shall be made ratably among the Lenders in accordance with
their Applicable Percentages. In connection with any reduction of the Aggregate
Revolving Commitments, the aggregate U.S. Commitments shall be automatically
reduced on a dollar-for-dollar basis by the amount of the reduction in the
Aggregate Revolving Commitments, and, to the extent that the reduction in the
Aggregate Revolving Commitments would cause the Canadian Sublimit to exceed the
aggregate amount of the Canadian Commitments of the Canadian Lenders, the
Canadian Sublimit shall be automatically reduced so that after giving effect to
the reduction in the Aggregate Revolving Commitments, the Canadian Sublimit does
not exceed the aggregate amount of the Canadian Commitments of the Canadian
Lenders.
(c)    The Borrower Representative shall notify the Administrative Agent and the
Canadian Administrative Agent of any election to terminate or reduce the
Revolving Commitments under paragraphs (b) or (c) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent or the Canadian Administrative
Agent, as applicable, shall advise the U.S. Lenders or the Canadian Lenders, as
applicable, of the contents thereof. Each notice delivered by the Borrower
Representative pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of another transaction, in which case such notice may be revoked by the Borrower
Representative (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Revolving Commitments shall be permanent.
(d)    The Borrowers shall have the right to increase the Aggregate Revolving
Commitments (an “Aggregate Commitment Increase”) by obtaining additional
Revolving Commitments, either from one or more of the Lenders or another lending
institution, provided that (i) any such request for an Aggregate Commitment
Increase shall be in a minimum amount of $25,000,000, (ii) the Borrower
Representative, on behalf of the Borrowers, may make a maximum of four (4) such
requests, (iii) the Administrative Agent has approved the identity of any such
new Lender, such approval not to be unreasonably withheld, delayed or
conditioned, (iv) any such new Lender assumes all of the rights and obligations
of a “Lender” hereunder, (v) the aggregate amount of all such Aggregate
Commitment Increases shall not exceed $200,000,000, (vi) the conditions
described in Section 2.09(f) shall be satisfied and (vii) no Lender shall have
any obligation to increase its Revolving Commitment in connection with any such
Aggregate Commitment Increase requested by the Borrowers hereunder.
Administrative Agent may, in consultation with the Borrower Representative,
allocate the additional Revolving Commitments between U.S. Commitments and
Canadian Commitments.
(e)    Any amendment hereto for such an Aggregate Commitment Increase shall be
in form and substance reasonably satisfactory to the Administrative Agent and
shall only require the written signatures of the Administrative Agent, the
Borrowers and the Lender(s) being added or increasing their Revolving
Commitment(s). As condition precedents to such an increase, the Borrower
Representative shall deliver to the Administrative Agent a certificate of each
Loan Party signed by an authorized officer of such Loan Party (A) certifying and
attaching the authorizations adopted by such Loan Party approving or consenting
to such increase, and (B) in the case of the Borrowers, certifying that, before
and after giving effect to such increase, (1) the representations and warranties
contained in Article III and the other Loan Documents are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that are already qualified or
modified by materiality in the text thereof or except to the extent such
representation or warranty relates to an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date), and (2) no Default exists.
(f)    In addition, the Borrowers shall have the right to request in connection
with an Aggregate Commitment Increase that the Canadian Sublimit be increased (a
“Canadian Sublimit Increase”) through the increase by one or more Canadian
Lenders of their Canadian Commitments or the addition of one or more new lending
institutions as additional Canadian Lenders hereunder. Any request for a
Canadian Sublimit Increase shall be subject to the following conditions (which
conditions shall be in addition to the conditions set forth in Sections 2.09(e)
and (f) above): (i) such request shall be submitted by the Borrower
Representative to the Administrative Agent in writing not less than 15 days
prior to the proposed dates of such Canadian Sublimit Increase, (ii) the
Borrower Representative, on behalf of the Canadian Borrowers, shall be entitled
to submit such a request on only one occasion during the term of this Agreement,
(iii) the aggregate amount of the Canadian Sublimit Increase shall not exceed
$25,000,000, (iv) the Borrowers shall have executed and delivered to the
Administrative Agent an amendment hereto in form and substance reasonably
satisfactory to the Administrative Agent effecting such increase, which
amendment shall require only the signature of the Borrowers, the Administrative
Agent and the Lender(s) increasing their Canadian Commitments, (v) the Borrowers
shall have delivered to the Administrative Agent a certificate of each Loan
Party signed by an authorized officer of such Loan Party (A) certifying and
attaching the authorizations adopted by such Loan Party approving or consenting
to such increase, and (B) in the case of the Borrowers, certifying that, before
and after giving effect to such increase, (1) the representations and warranties
contained in Article III and the other Loan Documents are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that are already qualified or
modified by materiality in the text thereof or except to the extent such
representation or warranty relates to an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date), and (2) no Default exists, and (vi) no Lender shall have
any obligation to increase its Canadian Commitment in connection with any such
Canadian Sublimit Increase requested by the Borrowers hereunder.
(g)    Within a reasonable time after the effective date of any Aggregate
Commitment Increase or Canadian Sublimit Increase, the Administrative Agent
shall, and is hereby authorized and directed to, revise the Revolving Commitment
Schedule to reflect such increase and shall distribute such revised Revolving
Commitment Schedule to each of the Lenders and the Borrowers, whereupon such
revised Revolving Commitment Schedule shall replace the old Revolving Commitment
Schedule and become part of this Agreement. On the Business Day following any
such Aggregate Commitment Increase, all outstanding ABR Loans and Canadian Prime
Rate Loans shall be reallocated among the Lenders (including any newly added
Lenders) in accordance with the Lenders’ respective revised Applicable
Percentages. Eurodollar Loans and CDOR Rate Loans shall not be reallocated among
the Lenders prior to the expiration of the applicable Interest Period in effect
at the time of any such increase.
SECTION 2.10    Repayment and Amortization of Loans; Evidence of Debt. (1) (i)
The U.S. Borrowers hereby unconditionally promise to pay (A) to the
Administrative Agent for the account of each U.S. Lender the then unpaid
principal amount of each U.S. Revolving Loan on the Maturity Date, (B) to the
Administrative Agent the then unpaid principal amount of each U.S. Protective
Advance on the earlier of the Maturity Date and demand by the Administrative
Agent and (C) to the Administrative Agent the then unpaid principal amount of
each U.S. Overadvance on the earliest of the Maturity Date, the forty-fifth
(45th) day after such U.S. Overadvance is made, and demand by the Administrative
Agent; and (ii) the Canadian Borrowers hereby unconditionally promise to pay (A)
to the Canadian Administrative Agent for the account of each Canadian Lender the
then unpaid principal amount of each Canadian Revolving Loan on the Maturity
Date, (B) to the Canadian Administrative Agent the then unpaid amount of each
Canadian Protective Advance on the earlier of the Maturity Date and demand by
the Canadian Administrative Agent and (C) to the Canadian Administrative Agent
the then unpaid principal amount of each Canadian Overadvance on the earliest of
the Maturity Date, the forty-fifth (45th) day after such Canadian Overadvance is
made, and demand by the Canadian Administrative Agent.
(a)    On each Business Day during any Cash Dominion Period, (i) the
Administrative Agent shall apply all funds credited to each U.S. Collection
Account on such Business Day or the immediately preceding Business Day (at the
discretion of the Administrative Agent, whether or not immediately available)
first to prepay any U.S. Protective Advances and U.S. Overadvances that may be
outstanding, pro rata, and second to prepay the U.S. Revolving Loans (including
U.S. Swingline Loans) and to cash collateralize outstanding U.S. LC Exposure;
and (ii) the Canadian Administrative Agent shall apply all funds credited to
each Canadian Collection Account on such Business Day or the immediately
preceding Business Day (at the discretion of the Canadian Administrative Agent,
whether or not immediately available) first to prepay any Canadian Protective
Advances and Canadian Overadvances that may be outstanding, pro rata, and second
to prepay the Canadian Revolving Loans (including Canadian Swingline Loans) and
to cash collateralize outstanding Canadian LC Exposure.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    (i) The Administrative Agent shall maintain accounts in which it shall
record (A) the amount of each U.S. Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (B) the amount of any
principal and interest due and payable or to become due and payable from the
U.S. Borrowers to each U.S. Lender hereunder and (C) the amount of any sum
received by the Administrative Agent hereunder for the account of the U.S.
Lenders and each U.S. Lender’s share thereof; and (ii) the Canadian
Administrative Agent shall maintain accounts in which it shall record (A) the
amount of each Canadian Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (B) the amount of any principal and interest
due and payable or to become due and payable from the Canadian Borrowers to each
Canadian Lender hereunder and (C) the amount of any sum received by the Canadian
Administrative Agent hereunder for the account of the Canadian Lenders and each
Canadian Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein subject to manifest error; provided that in
the event of a conflict between an account maintained pursuant to clause (c) and
an account maintained pursuant to clause (d) of this Section, the account
maintained under clause (d) shall control; provided further that the failure of
any Lender, the Administrative Agent, or the Canadian Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans in accordance with the terms of
this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender and its registered
assigns and in a form approved by the Administrative Agent (it being agreed that
the form attached hereto as Exhibit H is approved by the Administrative Agent).
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the
applicable Lender and its registered assigns.
SECTION 2.11    Prepayment of Loans. (1) The Borrowers shall have the right at
any time and from time to time, without premium or penalty other than any break
funding payments required in accordance with Section 2.16, to prepay any
Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (f) of this Section and subject to Section 12.01.
(a)    Except for Overadvances permitted under Section 2.05, in the event and on
such occasion (including after any Revaluation Date) that (i) Aggregate
Availability shall be less than zero, subject to Section 12.01, (ii) U.S.
Availability shall be less than zero, or (iii) Canadian Availability shall be
less than zero, the Borrowers shall immediately prepay (or in the case of the LC
Exposure, cash collateralize) the Revolving Loans, LC Exposure and/or Swingline
Loans in an aggregate amount sufficient to cause Aggregate Availability, U.S.
Availability and Canadian Availability to no longer be less than zero.
(b)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party in respect of any Prepayment Event during any
Cash Dominion Period, the Borrowers shall, subject to Section 12.01, immediately
after such Net Proceeds are received by any Loan Party, prepay the Obligations
as set forth in Section 2.11(d) below in an aggregate amount equal to 100% of
such Net Proceeds (without any reduction in the Revolving Commitments), provided
that any Net Proceeds with respect to any Prepayment Event which are clearly
identifiable as proceeds of Term Loan Priority Collateral shall be remitted to
the Term Loan Agent in accordance with and to the extent required by the
ABL-Term Loan Intercreditor Agreement.
(c)    All such amounts pursuant to Section 2.11(c) shall be applied, first to
prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, and second to prepay the Revolving Loans (including Swing Line Loans)
without a corresponding reduction in the Aggregate Revolving Commitments and to
cash collateralize outstanding LC Exposure (in an amount up to 103% of the
outstanding LC Exposure). Notwithstanding the foregoing, any such application of
proceeds from the Collateral securing solely the Canadian Obligations shall be
made solely in respect of the Canadian Obligations.
(d)    The Borrower Representative shall notify the Administrative Agent and the
Canadian Administrative Agent by telephone (confirmed by facsimile or electronic
mail) of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Revolving Borrowing or a CDOR Rate Revolving Borrowing, not later than 11:00
a.m., Chicago time, three (or, in the case of a CDOR Rate Revolving Borrowing,
two) Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Revolving Borrowing or a Canadian Prime Rate Revolving
Borrowing, not later than noon, Chicago time, on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.09,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.
SECTION 2.12    Fees. (1) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Second Restatement Date to but excluding the date on which such Lenders’
Revolving Commitment terminates. Accrued commitment fees shall be payable
monthly in arrears on the first day of each calendar month and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the Second Restatement Date. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.
(d)    The (i) U.S. Borrowers agree to pay to the Administrative Agent for the
account of each U.S. Lender a participation fee with respect to its
participations in U.S. Letters of Credit and (ii) Canadian Borrowers agree to
pay to the Canadian Administrative Agent for the account of each Canadian Lender
a participation fee with respect to its participations in Canadian Letters of
Credit, which, in each case, shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s applicable LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Second Restatement Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure. In addition, each Borrower
agrees to pay to the applicable Issuing Bank with respect to each Letter of
Credit issued for the account of such Borrower by such Issuing Bank a fronting
fee in an amount separately agreed upon between the Borrowers and the applicable
Issuing Bank, as well as the applicable Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees accrued through and
including the last day of each calendar month shall be payable on the first day
of each calendar month following such last day, commencing on the first such
date to occur after the Second Restatement Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Fronting fees in respect of any Letter of
Credit shall be payable on the date of the issuance of such Letter of Credit and
on the date of any renewal thereof. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed.
(e)    The U.S. Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the U.S. Borrowers and the Administrative Agent. The Canadian Borrowers
agree to pay to the Canadian Administrative Agent, for its own account, fees
payable in the amounts and at the times separately agreed upon between the
Canadian Borrowers and the Canadian Administrative Agent.
(f)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent or the Canadian Administrative
Agent, as applicable, (or to the applicable Issuing Bank in the case of fees
payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13    Interest. (1) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate for such Type of
Loan.
(a)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for such Type of Loan.
(b)    The Loans comprising each Canadian Prime Rate Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Rate for such Type of
Loan.
(c)    The Loans comprising each CDOR Rate Borrowing shall bear interest at the
CDOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for such Type of Loan.
(d)    Each Protective Advance and each Overadvance shall bear interest at the
Canadian Prime Rate, if denominated in Canadian Dollars, or at the Alternate
Base Rate, if denominated in dollars, plus the Applicable Rate for corresponding
Revolving Loans plus 2% per annum.
(e)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, the Administrative Agent or the Required Lenders may, at
their option, by notice to the Borrower Representative (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.02 requiring the consent of “each Lender affected thereby” for
reductions in interest rates), declare that (i) all Loans shall bear interest at
2% plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% above the rate applicable to such fee
or other obligation, if any, as provided hereunder.
(f)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Revolving
Commitments; provided that (i) interest accrued pursuant to paragraph (f) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan or a Canadian
Prime Rate Loan prior to the end of the Availability Period), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan or CDOR Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(g)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate, the
Canadian Prime Rate or the CDOR Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed. The applicable Alternate Base Rate, Canadian
Prime Rate, CDOR Rate, Adjusted LIBO Rate or LIBO Rate shall be determined in
good faith by the Administrative Agent or the Canadian Administrative Agent, as
applicable, and such determination shall be conclusive absent manifest error.
(h)    For purposes of disclosure pursuant to the Interest Act (Canada), the
annual rates of interest or fees to which the rates of interest or fees provided
in this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.
SECTION 2.14    Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent demonstrable or manifest error) that adequate and reasonable
means do not exist for ascertaining (including, without limitation, by means of
an Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, facsimile or electronic mail as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower Representative and the Lenders that the circumstances giving rise
to such notice no longer exist, (A) any Interest Election Request that requests
the conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurodollar Borrowing shall be ineffective, and (B) if any
Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing.
(b)    If prior to the commencement of any Interest Period for a CDOR Rate
Borrowing:
(i)    the Canadian Administrative Agent determines (which determination shall
be conclusive absent demonstrable or manifest error) that adequate and
reasonable means do not exist for ascertaining the CDOR Rate for such Interest
Period; or
(ii)    the Canadian Administrative Agent is advised by the Required Lenders
that the CDOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;
then the Canadian Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, facsimile or electronic mail as
promptly as practicable thereafter and, until the Canadian Administrative Agent
notifies the Borrower Representative and the Lenders that the circumstances
giving rise to such notice no longer exist, (A) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a CDOR Rate Borrowing shall be ineffective, and (B) if any
Borrowing Request requests a CDOR Borrowing, such Borrowing shall be made as a
Canadian Prime Rate Borrowing.
SECTION 2.15    Increased Costs. (a) If any Change in Law shall:
(iii)    impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or Issuing Bank;
(iv)    impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans or CDOR Rate Loans made by such Lender or any Letter of Credit
or participation therein; or
(v)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender (or such other Recipient) of making or maintaining any Eurodollar Loan or
CDOR Rate Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender or such Issuing Bank (or such other Recipient)
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender or Issuing Bank (or
such other Recipient) hereunder (whether of principal, interest or otherwise),
then subject to Section 12.01 the Borrowers will pay to such Lender or Issuing
Bank (or such other Recipient), as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank (or such other
Recipient), as the case may be, for such additional costs incurred or reduction
suffered.
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital adequacy or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by a Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then subject to
Section 12.01 from time to time the Borrowers will pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
for any such reduction suffered.
(c)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or CDOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan or CDOR Rate Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan or CDOR Rate Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.09(c) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan or CDOR Rate Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19, then, in any
such event, the U.S. Borrowers shall compensate each U.S. Lender and the
Canadian Borrowers shall compensate each Canadian Lender, as applicable, for the
loss, cost and expense incurred by such Lender that is attributable to such
event. In the case of a Eurodollar Loan or CDOR Rate Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate or the CDOR Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period to such Eurodollar Loan from other banks in the
eurodollar market, or for Canadian Dollar deposits of a comparable amount and
period to such CDOR Rate Loan from other banks in the Canadian bankers’
acceptance market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower Representative and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
SECTION 2.17    Withholding of Taxes; Gross-Up.
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d) Indemnification by the Borrowers. Subject to Section 12.01, the Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable and documented
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Loan Party by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable and documented out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to such Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).
(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower Representative and the Administrative
Agent, at the time or times reasonably requested by the Borrower Representative
or the Administrative Agent and at the time or times prescribed by applicable
law, such properly completed and executed documentation reasonably requested by
the Borrower Representative or the Administrative Agent or prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if reasonably requested
by the Borrower Representative or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrowers
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,


(A) any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;


(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Non-U.S. Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:


(1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(2) in the case of a Non-U.S. Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;


(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or


(4) to the extent a Non-U.S. Lender is not the beneficial owner of payments made
under any Loan Document, executed originals of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-4 on behalf of
each such direct and indirect partner;


(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Non-U.S. Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.


(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.18    Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(1) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Chicago time, on the date when due, in immediately available funds,
without set‑off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent or the Canadian
Administrative Agent, as applicable, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at its offices at 10 South
Dearborn Street, 22nd Floor, Chicago, Illinois, except (i) payments of
principal, interest, fees or reimbursements of LC Disbursements relating to any
Canadian Loan or Canadian Letter of Credit shall be made to the Canadian
Administrative Agent at its offices at 200 Bay Street, Royal Bank Plaza, Floor
18, Toronto M57 2J2 Canada, (ii) payments to be made directly to an Issuing Bank
or Swingline Lender as expressly provided herein shall be made to such Issuing
Bank or Swingline Lender, and (iii) payments pursuant to Sections 2.15, 2.16,
2.17 and 9.03 shall be made directly to the Persons entitled thereto. Each of
the Administrative Agent and the Canadian Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient, in like funds, promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in the currency
in which the applicable Obligations are denominated (subject to the proviso set
forth in the first sentence of Section 1.05), and, if not otherwise specified,
in dollars.
(a)    Subject to the terms of the ABL-Term Loan Intercreditor Agreement and to
Section 12.01, any proceeds of Collateral received by the Administrative Agent
or the Canadian Administrative Agent after an Event of Default has occurred and
is continuing and the Administrative Agent or the Canadian Administrative Agent
so elects, or the Required Lenders so direct, shall be applied ratably (based in
respect of each of the following separate categories, computed independently of
the other categories, on each Lender Party’s interest in the aggregate specific
type of outstanding Secured Obligations described within (and only within) each
specific category of Secured Obligations listed respectively below) first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Administrative Agent, the Canadian Administrative Agent, and each Issuing
Bank from the Borrowers (other than in connection with Banking Services or Swap
Agreement Obligations), second, to pay any fees or expense reimbursements then
due to the Lenders from the Borrowers (other than in connection with Banking
Services or Swap Agreement Obligations), third, to pay interest due in respect
of Swingline Loans, Overadvances and Protective Advances, fourth, to pay the
principal of Swingline Loans, Overadvances and Protective Advances, fifth, to
pay interest then due and payable on the Loans (other than Swingline Loans,
Overadvances and Protective Advances), sixth, to prepay principal on the Loans
(other than Swingline Loans, Overadvances and Protective Advances) and
unreimbursed LC Disbursements, seventh, to pay an amount to the Administrative
Agent equal to one hundred three percent (103%) of the U.S. LC Exposure, and to
pay an amount to the Canadian Administrative Agent equal to one hundred three
percent (103%) of the Canadian LC Exposure, to be held as cash collateral for
such Obligations, eighth, to pay any amounts owing to the Lenders and their
Affiliates with respect to Specified Foreign Credit Extensions up to and
including the amount most recently provided to the Administrative Agent pursuant
to Section 2.22, ninth, to pay any amounts owing to the Lenders and their
Affiliates with respect to Banking Services up to and including the amount most
recently provided to the Administrative Agent pursuant to Section 2.22, Swap
Agreement Obligations up to and including the amount most recently provided to
the Administrative Agent pursuant to Section 2.22 and Foreign Credit Extensions
(other than Specified Foreign Credit Extensions), and tenth, to pay any other
Secured Obligation due to the Administrative Agent, the Canadian Administrative
Agent or any Lender by the Borrowers. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower Representative,
or unless an Event of Default is in existence, neither the Administrative Agent,
the Canadian Administrative Agent, nor any Lender shall apply any payment which
it receives to any Eurodollar Loan or CDOR Rate Loan of a Class, except (a) on
the expiration date of the Interest Period applicable to any such Eurodollar
Loan or such CDOR Rate Loan or (b) in the event, and only to the extent, with
respect to CDOR Rate Loans, that there are no outstanding Canadian Prime Rate
Loans of the same Class, and with respect to Eurodollar Loans, that there are no
outstanding ABR Loans of the same Class and, in any such event, the Borrowers
shall pay the break funding payment required in accordance with Section 2.16.
The Administrative Agent, the Canadian Administrative Agent and the Lenders
shall have the continuing and exclusive right to apply and reverse and reapply
any and all such proceeds and payments to any portion of the Secured
Obligations. Notwithstanding the foregoing but subject to Section 9.20, any such
application of proceeds from Collateral securing solely the Canadian Obligations
shall be made solely in respect of Canadian Obligations.
(b)    At the election of the Administrative Agent or the Canadian
Administrative Agent, as the case may be, all payments of principal, interest,
LC Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees and expenses pursuant to Section 9.03),
and other sums payable under the Loan Documents, may be paid from the proceeds
of Borrowings made hereunder whether made following a request by the Borrower
Representative pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of any Borrower maintained
with the Administrative Agent or the Canadian Administrative Agent. Each
Borrower hereby irrevocably authorizes (i) the Administrative Agent or the
Canadian Administrative Agent, as applicable, to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees and expenses as described in Section 9.03) and
that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03, 2.04 or 2.05, as applicable and (ii) the Administrative Agent or
the Canadian Administrative Agent, as applicable, to charge any deposit account
of any Borrower maintained with the Administrative Agent or the Canadian
Administrative Agent, as applicable, for each payment of principal, interest and
fees as it becomes due hereunder or any other amount due under the Loan
Documents.
(c)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrowers or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the account of the Lenders or an Issuing Bank hereunder that the Borrowers will
not make such payment, the Administrative Agent or the Canadian Administrative
Agent, as applicable, may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Banks, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Banks, as the case may be, severally agrees
to repay to the Administrative Agent or the Canadian Administrative Agent, as
applicable, forthwith on demand the amount so distributed to such Lender or such
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent or the Canadian Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
or the Canadian Administrative Agent, as applicable, in accordance with banking
industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent and, if applicable, the Canadian
Administrative Agent, may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the account of such Lender to satisfy such Lender’s obligations hereunder until
all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and apply any such
amounts to, any future funding obligations of such Lender hereunder; application
of amounts pursuant to (i) and (ii) above shall be made in such order as may be
determined by the Administrative Agent or the Canadian Administrative Agent, as
applicable, in its discretion.
(f)    Notwithstanding the foregoing, unless requested otherwise by the Canadian
Borrowers (i) no Borrowings shall be made to a Canadian Borrower for the purpose
of paying any U.S. Obligations; and (ii) deposit accounts of the Canadian
Borrowers may only be charged to pay Canadian Obligations.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.14 or 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14, 2.15 or 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
U.S. Borrowers hereby agree to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.14 or 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent and the Issuing Banks,
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
(c)    If any Lender requests compensation under Section 2.14 or 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
the Lender shall first use reasonable efforts to mitigate its costs or the
effects of the applicable law or Change in Law, and any request for additional
compensation shall specify in sufficient detail the reasons therefor and the
mitigating actions taken.
SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(b)    such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Revolving Commitment and Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders or the Supermajority Revolving Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
9.02), provided that any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender which affects such Defaulting Lender
differently than other affected Lenders shall require the consent of such
Defaulting Lender;
(c)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only (x) to the
extent that the conditions set forth in Section 4.02 are satisfied at the time
of such reallocation (and, unless the Borrower Representative shall have
otherwise notified the Administrative Agent at such time, the Borrowers shall be
deemed to have represented that such conditions are satisfied at such time) and
(y) to the extent the sum of all non-Defaulting Lenders’ Credit Exposures plus
such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure and (y) second, cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(k) for so
long as such LC Exposure is outstanding;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) of this Section 2.20(c), the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (ii) of this Section 2.20(c), then the fees payable to the Lenders
pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages; or
(v)    if all or any portion of any Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.20(c), then,
without prejudice to any rights or remedies of the applicable Issuing Bank or
any Lender hereunder, all facility fees that otherwise would have been payable
to such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Bank until such Defaulting
Lender’s LC Exposure is cash collateralized and/or reallocated;
(a)    no Issuing Bank shall be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure will be 100% covered
by the Revolving Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrowers in accordance with Section 2.20(c),
and participating interests in any such newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein);
and
If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the Second Restatement Date and for so long as such event shall
continue or (ii) the Issuing Bank or the Swingline Lender has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit and
the Swingline Lender shall not be required to fund any Swingline Loan, unless
the Issuing Bank or the Swingline Lender, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, satisfactory to the Issuing
Bank or the Swingline Lender, as the case may be, to defease any risk in respect
of such Lender hereunder;
(b)    in the event and on the date that each of the Administrative Agent, the
Canadian Administrative Agent, the Borrowers, the Issuing Banks and the
Swingline Lenders agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and LC Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
(c)    For purposes of any covenant which permits or restricts actions by any
Loan Party or any Subsidiary of a Loan Party or calculates compliance with
financial covenants or any other provision of this Agreement, in each case,
based in whole or in part upon the calculation of Aggregate Availability, U.S.
Availability, Canadian Availability or Combined Availability, with respect to
any Defaulting Lender, Aggregate Availability, U.S. Availability, Canadian
Availability and Combined Availability shall be calculated (i) as if such
Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings and (ii) including such Defaulting Lender’s Revolving Commitment in
the same manner as if such Lender were not a Defaulting Lender.
SECTION 2.21    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent, the Canadian Administrative Agent or any Lender is for any reason
compelled to surrender such payment or proceeds to any Person because such
payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent, the Canadian Administrative Agent or
such Lender. The provisions of this Section 2.21 shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent, the Canadian Administrative Agent or any Lender in
reliance upon such payment or application of proceeds. The provisions of this
Section 2.21 shall survive the termination of this Agreement.
SECTION 2.22    Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party, or providing Foreign Credit Extensions to any Foreign Subsidiary, shall
deliver to the Administrative Agent, promptly after entering into such Banking
Services, Swap Agreements or Foreign Credit Extensions, written notice setting
forth the aggregate amount of all Banking Services Obligations and Swap
Agreement Obligations of such Loan Party to such Lender or Affiliate or the
aggregate amount of all Foreign Credit Extensions by such Lender to such Foreign
Subsidiary, as applicable (in each case, whether matured or unmatured, absolute
or contingent). In furtherance of that requirement, each such Lender or
Affiliate thereof shall furnish the Administrative Agent, from time to time
after a significant change therein or upon a request therefor, a summary of the
amounts due or to become due in respect of such Banking Services Obligations,
Swap Agreement Obligations and Foreign Credit Extensions. The most recent
information provided to the Administrative Agent shall be used in determining
which tier of the waterfall, contained in Section 2.18(b), such Banking Services
Obligations, Swap Agreement Obligations and/or Foreign Credit Extensions will be
placed.
SECTION 2.23    Excess Resulting From Exchange Rate Change. (a)    With respect
to the Canadian Commitments, at any time following one or more fluctuations in
the exchange rate of the Canadian Dollar against the dollar, (i) the aggregate
Canadian Revolving Exposure of the Canadian Lenders exceeds the lesser of: (A)
the Canadian Borrowing Base plus U.S. Availability, or (B) (x) the Canadian
Sublimit minus (y) the sum of (1) the Priority Payables Reserve, (2) the Rent
Reserve and (3) the Wage Earner Protection Act Reserve, or (ii) the aggregate
Canadian Obligations exceeds any other limit based on dollars set forth herein
for such Canadian Obligations, the Canadian Borrowers shall (A) if such excess
is an aggregate amount that is less than $1,000,000 and such excess continues to
exist in an aggregate amount less than $1,000,000 for at least five Business
Days, within two Business Days of notice from the Canadian Administrative Agent,
(B) if such excess is in an aggregate amount that is greater than or equal to
$1,000,000 but less than $5,000,000, within two Business Days of notice from the
Canadian Administrative Agent, or (C) if such excess is in an aggregate amount
greater than or equal to $5,000,000 or if any Event of Default has occurred and
is continuing, immediately, (x) make the necessary payments or repayments to
reduce such Canadian Obligations to an amount necessary to eliminate such excess
or (y) maintain or cause to be maintained with the Administrative Agent (for the
benefit of the Canadian Lender Parties) deposits as continuing collateral
security for the Canadian Obligations in an amount equal to or greater than the
amount of such excess, such deposits to be maintained in such form and upon such
terms as are acceptable to the Canadian Administrative Agent. Without in any way
limiting the foregoing provisions, the Canadian Administrative Agent shall,
weekly or more frequently in the sole discretion of the Canadian Administrative
Agent, make the necessary exchange rate calculations to determine whether any
such excess exists on such date and advise the Borrowers if such excess exists.
(a)    With respect to the U.S. Commitments, at any time following one or more
fluctuations in the exchange rate of any LC Alternative Currency against the
dollar, (i) the sum of the aggregate U.S. Revolving Exposure of the U.S. Lenders
plus the Canadian U.S. Borrowing Base Utilization exceeds the lesser of: (A) the
U.S. Borrowing Base, or (B) (x) the total U.S. Commitments minus (y) the sum of
(1) the Priority Payables Reserve, (2) the Rent Reserve and (3) the Wage Earner
Protection Act Reserve, or (ii) the aggregate U.S. Obligations exceeds any other
limit based on dollars set forth herein for such U.S. Obligations, the U.S.
Borrowers shall (A) if such excess is an aggregate amount that is less than
$1,000,000 and such excess continues to exist in an aggregate amount less than
$1,000,000 for at least five Business Days, within two Business Days of notice
from the Administrative Agent, (B) if such excess is in an aggregate amount that
is greater than or equal to $1,000,000 but less than $5,000,000, within two
Business Days of notice from the Administrative Agent, or (C) if such excess is
in an aggregate amount greater than or equal to $5,000,000 or if any Event of
Default has occurred and is continuing, immediately, (x) make the necessary
payments or repayments to reduce such U.S. Obligations to an amount necessary to
eliminate such excess or (y) maintain or cause to be maintained with the
Administrative Agent (for the benefit of the Lender Parties) deposits as
continuing collateral security for the Obligations in an amount equal to or
greater than the amount of such excess, such deposits to be maintained in such
form and upon such terms as are acceptable to the Administrative Agent. Without
in any way limiting the foregoing provisions, the Administrative Agent shall,
weekly or more frequently in the sole discretion of the Administrative Agent,
make the necessary exchange rate calculations to determine whether any such
excess exists on such date and advise the Borrowers if such excess exists.
(b)    If one or more of the U.S. Borrowers provide cash collateral to secure
obligations related to U.S. Letters of Credit that are denominated in an LC
Alternative Currency (including, without limitation, pursuant to Section
2.06(k), 2.10(b) or 2.18(b)) and, as a result of fluctuations in the applicable
exchange rate between dollars and the applicable LC Alternative Currency, the
Dollar Amount in dollars of cash collateral held by the Administrative Agent is
less than the specified amount of cash collateral so required to be maintained
by the U.S. Borrowers, the U.S. Borrowers shall, promptly following a request
therefor by the Administrative Agent, deposit in the LC Collateral Account an
additional amount of cash collateral in dollars equal to such shortfall to be
held as cash collateral in accordance with Section 2.06(k).
ARTICLE III.    

Representations and Warranties
Each of Holdings and each Borrower represents and warrants to the Lenders that
(and by its execution of the Loan Guaranty to which it is a party, each other
Loan Party represents and warrants to the Lenders that):
SECTION 3.01    Organization; Powers. Each of the Loan Parties, each Dutch Loan
Guarantor and each Pledged Subsidiary is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business in, and is in good standing in, every jurisdiction
where the failure to so qualify would reasonably be expected to have a Material
Adverse Effect.
SECTION 3.02    Authorization; Enforceability. The Transactions are within each
Loan Party’s and each Dutch Loan Guarantor’s organizational powers and have been
duly authorized by all necessary organizational actions and, if required,
actions by equity holders. The Loan Documents to which each Loan Party and each
Dutch Loan Guarantor is a party have been duly executed and delivered by such
Loan Party or Dutch Loan Guarantor and constitute a legal, valid and binding
obligation of such Loan Party or Dutch Loan Guarantor, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Restricted
Subsidiaries, (c) will not violate or result in a default under any Material
Indebtedness, or give rise to a right thereunder to require any payment to be
made by any Loan Party or any of its Restricted Subsidiaries, (d) will not
violate the certificate of incorporation, by-laws, memorandum of association,
management, operating or partnership agreement or other organizational documents
of any Loan Party or any of its Restricted Subsidiaries, and (e) except where
failure to comply would not reasonably be expected to have a Material Adverse
Effect, will not result in the creation or imposition of any Lien on any asset
of any Loan Party or any of its Restricted Subsidiaries, except Liens created
pursuant to the Loan Documents or the Term Loan Documents.
SECTION 3.04    Financial Condition; No Material Adverse Effect. (1) Holdings
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2014, reported on by PricewaterhouseCoopers LLP,
independent public accountants, and (ii) as of and for the fiscal quarters and
the portions of the fiscal year ended March 31, 2015 and June 30, 2015,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of Holdings and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to normal
year‑end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) above.
(a)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2014.
SECTION 3.05    Properties. (1) As of the Second Restatement Date, the Owned and
Leased Property Schedule sets forth the address of each parcel of real property
that is owned or leased by any Loan Party. Each of such leases and subleases is
valid and enforceable in accordance with its terms and is in full force and
effect (subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered a proceeding in equity or
at law), and no default by any Loan Party to any such lease or sublease exists,
which, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect. Each Loan Party and each Restricted Subsidiary has
good and indefeasible title to, or valid leasehold interests in, all of its real
and personal property, except where the failure to have such title or interests,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. Such real and personal property is free of all Liens
other than those permitted by Section 6.02.
(a)    Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, and the use thereof by the
Loan Parties and their Restricted Subsidiaries does not infringe in any material
respect upon the rights of any other Person, and the Loan Parties’ rights
thereto are not subject to any licensing agreement or similar arrangement,
except in each case where the failure to do so could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
SECTION 3.06    Litigation and Environmental Matters. (1) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened in writing
against or affecting the Loan Parties or any of their Subsidiaries (i) which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.
(a)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, (i) no Loan Party nor any Restricted
Subsidiary has received notice of any claim with respect to any Environmental
Liability or knows of any basis for any Environmental Liability and (ii) no Loan
Party nor any Restricted Subsidiary (A) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (B) has become subject to
any known Environmental Liability.
(b)    Since the Second Restatement Date, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted,
or could reasonably be expected to result, in a Material Adverse Effect.
SECTION 3.07    Compliance with Laws and Agreements.
(b)    Each Loan Party and its Restricted Subsidiaries is in compliance with all
Requirements of Law applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
(c)    No Loan Party nor any Subsidiary thereof, nor any director, officer or
employee of any Loan Party or any Subsidiary thereof, nor, to the knowledge of
the Borrowers, any agent or Affiliate of any Loan Party or any Subsidiary
thereof is currently subject to any U.S. sanctions administered by OFAC. None of
the transactions contemplated by the Loan Documents violates the Canadian
Economic Sanctions and Export Control Laws. Furthermore, no Loan Party nor any
Subsidiary thereof is a Canadian Blocked Person and, to the actual knowledge of
each Loan Party, no Loan Party or Subsidiary thereof engages in any dealings or
transactions, or is otherwise associated, with a Canadian Blocked Person.
SECTION 3.08    Investment Company Status. No Loan Party nor any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09    Taxes. Each Loan Party and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a)(i) Taxes that are being contested in good faith by
appropriate proceedings and (ii) for which such Loan Party or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves, or (b)
to the extent the failure to file such Tax returns or pay such Taxes could not
reasonably be expected to result in a Material Adverse Effect. No Liens for
Taxes (other than Permitted Encumbrances) have been filed with respect to any
such Taxes.
SECTION 3.10    ERISA; Canadian Pension Plans. (1) No ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect. The present value
of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Financial Accounting Standards Board Accounting Standards
Codification 715-30) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan by an amount that would reasonably be expected to have a Material
Adverse Effect.
(a)    Each Canadian Loan Party and its Subsidiaries is in compliance with the
requirements of the Pension Benefits Act (Ontario) and other federal or
provincial laws with respect to each Canadian Pension Plan, except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect. No fact or situation that may reasonably be expected to result in a
Material Adverse Effect exists in connection with any Canadian Pension Plan. No
Pension Event has occurred which has resulted or would reasonably be expected to
result in any Loan Party incurring any liability which would reasonably be
expected to have a Material Adverse Effect. Except where failure to comply with
the following clauses (i) through (iv) would not reasonably be expected to have
a Material Adverse Effect: (i) all contributions required to be made by a Loan
Party or any of its Subsidiaries under the Canadian Union Plans have been made
in the amounts and in the manner set forth in the applicable collective
agreement, (ii) as of the Second Restatement Date, except as set forth on
Schedule 3.10, each Canadian Pension Plan has no solvency deficiency and is
funded as required under the most recent actuarial valuation filed with the
applicable Governmental Authority pursuant to generally accepted actuarial
practices and principles, (iii) all contributions (including employee
contributions made by authorized payroll deductions or other withholdings)
required to be made to the appropriate funding agency in accordance with all
applicable laws and the terms of each Canadian Pension Plan have been made in
accordance with all applicable laws and the terms of each Canadian Pension Plan,
and (iv) all contributions required to be made by a Loan Party or any of its
Subsidiaries under the Canadian Union Plans have been made, and the sole
obligation of a Loan Party or any of its Subsidiaries under any Canadian Union
Plan is to make contributions to the Canadian Union Plan, in the amounts and in
the manner set forth in the applicable collective agreement.
SECTION 3.11    Disclosure. No report, financial statement, certificate or other
information (other than projections, forward-looking statements and statements
of a general economic nature) furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished), when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to the Projections
and any other projected financial information or forecasts, the Borrowers and
Holdings represent only that such information and materials have been prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were believed by the Loan Parties to be reasonable at the time delivered and, if
such projected financial information was delivered prior to the Second
Restatement Date, as of the Second Restatement Date, it being understood and
agreed that such Projections and such other projected financial information or
forecasts are subject to uncertainties and contingencies, many of which are
beyond the control of the Loan Parties, and as such, such Projections and other
projected financial information or forecasts are not a guarantee of financial
performance and actual results may differ from such Projections and other
projected financial information or forecasts and such differences may be
material.
SECTION 3.12    [Reserved].
SECTION 3.13    Solvency. (1) Immediately after the consummation of the
Transactions to occur on the Second Restatement Date, (i) the fair value of the
assets of the U.S. Borrowers, taken as a whole, at a fair valuation, will exceed
their debts and liabilities, subordinated, contingent or otherwise; (ii) the
present fair saleable value of the property of the U.S. Borrowers, taken as a
whole, will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the U.S. Borrowers, taken as a whole, will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; (iv) the U.S. Borrowers, taken as a
whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted after the Second Restatement Date, and (v) no Canadian
Borrower shall be an “insolvent person” as such term is defined in the
Bankruptcy and Insolvency Act (Canada).
(a)    Immediately after the consummation of the Transactions to occur on the
Second Restatement Date, (i) the fair value of the assets of the Canadian
Borrowers, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of the Canadian Borrowers, taken as a whole, will
be greater than the amount that will be required to pay the probable liability
of their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Canadian
Borrowers, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Canadian Borrowers, taken as a whole, will
not have unreasonably small capital with which to conduct the business in which
they are engaged as such business is now conducted and is proposed to be
conducted after the Second Restatement Date.
(b)    Immediately after the consummation of the Transactions to occur on the
Second Restatement Date, (i) the fair value of the assets of the Loan Parties,
taken as a whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Loan Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Loan Parties, taken as
a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) the Loan Parties, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted after the Second
Restatement Date.
(c)    The Loan Parties and their Restricted Subsidiaries (taken as a whole) do
not intend to incur debts beyond their ability to pay such debts as they mature,
taking into account the timing of and amounts of cash to be received by the Loan
Parties and their Restricted Subsidiaries (taken as a whole) and the timing of
the amounts of cash to be payable on or in respect of the Indebtedness of the
Loan Parties and their Restricted Subsidiaries (taken as a whole).
SECTION 3.14    Insurance. The Insurance Schedule sets forth a description of
all insurance maintained by or on behalf of the Loan Parties and the
Subsidiaries as of the Second Restatement Date. As of the Second Restatement
Date, all premiums in respect of such insurance have been paid. The Loan Parties
believe that the insurance maintained by or on behalf of the Loan Parties is
adequate.
SECTION 3.15    Capitalization and Subsidiaries. As of the Second Restatement
Date, Schedule 3.15 sets forth (a) an organizational chart of Holdings and its
Subsidiaries showing the name and relationship of each and all of Holdings’
Subsidiaries to Holdings, (b) a true and complete listing of each class of each
of the Loan Parties’ authorized Equity Interests, of which all of such issued
shares are validly issued, outstanding, fully paid and non-assessable (to the
extent such concepts are applicable), and, in the case of the Loan Parties
(other than Holdings) and their Subsidiaries, owned beneficially and of record
by the Persons identified on Schedule 3.15, and (c) the type of entity of
Holdings and each of its Subsidiaries (other than Excluded Subsidiaries). All of
the issued and outstanding Equity Interests owned by any Loan Party have been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non‑assessable.
SECTION 3.16    Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Lender
Parties and the Canadian Lender Parties, as the case may be, and upon filing of
any UCC financing statements (or the equivalent under the PPSA) as necessary,
and the taking of actions or making of filings with respect to Intellectual
Property registrations, such Liens constitute perfected and continuing Liens on
the Collateral to the extent perfection can be obtained by the filing of an
initial UCC financing statement (or the equivalent under the PPSA) or an
Intellectual Property registration, securing the Secured Obligations,
enforceable against the applicable Loan Party, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, and having priority over all
other Liens on the Collateral except in the case of (a) Permitted Encumbrances,
to the extent any such Permitted Encumbrances would have priority over the Liens
in favor of the Administrative Agent pursuant to any applicable law or
agreement, (b) Liens perfected only by possession (including possession of any
certificate of title) to the extent the Administrative Agent has not obtained or
does not maintain possession of such Collateral, and (c) Liens in favor of the
Term Loan Agent on Term Loan Priority Collateral pursuant to the Term Loan
Documents to the extent provided in the ABL-Term Loan Intercreditor Agreement.
SECTION 3.17    Employment Matters. As of the Second Restatement Date, there are
no strikes, lockouts or slowdowns against any Loan Party or any Restricted
Subsidiary pending or, to the knowledge of the Borrowers, threatened. Except as
would not reasonably be expected to have a Material Adverse Effect, the hours
worked by and payments made to employees of the Loan Parties and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act, the
Employee Standards Act (Ontario) or any other applicable federal, provincial,
territorial, state, local or foreign law dealing with such matters. All payments
due from any Loan Party or any Restricted Subsidiary, or for which any claim may
be made against any Loan Party or any Restricted Subsidiary, on account of
wages, vacation pay, and employee health and welfare insurance and other
benefits, including with respect to the Canada Pensions Plans, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary, except
where the failure to so comply would not reasonably be expected to result in a
Material Adverse Effect.
SECTION 3.18    Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
or indirect benefit to such Loan Party, and is in its best interest.
SECTION 3.19    Ranking; Other Indebtedness. The Obligations constitute
“Designated Senior Indebtedness” as such term is defined in each of the 2029
Convertible Debentures Indenture. The Obligations rank, and at all times after
the Second Restatement Date will rank, senior in right of payment to the
obligations of WESCO Distribution, Inc. and Holdings under the 2029 Convertible
Debentures Indenture. The execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents and the making of the
Loans hereunder do not violate the terms of the 2029 Convertible Debentures
Indenture or the Receivables Securitization Agreements.
SECTION 3.20    Anti-Corruption Laws and Sanctions. Each Loan Party has, in its
reasonable business judgment, implemented and maintains in effect policies and
procedures designed to ensure compliance in all material respects by such Loan
Party, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws applicable to the Loan Parties and their
Subsidiaries and applicable Sanctions, and such Loan Party, its Subsidiaries and
their respective officers and employees and, to the knowledge of such Loan
Party, its directors and agents, are in compliance with Anti-Corruption Laws
applicable to the Loan Parties and their Subsidiaries and applicable Sanctions,
in each case, in all material respects and are not knowingly engaged in any
activity that would reasonably be expected to result in any Loan Party being
designated as a Sanctioned Person. None of (a) any Loan Party, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of any such Loan Party or Subsidiary, any agent of such Loan Party or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds, Transaction or other transaction contemplated
by this Agreement or the other Loan Documents will violate Anti-Corruption Laws
or applicable Sanctions.
Each of the representations and warranties set forth above in this Article III
shall be deemed to be made by the Loan Parties on the Second Restatement Date,
on the date of each Borrowing and each issuance, amendment, renewal or extension
of any Letter of Credit and at any other time specified in any Loan Document or
other document, certificate or instrument delivered in connection with any Loan
Document. It is understood and agreed for purposes of this paragraph that, with
respect to representations and warranties made or deemed made on the date of any
Borrowing, any such representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects (or, in the case of any representation or warranty already qualified or
modified by materiality, in all respects) only as of such specified date.
ARTICLE IV.    

Conditions
SECTION 4.01    Second Restatement Date. The amendment and restatement of the
Existing Credit Agreement and the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
reasonably satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and (ii) duly
executed copies of the Loan Documents and such other certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to each such requesting Lender and its registered assigns
and written opinions of the Loan Parties’ counsel, addressed to the
Administrative Agent, the Canadian Administrative Agent, the Issuing Banks and
the Lenders in form and substance reasonably satisfactory to the Agents.
(b)    Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of Holdings for the 2014 fiscal
year, (ii) unaudited interim consolidated financial statements of Holdings for
each fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, and such financial statements shall not, in
the reasonable judgment of the Administrative Agent, reflect any material
adverse change in the consolidated financial condition of Holdings, as reflected
in the financial statements delivered pursuant to clause (i) of this paragraph,
and (iii) satisfactory projections through 2016.
(c)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Second Restatement Date and executed
by its Secretary or Assistant Secretary, which shall (A) certify the resolutions
of its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, (B)
identify by name and title and bear the signatures of the Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party (or
officer of such Loan Party, as is customary in certain jurisdictions other than
the United States) and a true and correct copy of its by‑laws or operating,
management or partnership agreement (or other equivalent organizational
documents), and (ii) a long form good standing certificate (or equivalent, as is
customary in certain jurisdictions other than the United States) for each Loan
Party from its jurisdiction of organization.
(d)    No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Borrower Representative, on
the initial Borrowing date (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
Article III are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified by materiality in the text
thereof) as of such date (or if such representation or warranty relates to an
earlier date, such earlier date), and (iii) certifying any other factual matters
as may be reasonably requested by the Administrative Agent.
(e)    Fees. The Lenders, the Administrative Agent and the Canadian
Administrative Agent shall have received all fees required to be paid, and all
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel), at least one Business Day before the Second
Restatement Date. All such amounts will be paid on the Second Restatement Date.
(f)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where the Loan Parties are
organized, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 6.02 or discharged on or
prior to the Second Restatement Date pursuant to a pay-off letter or other
documentation reasonably satisfactory to the Administrative Agent.
(g)    Funding Accounts. The Administrative Agent shall have received a notice
from the Borrower Representative setting forth the deposit account(s) of the
Borrowers (the “Funding Accounts”) to which the Lender is authorized by the
Borrowers to transfer the proceeds of any Borrowings requested or authorized
pursuant to this Agreement.
(h)    Control Agreements. The Administrative Agent shall have received each
Control Agreement required to be provided pursuant to Section 5.12, to the
extent not already provided in connection with the Existing Credit Agreement.
(i)    Collateral Access Agreements. The Administrative Agent shall have
received Collateral Access Agreements with respect to the leased locations
listed on Schedule 4.01 hereto, to the extent not already provided in connection
with the Existing Credit Agreement.
(j)    Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer of the Borrower Representative.
(k)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) to the extent applicable and to extent not already
provided in connection with the Existing Credit Agreement, the certificates
representing the shares of Equity Interests of WESCO Receivables pledged
pursuant to the U.S. Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof, (ii) to the extent applicable and to the extent not already
provided in connection with the Existing Credit Agreement, copies of the
certificates representing the shares of Equity Interests (other than the Equity
Interests of WESCO Receivables) pledged pursuant to the U.S. Security Agreement
or the Canadian Security Agreement, together with copies of an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof (it being understood that the originals of such
certificates and stock powers shall be delivered to and held by the Term Loan
Agent pursuant to the ABL-Term Loan Intercreditor Agreement), (iii) to the
extent applicable and to the extent not already provided in connection with the
Existing Credit Agreement, each promissory note issued by WESCO Receivables to
any Loan Party pledged to the Administrative Agent pursuant to the U.S. Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof, and (iv) to the extent required
by the U.S. Security Agreement or the Canadian Security Agreement and to the
extent not already provided in connection with the Existing Credit Agreement,
copies of each promissory note (other than the promissory notes issued by WESCO
Receivables) pledged to the Administrative Agent pursuant to the U.S. Security
Agreement or the Canadian Security Agreement endorsed (without recourse) in
blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof (it being understood that the originals of such promissory notes and
transfer forms shall be delivered to and held by the Term Loan Agent pursuant to
the ABL-Term Loan Intercreditor Agreement).
(l)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement, PPSA financing statement or RDPRM
recordation) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lender Parties or the Canadian Lender Parties, as the case may be, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by Section
6.02), shall be in proper form for filing, registration or recordation.
(m)    Insurance. The Administrative Agent shall have received evidence of
insurance coverage in compliance with the terms of Section 5.09 and Section 4.12
of the U.S. Security Agreement and Section 4.12 of the Canadian Security
Agreement.
(n)    Receivables Securitization Documents. The Administrative Agent shall have
received a true, correct and complete copy of that certain Fourth Amended and
Restated Receivables Purchase Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, which shall be fully-executed and in
full force and effect as of the Second Restatement Date.
(o)    [Reserved].
(p)    Necessary Governmental Permits, Licenses, Authorizations and Consents.
The Loan Parties shall have obtained all other permits, licenses, authorizations
and consents from all Governmental Authorities and all consents of other Persons
with respect Material Indebtedness, Liens and material contracts, in each case,
that are necessary or advisable in connection with the Transactions and the
operation of the business of the Loan Parties as proposed to be conducted by the
Loan Parties after the Second Restatement Date, and each of the foregoing shall
be in full force and effect. All applicable waiting periods in connection with
the Transactions shall have expired or been terminated without any action being
taken or threatened by any competent authority which would restrain, prevent or
otherwise impose adverse conditions on the Transactions. No action, request for
stay, petition for review or rehearing, reconsideration or appeal with respect
to any of the foregoing shall be pending, and the time for any applicable
Governmental Authority to take action to set aside its consent on its own motion
shall have expired.
(q)    USA PATRIOT Act, Etc. The Administrative Agent and the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act or the Proceeds of Crime
Act, for each Loan Party.
(r)    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank, any Lender or their respective counsel may have reasonably
requested.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Second Restatement Date, and such notice shall be conclusive and binding.
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects).
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c)    After giving effect to any Borrowing or the issuance, amendment, renewal
or extension of any Letter of Credit (i) U.S. Availability shall not be less
than zero, (ii) Canadian Availability shall not be less than zero, and (iii)
Aggregate Availability shall not be less than zero.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.
ARTICLE V.    

Affirmative Covenants
Until all the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated (or
have been cash collateralized in accordance with Section 2.06(k)) and all LC
Disbursements shall have been reimbursed, Holdings and each Borrower covenants
and agrees, and Holdings shall cause each other Loan Party to covenant and
agree, in each case (subject to Section 12.01) jointly and severally with all of
the other Loan Parties, with the Lender Parties that:
SECTION 5.01    Financial Statements; Canadian Borrowing Base; U.S. Borrowing
Base and Other Information. The Borrowers will furnish to the Administrative
Agent (for distribution to each Lender):
(d)    within 90 days after the end of each fiscal year of Holdings, (i) the
audited consolidated balance sheet of Holdings and its Subsidiaries and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year (in the same format as the financial statements historically
filed with the Securities and Exchange Commission), setting forth in each case
in comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, accompanied by any management letter prepared by said accountants, and
(ii) the unaudited consolidating balance sheets of Holdings and its Subsidiaries
and related consolidating statements of operations as of the end of and for such
year (which unaudited consolidating financial statements shall be in a format
reasonably satisfactory to the Administrative Agent, it being understood that
such financial statements may be delivered to the Administrative Agent in
electronic format), all certified by one of the Financial Officers of the
Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of Holdings and its Subsidiaries
on a consolidating basis;
(e)    within 45 days after the end of each fiscal quarter of Holdings (other
than the last fiscal quarter of a fiscal year), its consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year (in the same format as the financial statements historically filed
with the Securities and Exchange Commission), setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year and
showing all adjustments necessary to eliminate the results of all Unrestricted
Subsidiaries, all certified by one of the Financial Officers of the Borrower
Representative as presenting fairly in all material respects the financial
condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
(f)    during any Monthly Financials Reporting Trigger Period, within 30 days
after the end of each fiscal month of Holdings (other than months which are the
last month of a fiscal quarter), its consolidated balance sheet and related
statements of operations, cash flows, and other reports, as of the end of and
for such fiscal month and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year and showing all adjustments necessary to eliminate the
results of all Unrestricted Subsidiaries, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(g)    concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit C (i) certifying, in the
case of the financial statements delivered under clause (b) or (c), as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) in the case of certificates provided concurrently with the delivery of
financial statements under clauses (a) and (b) above, setting forth reasonably
detailed calculations of the Fixed Charge Coverage Ratio (x) demonstrating
compliance with Section 6.12 if a Fixed Charge Coverage Trigger Period is then
in effect or (y) for informational purposes only if a Fixed Charge Coverage
Trigger Period is not then in effect, (iv) in the case of the financial
statements delivered under clause (b), setting forth a reasonably detailed
calculation of the Total Leverage Ratio, (v) stating whether any change in GAAP
or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate, and (vi) certifying, in the case of the
certificate delivered concurrently with the financial statements under clause
(a) above, a list of names of all Excluded Subsidiaries and Unrestricted
Subsidiaries at such time and that each Subsidiary set forth on such list
qualifies as an Excluded Subsidiary or Unrestricted Subsidiary, as the case may
be;
(h)    as soon as available, but in any event not more than 45 days after the
end of each fiscal year of Holdings, a copy of the plan and forecast (including
a projected consolidated and consolidating balance sheet, income statement and
statement of cash flows) of Holdings and its Restricted Subsidiaries for each
quarter of the upcoming fiscal year (the “Projections”) in form reasonably
satisfactory to the Administrative Agent;
(i)    as soon as available but in any event within 20 days after the end of
each calendar month (or, by Wednesday of each week, with respect to the most
recently ended calendar week during any Weekly Reporting Trigger Period), and at
such other times as may be requested by the Administrative Agent, as of the
period then ended, Borrowing Base Certificates which calculate the Aggregate
Borrowing Base, the U.S. Borrowing Base, and the Canadian Borrowing Base, and
supporting information in connection therewith, together with any additional
reports with respect to the Canadian Borrowing Base and the U.S. Borrowing Base
as the Administrative Agent may reasonably request;
(j)    as soon as available but in any event within 20 days after the end of
each calendar month and at such other times as may be reasonably requested by
the Administrative Agent in its Permitted Discretion, as of the period then
ended, all delivered electronically in a text formatted file acceptable to the
Administrative Agent:
(i)    a summary aging of the Canadian Borrowers’ Accounts, including all
invoices aged by invoice date or due date (with an explanation of the terms
offered) prepared in a manner reasonably acceptable to the Administrative Agent,
together with a detailed aging specifying the name, address, and balance due for
each Account Debtor, if requested by the Administrative Agent;
(ii)    a schedule detailing the Borrowers’ Inventory, in form satisfactory to
the Administrative Agent by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement) which Inventory shall be valued at the lower of cost
(determined on a first-in, first-out basis) or market and adjusted for Reserves
as the Administrative Agent has previously indicated to the Borrower
Representative are deemed by the Administrative Agent to be appropriate, and, if
requested by the Administrative Agent, such schedule to also provide detailing
of the Borrowers’ Inventory by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand and include a report of any
variances or other results of Inventory counts performed by the Borrowers since
the last Inventory schedule (including information regarding sales or other
reductions, additions, returns, credits issued by Borrowers and complaints and
claims made against the Borrowers);
(iii)    a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;
(h)    as soon as available but in any event within 30 days after the end of
each calendar quarter (or, within 20 days after the end of each calendar month,
with respect to the most recently ended calendar month during any period (a)
commencing on the day that (i) an Event of Default occurs or (ii) Aggregate
Availability falls below the Aggregate Availability Trigger Amount and (b)
continuing until the date on which, at all times during the preceding thirty
(30) consecutive days (i) no Event of Default has existed and (ii) Aggregate
Availability has exceeded the Aggregate Availability Trigger Amount) and at such
other times as may be requested by the Administrative Agent in its Permitted
Discretion, as of the period then ended, all delivered electronically in a text
formatted file acceptable to the Administrative Agent:
(i)    a summary aging of the U.S. Borrowers’ Accounts, including all invoices
aged by invoice date or due date (with an explanation of the terms offered)
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a detailed aging specifying the name, address, and balance due for each
Account Debtor, if requested by the Administrative Agent;
(ii)    a reconciliation of the Borrowers’ Accounts and Inventory between the
amounts shown in the Borrowers’ general ledger and financial statements and the
reports delivered pursuant to clauses (i) and (ii) above; and
(iii)    a reconciliation of the loan balance per the Borrowers’ general ledger
to the loan balance under this Agreement;
(a)    as soon as available but in any event within 20 days after the end of
each calendar month and at such other times as may be requested by the
Administrative Agent, a summary of the Borrowers’ accounts payable, delivered
electronically in a text formatted file acceptable to the Administrative Agent
in its Permitted Discretion;
(b)    promptly upon the Administrative Agent’s request during a Weekly
Reporting Trigger Period, the Borrowers’ sales journal, cash receipts journal
(identifying trade and non-trade cash receipts) and debt memo/credit journal;
(c)    within 20 days after each June 30, an updated list of customers from
certain divisions of the Borrowers as requested by the Administrative Agent in
form and with such details that are satisfactory to the Administrative Agent,
which shall be certified as true and correct by a Senior Officer of the Borrower
Representative;
a.promptly after June 30 of each year, a certificate of good standing for each
U.S. Borrower and each Canadian Borrower from the appropriate governmental
officer in its jurisdiction of incorporation, formation, or organization;
b.promptly upon the Agent’s request but no more frequently than once each
calendar quarter, a list of all Swap Agreements and amendments to Swap
Agreements, in each case, having a term of 60 or more days, entered into by any
Loan Party, which list shall include the estimated exposure of the Loan Parties
under each such Swap Agreement and the counterparty party thereto;
c.promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by any Loan Party with
the Securities and Exchange Commission, the Ontario Securities Commission or any
Governmental Authority succeeding to any or all of the functions of said
Commissions, or with any national securities exchange, or distributed by any
Loan Party to its shareholders generally, as the case may be;
d.promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act and the AML
Legislation; and
e.promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of any Loan Party or any
Restricted Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent may reasonably request.
SECTION 5.02    Notices of Material Events. The Borrowers will furnish to the
Administrative Agent (for distribution to each Lender) prompt (but in any event
within any time period specified below) written notice of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    receipt of any notice of any governmental investigation or any litigation
or proceeding commenced or threatened against any Loan Party that (i) seeks
damages in excess of $25,000,000, (ii) is asserted or instituted against any
Plan or any Canadian Pension Plan, its fiduciaries or its assets an amount in
excess of $15,000,000, (iii) alleges criminal misconduct by any Loan Party, (iv)
alleges the violation of any law regarding, or seeks remedies in connection
with, any Environmental Laws to the extent such results in, or could reasonably
be expected to result in, damages or liabilities in excess of $25,000,000, or
(v) contests any tax, fee, assessment, or other governmental charge in excess of
$10,000,000;
(c)    any Lien (other than Permitted Encumbrances and Liens in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be)) or claim made or asserted in writing
against Collateral having a value in excess of $10,000,000;
(d)    any loss, damage, or destruction to the Collateral in the amount of
$10,000,000 or more, whether or not covered by insurance;
(e)    any and all default notices received with respect to any leased location
or public warehouse where Collateral having a value in excess of $10,000,000 is
located;
(f)    the occurrence of any ERISA Event or Pension Event that, alone or
together with any other ERISA Events and Pension Events that have occurred,
could reasonably be expected to result in liability of the Borrowers and their
Subsidiaries in an aggregate amount exceeding $15,000,000; and
(g)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Information required to be delivered pursuant to Section 5.01 or this Section
5.02 shall be deemed to have been delivered if such information, or one or more
annual, quarterly or current reports containing such information, shall have
been posted by the Administrative Agent on a SyndTrak, IntraLinks or similar
site to which the Lenders have been granted access or shall be available (the
“Platform”) on the website of the Securities and Exchange Commission at
http://www.sec.gov or on the website of Holdings. Information required to be
delivered pursuant to Section 5.01 or this Section 5.02 may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent. Each Lender shall be solely responsible for timely accessing posted
documents and maintaining its copies of such documents.
The Loan Parties hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Loan
Party Materials”) by posting the Loan Party Materials on the Platform and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Loan Parties
or their Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Loan Parties hereby agree that they
will use commercially reasonable efforts to identify that portion of the Loan
Party Materials that may be distributed to the Public Lenders and that (w) all
such Loan Party Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking the Loan Party Materials “PUBLIC,” the
Borrower Representative shall be deemed to have authorized the Administrative
Agent, the Issuing Banks and the Lenders to treat such Loan Party Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Loan Parties for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Loan Party Materials constitute “Information” (as defined in Section 9.12), they
shall be treated as set forth in Section 9.12); (y) all Loan Party Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Administrative Agent shall be
entitled to treat any Loan Party Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”
SECTION 5.03    Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary (other than an Excluded Subsidiary or Unrestricted
Subsidiary) to, (a) (i) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and to maintain
December 31 as the last day of its fiscal year (or if such Subsidiary has a last
day of a fiscal year other than December 31 as of the date of its acquisition,
such last day of its fiscal year applicable to such Subsidiary as of the date of
such acquisition), (ii) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect the rights, qualifications, licenses,
permits, franchises, governmental authorizations, intellectual property rights,
licenses and permits material to the conduct of its business, and (iii) maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted except where the failure to comply with clauses (ii)
and (iii) of the Section 5.03 would not reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing in this clause (a) shall
not prohibit any merger, consolidation, amalgamation, sale, disposition,
liquidation or dissolution permitted under Section 6.03 or otherwise permitted
under this Agreement and (b) carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted and any similar or related lines of business and logical
extensions thereof.
SECTION 5.04    Payment of Obligations. Each Loan Party will, and will cause
each Restricted Subsidiary to, pay or discharge all Material Indebtedness and
all other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and such
Loan Party or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP or (b) the failure to make
payment would not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.05    Maintenance of Properties. Each Loan Party will, and will cause
each material Restricted Subsidiary to, keep and maintain all property material
to the conduct of its business, taken as a whole, in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.06    Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Restricted Subsidiary to, keep their books of record and account
in accordance with GAAP and permit any representatives designated by the
Administrative Agent (including employees of the Administrative Agent, or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent), upon reasonable prior notice and during normal business hours, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants; provided that (a) the Administrative Agent shall
give the Borrower Representative an opportunity to participate in any
discussions with its accountants, (b) in the absence of the existence of an
Event of Default, (i) only the Administrative Agent on behalf of the Lenders may
exercise the rights of the Administrative Agent and the Lenders under this
Section 5.06 and (ii) the Administrative Agent shall not exercise its rights
under this Section 5.06 more often than two times during any period of twelve
consecutive months; and (iii) when an Event of Default exists, the
Administrative Agent or any Lender and its respective designees may do any of
the foregoing at the expense of the Loan Parties at any time during normal
business hours and upon reasonable advance notice. The Loan Parties acknowledge
that the Administrative Agent, after exercising its rights of inspection, may
prepare and distribute to the Lenders certain Reports pertaining to the Loan
Parties and their assets for internal use by the Administrative Agent and the
Lenders.
SECTION 5.07    Compliance with Laws. Each Loan Party will, and will cause each
Restricted Subsidiary to, comply with each Requirement of Law applicable to it
or its property (including without limitation Environmental Laws), except, in
each case, where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect. Each Loan
Party will maintain in effect and enforce policies and procedures designed, in
such Loan Party’s reasonable business judgment, to ensure compliance in all
material respects by such Loan Party, its Subsidiaries and their respective
directors, officers, employees and agents with applicable Anti-Corruption Laws
and applicable Sanctions, in each case, in all material respects.
SECTION 5.08    Use of Proceeds.
(a)    The proceeds of the Loans will be used only for general corporate
purposes of the Borrowers and their Restricted Subsidiaries, to fund Permitted
Acquisitions, to fund permitted Restricted Payments, to fund payments,
repurchases and prepayments of Indebtedness permitted under this Agreement, to
refinance existing Indebtedness and to fund Intercompany Loans and capital
contributions to be made by Loan Parties and certain of their Restricted
Subsidiaries to other Loan Parties. No part of the proceeds of any Loan and no
Letter of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. Furthermore, the Borrowers will not directly or
indirectly use the proceeds of any Loans or otherwise make available such
proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC, or for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business to obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended. Notwithstanding the foregoing, the provisions of clause
(t) of the definition of Eligible Accounts, Section 2.06(a), Section 3.07,
Section 3.20, Section 5.07 and this Section 5.08 shall not be interpreted to
contravene, or require any notification to the Attorney General of Canada under,
the Foreign Extraterritorial Measures (United States) Order, 1992, by any
Canadian Borrower, any Canadian Loan Guarantor or any Canadian Subsidiary.
(b)    No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that its Subsidiaries and
its and their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any applicable
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (c) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
SECTION 5.09    Insurance. The Loan Parties (taken as a whole) will maintain
with financially sound and reputable carriers having a financial strength rating
of at least A- by A.M. Best Company (a) insurance in such amounts (with no
greater risk retention) and against such risks (including loss or damage by fire
and loss in transit; theft, burglary, pilferage, larceny, embezzlement, and
other criminal activities; business interruption; and general liability) and
such other hazards, as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (b) all insurance required pursuant to the Collateral
Documents. The Borrowers will furnish to the Lenders, upon request of the
Administrative Agent in its Permitted Discretion, information in reasonable
detail as to the insurance so maintained. Notwithstanding any provision to the
contrary contained in this Agreement, if any Loan Party’s insurance carrier at
any time becomes insolvent or its financial strength weakens such that such
insurance carrier loses the ratings described herein, such event shall not
constitute a breach of this Section 5.09 provided that the Loan Parties replace
such insurance carrier with a carrier that meets the requirements of this
Section 5.09 within sixty (60) days (or such longer period as shall be agreed to
by the Administrative Agent in its Permitted Discretion).
SECTION 5.10    Casualty and Condemnation. The Borrowers will ensure that the
Net Proceeds of any casualty or other insured damage to any ABL Priority
Collateral (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.
SECTION 5.11    Appraisals; Field Examinations. (1) Upon request by the
Administrative Agent (in its Permitted Discretion or at the direction of the
Required Lenders), the Borrowers and their Subsidiaries will provide the
Administrative Agent with up to two appraisals or updates thereof of their
Inventory during any period of twelve consecutive months from an appraiser
selected and engaged by the Administrative Agent, and prepared on a basis
satisfactory to the Administrative Agent, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations; provided, however, that (i) if Average Utilization for the most
recent fiscal quarter was less than twenty percent (20%), the Required Lenders
may not direct the Administrative Agent to conduct any such appraisal, (ii) if
Average Utilization for the most recent fiscal quarter was greater than twenty
percent (20%), the Required Lenders may direct that the Administrative Agent
conduct only one such appraisal during any period of twelve consecutive months,
and (iii) if Average Utilization for the most recent fiscal quarter was greater
than twenty percent (20%) and Aggregate Availability falls below twenty percent
(20%) of the Aggregate Revolving Commitments, the Required Lenders may direct
that the Administrative Agent conduct up to two such appraisals during any
period of twelve consecutive months; provided, further, that if an Event of
Default shall have occurred and be continuing, there shall be no limit on the
number or frequency of appraisals conducted. For the avoidance of doubt, the
Administrative Agent and the Lenders agree that the Administrative Agent shall
not conduct any such appraisal prior to July 15, 2016 unless either (x) the
Aggregate Availability falls below twenty percent (20%) of the aggregate
Revolving Commitments or (y) an Event of Default shall occur.
(a)    Upon request by the Administrative Agent (in its Permitted Discretion or
at the direction of the Required Lenders), the Borrowers and their Subsidiaries
will allow the Administrative Agent to conduct up to two field examinations or
updates thereof during any period of twelve consecutive months and during normal
business hours to ensure the adequacy of Collateral included in the Canadian
Borrowing Base or the U.S. Borrowing Base and related reporting and control
systems; provided, however, that (i) if Average Utilization for the most recent
fiscal quarter was less than twenty percent (20%), the Required Lenders shall
not have the right to direct the Administrative Agent to conduct any such field
examination, (ii) if Average Utilization for the most recent fiscal quarter was
greater than twenty percent (20%), the Required Lenders may direct that the
Administrative Agent conduct only one such field examination during any period
of twelve consecutive months, and (iii) if Average Utilization for the most
recent fiscal quarter was greater than twenty percent (20%) and Aggregate
Availability falls below twenty percent (20%) of the Aggregate Revolving
Commitments, the Required Lenders may direct that the Administrative Agent
conduct up to two such field examinations during any period of twelve
consecutive months; provided, further, that if an Event of Default shall have
occurred and be continuing, there shall be no limit on the number or frequency
of field examinations conducted. For the avoidance of doubt, the Administrative
Agent and the Lenders agree that the Administrative Agent shall not conduct any
such field examination prior to July 15, 2016 unless either (x) the Aggregate
Availability falls below twenty percent (20%) of the aggregate Revolving
Commitments or (y) an Event of Default shall occur.
SECTION 5.12    Depository Banks; Control Agreements.
(e)    The U.S. Loan Parties (other than the Canadian Cross-Border Loan
Guarantors) will at all times maintain the U.S. Cash Management Bank as their
principal depository bank, including for the maintenance of operating,
administrative, cash management, collection activity, and other Deposit Accounts
for the conduct of their business. The Canadian Loan Parties will at all times
maintain the Canadian Cash Management Bank as their principal depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity, and other Deposit Accounts for the conduct of its business.
(f)    On or before the date which is one hundred twenty (120) days following
the Second Restatement Date, to the extent that the Loan Parties have not
already done so in connection with the Existing Credit Agreement (i) the U.S.
Loan Parties (other than the Canadian Cross-Border Loan Guarantors) will cause
the U.S. Cash Management Bank to enter into a Control Agreement with respect to
all Deposit Accounts and Securities Accounts (other than Excluded Accounts)
maintained by the U.S. Loan Parties (other than the Canadian Cross-Border Loan
Guarantors) with the U.S. Cash Management Bank as of the Second Restatement
Date, (ii) the Canadian Loan Parties will cause the Canadian Cash Management
Bank to enter into a Control Agreement with respect to all Deposit Accounts and
Securities Accounts (other than Excluded Accounts) maintained with the Canadian
Loan Parties at the Canadian Cash Management Bank as of the Second Restatement
Date and (iii) the Loan Parties will cause each other depository bank or other
institution at which any Deposit Account or Securities Account (other than
Excluded Accounts) is maintained as of the Second Restatement Date to enter into
a Control Agreement with respect to such Deposit Account or Securities Account.
(g)    The Loan Parties will (i) provide prompt written notice to the
Administrative Agent of the establishment of any Deposit Account, Securities
Account or Lock Box after the Second Restatement Date, and (ii) substantially
contemporaneous with the establishment of any such Deposit Account or Securities
Account (other than an Excluded Account) or Lock Box (or such later date as
agreed to by the Administrative Agent), obtain a Control Agreement with respect
to such Deposit Account, Securities Account or Lock Box.
(h)    The Loan Parties will (i) provide prompt written notice to the
Administrative Agent of any Deposit Account, Securities Account or Lock Box
acquired in connection with a Permitted Acquisition, and (ii) to the extent such
Deposit Account, Securities Account or Lock Box does not constitute an Excluded
Account, within one hundred twenty (120) days after the consummation of such
Permitted Acquisition (or such later date as agreed to by the Administrative
Agent), either (x) obtain a Control Agreement with respect to such Deposit
Account, Securities Account or Lock Box, or (y) close such Deposit Account,
Securities Account or Lock Box.
(i)    The U.S. Loan Parties (other than the Canadian Cross-Border Loan
Guarantors) will (i) provide prompt written notice to the Administrative Agent
of any change in the U.S. Cash Management Bank, and (ii) substantially
contemporaneously with any change in the U.S. Cash Management Bank, to the
extent not already obtained, will obtain a Control Agreement from the successor
U.S. Cash Management Bank. The Canadian Loan Parties will (i) provide prompt
written notice to the Canadian Administrative Agent of any change in the
Canadian Cash Management Bank, and (ii) substantially contemporaneously with any
change in the Canadian Cash Management Bank, to the extent not already obtained,
will obtain a Control Agreement from the successor Canadian Cash Management
Bank.
(j)    At all times during the continuance of a Cash Dominion Period (i) the
U.S. Cash Management Bank shall be required to remit to the U.S. Collection
Account on a daily basis (A) all available funds on deposit in any Deposit
Account (other than an Excluded Account) maintained by the U.S. Loan Parties
(other than the Canadian Cross-Border Loan Guarantors) with the U.S. Cash
Management Bank and (B) collections and other similar payments relating to or
constituting payments made in respect of Accounts of the U.S. Loan Parties
(other than the Canadian Cross-Border Loan Guarantors) received by the U.S. Cash
Management Bank, including any such items remitted to any Deposit Account which
is subject to a Control Agreement and maintained or controlled by the U.S. Cash
Management Bank (provided that the disbursement of payments received in respect
of Accounts that have been sold to WESCO Receivables shall be subject to the
provisions of the Intercreditor Agreement), and (ii) the Canadian Cash
Management Bank shall be required to remit to the Canadian Collection Account on
a daily basis (A) all available funds on deposit in any Deposit Account (other
than an Excluded Account) maintained by the Canadian Loan Parties with the
Canadian Cash Management Bank and (B) collections and other similar payments
relating to or constituting payments made in respect of Accounts of the Canadian
Loan Parties received by the Canadian Cash Management Bank, including any such
items remitted to any Deposit Account which is subject to a Control Agreement
and maintained or controlled by the Canadian Cash Management Bank.
SECTION 5.13    Additional Collateral; Further Assurances. (1) Subject to
applicable law, each Loan Party shall cause each of its Domestic Subsidiaries
(other than any Domestic Subsidiary constituting an Excluded Subsidiary, an
Unrestricted Subsidiary or a CFC Subsidiary Holding Company) formed or acquired
after the date of this Agreement in accordance with the terms of this Agreement
to become a U.S. Loan Party by executing (i) a U.S. Security Agreement (or a
joinder to the U.S. Security Agreement) and (ii) in the case of such Domestic
Subsidiary that is to become a U.S. Borrower, the Joinder Agreement set forth as
Exhibit D hereto (the “Joinder Agreement”). Upon execution and delivery thereof,
each such Person (i) shall automatically become a U.S. Borrower or U.S. Loan
Guarantor hereunder, as specified by such Person at the time of execution of
such Joinder or separate U.S. Loan Party Guaranty, and thereupon shall have all
of the rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will grant Liens to the Administrative Agent, for the benefit
of the Lender Parties, in all personal property of a type required to be
encumbered pursuant to the Collateral Documents.
(a)    Subject to applicable law, Holdings, the Canadian Borrowers and each
other Canadian Loan Party shall cause each of their Subsidiaries (other than any
Subsidiary constituting an Excluded Subsidiary, or an Unrestricted Subsidiary)
formed or acquired after the date of this Agreement (i) that is organized under
the laws of Canada or any province thereof or is a CFC Subsidiary Holding
Company to become a Canadian Loan Party by executing (A) a Canadian Guarantee
and a Canadian Security Agreement (which Canadian Security Agreement shall,
among other things, pledge 100% of the Equity Interests in each such Subsidiary
and grant a security interest in all the personal property of a type required to
be encumbered pursuant to the Collateral Documents, the foregoing to be in a
form substantially similar to the Canadian Security Agreement) that secures
repayment of the Canadian Obligations and (B) in the case of any Subsidiary that
is to become a Canadian Borrower, a Joinder Agreement, in each case, together
with such other documentation and filings that the Administrative Agent may
reasonably require in order to perfect its first priority security interest in
the assets subject to the terms of such security agreement, and (ii) that is
organized under the laws of the Netherlands (other than such a Subsidiary
constituting an Immaterial Foreign Subsidiary) to become a Dutch Loan Guarantor
by executing a joinder to a Canadian Guarantee that guarantees repayment of the
Canadian Obligations (which guarantee shall be in form and substance reasonably
satisfactory to the Administrative Agent).
(b)    To secure the prompt payment and performance of all U.S. Secured
Obligations, Holdings, each Domestic Subsidiary that is a U.S. Loan Party and
each Canadian Cross-Border Loan Guarantor will cause (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary (other than an Excluded
Subsidiary, an Unrestricted Subsidiary, a CFC Subsidiary Holding Company or any
other Subsidiary that is a special purpose entity which has no assets other than
real property) that is formed or acquired after the Second Restatement Date,
(ii) 65% of the Equity Interests constituting the total combined classes of
Equity Interests entitled to vote in each first-tier Foreign Subsidiary (other
than an Immaterial Foreign Subsidiary or an Unrestricted Subsidiary) or CFC
Subsidiary Holding Company that is formed or acquired after the Second
Restatement Date, and (iii) 100% of the non-voting Equity Interests of each
first-tier Foreign Subsidiary (other than an Immaterial Foreign Subsidiary or an
Unrestricted Subsidiary) or CFC Subsidiary Holding Company that is formed or
acquired after the Second Restatement Date, to become subject to a perfected
Lien in favor of the Administrative Agent (for the benefit of the U.S. Lender
Parties) pursuant to the terms and conditions of the Loan Documents or other
security documents as the Administrative Agent shall reasonably request within
thirty (30) days of the formation or acquisition of such Subsidiary, which Lien
shall be senior in priority to all other Liens other than the Liens in favor of
the Term Loan Agent pursuant to the Term Loan Documents to the extent provided
in the ABL-Term Loan Intercreditor Agreement.
(c)    To secure the prompt payment and performance of all Canadian Secured
Obligations, Holdings and each Subsidiary that is a Canadian Loan Party will
cause 100% of the issued and outstanding Equity Interests of each Canadian
Subsidiary acquired after the Second Restatement Date (other than any Canadian
Subsidiary constituting an Excluded Subsidiary or an Unrestricted Subsidiary),
to be subject at all times to a perfected Lien in favor of the Administrative
Agent (for the benefit of the Canadian Lender Parties) pursuant to the terms and
conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request, which Lien shall be senior in
priority to all other Liens other than the Liens in favor of the Term Loan Agent
pursuant to the Term Loan Documents to the extent provided in the ABL-Term Loan
Intercreditor Agreement.
(d)    Without limiting the foregoing, each Loan Party will, and will cause each
Restricted Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Loan Parties.
(e)    If any assets constituting personal property of a type required to be
encumbered under the Collateral Documents (other than equity of a Domestic
Subsidiary or Canadian Subsidiary constituting an Excluded Subsidiary, an
Unrestricted Subsidiary or any other Subsidiary that is a special purpose entity
which has no material assets other than real property) are acquired by any Loan
Party (other than assets constituting Collateral under the U.S. Security
Agreement or the Canadian Security Agreement that become subject to the Lien in
favor of the Administrative Agent (for the benefit of the Lender Parties or the
Canadian Lender Parties, as the case may be) upon acquisition thereof), the
Borrower Representative will promptly notify the Administrative Agent and the
Lenders thereof, and, if requested by the Administrative Agent or the Required
Lenders, the Borrowers will cause such assets to be subjected to a Lien in favor
of Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be) securing the U.S. Secured Obligations and/or
the Canadian Secured Obligations, as applicable, and will take, and cause the
applicable Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Loan Parties. Notwithstanding anything herein or in any other
Loan Document to the contrary, any provision of this Agreement or any other Loan
Document which would otherwise exempt any Excluded Subsidiary or Unrestricted
Subsidiary from any requirement under this Agreement or any other Loan Document
to Guarantee the Obligations or grant Liens on its assets as security for the
Obligations shall not be in effect if and to the extent such Excluded Subsidiary
or Unrestricted Subsidiary provides any Guarantee or grants any Lien under or in
respect of the Term Loan Documents.
(f)    If either (i) the aggregate revenues of all Excluded Subsidiaries and
Unrestricted Subsidiaries, as of end of any fiscal year, constitute 15% or more
of the consolidated revenues of Holdings and its Subsidiaries for such period or
(ii) the aggregate consolidated assets of all Excluded Subsidiaries and
Unrestricted Subsidiaries, as of end of any fiscal year, constitute 15% or more
of the consolidated total assets of Holdings and its Subsidiaries as of the end
of such fiscal year, in each case as reflected on the most recent annual or
quarterly consolidated financial statements of Holdings and its Subsidiaries,
then, the Loan Parties (A) shall submit a written notice (a “Designated
Immaterial Subsidiary Notice”) to the Administrative Agent designating one or
more Immaterial Domestic Subsidiaries and/or Immaterial Canadian Subsidiaries as
Subsidiaries which shall no longer constitute Excluded Subsidiaries (any such
Subsidiary so designated being a “Designated Immaterial Subsidiary”) such that,
after giving effect to such designation, (x) the aggregate revenues of all
Excluded Subsidiaries and Unrestricted Subsidiaries, as of end of such fiscal
year (calculated for purposes of this clause (x) on a pro forma basis as if each
such Designated Immaterial Subsidiary had not been an Excluded Subsidiary at any
time during such fiscal year), constitute less than 15% of the consolidated
revenues of Holdings and its Subsidiaries for such period and (y) the
consolidated total assets of all Excluded Subsidiaries and Unrestricted
Subsidiaries, as of end of such fiscal year (calculated for purposes of this
clause (y) on a pro forma basis as if each such Designated Immaterial Subsidiary
had not been an Excluded Subsidiary as the last day of such fiscal year),
constitute less than 15% of the consolidated total assets of Holdings and its
Subsidiaries as of the end of such fiscal year and (B) shall cause each such
Designated Immaterial Subsidiary to become a U.S. Loan Guarantor (in the case of
a Designated Immaterial Subsidiary which is a Domestic Subsidiary) or a Canadian
Loan Guarantor (in the case of a Designated Immaterial Subsidiary which is a
Canadian Subsidiary) and shall, and shall cause each such Designated Immaterial
Subsidiary to, execute and deliver to the Administrative Agent all Joinder
Agreements, guarantees, Collateral Documents and other agreements and documents
and shall take, and cause each such Designated Immaterial Subsidiary to take,
such other actions as shall be necessary or which the Administrative Agent may
reasonably request to comply with this clause (i) and clauses (a) through (f) of
this Section 5.13 as to each such Designated Immaterial Subsidiary (it being
understood for avoidance of doubt that, solely for purposes of this clause (B),
in determining compliance with such clauses (a) through (f) of this Section
5.13, each such Designated Immaterial Subsidiary shall be treated as if it had
been acquired or formed by the Loan Parties as of the date of delivery of the
Designated Immaterial Subsidiary Notice with respect thereto) .
SECTION 5.14    Covenants Regarding Accounts. In the ordinary course of its
business, the Borrowers and WESCO Receivables process their Accounts in a manner
such that (i) each payment received by each Borrower or WESCO Receivables in
respect of an Account is allocated to a specifically identified invoice, which
invoice corresponds to a particular Account owing to such Borrower or WESCO
Receivables, and (ii) in the event that, at any time, less than 100% of the
Accounts of the U.S. Borrowers are sold to WESCO Receivables under the
Receivables Securitization Agreements, payments received in respect of those
Accounts that are sold to WESCO Receivables under the Receivables Securitization
Agreements would be identifiable and separate from payments received in respect
of Accounts that are not sold to WESCO Receivables under the Receivables
Securitization Agreements. No Canadian Loan Party shall enter into any
Receivables Securitization or any other similar financing or transaction at any
time.
SECTION 5.15    Obligations under Term Loan Documents. At all times from and
after the ninety-first (91st) day prior to the stated maturity date of the Term
Loan Agreement, the Borrowers shall maintain on deposit with the Administrative
Agent Pledged Cash with respect to the outstanding obligations of the Loan
Parties under the Term Loan Documents in an aggregate amount not less than the
then outstanding amount of the Loan Parties’ obligations under the Term Loan
Documents; provided, that if at any time the Administrative Agent shall have
established a Reserve with respect to the outstanding obligations of the Loan
Parties under the Term Loan Documents, the aggregate amount of Pledged Cash
required to be maintained by the Borrowers on deposit with the Administrative
Agent pursuant to this Section 5.15 at such time shall be reduced on a
dollar-for-dollar basis by the amount of such Reserve at such time.
ARTICLE VI.    

Negative Covenants
Until all of the Revolving Commitments have expired or terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document have been paid in full and all Letters of Credit
have expired or terminated (or have been cash collateralized in accordance with
Section 2.06(k)) and all LC Disbursements shall have been reimbursed, Holdings
and each Borrower covenants and agrees, and Holdings shall cause each other Loan
Party to covenant and agree, in each case (subject to Section 12.01) jointly and
severally with all of the other Loan Parties, with the Lender Parties that:
SECTION 6.01    Indebtedness. No Loan Party will, nor will it permit any
Restricted Subsidiary to, create, incur or suffer to exist any Indebtedness,
except:
(a)    the Secured Obligations;
(b)    Indebtedness existing on the Second Restatement Date as set forth in
Schedule 6.01 (which scheduled Indebtedness shall include, without limitation,
the 2029 Convertible Debentures) and extensions, renewals and replacements of
any such Indebtedness in accordance with clause (f) hereof;
(c)    Indebtedness of WESCO Receivables under the Receivables Securitization
Agreements (including for greater certainty any replacement thereof);
(d)    Indebtedness of any Loan Party or any Restricted Subsidiary of a Loan
Party incurred to finance the acquisition, construction or improvement of any
fixed or capital assets, including equipment (whether or not constituting
purchase money Indebtedness), including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof; provided that (i) such Indebtedness is incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (d) shall not exceed $50,000,000 at any time outstanding;
(e)    Indebtedness of any Loan Party or any Restricted Subsidiary secured by a
Lien on any real property (including any fixtures, equipment or other fixed or
capital assets located at any such real property) and extensions, renewals and
replacements of any such Indebtedness in accordance with clause (f) hereof;
provided that (i) the Loan Party or Restricted Subsidiary has used commercially
reasonable efforts to obtain an access agreement with respect to any such
property subject to a Lien, in form and substance reasonably satisfactory to
Administrative Agent, from the holder of such Indebtedness (it being understood
that to the extent such an access agreement is not obtained, Administrative
Agent may establish a Reserve in its Permitted Discretion); (ii) the aggregate
outstanding principal amount of Indebtedness permitted by this clause (e) shall
not at any time exceed an amount equal to 85% of the value of real estate owned
or hereafter acquired by such Loan Party or such Restricted Subsidiary; and
(iii) no Event of Default has occurred and is continuing at the time any such
Indebtedness is incurred, or would result therefrom;
(f)    Indebtedness which represents an extension, refinancing, replacement or
renewal of any of the Indebtedness described in clauses (b), (d), (e), (k), (n),
(p), (r) or (s) hereof; provided that, solely with respect to Indebtedness of
the type described in clauses (b) or (d), (i) the principal amount of such
Indebtedness is not increased, (ii) any Liens securing such Indebtedness are not
extended to any additional property of any Loan Party, (iii) no Loan Party that
is not originally obligated with respect to repayment of such Indebtedness is
required to become obligated with respect thereto, (iv) in the case of any
extension, refinancing, replacement or renewal of any of the Indebtedness
described in clauses (b) or (d), such extension, refinancing, replacement or
renewal does not result in a shortening of the average weighted maturity of the
Indebtedness so extended, refinanced, replaced or renewed, (v) the terms of any
such extension, refinancing, replacement or renewal are not materially less
favorable to the obligor thereunder than the original terms of such
Indebtedness, and (vi) if the Indebtedness that is refinanced, renewed, replaced
or extended was subordinated in right of payment to the Secured Obligations,
then the terms and conditions of the refinancing, renewal, replacement or
extension Indebtedness must include subordination terms and conditions that are
substantially similar to those that were applicable to the refinanced, renewed,
replaced or extended Indebtedness; provided further that in the case of any such
extension, refinancing, replacement or renewal of the Indebtedness described in
clause (p), such extension, refinancing, replacement or renewal does not violate
and continues to be subject to the ABL-Term Loan Intercreditor Agreement;
(g)    (i) Indebtedness owing by any U.S. Loan Party to any U.S. Loan Party and
Guarantees by any U.S. Loan Party of Indebtedness of any U.S. Loan Party, (ii)
Indebtedness owing by any Canadian Loan Party to any other Canadian Loan Party
and Guarantees by any Canadian Loan Party of Indebtedness of any other Canadian
Loan Party, and (iii) Indebtedness owing by any U.S. Loan Party to any Canadian
Loan Party and Guarantees by any Canadian Loan Party of Indebtedness of any U.S.
Loan Party, provided that (A) in the case of (1) any Indebtedness owing by any
U.S. Loan Party to any other U.S. Loan Party or to any Canadian Loan Party and
(2) any Indebtedness owing by any Canadian Loan Party to any other Canadian Loan
Party, such Indebtedness shall be subordinated to the Secured Obligations on
terms reasonably satisfactory to the Administrative Agent (it being agreed that
the terms of the Affiliate Subordination Agreement are satisfactory to the
Administrative Agent), (B) to the extent applicable, Guarantees permitted under
this clause (g) shall be subordinated to the Secured Obligations on the same
terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations and (C) for purposes of this Section 6.01(g), a Canadian
Cross-Border Loan Guarantor shall be treated only as a Canadian Loan Party and
not as a U.S. Loan Party;
(h)    Indebtedness (i) owing by any Canadian Loan Party to any U.S. Loan Party
(provided that for purposes of this Section 6.01(h), a Canadian Cross-Border
Loan Guarantor shall be treated only as a Canadian Loan Party and not as a U.S.
Loan Party), (ii) owing by any Foreign Subsidiary to any Loan Party, (iii) owing
by any Canadian Loan Party to any unaffiliated third party for which a U.S. Loan
Party has issued a Guarantee, and (iv) owing by any Foreign Subsidiary to any
unaffiliated third party for which a Loan Party has issued a Guarantee, so long
as: (i) the aggregate amount of all such Indebtedness owing or Guaranteed
(together with the aggregate amount of all investments made pursuant to Section
6.04(c)(iii)) does not exceed at one time outstanding the sum of (x)
$150,000,000 and (y) the net proceeds of any issuance of Equity Interests by
Holdings or incurrence of Indebtedness by any U.S. Loan Party permitted under
Section 6.01 (other than Indebtedness incurred under the Receivables
Securitization Agreements) which Equity Interests or Indebtedness is incurred
for the purpose of funding a loan or advance by such U.S. Loan Party to a
Canadian Loan Party or to a Foreign Subsidiary; (ii) no Event of Default has
occurred and is continuing at the time of the incurrence of any such
Indebtedness or execution of such Guarantee, or would result therefrom; and
(iii) in the case of Indebtedness owing by any Canadian Loan Party to any U.S.
Loan Party, such Indebtedness shall be subordinated to the Secured Obligations
on terms reasonably satisfactory to the Administrative Agent; and (v) Guarantees
permitted under this clause (h) shall be subordinated to the Secured Obligations
on the same terms as the Indebtedness so Guaranteed is subordinated to the
Secured Obligations;
(i)    Indebtedness of any Loan Party under performance bonds or with respect to
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such person, in each case incurred in the
ordinary course of business;
(j)    Indebtedness of any Loan Party or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business and so
long as the aggregate amount of all Indebtedness pursuant to this clause (j)
does not exceed $75,000,000 at any one time outstanding;
(k)    Indebtedness of any Person that becomes a Restricted Subsidiary after the
Second Restatement Date; provided that (i) such Indebtedness exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (k) shall not exceed
$50,000,000 at any time outstanding;
(l)    other unsecured Indebtedness of any Loan Party (including, without
limitation, Subordinated Indebtedness); provided that, if such Indebtedness
constitutes Material Indebtedness, (i) the stated maturity date of such Material
Indebtedness is not earlier than 180 days after the Maturity Date (as such
Maturity Date is in effect at the time of issuance of such Indebtedness), (ii)
the scheduled annual principal amortization of such Indebtedness to occur prior
to the Maturity Date (excluding any payments due at maturity of such
Indebtedness) does not exceed five percent (5%) of the original principal amount
of such Indebtedness, (iii) the events of default and financial covenants
applicable to such Material Indebtedness, taken as a whole, are not more
restrictive than those set forth in this Agreement, and (iv) no Event of Default
has occurred and is continuing at the time of the incurrence of any such
Material Indebtedness or shall result therefrom;
(m)    secured or unsecured Indebtedness of any Foreign Subsidiary which is a
Restricted Subsidiary or any other Excluded Subsidiary to any financial
institution or other Person that (i) is not Guaranteed by any Loan Party or (ii)
if Guaranteed by any Loan Party, such Guarantee is permitted under Section
6.01(h);
(n)    other Indebtedness (i) owing by any Canadian Loan Party to any U.S. Loan
Party (provided that for purposes of this Section 6.01(n), a Canadian
Cross-Border Loan Guarantor shall be treated only as a Canadian Loan Party and
not as a U.S. Loan Party), (ii) owing by any Foreign Subsidiary that is a
Restricted Subsidiary to any Loan Party, (iii) owing by any Canadian Loan Party
to any unaffiliated third party for which a U.S. Loan Party has issued a
Guarantee, and (iv) owing by any Foreign Subsidiary that is a Restricted
Subsidiary to any unaffiliated third party for which a Loan Party has issued a
Guarantee, so long as: (A) at the time of and after giving effect to the
incurrence of such Indebtedness or the execution of such Guarantee, the Adjusted
Fixed Charge Coverage Ratio (calculated for the period of four consecutive
fiscal quarters then most recently ended as if such Indebtedness had been
incurred or such Guarantee executed on the first day of such period) shall be
not less than 1.1 to 1.0; (B) for the period of thirty (30) consecutive days
prior to, and as of the date of, the incurrence of any such Indebtedness or
execution and delivery of such Guarantee, in each case, after giving effect to
the incurrence of such Indebtedness or execution and delivery of such Guarantee,
Combined Availability exceeds the Combined Availability Trigger Amount (provided
that (1) in calculating Combined Availability for the thirty day period prior to
the incurrence of any such Indebtedness or execution and delivery of any such
Guarantee for purposes of this clause (B), Combined Availability for such thirty
day period shall be determined on a pro forma basis, as if such Indebtedness had
been incurred or such Guarantee had been executed and delivered on the first day
of such period and (2), if at any time during such thirty day period, Combined
Availability shall be less than the Combined Availability Trigger Amount and (x)
the Borrowers shall raise additional capital through the issuance of Equity
Interests by Holdings or the incurrence of Indebtedness permitted under Section
6.01 and utilize a portion of the proceeds of such additional capital raise to
pay down outstanding Revolving Loans or outstanding amounts owing under the
Receivables Securitization Agreements or (y) the Aggregate Revolving Commitments
are increased pursuant to Section 2.09(e) hereof or the Securitization Purchase
Limit is increased pursuant to the Receivables Securitization Agreements, for
purposes of determining whether the Borrowers have met the foregoing test,
Combined Availability shall be determined on a pro forma basis, as if such
capital raise and pay down of outstanding Revolving Loans or amounts owing under
the Receivables Securitization Agreements or such increase in the Aggregate
Revolving Commitments or Securitization Purchase Limit, as applicable, had
occurred on the first day of such thirty day period); (C) the Borrower
Representative shall have delivered to the Administrative Agent a written
certification as to and reasonably detailed calculations of the Adjusted Fixed
Charge Coverage Ratio demonstrating compliance with the foregoing clause (A) and
of Combined Availability demonstrating compliance with the foregoing clause (B),
which certification and calculations shall be reasonably satisfactory in form
and substance to the Administrative Agent; (D) no Event of Default has occurred
and is continuing at the time of the incurrence of any such Indebtedness or
execution of such Guarantee, or would result therefrom; (E) in the case of
Indebtedness owing by any Canadian Loan Party to any U.S. Loan Party or by any
Foreign Subsidiary to any Loan Party, such Indebtedness shall be subordinated to
the Secured Obligations on terms reasonably satisfactory to the Administrative
Agent; and (F) Guarantees permitted under this clause (n) shall be unsecured and
subordinated to the Secured Obligations on the same terms as the Indebtedness so
Guaranteed is subordinated to the Secured Obligations;
(o)    Indebtedness with respect to Swap Agreements permitted under Section
6.07;
(p)    Indebtedness under the Term Loan Documents, including any refinancing or
replacement of the Existing Term Debt; provided that (i) at the time such
Indebtedness is incurred or increased after the Second Restatement Date, and
after giving effect thereto, (x) the Secured Leverage Ratio does not exceed 4.50
to 1.00, and (y) no Event of Default shall have occurred and be continuing, (ii)
the stated maturity date of such Indebtedness is not earlier than 181 days after
the Maturity Date (as such Maturity Date is in effect at the time of issuance of
such Indebtedness), (iii) the scheduled annual principal amortization of such
Indebtedness to occur prior to the Maturity Date (excluding any payments due at
maturity of such Indebtedness) does not exceed five percent (5%) of the original
principal amount of such Indebtedness, (v) the events of default and financial
covenants applicable to such Indebtedness, taken as a whole, are not more
restrictive than those set forth in this Agreement (it being agreed that the
terms of the Term Loan Documents as in effect on the Second Restatement Date and
thereafter, amended, restated, amended and restated, supplemented or otherwise
modified in accordance with the ABL-Term Loan Intercreditor Agreement are not
more restrictive), and (v) any Liens securing such Indebtedness do not extend to
the ABL Priority Collateral or, if such Liens extend to the ABL Priority
Collateral, such Liens are second in priority to the Liens on the ABL Priority
Collateral securing the Obligations and the Liens on the Non-ABL Priority
Collateral securing the Obligations shall be second in priority to the Liens on
the Non-ABL Priority Collateral, all pursuant to an intercreditor agreement
reasonably acceptable to the Administrative Agent in its Permitted Discretion
(it being agreed that the terms of the ABL-Term Loan Intercreditor Agreement are
acceptable);
(q)    Indebtedness of WESCO Canada I to WDC Holding under the WESCO Canada I
$150,000,000 Intercompany Note, provided that WDC Holding shall have
collaterally assigned and pledged all of its right, title and interest in and to
the WESCO Canada I $150,000,000 Loan and the WESCO Canada I Intercompany Note to
the Administrative Agent, for the benefit of the Lender Parties, pursuant to the
U.S. Security Agreement (it being understood that the original of such
promissory note shall be delivered to and held by the Term Loan Agent in
accordance with the ABL-Term Loan Intercreditor Agreement);
(r)    to the extent constituting Indebtedness, Indebtedness of WDCC Enterprises
to WDC Holding in respect of the Hybrid Security;
(s)    to the extent constituting Indebtedness, Indebtedness owing by the
Canadian Loan Parties in respect of loans constituting Investments permitted by
Section 6.04(b);
(t)    to the extent constituting Indebtedness, judgments not constituting
Events of Default under clause (l) of Article VIII; and
(u)    Indebtedness not otherwise permitted by this Section 6.01 so long as the
aggregate outstanding principal amount of such Indebtedness does not exceed
$35,000,000 at any time.
For greater certainty, the Borrowers may elect from time to time to consider
Indebtedness as falling within one or more of the categories above and may
divide Indebtedness among two or more categories. The restrictions set forth in
any subpart of this Section 6.01 by way of description of Indebtedness shall not
be deemed to require that Indebtedness meeting such description be placed in
such subpart for purposes of determining compliance with this Section. The
accrual of interest, the accretion of accreted value, the accretion of original
issue discount, the accretion of liquidation preference and increases in the
amount of Indebtedness or other obligations solely as a result of fluctuations
in the exchange rate of currencies shall not be deemed to be an incurrence of
Indebtedness or other obligations for purposes of this Section 6.01.
SECTION 6.02    Liens. No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)    Liens created pursuant to any Loan Document;
(b)    any Lien on any property or asset of any Borrower or any Restricted
Subsidiary existing on the Second Restatement Date and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of such Borrower or Restricted Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the Second Restatement Date
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof to the extent permitted by Section 6.01(f);
(c)    Liens on Accounts sold to WESCO Receivables pursuant to the Receivables
Securitization Agreements;
(d)    Liens on fixed or capital assets acquired, constructed or improved by any
Loan Party; provided that (i) such security interests secure Indebtedness
permitted by clause (d) of Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of such Borrower or
Subsidiary or any other Borrower or Subsidiary;
(e)    Liens on real property, and fixed and capital assets (including
equipment); provided that (i) such security interests secure Indebtedness
permitted by clause (e) of Section 6.01, and (ii) such security interests shall
not apply to any other property or assets of such Borrower or Subsidiary or any
other Borrower or Subsidiary;
(f)    any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Loan Party or existing on any
property or asset (other than Accounts and Inventory) of any Person that becomes
a Loan Party after the Second Restatement Date prior to the time such Person
becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be and extensions, renewals and
replacements thereof to the extent permitted by Section 6.01(f);
(g)    Liens of a collecting bank arising in the ordinary course of business
under Section 4‑208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
(h)    Liens arising out of sale and leaseback transactions permitted by
Section 6.06;
(i)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
(j)    Permitted Encumbrances;
(k)    Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of any Borrower or another Loan Party in respect of Indebtedness owed by
such Restricted Subsidiary;
(l)    Liens granted by any Foreign Subsidiary which is a Restricted Subsidiary
on assets of such Foreign Subsidiary not constituting Collateral;
(m)    Liens in favor of any Term Loan Agent on the Collateral or on any
property of other asset owned by any Real Estate Subsidiary, in each case,
securing the Indebtedness permitted by Section 6.01(p), provided that (i) the
Liens of any Term Loan Agent on ABL Priority Collateral shall be junior and
subordinate to the Liens of the Administrative Agent on such Collateral as
provided by the ABL-Term Loan Intercreditor Agreement (or any similar
intercreditor agreement) and (ii) the rights and remedies of the Term Loan Agent
and the Term Loan Lenders with respect to the Collateral shall be subject to the
ABL-Term Loan Intercreditor Agreement (or, to the extent applicable, any similar
intercreditor agreement);
(n)    all reservations in the original grant from the Crown in right of Canada
or any Province or Territory thereof of any lands or interests therein and all
statutory exceptions, qualifications and reservations in respect of title with
respect thereto;
(o)    security given by any Loan Party or Restricted Subsidiary to a public
utility or any municipality or governmental or other public authority when
required by such public utility or municipality or other governmental authority
in the ordinary course of business of any Loan Party or Restricted Subsidiary in
connection with such Loan Party’s or Restricted Subsidiary’s operations;
provided such security does not either alone or in the aggregate materially
detract from the value of the property or assets affected thereby or materially
impair its use in the conduct of such Loan Party’s or Restricted Subsidiary’s
business;
(p)    the right reserved to or vested in any municipality or governmental of
other public authority by the terms of any lease, license, franchise, grant or
permit acquired by any Loan Party or Restricted Subsidiary or by any statutory
provision to terminate any such lease, license, franchise, grant or permit or to
require annual or other periodic payments as a condition of the continuance
thereof;
(q)    subdivision agreements, site plan control agreements, development
agreements, servicing agreements, utility agreements and other similar
agreements with a Governmental Authority or public utilities that do not
materially impair the use, operation or marketability of the applicable real
property, provided such have in each case been complied with in all material
respects;
(r)    any rights of expropriation, access or user or any similar rights
conferred or reserved by or in any statutes of any Governmental Authority; and
(s)    Liens not otherwise permitted by this Section 6.02 so long as (i) the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed $35,000,000 at any time and (ii) not more than $5,000,000 of
obligations secured by such Liens shall cover any ABL Priority Collateral.
Notwithstanding the foregoing, (1) none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (A) Accounts, other than
(x) those permitted under clause (a) of the definition of Permitted Encumbrance
and clauses (a), (g), (m), (n) and (o) above, (y) to the extent expressly
permitted under clause (s) above, and (z) Accounts sold to WESCO Receivables
pursuant to the Receivables Securitization Agreements or (B) Inventory, other
than (x) those permitted under clauses (a) and (b) of the definition of
Permitted Encumbrance and clauses (a), (m) and (n) above and (y) to the extent
expressly permitted under clause (s) above.
SECTION 6.03    Fundamental Changes. (a) No Loan Party will, nor will it permit
any Restricted Subsidiary to, merge into or consolidate or amalgamate with any
other Person, or permit any other Person to merge into or consolidate or
amalgamate with it, or liquidate or dissolve (and distribute its assets), except
that, if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing (i) any U.S. Loan Party
(other than a Canadian Cross-Border Loan Guarantor) may merge into another U.S.
Loan Party (including the merger of any U.S. Borrower into another U.S. Borrower
but excluding any merger involving a Canadian Cross-Border Loan Guarantor) so
long as in a transaction in which a U.S. Borrower is involved, such U.S.
Borrower is the surviving corporation, (ii) any Canadian Loan Party may merge or
amalgamate into another Canadian Loan Party so long as in a transaction in which
a Canadian Borrower is involved, such Canadian Borrower is the surviving
corporation, (iii) TVC Canada Corp. may merge or amalgamate into WDCH, LP or
another Canadian Loan Party or may liquidate or dissolve, (iv) any Restricted
Subsidiary that is not a Loan Party may liquidate or dissolve (and distribute
its assets to its immediate parent) if Holdings determines in good faith that
such liquidation or dissolution is in the best interests of Holdings and is not
materially disadvantageous to the Lenders, (v) any Restricted Subsidiary may
transfer its assets to a Loan Party and any Restricted Subsidiary which is not a
Loan Party may transfer its assets to another Restricted Subsidiary which is not
a Loan Party, (vi) any Loan Party (other than Holdings or a Borrower) may
liquidate or dissolve so long as the assets and properties of such Loan Party
are received by or distributed to another Loan Party organized or formed in the
same country as such dissolving or liquidating Loan Party and such dissolution
or liquidation would not reasonably be expected to have a Material Adverse
Effect and (vii) any Loan Party may merge or amalgamate with any other Person in
connection with the consummation of a Permitted Acquisition so long as (A) no
Change of Control results therefrom, (B) in the case of a merger of any Loan
Party with any other Person, such Loan Party is the surviving entity, or, in the
case such Loan Party is not Holdings or a Borrower, such other Person is the
surviving entity, so long as such other Person shall be organized in the same
jurisdiction as such Loan Party and shall substantially contemporaneously with
the consummation of such merger become a Loan Party hereunder and otherwise
comply with the requirements of Section 5.13 hereof and (C) in the case of the
amalgamation of any Canadian Loan Party (the “Constituent Canadian Loan Party”)
with any other Person, the entity resulting from such amalgamation shall confirm
in writing that it is a Canadian Loan Party and has succeeded to and is bound by
all of the obligations of the Constituent Canadian Loan Party under the Loan
Documents in the same manner and to the same extent as the Constituent Canadian
Loan Party was so bound immediately prior to such amalgamation and shall take
such other actions and execute and deliver such other documents as the
Administrative Agent may reasonably request to ratify and confirm such
obligations and the continuing validity, perfection and priority of the
Administrative Agent’s Liens in the Collateral of the Constituent Canadian Loan
Party after giving effect to such amalgamation, all of which shall be
satisfactory in form and substance to the Administrative Agent.
(a)    No Loan Party will, nor will it permit any of its Restricted Subsidiaries
(other than Excluded Subsidiaries which are not Loan Parties), to engage to any
material extent in any business other than businesses substantially similar to
the type conducted by the Loan Parties on the date of execution of this
Agreement and businesses reasonably related thereto and logical extensions
thereof.
(b)    Holdings will not engage in any business or activity other than the
ownership of Equity Interests in its Subsidiaries and activities incidental
thereto. Holdings will not own or acquire any material assets (other than Equity
Interests in its Subsidiaries and the cash proceeds of any Restricted Payments
permitted by Section 6.08) or incur any liabilities (other than liabilities
under the Loan Documents, Indebtedness permitted under Section 6.01, and
liabilities reasonably incurred in connection with its maintenance of its
existence).
(c)    WESCO Receivables will not engage in any business or activity other than
the ownership of Accounts sold to WESCO Receivables by the U.S. Borrowers
pursuant to the Receivables Securitization Agreements and the incurrence of
Indebtedness pursuant to the Receivables Securitization Agreements and
activities incidental thereto. WESCO Receivables will not own or acquire any
material assets other than Accounts sold to WESCO Receivables by the U.S.
Borrowers or incur any liabilities, in each case, except pursuant to and in
accordance with the Receivables Securitization Agreements (other than
liabilities reasonably incurred in connection with its maintenance of its
existence).
(d)    The Real Estate Subsidiaries will not engage in any business or activity
other than the ownership and leasing of real property (and the fixtures and
equipment located thereon) and the incurrence of Indebtedness permitted by
Sections 6.01(e) and 6.01(p) and activities incidental thereto. The Real Estate
Subsidiaries will not own or acquire any material assets other than real
property (and the fixtures and equipment located thereon) or incur any
liabilities, in each case, except permitted by Section 6.01(e) (other than
liabilities reasonably incurred in connection with its maintenance of its
existence).
(e)    Unless such entity shall have complied with the applicable provisions of
Section 5.13 within the time periods set forth in such Section:
(i)    WESCO Distribution III ULC, and Carlton Bates Company of Texas GP, Inc.
will not engage in any business or activity and will not own or acquire any
material assets or incur any liabilities (other than liabilities reasonably
incurred in connection with the maintenance of their existence);
(ii)    TVC Canada Corp. will not engage in any business or activity other than
the ownership of Equity Interests in WESCO Distribution Canada Co. and
activities incidental thereto; and
(iii)    TVC Canada Corp. will not own or acquire any material assets (other
than Equity Interests in WESCO Distribution Canada Co.) or incur any liabilities
(other than Indebtedness under the Loan Documents and liabilities reasonably
incurred in connection with the maintenance of its existence).
(g)    WDINESCO II B.V. will not engage in any business or activity other than
the ownership of Equity interests in WDCH, LP and in Excluded Subsidiaries and
in Unrestricted Subsidiaries and activities incidental thereto. WDINESCO II B.V.
will not own or acquire any material assets (other than Equity Interests in
WDCH, LP and in Excluded Subsidiaries and in Unrestricted Subsidiaries and
intercompany Indebtedness owing from Holdings or one or more of its Subsidiaries
to WDINESCO II B.V.) or incur any liabilities (other than liabilities reasonably
incurred in connection with the maintenance of its existence and intercompany
Indebtedness owing from WDINESCO II B.V. to Holdings or one or more of its
Subsidiaries).
(h)    WDINESCO II C.V. will not engage in any business or activity other than
the ownership of Equity interests in WDINESCO C.V. and in Excluded Subsidiaries
and in Unrestricted Subsidiaries and activities incidental thereto. WDINESCO II
C.V. will not own or acquire any material assets (other than Equity Interests in
WDINESCO C.V. and in Excluded Subsidiaries and in Unrestricted Subsidiaries and
intercompany Indebtedness owing from Holdings or one or more it its Subsidiaries
to WDINESCO II C.V.) or incur any liabilities (other than liabilities reasonably
incurred in connection with the maintenance of its existence and intercompany
Indebtedness owing from WDINESCO II C.V. to Holdings or one or more of its
Subsidiaries).
(i)    WDINESCO C.V. will not engage in any business or activity other than the
ownership of Equity interests in WESCO Distribution Canada GP Inc., in WESCO
Distribution Canada LP, in Excluded Subsidiaries and in Unrestricted
Subsidiaries and activities incidental thereto. WDINESCO C.V. will not own or
acquire any material assets (other than Equity Interests in WESCO Distribution
Canada GP, in WESCO Distribution Canada LP, in Excluded Subsidiaries and in
Unrestricted Subsidiaries and intercompany Indebtedness owing to WDINESCO C.V.
from Holdings or one or more of its Subsidiaries) or incur any liabilities
(other than liabilities reasonably incurred in connection with the maintenance
of its existence and intercompany Indebtedness owing from WDINESCO C.V. to
Holdings or one or more of its Subsidiaries).
(j)    WDINESCO III C.V. will not engage in any business or activity other than
the ownership of Equity interests in WDINESCO II C.V. and in Excluded
Subsidiaries and in Unrestricted Subsidiaries and activities incidental thereto.
WDINESCO III C.V. will not own or acquire any material assets (other than Equity
Interests in WDINESCO II C.V. and in Excluded Subsidiaries and in Unrestricted
Subsidiaries and intercompany Indebtedness owing to WDINESCO III C.V. from
Holdings or one or more of its Subsidiaries) or incur any liabilities (other
than liabilities reasonably incurred in connection with the maintenance of its
existence and intercompany Indebtedness owing from WDINESCO III C.V. to Holdings
or one or more of its Subsidiaries).


(k)    WDINESCO III B.V. will not engage in any business or activity other than
the ownership of Equity interests in WDCC Enterprises and in Excluded
Subsidiaries and in Unrestricted Subsidiaries and activities incidental thereto.
WDINESCO III B.V. will not own or acquire any material assets (other than Equity
Interests in WDCC Enterprises and in Excluded Subsidiaries and in Unrestricted
Subsidiaries and intercompany Indebtedness owing to WDINESCO III B.V. from
Holdings or one or more of its Subsidiaries) or incur any liabilities (other
than liabilities reasonably incurred in connection with the maintenance of its
existence and intercompany Indebtedness owing from WDINESCO III B.V. to Holdings
or one or more of its Subsidiaries.


SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Subsidiary (other than Excluded
Subsidiaries and Unrestricted Subsidiaries) to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
Investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (whether through purchase of assets, merger
or otherwise), except:
(a)    Permitted Investments;
(b)    Investments in existence on the Second Restatement Date (including
Investments by the Loan Parties in Equity Interests in their respective
Subsidiaries);
(c)    Investments made after the Second Restatement Date by: (i) a U.S. Loan
Party in any other U.S. Loan Party; (ii) a Canadian Loan Party in any other
Canadian Loan Party or a U.S. Loan Party; or (iii) (x) a U.S. Loan Party in a
Canadian Loan Party, or (y) a Loan Party in a Foreign Subsidiary, Unrestricted
Subsidiary or Intermediate Holding Company so long as, in the case of this
subclause (iii): (A) the aggregate amount of such Investments (together with the
aggregate Indebtedness and Guarantees outstanding pursuant to Section 6.01(h))
shall not exceed at any time outstanding (in each case determined without
regarding to any write-downs or write-offs) the sum of (x) $150,000,000 and (y)
the net proceeds of any issuance of Equity Interests by Holdings or any
incurrence of Indebtedness by any U.S. Loan Party permitted under Section 6.01
(other than Indebtedness incurred under the Receivables Securitization
Agreements) which Indebtedness is incurred for the purpose of funding an
investment in a Canadian Loan Party or Foreign Subsidiary, and (B) no Event of
Default has occurred and is continuing at the time of such Investment, or would
result therefrom; provided, that, for purposes of this Section 6.04(c), a
Canadian Cross-Border Loan Guarantor shall be treated only as a Canadian Loan
Party and not as a U.S. Loan Party;
(d)    loans or advances made by the Loan Parties (i) to employees of the Loan
Parties on an arms-length basis in the ordinary course of business consistent
with past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $1,000,000 in the aggregate at any one time
outstanding and (ii) to executive officers of Holdings on an arms-length basis
in the ordinary course of business to permit such officers to purchase Equity
Interests in Holdings (or to exercise options to purchase Equity Interests in
Holdings) up to a maximum of $5,000,000 in the aggregate at any one time
outstanding;
(e)    subject to Sections 4.2(a) and 4.4 of the U.S. Security Agreement and the
Canadian Security Agreement, notes payable, or stock or other securities issued
by Account Debtors to a Loan Party pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices;
(f)    Investments in the form of Swap Agreements permitted by Section 6.07;
(g)    Investments received in connection with the dispositions of assets
permitted by Section 6.05;
(h)    Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances;”
(i)    Permitted Acquisitions;
(j)    Investments constituting Indebtedness permitted under Section 6.01(j);
(k)    the formation by (i) any U.S. Loan Party of any Domestic Subsidiary,
Canadian Subsidiary or Foreign Subsidiary, (ii) any Canadian Loan Party of any
Canadian Subsidiary or Foreign Subsidiary, and (iii) any Foreign Subsidiary of
any other Foreign Subsidiary, so long as, in each case: (i) the Loan Parties
comply with Section 5.13, and (ii) no Event of Default has occurred and is
continuing or would result after giving effect to such formation;
(l)    Investments made by Foreign Subsidiaries which are Restricted
Subsidiaries;
(m)    Guarantees of obligations of Canadian Subsidiaries or Foreign
Subsidiaries which are Restricted Subsidiaries incurred in the ordinary course
of business and not constituting Indebtedness for borrowed money;
(n)    Investments (other than those made in reliance on any other paragraph of
this Section 6.04) in an aggregate amount not to exceed $35,000,000, so long as
no Event of Default has occurred and is continuing or would result after giving
effect to any such Investment;
(o)    other Investments (other than those made in reliance on any other
paragraph of this Section 6.04), so long as (i) at the time of and after giving
effect to such Investment, the Adjusted Fixed Charge Coverage Ratio (calculated
for the period of four consecutive fiscal quarters then most recently ended as
if such Investment had been made on the first day of such period) shall be not
less than 1.1 to 1.0; (ii) for the period of thirty (30) consecutive days prior
to, and as of the date of, the making of any such Investment, in each case,
after giving effect to the making of such Investment, Combined Availability
exceeds the Combined Availability Trigger Amount (provided that (A) in
calculating Combined Availability for the thirty day period prior to the making
of any such Investment for purposes of this clause (ii), Combined Availability
for such thirty day period shall be determined on a pro forma basis, as if such
Investment had been made on the first day of such period and (B), if at any time
during such thirty day period, Combined Availability shall be less than the
Combined Availability Trigger Amount and (x) the Borrowers shall raise
additional capital through the issuance of Equity Interests by Holdings or the
incurrence of Indebtedness permitted under Section 6.01 and utilize a portion of
the proceeds of such additional capital raise to pay down outstanding Revolving
Loans or outstanding amounts owing under the Receivables Securitization
Agreements or (y) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof or the Securitization Purchase Limit is increased
pursuant to the Receivables Securitization Agreements, for purposes of
determining whether the Borrowers have met the foregoing test, Combined
Availability shall be determined on a pro forma basis, as if such capital raise
and pay down of outstanding Revolving Loans or amounts owing under the
Receivables Securitization Agreements or such increase in the Aggregate
Revolving Commitments or Securitization Purchase Limit, as applicable, had
occurred on the first day of such thirty day period); (iii) the Borrower
Representative shall have delivered to the Administrative Agent a written
certification as to (and reasonably detailed calculations of) the Adjusted Fixed
Charge Coverage Ratio demonstrating compliance with the foregoing clause (i) and
of Combined Availability demonstrating compliance with the foregoing clause
(ii), which certification and calculations shall be reasonably satisfactory in
form and substance to the Administrative Agent; and (iv) no Event of Default has
occurred and is continuing at the time of the making of such Investment, or
would result after giving effect to any such Investment;
(p)    the WESCO Canada I $150,000,000 Intercompany Loan;
(q)    the WDCC Enterprises $90,000,000 Intercompany Loan;
(r)    the issuance by WDCC Enterprises to WDC Holding of the Hybrid Security;
and
(s)    Investments received in connection with bankruptcy or reorganization of,
or the settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business.
For greater certainty, the Borrowers may elect from time to time to consider
Investments as falling within one or more of the categories above and may divide
Investments among two or more categories. The restrictions set forth in any
subpart of this Section by way of description of Investments shall not be deemed
to require that Investments meeting such description be placed in such subpart
for purposes of determining compliance with this Section. The accrual of
interest, the accretion of accreted value, the accretion of original issue
discount, the accretion of liquidation preference and increases in the amount of
Investments or other obligations solely as a result of fluctuations in the
exchange rate of currencies or increases in the value of such Investments shall
not be deemed to be an increase in the amount of any Investment for purposes of
this Section.
SECTION 6.05    Asset Sales. No Loan Party will, nor will it permit any
Subsidiary (other than Excluded Subsidiaries which are not Loan Parties and
Unrestricted Subsidiaries) to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will any Borrower permit
any Subsidiary (other than Excluded Subsidiaries and Unrestricted Subsidiaries)
to issue any additional Equity Interest in such Subsidiary (other than to
another Loan Party in compliance with Section 6.04), except:
(a)    sales, transfers and dispositions of Inventory in the ordinary course of
business;
(b)    sales, transfers, leases and dispositions by: (i) any U.S. Loan Party to
any other U.S. Loan Party, or (ii) any Canadian Loan Party to any other Canadian
Loan Party; provided, that, for purposes of this Section 6.05(b), a Canadian
Cross-Border Loan Guarantor shall be treated only as a Canadian Loan Party and
not as a U.S. Loan Party;
(c)    sales of Accounts by the U.S. Borrowers to WESCO Receivables pursuant to
the Receivables Securitization Agreements;
(d)    sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;
(e)    sales, transfers and dispositions of Permitted Investments and other
investments permitted by clause (h) of Section 6.04;
(f)    sale and leaseback transactions permitted by Section 6.06;
(g)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Restricted
Subsidiary;
(h)    the licensing, on a non-exclusive basis (other than with respect to
licenses of the MaxCell Patents), of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business;
(i)    the granting of Permitted Liens;
(j)    sales, transfers and dispositions to the extent constituting Investments
permitted under Section 6.04 (other than sales of Equity Interests in Loan
Parties or in any Parent of any Loan Party);
(k)    sales, transfers and other dispositions of real property, equipment or
other assets that are damaged, worn out, obsolete or no longer used or useful to
the business operations of the Loan Parties;
(l)    sales, transfers and other dispositions of Equity Interests in Excluded
Subsidiaries;
(m)    any sale, transfer and other disposition of assets (whether in an
individual transaction or a series of related transactions) having a fair market
value of less than $2,500,000;
(n)    so long as no Event of Default has occurred and is continuing or would
result therefrom, transfers and other dispositions of assets (other than assets
constituting Collateral or Equity Interests in Loan Parties or in any Parent of
any Loan Party) that are not permitted by any other paragraph of this Section,
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (n) shall not exceed
$35,000,000 during any fiscal year, provided further that, subject to the
condition set forth at the beginning of this Section 6.05(m), any portion of the
basket amount set forth in the foregoing proviso that is not utilized by the
Loan Parties in any particular fiscal year may be carried forward and utilized
in any subsequent fiscal year;
(o)    sales of Accounts in connection with factoring arrangements entered into
by Loan Parties and non-Affiliates in the ordinary course of business, provided
that the total amount of all such Accounts sold pursuant to such factoring
arrangements shall not exceed $10,000,000 in the aggregate at any one time
outstanding;
(p)    any sale, transfer, lease or other disposition of non-core assets,
including Equity Interests, acquired in connection with a Permitted Acquisition
or other Investment permitted by this Agreement to the extent the Borrower
Representative identified such assets to the Administrative Agent promptly after
such Permitted Acquisition or Investment; and
(q)    dispositions of Investments in joint ventures, to the extent required by
the agreements between the joint venture parties set forth in the applicable
joint venture arrangements and similar binding arrangements;
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraph (b) above) shall be made for
fair value.
SECTION 6.06    Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary (other than Excluded Subsidiaries which are not Loan
Parties and Unrestricted Subsidiaries) to, directly or indirectly, sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred, except for: (a) any such sale of
any fixed or capital assets by any Borrower or any Restricted Subsidiary that is
made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 90 days after such Borrower or
such Restricted Subsidiary acquires or completes the construction of such fixed
or capital asset; and (b) other sales of any fixed or capital assets by any
Borrower or any Restricted Subsidiary so long as: (i) no Event of Default has
occurred and is continuing at the time of any such sale, or would result
therefrom ; and (ii) for the period of thirty (30) consecutive days prior to,
and as of the date of, such sale of fixed or capital assets, in each case, after
giving effect to such sale of fixed or capital assets, Combined Availability
exceeds the Combined Availability Trigger Amount (provided that (A) in
calculating Combined Availability for the thirty day period prior to any such
sale of fixed of capital assets for purposes this clause (b), Combined
Availability for such thirty day period shall be determined on a pro forma
basis, as if such sale had been made on the first day of such period and (B) if
at any time during such thirty day period, Combined Availability shall be less
than the Combined Availability Trigger Amount and (x) the Borrowers shall raise
additional capital through the issuance of Equity Interests by Holdings or the
incurrence of Indebtedness permitted under Section 6.01 and utilize a portion of
the proceeds of such additional capital raise to pay down outstanding Revolving
Loans or outstanding amounts owing under the Receivables Securitization
Agreements or (y) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof or the Securitization Purchase Limit is increased
pursuant to the Receivables Securitization Agreements, for purposes of
determining whether the Borrowers have met the foregoing test, Combined
Availability shall be determined on a pro forma basis, as if such capital raise
and pay down of outstanding Revolving Loans or amounts owing under the
Receivables Securitization Agreements or such increase in the Aggregate
Revolving Commitments or Securitization Purchase Limit, as applicable, had
occurred on the first day of such thirty day period).
SECTION 6.07    Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary (other than Excluded Subsidiaries which are not Loan Parties and
Unrestricted Subsidiaries) to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Loan Party has
actual exposure (other than those in respect of Equity Interests of any Loan
Party), and (b) Swap Agreements entered into in order to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of any Loan Party.
SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness. (1) No
Loan Party will, nor will it permit any Restricted Subsidiary to, declare, make
or pay, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except
(i)    each of Holdings and each Restricted Subsidiary may declare and pay
dividends with respect to its common stock payable solely in additional shares
of its common stock, and, with respect to its preferred stock, payable solely in
additional shares of such preferred stock or in shares of its common stock;
(ii)    any U.S. Loan Guarantor may make dividends to any other U.S. Loan
Guarantor or to any U.S. Borrower, provided that for purposes of this Section
6.08(a)(ii), a Canadian Cross-Border Loan Guarantor shall be treated only as a
Canadian Loan Party and not as a U.S. Loan Guarantor;
(iii)    any U.S. Borrower may make dividends to any other U.S. Loan Party that
is its direct or indirect parent;
(iv)    any Canadian Loan Party (other than a Canadian Borrower) may make
dividends to any other Canadian Loan Party or any U.S. Loan Party, provided that
for purposes of this Section 6.08(a)(iv), a Canadian Cross-Border Loan Guarantor
shall be treated only as a Canadian Loan Party and not as a U.S. Loan Party;
(v)    any Foreign Subsidiary which is a Restricted Subsidiary may make
dividends (A) to any other Foreign Subsidiary which is a Restricted Subsidiary
or (B) to any Loan Party;
(vi)    any Restricted Subsidiary may make dividends to any direct holder of its
Equity Interests, provided that, (A) if any Intermediate Holding Company
receives any dividend at any time, substantially contemporaneously with its
receipt of such dividend, such Intermediate Holding Company shall use all of the
proceeds thereof to make a dividend to a Loan Party or to another Intermediate
Holding Company and (B) Holdings may not make any Restricted Payments other than
as provided in clause (vii) or (viii) of this Section 6.08(a);
(vii)    Holdings may make dividends to the holders of Equity Interests in
Holdings and may repurchase its Equity Interests and outstanding Indebtedness
(in public or private transactions, including tender and exchange offers and the
Loan Parties and their Subsidiaries may make Restricted Payments to Holdings, or
to such entity’s respective equity holders, for the purpose of funding such
dividends and repurchases) so long as, in each case, (A) such dividends and
repurchases are made in accordance with applicable law; (B) no Event of Default
has occurred and is continuing or would result after giving effect to any such
dividend or repurchase; (C) for the period of thirty (30) consecutive days prior
to, and as of the date of, such dividend or repurchase, in each case, after
giving effect to such dividend or repurchase (and any Revolving Loans or loans,
transfers or sales under the Receivables Securitization Agreements made to fund
such dividend or repurchase), Combined Availability exceeds the Combined
Availability Trigger Amount (provided that (x) in calculating Combined
Availability for the thirty day period prior to the such dividend or repurchase
for purposes of this clause (C), Combined Availability for such thirty day
period shall be determined on a pro forma basis, as if dividend or repurchase
(and any Revolving Loans or loans, transfers or sales under the Receivables
Securitization Agreements made to fund such dividend or repurchase) had been
made on the first day of such period and (y) if at any time during such thirty
day period, Combined Availability shall be less than the Combined Availability
Trigger Amount and (1) the Borrowers shall raise additional capital through the
issuance of Equity Interests by Holdings or the incurrence of Indebtedness
permitted under Section 6.01 and utilize a portion of the proceeds of such
additional capital raise to pay down outstanding Revolving Loans or outstanding
amounts owing under the Receivables Securitization Agreements or (2) the
Aggregate Revolving Commitments are increased pursuant to Section 2.09(e) hereof
or the Securitization Purchase Limit is increased pursuant to the Receivables
Securitization Agreements, for purposes of determining whether the Borrowers
have met the foregoing test, Combined Availability shall be determined on a pro
forma basis, as if such capital raise and pay down of outstanding Revolving
Loans or amounts owing under the Receivables Securitization Agreements or such
increase in the Aggregate Revolving Commitments or Securitization Purchase
Limit, as applicable, had occurred on the first day of such thirty day period);
and (D) the Borrower Representative shall have delivered to the Administrative
Agent a written certification as to (and reasonably detailed calculations of)
Combined Availability demonstrating compliance with the foregoing clause (C),
which certification and calculations shall be reasonably satisfactory in form
and substance to the Administrative Agent;
(viii)    Holdings may declare and pay dividends (in addition to those made in
reliance upon any other clause of this Section 6.08(a)) to the holders of Equity
Interests in Holdings in an aggregate amount not to exceed $10,000,000 per
fiscal year, so long as no Event of Default has occurred and is continuing or
would result after giving effect to the declaration and payment of such
dividends; and
(ix)    each Loan Party may grant Equity Interests in the ordinary course of
business to employees, directors and contractors and make any payments related
to such Equity Interests in the ordinary course of business.
For greater certainty, the Borrowers may elect from time to time to consider
Restricted Payments as falling within one or more of the categories above and
may divide Restricted Payments among two or more categories. The restrictions
set forth in any subpart of this Section by way of description of any Restricted
Payments shall not be deemed to require that any Restricted Payments meeting
such description be placed in such subpart for purposes of determining
compliance with this Section.
The restrictions set forth above shall not operate to prevent the making of
dividends or repurchases previously declared by Holdings so long as (x) at the
declaration date, such dividend or repurchase was permitted by the foregoing and
(y) such dividend or repurchase is consummated within the earlier of 60 days and
any date under applicable law on which such dividend or repurchase must be
consummated.
(a)    No Loan Party will, nor will it permit any Subsidiary (other than (i)
Unrestricted Subsidiaries or (ii) Excluded Subsidiaries which are not Loan
Parties) to, make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:
(i)    payment of Indebtedness created under the Loan Documents;
(ii)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;
(iii)    refinancings of Indebtedness to the extent permitted by Section 6.01;
(iv)    payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
(v)    payment of Indebtedness owed by a Loan Party or Restricted Subsidiary of
a Loan Party to any other Loan Party or Subsidiary of a Loan Party, provided
that (A) such Indebtedness is permitted by Section 6.01 and (B) no Loan Party
shall be permitted to make any payment in respect of any Indebtedness to any
Subsidiary which is not a Loan Party if (x) an Event of Default has occurred and
is continuing or would result therefrom or (y) such payment would be prohibited
by the subordination provisions of such Indebtedness;
(vi)    payment of Indebtedness of a Loan Party or Restricted Subsidiary so long
as (A) no Event of Default has occurred and is continuing or would result after
giving effect to any such payment; (B) for the period of thirty (30) consecutive
days prior to, and as of the date of, such payment, in each case, after giving
effect to such payment (and any Revolving Loans or loans, transfers or sales
under the Receivables Securitization Agreements made to fund such payment),
Combined Availability exceeds the Combined Availability Trigger Amount (provided
that (x) in calculating Combined Availability for the thirty day period prior to
the making of such payment for purposes of this clause (B), Combined
Availability for such thirty day period shall be determined on a pro forma
basis, as if such payment (and any Revolving Loans or loans, transfers or sales
under the Receivables Securitization Agreements made to fund such payment) had
been made on the first day of such period and (y) if at any time during such
thirty day period, Combined Availability shall be less than the Combined
Availability Trigger Amount and (1) the Borrowers shall raise additional capital
through the issuance of Equity Interests by Holdings or the incurrence of
Indebtedness permitted under Section 6.01 and utilize a portion of the proceeds
of such additional capital raise to pay down outstanding Revolving Loans or
outstanding amounts owing under the Receivables Securitization Agreements or (2)
the Aggregate Revolving Commitments are increased pursuant to Section 2.09(e)
hereof or the Securitization Purchase Limit is increased pursuant to the
Receivables Securitization Agreements, for purposes of determining whether the
Borrowers have met the foregoing test, Combined Availability shall be determined
on a pro forma basis, as if such capital raise and pay down of outstanding
Revolving Loans or amounts owing under the Receivables Securitization Agreements
or such increase in the Aggregate Revolving Commitments or Securitization
Purchase Limit, as applicable, had occurred on the first day of such thirty day
period); and (C) the Borrower Representative shall have delivered to the
Administrative Agent a written certification as to (and reasonably detailed
calculations of) Combined Availability demonstrating compliance with the
foregoing clause (B), which certification and calculations shall be reasonably
satisfactory in form and substance to the Administrative Agent;
(vii)    mandatory prepayments of principal under and in accordance with the
Term Loan Agreement in respect of excess cash flow, asset sales, issuance of
unpermitted indebtedness and insurance and condemnation events to the extent
such payments would not violate the terms of ABL-Term Loan Intercreditor
Agreement; and
(viii)    payments and prepayments of Indebtedness (other than those made in
reliance on any other paragraph of this Section 6.08) in an aggregate amount not
to exceed $35,000,000 per fiscal year, so long as no Event of Default has
occurred and is continuing or would result after giving effect to any such
payment or prepayment.
For greater certainty, the Borrowers may elect from time to time to consider
payments in respective of Indebtedness as falling within one or more of the
categories above and may divide such payments among two or more categories. The
restrictions set forth in any subpart of this Section by way of description of
any such payments shall not be deemed to require that any payments meeting such
description be placed in such subpart for purposes of determining compliance
with this Section.
SECTION 6.09    Transactions with Affiliates. Except as otherwise permitted by
this Agreement, no Loan Party will, nor will it permit any Restricted Subsidiary
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) transactions that
are on terms and conditions, when taken as a whole, not less favorable to such
Loan Party or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among: (i) any U.S. Loan Parties; or (ii) any Canadian Loan Parties (provided
that, for purposes of this clause (b), a Canadian Cross-Border Loan Guarantor
shall be treated only as a Canadian Loan Party and not as a U.S. Loan Party),
(c) investments permitted by Section 6.04, (d) Indebtedness permitted under
Section 6.01, (e) asset sales (including sale and lease back transactions
permitted by Section 6.06) permitted by Section 6.05; (f) Restricted Payments
permitted by Section 6.08, (f) loans or advances to employees permitted under
Section 6.04, (g) the payment of reasonable fees to directors of any Loan Party
who are not employees of such Loan Party, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Loan Parties in the ordinary course of business and
(h) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by a Loan Party’s board of
directors.
SECTION 6.10    Restrictive Agreements. No Loan Party will, nor will it permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any of its
Restricted Subsidiaries to create, incur or permit to exist any Lien upon any
the Collateral, or (b) the ability of any Restricted Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to any Borrower or any other Subsidiary or to
Guarantee Indebtedness of any Borrower or any other Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the Second Restatement Date with respect
to documents identified on Schedule 6.10 or any extension or renewal of, or any
amendment, modification or replacement of such documents (to the extent such
extension, renewal, amendment, modification or replacement is not prohibited by
this Agreement) which does not expand the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the purchase agreements pending
such sale or purchase, as applicable, (iv) the foregoing shall not apply to
customary restrictions and conditions contained in any agreement relating to
Indebtedness of a special purpose entity if such restriction applies to the
creation of Liens on the assets of such special purpose entity or limits such
special purpose entity from paying dividends or distributions in respect of such
special purpose entity’s income or property, (v) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, (vi)
clause (a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment thereof, (vii) the foregoing shall not apply to
restrictions and conditions set forth in the Term Loan Agreement, as in effect
on the Second Restatement Date or as amended, restated, supplemented, modified,
renewed, replaced or refinanced from time to time in accordance with the
ABL-Term Loan Intercreditor Agreement, and (viii) the foregoing shall not apply
to restrictions imposed by any agreement governing Indebtedness entered into
after the Second Restatement Date and permitted under Section 6.01(l) provided
that such restrictions (x) taken as a whole, in the good faith judgment of the
Borrower Representative, are no more restrictive with respect to the Loan
Parties than customary market terms for Indebtedness of such type (and, in any
event, are no more restrictive than the restrictions contained in this
Agreement), and (y) do not adversely affect the ability of the Loan Parties (A)
to make any payments required to be paid by the Loan Parties with respect to the
Obligations or (B) to grant Liens on the Collateral in favor of the Agents.
SECTION 6.11    Amendment of Material Documents. No Loan Party will, nor will it
permit any Restricted Subsidiary to, amend, modify or waive any term or
provision of (a)  the Receivables Securitization Agreements, except for
amendments to the Receivable Securitization Agreements which do not adversely
affect the Collateral, the Intercreditor Agreement or the Administrative Agent’s
rights thereunder; (b) the Term Loan Documents in any manner which would violate
the ABL-Term Loan Intercreditor Agreement; (c) the 2029 Convertible Notes
Indenture or its certificate of incorporation, by-laws, operating, memorandum of
association, management or partnership agreement or other organizational
documents, to the extent any such amendment, modification or waiver of any
instrument, contract or agreement described in this clause (c) would be
materially adverse to the Lenders, or (d) any other document evidencing any
Material Indebtedness (other than Indebtedness described in clauses (a), (b) or
(c) of this Section 6.11), to the extent any such amendment, modification or
waiver would be materially adverse to the Lenders (it being understood and
agreed that no such amendment, modification or waiver shall be deemed adverse to
the Lenders if, after giving effect to such amendment, modification or waiver,
assuming such Indebtedness was not outstanding, the Borrowers and their
Subsidiaries would be able to incur Indebtedness on such terms pursuant to
Section 6.01).
SECTION 6.12    Fixed Charge Coverage Ratio. If a Fixed Charge Coverage Trigger
Event shall occur, the Loan Parties will not permit the Fixed Charge Coverage
Ratio to be less than 1.00 to 1.00 (a) as of the last day of the fiscal quarter
which has ended immediately prior to such Fixed Charge Coverage Trigger Event
and for which financial statements are available or are required to be delivered
hereunder (the “Initial Test Date”) and (b) as of the last day of each fiscal
quarter ending after such Initial Test Date until the Fixed Charge Coverage
Trigger Period shall no longer be continuing.
SECTION 6.13    Designation of Subsidiaries. No Loan Party will designate any
Restricted Subsidiary as an Unrestricted Subsidiary unless (i) the Borrower
Representative delivers a written notice to the Administrative Agent of such
designation, (ii) immediately before and after such designation, no Default or
Event of Default shall have occurred and be continuing, (iii) immediately after
giving effect to such designation, the Total Leverage Ratio is less than 4.75 to
1.00 as of the last day of the most recently completed period of four
consecutive fiscal quarters ending prior to the date of such designation for
which the financial statements and certificates required by Section 5.01(a) or
5.01(b), as the case may be, and Section 5.01(d), have been delivered and, as a
condition precedent to the effectiveness of any the designation such Borrower
Representative shall deliver to the Administrative Agent a certificate setting
forth in reasonable detail the calculations demonstrating such compliance, (iv)
such Subsidiary is not designated as a “Restricted Subsidiary” (or the
equivalent) for the purpose of the 2029 Convertible Debentures, any other
Subordinated Indebtedness of the Loan Parties or the Term Loan Documents and is
not otherwise generally subject to the representations, warranties, covenants
and events of default under the 2029 Convertible Debentures, any other
Subordinated Indebtedness of the Loan Parties or Term Loan Documents, (v) such
Restricted Subsidiary and its subsidiaries do not own any Equity Interests or
Indebtedness of, or own or hold any Lien on, any property of any Loan Party,
(vi) such Subsidiary or such Subsidiary’s subsidiaries have not at the time of
designation, and do not, thereafter, create, incur, issue, assume, guarantee, or
otherwise become directly or indirectly liable with respect to any Indebtedness
pursuant to which the lender has recourse to any of the assets of any Loan
Party, (vii) such Subsidiary is not WESCO Receivables or any Subsidiary which
holds any Equity Interests or Indebtedness of WESCO Receivables, (viii) the
revenues of such Subsidiary, as of end of any fiscal year, for the period of
four consecutive fiscal quarters then ended, were less than 5% of the
consolidated revenues of Holdings and its Subsidiaries for such period, (ix) the
revenues of such Subsidiary, as of end of any fiscal year, for the period of
four consecutive fiscal quarters then ended, when taken together with the
revenues of all Excluded Subsidiaries and all other Unrestricted Subsidiaries
were less than 15% of the consolidated revenues of Holdings and its Subsidiaries
for such period, (x) the consolidated assets of such Subsidiary, as of end of
any fiscal year, were less than 5% of the consolidated total assets of Holdings
and its Subsidiaries as of the end of such fiscal year, and (xi) the
consolidated assets of such Subsidiary, as of end of any fiscal year, when taken
together with the consolidated assets of all Excluded Subsidiaries and all other
Unrestricted Subsidiaries were less than 15% of the consolidated total assets of
Holdings and its Subsidiaries as of the end of such fiscal year (in the case of
each of the foregoing clauses (viii) through (xi), as reflected on the most
recent annual or quarterly consolidated financial statements of Holdings and its
Subsidiaries). The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment therein by such Borrower and its Restricted
Subsidiaries, as applicable, at the date of designation in an amount equal to
the fair market value of the applicable parties’ investment therein (the fair
market value of such investment to be calculated without regard to any guarantee
provided by such designated or re designated Unrestricted Subsidiary). The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (A) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (B) a return
on any Investment by such Borrower or any Restricted Subsidiary in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of such Borrower’s and its
Restricted Subsidiaries’ (as applicable) Investment in such Subsidiary.
Notwithstanding anything to the contrary herein, any Unrestricted Subsidiary
that has been redesignated as a Restricted Subsidiary may not be subsequently
redesignated as an Unrestricted Subsidiary.
SECTION 6.14    Canadian Defined Benefit Plans. None of the Canadian Loan
 Parties shall, (a) without the consent of the Administrative Agent (not to be
unreasonably withheld) maintain, administer, contribute or have any liability in
respect of any Canadian Pension Plan which contains a “defined benefit
provision,” as defined in subsection 147.1(1) of the Income Tax Act (Canada)
(“Canadian Defined Benefit Plan”) (other than the Canadian Defined Benefit Plans
listed in Schedule 3.10 on the Second Restatement Date or any Canadian Defined
Benefit Plan sponsored, maintained, administered or contributed to by a Person
described in clause (b) of this Section 6.14) or (b) acquire an interest in any
Person if such Person sponsors, maintains, administers or contributes to, or has
any liability in respect of any Canadian Defined Benefit Plan if such
acquisition would, or could reasonably be expected to, result in a Material
Adverse Effect.
ARTICLE VII.    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(b)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(c)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;
(d)    any representation or warranty made by or on behalf of any Loan Party or
any Restricted Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in: (i) Section 5.02(a), Section 5.03 (with respect to a
Loan Party’s existence), Section 5.08, Section 5.15 or in Article VI of this
Agreement, or (ii) Article IV or Article VII of the Canadian Security Agreement
or the U.S. Security Agreement;
(f)    any Loan Party or Dutch Loan Guarantor shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or any other
Loan Document (other than those which constitute an event of default under
another Section of this Article), and such failure shall continue unremedied for
a period of (i) 5 days after the earlier of any Loan Party’s knowledge of such
failure or notice thereof from the Administrative Agent if such failure relates
to terms or provisions of Section 5.01(a), (b), (c), (d), (f), (g) or (h), (ii)
5 days after the earlier of any Loan Party’s knowledge of such failure or notice
thereof from the Administrative Agent if such failure relates to terms or
provisions of Section 5.01 (other than those which constitute an event of
default under clause (e)(i) of this Article VII), (iii) 10 days after the
earlier of any Loan Party’s knowledge of such failure or notice thereof from the
Administrative Agent if such failure relates to terms or provisions of Section
5.02 (other than Section 5.02(a)), 5.03 (other than with respect to a Loan
Party’s existence) through 5.06, 5.09, 5.10, 5.12 or 5.14 of this Agreement or
(iv) 30 days after the earlier of any Loan Party’s or Dutch Loan Guarantor’s
knowledge of such failure or notice thereof from the Administrative Agent if
such failure relates to terms or provisions of any other Section of this
Agreement or any other Loan Document;
(g)    any Loan Party or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period set forth in the documents
governing such Material Indebtedness);
(h)    any “Termination Event” (or any other similar event) occurs under the
Receivables Securitization Agreements (as “Termination Event” is defined
therein);
(i)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any such Material Indebtedness or any trustee or agent on its or their behalf
to cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
(j)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party, a Significant Subsidiary or WESCO Receivables or its
debts, or of a substantial part of its assets, under any federal, state,
provincial or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, interim receiver,
trustee, custodian, sequestrator, monitor, administrator, conservator or similar
official for any Loan Party, any Significant Subsidiary or WESCO Receivables or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(k)    any Loan Party, any Significant Subsidiary or WESCO Receivables shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state, provincial
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in clause (k) of
this Article, (iii) apply for or consent to the appointment of a receiver,
interim receiver, trustee, custodian, sequestrator, monitor, administrator,
conservator or similar official for such Loan Party, such Significant Subsidiary
or WESCO Receivables or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(l)    any Loan Party, any Significant Subsidiary or WESCO Receivables shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;
(m)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (to the extent not covered by insurance as to which the
relevant insurance company has not disputed coverage) shall be rendered against
any Loan Party or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Loan Party to enforce any such judgment
or any Loan Party shall fail within 30 days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;
(n)    (i) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrowers
and their Subsidiaries in an aggregate amount exceeding $50,000,000 for all
periods; or (ii) a Pension Event shall occur which, in the Administrative
Agent’s determination, constitutes grounds for the termination under any
applicable law, of any Canadian Pension Plan or for the appointment by the
appropriate Governmental Authority of a trustee for any Canadian Pension Plan,
or if any Canadian Pension Plan shall be terminated or any such trustee shall be
requested or appointed, or if a Loan Party or any of its Subsidiaries is in
default with respect to payments to a Multiemployer Plan or Canadian Pension
Plan resulting from their complete or partial withdrawal from such Canadian
Pension Plan and any such event may reasonably be expected to have a Material
Adverse Effect or any Canadian Loan Party is in default of or with respect to
any required contributions to a Canadian Pension Plan or a Canadian Union Plan
or any Lien arises (except for contribution amounts not yet due) in connection
with any Canadian Pension Plan and any such event may reasonably be expected to
have a Material Adverse Effect;
(o)    a Change in Control shall occur;
(p)    the Loan Guaranty, the Canadian Guarantee or any other Guarantee shall
fail to remain in full force or effect (other than in accordance with its terms)
or any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, the Canadian Guarantee or any other
Guarantee, or any Loan Guarantor shall deny that it has any further liability
under the Loan Guaranty, the Canadian Guarantee or any other Guarantee to which
it is a party, or shall give notice to such effect (except, in each case, as a
result of the discharge of such Loan Guarantor’s obligations under the Loan
Guaranty, the Canadian Guarantee or any other Guarantee in accordance with the
terms of the Loan Guaranty, the Canadian Guarantee or such other Guarantee);
(q)    any security interest purported to be created by any Collateral Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected first priority security interest in any portion of the ABL Priority
Collateral having a value in excess of $25,000,000 which is purported to be
covered thereby, except as permitted by the terms of this Agreement or any
Collateral Document other than as a result of any action or inaction within the
control of the applicable Agents; or
(r)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), in each case,
other than in connection with a termination of such Loan Document (or, with
respect to any Loan Party, the release of such Loan Party from its obligations
under such Loan Document) in accordance with the terms hereof or thereof;
then, and in every such event (other than an event with respect to the Borrowers
described in clauses (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately and (ii) declare the Loans and other Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Obligations not so declared to be due and payable may thereafter be declared to
be due and payable), and thereupon the principal of the Loans and other
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to the Borrowers described in clauses (i)
or (j) of this Article, the Revolving Commitments shall automatically terminate
and the principal of the Loans and other Obligations then outstanding, together
with accrued interest thereon and all fees and other Obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent or the Canadian Administrative Agent,
may, and at the request of the Required Lenders shall, exercise any rights and
remedies provided to it under the Loan Documents or at law or equity, including
all remedies provided under the UCC and the PPSA. Notwithstanding anything
herein or in any other Loan Document to the contrary, the Administrative Agent
shall not deliver a notice to the U.S. Borrowers instructing such Borrowers to
terminate and cease all transfers of Receivables (as defined in the
Intercreditor Agreement) from the U.S. Borrowers to WESCO Receivables prior to
the occurrence of one or more of the following: (A) an Event of Default under
paragraphs (i), (j) or (k) of this Article VII or (B) any declaration by the
Administrative Agent that the Loans and other Obligations are due and payable
pursuant to clause (ii) of this paragraph.
ARTICLE VIII.    

The Administrative Agent and Canadian Administrative Agent
Each of the Lender Parties hereby irrevocably appoints each of the
Administrative Agent and the Canadian Administrative Agent as its agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent and the Canadian Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent and the Canadian Administrative Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.
Without limiting the generality of the paragraph above, for the purposes of
creating a solidarité active in accordance with Article 1541 of the Civil Code
of Québec, between each Lender Party, taken individually, on the one hand, and
the Administrative Agent, on the other hand, each Loan Party, each such Lender
Party and the Administrative Agent acknowledge and agree with the Administrative
Agent that each such Lender Party and the Administrative Agent are hereby
conferred the legal status of solidary creditors of each Loan Party in respect
of all Obligations, present and future, owed by each such Loan Party to the
Administrative Agent and each such Lender Party hereunder and under the other
Loan Documents (collectively, the “Solidary Claim”). Each Loan Party which is
not a signatory of this Agreement but is or may become a signatory to any other
Loan Documents shall be deemed to have accepted the provisions contained in this
paragraph by its execution of such other Loan Documents. Accordingly, but
subject (for the avoidance of doubt) to Article 1542 of the Civil Code of
Québec, each such Loan Party is irrevocably bound towards the Administrative
Agent and each Lender Party in respect of the entire Solidary Claim of the
Administrative Agent and such Lender Party. As a result of the foregoing, the
parties hereto acknowledge that the Administrative Agent and each Lender Party
shall at all times have a valid and effective right of action for the entire
Solidary Claim of the Administrative Agent and such Lender Party and the right
to give full acquittance for same. The parties further agree and acknowledge
that the Administrative Agent’s Liens on the Collateral under the Collateral
Documents shall be granted to the Administrative Agent, for its own benefit and
for the benefit of the Lender Parties, as solidary creditor as hereinabove set
forth.
In addition, and without limiting any of the foregoing, for the purposes of
holding any security granted by any Borrower or any other Loan Party pursuant to
the laws of the Province of Quebec to secure payment of any bond issued by any
Borrower or any Loan Party, each of the Lender Parties hereby irrevocably
appoints and authorizes the Administrative Agent and, to the extent necessary,
ratifies the appointment and authorization of the Administrative Agent, to act
as the person holding the power of attorney (i.e. “fondé de pouvoir”) and
hypothecary representative (in such capacity, the “Attorney”) of the Lender
Parties as contemplated under Article 2692 of the Civil Code of Québec, and to
enter into, to take and to hold on its behalf, and for its benefit, any
hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any hypothec. Moreover, without prejudice to such appointment and
authorization to act as the person holding the power of attorney as aforesaid,
each of the Lender Parties hereby irrevocably appoints and authorizes the
Administrative Agent (in such capacity, the “Custodian”) to act as agent and
custodian for and on behalf of the Lender Parties to hold and be the sole
registered holder of any bond which may be issued under any hypothec, the whole
notwithstanding Section 32 of An Act respecting the special powers of legal
persons (Quebec) or any other applicable law, and to execute all related
documents. Each of the Attorney and the Custodian shall: (a) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney and the Custodian (as applicable) pursuant to any hypothec, bond,
pledge, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Administrative Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Lender Parties, and (c) be
entitled to delegate from time to time any of its powers or duties under any
hypothec, bond, or pledge on such terms and conditions as it may determine from
time to time. Any person who becomes a Lender Party shall, by its execution of
an Assignment and Assumption, be deemed to have consented to and confirmed: (i)
the Attorney as the person holding the power of attorney as aforesaid and to
have ratified, as of the date it becomes a Lender Party, all actions taken by
the Attorney in such capacity, and (ii) the Custodian as the agent and custodian
as aforesaid and to have ratified, as of the date it becomes a Lender Party, all
actions taken by the Custodian in such capacity. The substitution of the
Administrative Agent pursuant to the provisions of this Article VIII shall also
constitute the substitution of the Attorney and the Custodian.
The bank serving as the Administrative Agent or the Canadian Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent or the Canadian Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Loan Parties or any Subsidiary of a Loan Party or
other Affiliate thereof as if it were not the Administrative Agent or the
Canadian Administrative Agent hereunder.
Neither the Administrative Agent nor the Canadian Administrative Agent shall
have any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) neither the
Administrative Agent nor the Canadian Administrative Agent shall be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent and the Canadian
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent or
the Canadian Administrative Agent is required to exercise in writing as directed
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, neither the Administrative
Agent nor the Canadian Administrative Agent shall have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Loan Party or any of the Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or Canadian Administrative Agent or any of
its Affiliates in any capacity. The Administrative Agent and the Canadian
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own bad faith, gross
negligence or willful misconduct. The Administrative Agent or the Canadian
Administrative Agent, as the case may be, shall be deemed not to have knowledge
of any Default unless and until written notice thereof is given to the
Administrative Agent and the Canadian Administrative Agent by the Borrower
Representative or a Lender Party, and the Administrative Agent and the Canadian
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the adequacy, accuracy
or completeness of any information (whether oral or written) set forth or in
connection with any Loan Document, (v) the legality, the validity,
enforceability, effectiveness, adequacy or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or (vi)
the satisfaction of any condition set forth in Article IV or elsewhere in any
Loan Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent and the Canadian Administrative Agent, as
the case may be.
The Administrative Agent and the Canadian Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any
representation, notice, request, certificate, consent, statement, instrument,
document or other writing or communication believed by it to be genuine, correct
and to have been authorized, signed or sent by the proper Person. The
Administrative Agent and the Canadian Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made or
authorized by the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent and the Canadian Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
The Administrative Agent and the Canadian Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent or the Canadian
Administrative Agent, as the case may be. The Administrative Agent, the Canadian
Administrative Agent and any such sub-agent thereof may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent, the
Canadian Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative Agent
and the Canadian Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent
and the Canadian Administrative Agent, as the case may be, as provided in this
paragraph, the Administrative Agent and the Canadian Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Borrower
Representative. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrowers (and, so long as no Event of Default
described in clauses (a), (i), (j) or (k) of Article VII shall have occurred and
be continuing, subject to the prior written consent of the Borrower
Representative (such consent not to be unreasonably withheld or delayed)), to
appoint a successor (which shall, in the case of the Canadian Administrative
Agent only, be an Affiliate of the Administrative Agent acting through a branch
or an office in Canada). If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent or Canadian Administrative Agent, as the case
may be, gives notice of its resignation, then the retiring Administrative Agent
or Canadian Administrative Agent, as the case may be, may, on behalf of the
Lender Parties, appoint a successor Administrative Agent which shall be a
commercial bank or an Affiliate of any such commercial bank (which shall, in the
case of the Canadian Administrative Agent only, be an Affiliate of the
Administrative Agent acting through an office in Canada) and shall be reasonably
acceptable to the Borrowers. Upon the acceptance of its appointment as
Administrative Agent or Canadian Administrative Agent, as the case may be,
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges, obligations and duties of the retiring (or
retired) Administrative Agent or Canadian Administrative Agent, as the case may
be, and the retiring Administrative Agent or Canadian Administrative Agent shall
be discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Administrative Agent and Canadian Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. Notwithstanding the foregoing, in the
event no successor Administrative Agent or Canadian Administrative Agent shall
have been so appointed and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent or Canadian Administrative
Agent, as the case may be, gives notice of its intent to resign, the retiring
Administrative Agent or Canadian Administrative Agent as the case may be, may
give notice of the effectiveness of its resignation to the Lenders, the Issuing
Banks and the Borrowers, whereupon, on the date of effectiveness of such
resignation stated in such notice, (a) the retiring Administrative Agent or
Canadian Administrative Agent as the case may be, shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest and hypothecs
granted to the Administrative Agent or Canadian Administrative Agent as the case
may be, under any Collateral Document for the benefit of the Lender Parties, the
retiring Administrative Agent or Canadian Administrative Agent as the case may
be, shall continue to be vested with such security interest and hypothecs as
collateral agent for the benefit of the Lender Parties and, in the case of any
Collateral in the possession of the Administrative Agent or Canadian
Administrative Agent as the case may be, shall continue to hold such Collateral,
in each case until such time as a successor Administrative Agent or Canadian
Administrative Agent as the case may be, is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent or Canadian Administrative Agent as the
case may be, shall have no duly or obligation to take any further action under
any Collateral Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent or Canadian Administrative Agent as the
case may be, provided that (i) all payments required to be made hereunder or
under any other Loan Document to the Administrative Agent or Canadian
Administrative Agent as the case may be, for the account of any Person other
than the Administrative Agent or Canadian Administrative Agent as the case may
be, shall be made directly to such Person and (ii) all notices and other
communications required or contemplated to be given or made to the
Administrative Agent or Canadian Administrative Agent as the case may be, shall
also directly be given or made to each Lender and each Issuing Bank. Following
the effectiveness of the Administrative Agent’s or Canadian Administrative
Agent’s resignation from its capacity as such, the provisions of this Article,
Section 2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent Administrative
Agent or Canadian Administrative Agent as the case may be, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent or Canadian
Administrative Agent as the case may be, and in respect of the matters referred
to in the proviso under clause (a) above.
All services rendered in Canada under this Agreement or any other Loan Document
to be performed by the Administrative Agent or the Canadian Administrative Agent
will be performed by a Canadian resident for purposes of the ITA or an
authorized foreign bank for purposes of the Bank Act (Canada).
Each Lender Party acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Canadian Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender Party also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Canadian Administrative Agent or any other
Lender Party and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent or the Canadian
Administrative Agent; (b) the Administrative Agent and the Canadian
Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent and the Canadian Administrative
Agent undertake no obligation to update, correct or supplement the Reports; (d)
it will keep all Reports confidential and strictly for its internal use, not
share the Report with any Loan Party or any other Person except as otherwise
permitted pursuant to this Agreement; and (e) without limiting the generality of
any other indemnification provision contained in this Agreement, it will pay and
protect, and indemnify, defend, and hold the Administrative Agent, the Canadian
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.
The Bookrunners, the Lead Arrangers and the Co-Syndication Agents shall not have
any right, power, obligation, liability, responsibility or duty under this
Agreement, except in their capacities, as applicable, as the Administrative
Agent, a Lender or an Issuing Bank hereunder other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Bookrunners, Lead Arrangers and Co-Syndication
Agents, as applicable, as it makes with respect to the Administrative Agent in
the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent or the Canadian Administrative Agent, as applicable)
authorized to act for, any other Lender. The Administrative Agent and the
Canadian Administrative Agent, as the case may be, shall have the exclusive
right on behalf of the Lenders to enforce the payment of the principal of and
interest on any Loan after the date such principal or interest has become due
and payable pursuant to the terms of this Agreement.
In its capacity, each of the Administrative Agent and the Canadian
Administrative Agent, is a “representative” of the Secured Parties within the
meaning of the term “secured party” as defined in the New York Uniform
Commercial Code. Each Lender authorizes the Administrative Agent and the
Canadian Administrative Agent, to enter into each of the Collateral Documents to
which it is a party and to take all action contemplated by such documents. Each
Lender agrees that no Secured Party (other than the Administrative Agent and the
Canadian Administrative Agent, as the case may be) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent and the Canadian Administrative
Agent, as the case may be, for the benefit of the Lender Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, each
of the Administrative Agent and the Canadian Administrative Agent, as the case
may be, is hereby authorized, and hereby granted a power of attorney, to execute
and deliver on behalf of the Lender Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent and the Canadian Administrative Agent, as the case may be,
on behalf of the Lender Parties.
ARTICLE IX.    

Miscellaneous
SECTION 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail,
as follows:
(i)    if to any Loan Party, to the Borrower Representative at:
WESCO Distribution, Inc.
Suite 700
225 West Station Square Drive
Pittsburgh, PA 15219
Attention: Treasurer
Facsimile No: 412-454-2374
Email: BBegg@wesco.com
with copies to:
WESCO Distribution, Inc.
Suite 700
225 West Station Square Drive
Pittsburgh, PA 15219
Attention: General Counsel
Facsimile No.: 412-454-4236
Email: DLazzaris@wesco.com


Jones Day
901 Lakeside Avenue
Cleveland, OH 44114
Attention: Rachel Rawson
Facsimile No: 216-579-0212
Email: rlrawson@jonesday.com


(ii)    if to the Administrative Agent, or the U.S. Swingline Lender, to:
JPMorgan Chase Bank, N.A.
1300 East Ninth Street, Floor 13
Cleveland, OH 44114
Attention: David Waugh
Facsimile No: 216-781-2071
Email: david.j.waugh@chase.com


(iii)
if to the Canadian Administrative Agent, or the Canadian Swingline Lender, to:

JPMorgan Chase Bank, N.A., Toronto Branch
Royal Bank Plaza, South Tower
1800 –200 Bay Street
Toronto, Ontario
M5J 2J2
Attention: Augie Marchetti
Facsimile No: 416-981-2375
Email: agostino.a.marchetti@jpmorgan.com
 
(iv)    if to any other Lender or any Issuing Bank, to it at its address,
facsimile number or electronic mail address set forth in its Administrative
Questionnaire or in any other writing delivered by any such Person to the
Administrative Agent.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, or (ii) sent by facsimile shall be deemed to have been
given when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or (iii)
delivered through Electronic Systems to the extent provided in paragraph (b)
below shall be effective as provided in such paragraph.
(a)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance or Default certificates delivered
pursuant to Section 5.01 or unless otherwise agreed by the Administrative Agent
and the Canadian Administrative Agent, as the case may be, and the applicable
Lender. Each of the Administrative Agent and the Borrower Representative (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by Electronic Systems pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.
(b)    Any party hereto may change its address, electronic mail address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(c)    Electronic Systems.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.


(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrowers or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Borrower’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.
SECTION 9.02    Waivers; Amendments. (a) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lenders
Parties, hereunder and under any other Loan Document are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Lender Party may have had notice or knowledge
of such Default at the time.
(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower Representative and the Required Lenders or (ii) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent, the Canadian Administrative Agent (to
the extent it is a party to such Loan Document) and each Loan Party that is a
party thereto, with the consent of the Required Lenders; provided that no such
agreement shall (A) increase the U.S. Commitment or Canadian Commitment of any
Lender without the written consent of such Lender (including any such Lender
that is a Defaulting Lender), (B) reduce or forgive the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon (other than any
waiver of default interest or any increase in any commitment fee or
participation fee during an Event of Default made with the consent of the
Required Lenders), or reduce or forgive any interest or fees (other than any
waiver of default interest made with the consent of the Required Lenders)
payable hereunder, without the written consent of each Lender directly affected
thereby (including any such Lender that is a Defaulting Lender), (C) postpone
any scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, postpone the scheduled date of expiration of the Revolving Commitment,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (D) change Section 2.18(b) in any
manner adverse to any Lender without such Lender’s consent or in a manner that
would alter the manner in which payments are shared, without the written consent
of each Lender affected thereby, (E) increase the advance rates set forth in the
definition of Canadian Borrowing Base or U.S. Borrowing Base or add new
categories of eligible assets, without the written consent of the Supermajority
Revolving Lenders, (F) change any of the provisions of this Section or the
definition of “Required Lenders” or “Supermajority Revolving Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, (G) release any Loan Guarantor from its
obligation under its Loan Guaranty or Canadian Guarantee (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender, (H) except as provided in clause (c) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Canadian Administrative Agent, any Issuing Bank or any
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Canadian Administrative Agent, such Issuing Bank or
such Swingline Lender, as the case may be (it being understood that any change
to Section 2.20 shall require the consent of the Administrative Agent, the
Canadian Administrative Agent, the Swingline Lenders and the Issuing Banks).
Notwithstanding the foregoing, (x) the Administrative Agent may also amend the
Revolving Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04 and (y) any amendment entered into in connection with an Aggregate
Commitment Increase or a Canadian Sublimit Increase pursuant to Section 2.09(f)
or Section 2.09(g), as applicable, shall require only the signature of the
Administrative Agent, the Borrowers and the Lender(s) being added or increasing
their Revolving Commitment(s) or Canadian Commitments, as applicable, except as
otherwise provided in such Section 2.09(f).
(c)    The Lender Parties hereby irrevocably authorize the Administrative Agent,
at its option and in its sole discretion, to release (x) any guaranty provided
by an Excluded Subsidiary and (y) any Liens granted to the Administrative Agent
by the Loan Parties or the Canadian Loan Parties or their respective
Subsidiaries, as the case may be, on any Collateral (i) upon the termination of
all Revolving Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner reasonably
satisfactory to each affected Lender Party, (ii) constituting property being
sold or disposed of if the Loan Party disposing of such property certifies to
the Administrative Agent that the sale or disposition is made in compliance with
the terms of this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes Equity Interest of a Subsidiary,
the Administrative Agent is authorized to release any Loan Guaranty or Canadian
Guarantee provided by such Subsidiary, (iii) constituting property leased to a
Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, (iv) constituting an Account originated by a
Loan Party which has been sold or otherwise transferred to WESCO Receivables
pursuant to the Receivables Securitization Agreements; (v) as required to effect
any sale or other disposition of such Collateral in connection with any exercise
of remedies of the Administrative Agent and the Lenders pursuant to Article VII;
(vi) that constitutes Excluded Property; or (vii) otherwise having a value in
the aggregate not in excess of $20,000,000 during any calendar year. Except as
provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral valued in the aggregate (A) in excess of $20,000,000 but
not in excess of $50,000,000 during any calendar year without the prior written
authorization of the Required Lenders; and (B) in excess of $50,000,000 during
any calendar year without the prior written authorization of the Supermajority
Revolving Lenders; provided that the consent of all Lenders shall be required
for a release of all or substantially all of the Collateral as provided in
Section 9.02(b)(H). Any such release shall not in any manner discharge, affect,
or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Loan Parties in respect of) all interests
retained by the Loan Parties, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral. Any execution and delivery
by the Administrative Agent of documents in connection with any such release
shall be without recourse to or warranty by the Administrative Agent.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers and the
Administrative Agent (1) shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04 and (2) such assignee bank or other entity shall have consented to
the applicable amendment, waiver or consent, and (ii) the Borrowers shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.


SECTION 9.03    Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable and documented out‑of‑pocket expenses incurred by the
Administrative Agent, the Canadian Administrative Agent and their Affiliates
(limited, in the case of legal fees and expenses, to the reasonable fees,
charges and disbursements of one U.S. counsel and one Canadian counsel to the
Administrative Agent, the Canadian Administrative Agent and its Affiliates (and,
if reasonably necessary, of one local counsel in any relevant material
jurisdiction to all such persons, taken as a whole)), in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as IntraLinks) of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the
applicable Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all out-of-pocket expenses incurred by the Administrative Agent, the Canadian
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Canadian Administrative Agent, any Issuing Bank or any Lender, in connection
with the enforcement, collection or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof. Subject to the limitations set forth herein or
in the Collateral Documents, expenses being reimbursed by the Borrowers under
this Section include, without limiting the generality of the foregoing, costs
and expenses incurred by the Agents and their Affiliates in connection with:
(i)    appraisals and insurance reviews;
(ii)    field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;
(iii)    taxes, fees and other charges for (A) lien searches and (B) recording
the Collateral Documents, filing financing statements and continuations, and
other actions to perfect, protect, and continue the Administrative Agent’s
Liens;
(iv)    sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
(v)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.
All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).
(a)    The Borrowers shall, jointly and severally (subject to Section 12.01),
indemnify the Administrative Agent, the Canadian Administrative Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of counsel for any Indemnitee (but limited, in the case of legal fees and
expenses, to one counsel to such Indemnitees taken as a whole and, solely in the
case of an actual or potential conflict of interest, one additional counsel to
all affected Indemnitees, taken as a whole (and, if reasonably necessary, of one
local counsel in any relevant jurisdiction to all such persons, taken as a whole
and, solely in the case of an actual or potential conflict of interest, one
additional local counsel to all affected indemnified persons, taken as a whole),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including any Borrower, any other Loan Party or any shareholder or Affiliate of
any Borrower or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by an Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries resulting in any Environmental Liability related in any
way to any Borrower or any of its Subsidiaries, (iv) the failure of the
Borrowers to deliver to the Administrative Agent the required receipts or other
required documentary evidence with respect to a payment made by the Borrowers
for Taxes pursuant to Section 2.17, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses have resulted from (i) the willful
misconduct, bad faith or gross negligence of such Indemnitee (or any of its
Related Parties), in each case as determined by a final non-appealable judgment
of a court of competent jurisdiction or (ii) any disputes solely among
Indemnitees and not arising out of any act or omission of the Loan Parties or
any of their respective Subsidiaries or Affiliates. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.
(b)    To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent, the Canadian Administrative Agent (or
any sub-agent thereof), or any Swingline Lender or the Issuing Bank (or any
Related Party of any of the foregoing) under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, the
Canadian Administrative Agent, such Swingline Lender or such Issuing Bank (or
any Related Party of any of the foregoing), as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Loan Parties’ failure to pay any such amount shall not
relieve any Loan Party of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Canadian Administrative Agent, such Swingline Lender
or such Issuing Bank in its capacity as such.
(c)    To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), other than to the extent such
damages are determined by a final non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee (or any of its Related Parties), or (ii)
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this paragraph (d) shall relieve any Loan Party of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.
(d)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), Participants (to
the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Canadian Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(a)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than (x) a natural person or
(y) the Loan Parties or any of their Affiliates) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans at the time owing to it):
(A)    with the prior written consent (such consent not to be unreasonably
withheld or delayed) of the Borrower Representative (which consent shall be
deemed to have been given by the Borrower Representative if the Borrower
Representative shall not have responded within five Business Days of a request
for such consent), provided that no consent of the Borrower Representative shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
(B)    with the prior written consent of the Administrative Agent (such consent
not to be unreasonably withheld); and
(C)    with the prior written consent of the Issuing Banks (such consent not to
be unreasonably withheld).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans of any Class, the amount of the Revolving
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its United States offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitment of, and
principal amount of (and stated interest on) the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent, the Canadian Administrative
Agent, the Issuing Banks and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, any Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(a)    Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Canadian Administrative Agent, the Issuing Banks or the Swingline
Lenders, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Canadian Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Section 2.15, 2.16 or 2.17, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.
Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
Participant's interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(a)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank (or to any other central bank having
jurisdiction over such Lender), and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Lender Party may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding (unless such Letter of Credit has been cash
collateralized in accordance with Section 2.06(k)) and so long as the Revolving
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Revolving Commitments or the termination of this Agreement or any
provision hereof.
SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the Canadian Administrative Agent constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and the Canadian Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, emailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby or thereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
SECTION 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
or any Loan Guarantor against any of and all the Secured Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured.
The applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process. (a)
The Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the internal
laws (and not the law of Conflicts) of the State of New York, but giving effect
to federal laws applicable to national banks; provided, however, that if the
laws of any jurisdiction other than the State of New York shall govern in regard
to the validity, perfection or effect of perfection of any Lien or in regard to
procedural matters affecting enforcement of any Liens on all or any party of the
Collateral, such laws of such other jurisdictions shall continue to apply to
that extent.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York County, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court; provided that claims with
respect to Canadian Loan Documents may, as provided therein, also be tried in
the courts of the Province of Ontario. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Canadian Administrative
Agent, the Issuing Banks or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality. Each of the Lender Parties agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Laws or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Loan Parties and their obligations, (g) with the consent of the
Borrower Representative or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to any Lender Party on a non-confidential basis from a
source other than the Borrowers unless such Lender Party knows that such
information was obtained in violation of any confidentiality agreement or
arrangement. For the purposes of this Section, “Information” means all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to any Lender Party
on a non-confidential basis prior to disclosure by the Borrowers and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrowers
after the Second Restatement Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING HOLDINGS AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
SECTION 9.13    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
any Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.
SECTION 9.14    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “USA Patriot Act”) hereby notifies Holdings and the Borrowers that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies Holdings, the Borrowers and the
other Loan Parties, which information includes the names and addresses of
Holdings, the Borrowers and the other Loan Parties and other information that
will allow such Lender to identify Holdings, the Borrowers and the other Loan
Parties in accordance with the USA Patriot Act.
SECTION 9.15    Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.
SECTION 9.16    Appointment for Perfection. Each Lender Party hereby appoints
each other Lender Party as its agent for the purpose of perfecting Liens, for
the benefit of the Lender Parties or the Canadian Lender Parties, as the case
may be, in assets which, in accordance with Article 9 of the UCC, the PPSA, the
Securities Transfer Act (Ontario) or any other applicable law can be perfected
only by possession. Should any Lender Party (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender Party shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
SECTION 9.17    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.18    Judgment Currency Conversion. (a) The obligations of the Loan
Parties hereunder and under the other Loan Documents to make payments in dollars
or in Canadian Dollars, as the case may be (the “Obligation Currency”), shall
not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the applicable Loan Party of the full amount of the
Obligation Currency expressed to be payable to the applicable Loan Party under
this Agreement or the other Loan Documents. If, for the purpose of obtaining or
enforcing judgment against any Loan Party in any court or in any jurisdiction,
it becomes necessary to convert into or from any currency other than the
Obligation Currency (such other currency being hereinafter referred to as the
“Judgment Currency”) an amount due in the Obligation Currency, the conversion
shall be made, at the Administrative Agent’s quoted rate of exchange prevailing,
in each case, as of the date immediately preceding the day on which the judgment
is given (such Business Day being hereinafter referred to as the “Judgment
Currency Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Loan Parties each covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date. Any amount due from a Loan Party under this Section 9.18 shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.
(c)    For purposes of determining the prevailing rate of exchange, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.
SECTION 9.19    Canadian Anti-Money Laundering Legislation. (a) Each Borrower
acknowledges that, pursuant to the Proceeds of Crime Act and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws (collectively, including any guidelines or orders thereunder,
“AML Legislation”), the Lender Parties may be required to obtain, verify and
record information regarding the Borrowers and their respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Borrowers, and the transactions contemplated hereby. Each
Borrower shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
Party or any prospective assignee or Participant of a Lender, any Issuing Bank
or any Agent, in order to comply with any applicable AML Legislation, whether
now or hereafter in existence.
(b)    If the Canadian Administrative Agent has ascertained the identity of any
Borrower or any authorized signatories of the Borrower for the purposes of
applicable AML Legislation, then the Canadian Administrative Agent:
(i)    shall be deemed to have done so as an agent for each Lender Party, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender Party and the Canadian Administrative Agent within the meaning of
the applicable AML Legislation; and
(ii)    shall provide to each Lender Party copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lender Parties agrees that neither the Canadian
Administrative Agent nor any other Agent has any obligation to ascertain the
identity of the Borrowers or any authorized signatories of the Borrowers on
behalf of any Lender Party, or to confirm the completeness or accuracy of any
information it obtains from any Borrower or any such authorized signatory in
doing so.
SECTION 9.20    Lender Loss Sharing Agreement. (a) Definitions. As used in this
Section 9.20, the following terms shall have the following meanings:
(i)    “CAM” means the mechanism for the allocation and exchange of interests in
the Loans, participations in Letters of Credit and collections thereunder
established under Section 9.20(b).
(ii)    “CAM Exchange” means the exchange of the U.S. Lenders’ interests and the
Canadian Lenders’ interests provided for in Section 9.20(b).
(iii)    “CAM Exchange Date” means the first date after the Second Restatement
Date on which there shall occur (a) any event described in paragraphs (i), (j)
or (k) of Article VII with respect to any Borrower, or (b) an acceleration of
Loans and termination of the Revolving Commitments pursuant to Article VII.
(iv)    “CAM Percentage” means as to each Lender, a fraction, (a) the numerator
of which shall be the aggregate amount of such Lender’s Revolving Commitments
immediately prior to the CAM Exchange Date and the termination of the Revolving
Commitments, and (b) the denominator of which shall be the amount of the
Revolving Commitments of all the Lenders immediately prior to the CAM Exchange
Date and the termination of the Revolving Commitments.
(v)    “Designated Obligations” means all Obligations of the Borrowers with
respect to (a) principal and interest under the Loans, (b) unreimbursed drawings
under Letters of Credit and interest thereon and (c) fees under Section 2.12.
(vi)    “Revolver Facility” means the facility established under the U.S.
Commitments and the Canadian Commitments.
(b)    CAM Exchange.
(i)    On the CAM Exchange Date,
(A)    the U.S. Commitments and the Canadian Commitments shall have terminated
in accordance with Article VII;
(B)    each U.S. Lender shall fund its participation in any outstanding
Swingline Loans and Protective Advances in accordance with Section 2.04 and
Section 2.05 of this Agreement, and each Canadian Lender shall fund its
participation in any outstanding Swingline Loans and Protective Advances in
accordance with Section 2.04 and Section 2.05;
(C)    each U.S. Lender shall fund its participation in any unreimbursed LC
Disbursements made under the U.S. Letters of Credit in accordance with Section
2.06(e), and each Canadian Lender shall fund its participation in any
unreimbursed LC Disbursements made under the Canadian Letters of Credit in
accordance with Section 2.06(e); and
(D)    the Lenders shall purchase in dollars at par interests in the Designated
Obligations under each Revolver Facility (and shall make payments in dollars to
the Administrative Agent for reallocation to other Lenders to the extent
necessary to give effect to such purchases) and shall assume the obligations to
reimburse Issuing Banks for unreimbursed LC Disbursements under outstanding
Letters of Credit under such Revolver Facility such that, in lieu of the
interests of each Lender in the Designated Obligations under the U.S.
Commitments and the Canadian Commitments in which it shall have participated
immediately prior to the CAM Exchange Date, such Lender shall own an interest
equal to such Lender’s CAM Percentage in each component of the Designated
Obligations immediately following the CAM Exchange.
(ii)    Each Lender and each Person acquiring a participation from any Lender as
contemplated by this Section 9.20 hereby consents and agrees to the CAM
Exchange. Each Borrower agrees from time to time to execute and deliver to the
Lenders all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans under this Agreement to
the Administrative Agent against delivery of any promissory notes so executed
and delivered; provided that the failure of any Lender to deliver or accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.
(iii)    As a result of the CAM Exchange, from and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of any of the Designated Obligations shall be distributed to the
Lenders, pro rata in accordance with their respective CAM Percentages.
(iv)    In the event that on or after the CAM Exchange Date, the aggregate
amount of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an Issuing Bank that is not reimbursed
by the U.S. Borrowers or the Canadian Borrowers, if applicable, then each Lender
shall promptly reimburse such Issuing Bank in dollars for the Dollar Amount of
its CAM Percentage of such unreimbursed payment.
Notwithstanding any other provision of this Section 9.20, each Lender Party
agrees that if any Lender Party is required under applicable law to withhold or
deduct any taxes or other amounts from payments made by it hereunder or as a
result hereof, such Person shall be entitled to withhold or deduct such amounts
and pay over such taxes or other amounts to the applicable Governmental
Authority imposing such tax without any obligation to indemnify any Lender Party
with respect to such amounts and without any other obligation of gross up or
offset with respect thereto and there shall be no recourse whatsoever by any
Lender Party subject to such withholding to any other Lender Party making such
withholding and paying over such amounts, but without diminution of the rights
of such Lender Party subject to such withholding as against Borrowers and the
other Loan Parties to the extent (if any) provided in this Agreement and the
other Loan Documents. Any amounts so withheld or deducted shall be treated as,
for the purpose of this Section 9.20, having been paid to such Lender Party to
which such withholding or deduction was made.
SECTION 9.21    Restatement. As of the Second Restatement Date, the terms,
conditions, agreements, covenants, representations and warranties set forth in
the Existing Credit Agreement are hereby amended, restated, replaced and
superseded in their entirety by this Agreement, provided that (a) nothing herein
shall impair or adversely affect the continuation of the liability and
obligations of the Loan Parties under the Existing Credit Agreement, as amended
hereby, (b) nothing herein shall be construed to constitute payment of, or
impair, limit, cancel or extinguish, or constitute a novation in respect of, the
Indebtedness and other obligations and liabilities of the Loan Parties evidenced
by or arising under the Existing Credit Agreement or the other Existing Loan
Documents, as amended hereby, and (c) nothing herein shall be construed to
impair, limit, terminate, release or adversely affect the liens and security
interests in favor of the Administrative Agent securing such Indebtedness and
other obligations and liabilities.
SECTION 9.22    ABL-Term Loan Intercreditor Agreement. Notwithstanding anything
to the contrary contained herein, each Lender acknowledges that the Liens and
security interest granted to the Administrative Agent pursuant to the Collateral
Documents and the exercise of any right or remedy by such Administrative Agent
thereunder are subject to the provisions of the ABL-Term Loan Intercreditor
Agreement. In the event of any conflict between the terms of the ABL-Term Loan
Intercreditor Agreement and the Collateral Documents, the terms of the ABL-Term
Loan Intercreditor Agreement shall govern and control.
SECTION 9.23    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by this Agreement, the Loan Parties
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by the Administrative Agent, the Bookrunners, the Lead
Arrangers, the Co-Syndication Agents, the Lenders or any of their respective
Affiliates are arm’s-length commercial transactions between the Loan Parties and
such Person or Persons; (ii) the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) the Loan Parties are capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Loan Documents; (b) each of the
Administrative Agent, the Bookrunners, the Lead Arrangers, the Co-Syndication
Agents, the Lenders and their respective Affiliates is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties, any of their Affiliates or any other Person, and
has no obligation with respect to the transactions contemplated by the Loan
Documents except as expressly set forth herein or therein; and (c) the
Administrative Agent, the Bookrunners, the Lead Arrangers, the Co-Syndication
Agents, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the Loan
Partiers and their Affiliates, and have no obligation to disclose any of such
interests to the Loan Parties or their Affiliates. To the fullest extent
permitted by Applicable Law, each Loan Party hereby waives and releases any
claims that it may have against the Administrative Agent, the Bookrunners, the
Lead Arrangers, the Co-Syndication Agents, the Lenders and their respective
Affiliates with respect to any breach of agency or fiduciary duty in connection
with any transaction contemplated by this Agreement or any other Loan Document.
ARTICLE X.    

[Reserved.]
ARTICLE XI.    

The Borrower Representative
SECTION 11.01    Appointment; Nature of Relationship. WESCO Distribution, Inc.,
a Delaware corporation, is hereby appointed by each of the Borrowers as its
contractual representative (herein referred to as the “Borrower Representative”)
hereunder and under each other Loan Document, and each of the Borrowers
irrevocably authorizes the Borrower Representative to act as the contractual
representative of such Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents. The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Article XI. Additionally, the Borrowers hereby appoint the Borrower
Representative as their agent to receive all of the proceeds of the Loans in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loans to the appropriate Borrower, subject to the limits as
between Canadian Borrowers and U.S. Borrowers contained in this Agreement. None
of the Lender Parties and their respective officers, directors, agents or
employees, shall be liable to the Borrower Representative or any Borrower for
any action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section 11.01.
SECTION 11.02    Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lender Parties to take
any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.
SECTION 11.03    Employment of Agents. The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.
SECTION 11.04    Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Unmatured Default hereunder
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default.” In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lender
Parties. Any notice provided to the Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by the Borrower
Representative.
SECTION 11.05    Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent shall give prompt written
notice of such resignation to the Lender Parties.
SECTION 11.06    Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Lender Parties the Loan Documents
(including without limitation, the ABL-Term Loan Intercreditor Agreement) and
all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
without limitation, the Borrowing Base Certificates and the Compliance
Certificates. Each Borrower agrees that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Borrower Representative of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrowers.
SECTION 11.07    Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of any certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificates and Compliance Certificates required pursuant to the
provisions of this Agreement.
ARTICLE XII.    

Limitations on Obligations of Canadian Loan Parties
SECTION 12.01    Limitations. Notwithstanding provision to the contrary set
forth in this Credit Agreement or any of the Loan Documents, the obligations of
the Canadian Loan Parties (other than the Canadian Cross-Border Loan Guarantors)
shall be limited to the Canadian Obligations and in no event shall any Canadian
Loan Party (other than the Canadian Cross-Border Loan Guarantors) or Dutch Loan
Guarantor, be liable for, guarantee or otherwise have any obligation with
respect to, nor shall any such entity’s assets secure any U.S. Secured
Obligations, whether arising under any provisions of such documents relating to
guaranty, set off, contribution, subrogation, indemnity, requirements to post
collateral, use of deposits or otherwise. For the avoidance of doubt, this
Section 12.01 shall have no application to the loss sharing agreement set forth
in Section 9.20.
[Remainder of Page Left Intentionally Blank]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
U.S. BORROWERS:
WESCO DISTRIBUTION, INC.,
a Delaware corporation
WESCO EQUITY CORPORATION,
a Delaware corporation
WESCO INTEGRATED SUPPLY, INC.
a Delaware corporation
WESCO NEVADA, LTD.,
a Nevada corporation
COMMUNICATIONS SUPPLY CORPORATION,
a Connecticut corporation
CALVERT WIRE & CABLE CORPORATION,
a Delaware corporation
LIBERTY WIRE & CABLE, INC.,
a Delaware corporation
CARLTON-BATES COMPANY,
an Arkansas corporation
TVC COMMUNICATIONS, L.L.C.,
a Delaware limited liability company
CONNEY SAFETY PRODUCTS, LLC,
a Delaware limited liability company
HI-LINE UTILITY SUPPLY COMPANY, LLC,
an Illinois limited liability company




By     /s/ Brian M Begg                
Name: Brian M Begg
Title: Treasurer
HILL COUNTRY ELECTRIC SUPPLY, L.P.,
a Texas limited partnership


By: TVC International Holding, L.L.C.,
its General Partner




By:    /s/ Brian M. Begg                
Name: Brian M. Begg
Title:      Treasurer
CANADIAN BORROWERS:
WESCO DISTRIBUTION CANADA LP
BY: WESCO DISTRIBUTION CANADA GP
INC., its General Partner
By         /s/ Brian M. Begg            
Name:      Brian M. Begg
Title:      Treasurer and Assistant Secretary
WDCC ENTERPRISES INC.
HAZMASTERS INC.
HAZMASTERS QUEBEC INC.


By         /s/ Brian M. Begg                
Name: Brian M. Begg
Title:      Treasurer and Assistant Secretary
EECOL ELECTRIC ULC


By         /s/ Brian M. Begg                
Name: Brian M. Begg
Title:      Treasurer
HOLDINGS:
WESCO INTERNATIONAL, INC.
By         /s/ Brian M. Begg            
Name: Brian M. Begg
Title:     Treasurer






U.S. ADMINISTRATIVE AGENT, U.S. LENDER, ISSUING BANK AND U.S. SWINGLINE LENDER:
JPMORGAN CHASE BANK, N.A., individually, as a U.S. Lender, Administrative Agent,
Issuing Bank and U.S. Swingline Lender
By         /s/ Lisa A. Morrison            
Name:     Lisa A. Morrison
Title:     Authorized Officer




CANADIAN ADMINISTRATIVE AGENT, CANADIAN LENDER, ISSUING BANK AND CANADIAN
SWINGLINE LENDER:
JPMORGAN CHASE BANK, N.A. TORONTO BRANCH, individually, as a Canadian Lender,
Canadian Administrative Agent, Issuing Bank and Canadian Swingline Lender
By         /s/ Auggie Marchetti             
Name: Auggie Marchetti
Title:     Authorized Officer


 

LENDER:


BANK OF AMERICA, N.A,
as a U.S. Lender and Issuing Bank






By         /s/ William J. Wilson            
Name: William J. Wilson
Title:     Senior Vice President


 



LENDER:


BANK OF AMERICA, N.A.,
(acting through its Canada Branch)
as a Canadian Lender




By         /s/ Sylwia Durkiewicz            
Name: Slywia Durkiewicz
Title:     Vice President
Address: 181 Bay Street
Bank of America, N.A.
Toronto, Ontario
M5J 2V8
Facsimile: (312) 453.4041


 



LENDER:


PNC BANK, N.A,
as a U.S. Lender






By         /s/ David B. Thayer        
Name: David B. Thayer
Title:     Vice President


 

LENDER:


PNC BANK CANADA BRANCH
as a Canadian Lender






By         /s/ Peter Mardaga    
Name: Peter Mardaga
Title:     Executive Vice President


 

LENDER:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a U.S. Lender






By         /s/ Michael P. Henry        
Name: Michael P. Henry
Title:     Duly Authorized Signatory


 



LENDER:


WELLS FARGO CAPITAL FINANCE CORPORATION CANADA
as a Canadian Lender






By         /s/ David G. Phillips            
Name: David G. Phillips
Title:     Senior Vice President
Credit Officer, Canada
Wells Fargo Capital Finance
Corporation Canada


 



LENDER:


U.S. BANK NATIONAL ASSOCIATION
as a U.S. Lender






By         /s/ William Patton            
Name: William Patton
Title:     Vice President


 



LENDER:


U.S. Bank National Association, acting through its Canadian Branch, as a
Canadian Lender






By         /s/ John P. Rehob            
Name: John P. Rehob
Title:     Vice President & Principal Officer


 



LENDER:


CITIZENS BUSINESS CAPITAL,
A DIVISION OF CITIZENS ASSET FINANCE, INC.,
As a U.S. Lender and as a Canadian Lender




By         /s/ Don Cmar        
Name: Don Cmar
Title:     Vice President


 



LENDER:


TD BANK, N.A,
as a U.S. Lender and as a Canadian Lender






By         /s/ Jeffrey Saperstein        
Name: Jeffrey Saperstein
Title:     Vice President


 



LENDER:


BARCLAYS BANK PLC,
as a U.S. Lender and a Canadian Lender






By         /s/ Ronnie Glenn        
Name: Ronnie Glenn
Title:     Vice President


 



LENDER:


CREDIT SUISSE AG, Cayman Islands Branch
as a U.S. Lender and a Canadian Lender






By         /s/ Doreen Barr            
Name: Doreen Barr
Title:     Authorized Signatory




By         /s/ Gregory Fantoni             
Name:     Gregory Fantoni
Title:     Authorized Signatory


 



LENDER:


FIFTH THIRD BANK,
as a U.S. Lender






By         /s/ Martin H. McGinty        
Name: Martin H. McGinty
Title:     Vice President


 



LENDER:


FIFTH THIRD BANK,
operating through its Canadian Branch,
as a Canadian Lender






By         /s/ Ramin Ganjavi            
Name:      Ramin Ganjavi
Title:     Director




 

LENDER:


GOLDMAN SACHS BANK USA,
as a U.S. Lender and a Canadian Lender






By         /s/ Rebecca Kratz            
Name: Rebecca Kratz
Title:     Authorized Signatory


 

LENDER:


HSBC BANK USA, NATIONAL ASSOCIATION,
as a U.S. Lender, as a Canadian Lender and as Issuing Bank






By         /s/ Ross Graney            
Name: Ross Graney
Title:     Assistant Vice President


 

LENDER:


THE BANK OF NOVA SCOTIA,
as a U.S. Lender, as a Canadian Lender and as Issuing Bank






By         /s/ Paula J. Czach            
Name: Paula J. Czach
Title:     Managing Director


 

LENDER:


THE HUNTINGTON NATIONAL BANK,
as a U.S. Lender






By         /s/ John D. Whetstone            
Name: John D. Whetstone
Title:     Vice President


 





LENDER:


THE PRIVATEBANK AND TRUST COMPANY,
as a U.S. Lender






By         /s/ Patrick D. Putman            
Name: Patrick D. Putman
Title:     Managing Director




By         /s/ Tim Roberts                
Name: Tim Roberts
Title:     Managing Director












REVOLVING COMMITMENT SCHEDULE


Lender
U.S.
Commitment
Canadian Commitment*
Revolving Commitment
Applicable Percentage of Aggregate Revolving Commitments
JPMorgan Chase Bank, N.A.
$90,000,000
$64,000,000.00
$90,000,000
15.000000
%
Bank of America, N.A.
$65,000,000
$47,333,333.33
$65,000,000
10.833333
%
PNC Bank, N.A.
$65,000,000
$47,333,333.33
$65,000,000
10.833333
%
Wells Fargo Bank, National Association
$65,000,000
$47,333,333.33
$65,000,000
10.833333
%
U.S. Bank National Association
$65,000,000
$47,333,333.33
$65,000,000
10.833333
%
Citizens Business Capital, a division of
  Citizens Asset Finance, Inc.
$35,000,000


$23,333,333.33


$35,000,000


5.833333%


TD Bank, N.A.
$35,000,000
$23,333,333.33
$35,000,000
5.833333
%
Barclays Bank PLC
$25,000,000
$16,666,666.67
$25,000,000
4.166667
%
Credit Suisse AG, Cayman Islands Branch
$25,000,000
$16,666,666.67
$25,000,000
4.166667
%
Fifth Third Bank
$25,000,000
$16,666,666.67
$25,000,000
4.166667
%
Goldman Sachs Bank USA
$25,000,000
$16,666,666.67
$25,000,000
4.166667
%
HSBC Bank USA, National Association
$25,000,000
$16,666,666.67
$25,000,000
4.166667
%
The Bank of Nova Scotia
$25,000,000
$16,666,666.67
$25,000,000
4.166667
%
The Huntington National Bank
$15,000,000
$0
$15,000,000
2.500000
%
The PrivateBank and Trust Company
$15,000,000
$0
$15,000,000
2.500000
%
Total
$600,000,000
$400,000,000
$600,000,000
100.000000
%



*The U.S. Commitment and Canadian Commitment are sub facilities of the Revolving
Commitment and are not in addition to the Revolving Commitment.






SCHEDULE 1.01
MANDATORY COST FORMULAE

A.Pursuant to Section 2.06(i) of this Agreement, unreimbursed LC Disbursements
made in an LC Alternative Currency bear interest at a rate per annum equal to
the Overnight LIBO Rate plus the Overnight LIBO Spread as set forth in the
definition of “Applicable Rate”. Such interest accrues for the account of the
Issuing Bank, except that interest accrued on or after the date of payment by
any Lender pursuant to Section 2.06(e) of this Agreement to reimburse the
Issuing Bank shall be or the account of such Lender to the extent of such
payment. The Mandatory Cost is an addition to the Overnight LIBO Rate to
compensate the Issuing Banks and the Lenders for the cost of compliance with (a)
the requirements of the Bank of England and/or the United Kingdom’s Financial
Services Authority (or, in either case, any other authority which replaces all
or any of its functions) or (b) the requirements of the European Central Bank.
For purposes of paragraphs 2 through 13 of this Schedule 1.01, each Issuing Bank
issuing a Letter of Credit in an LC Alternative Currency shall be deemed to be a
“Lender” and each LC Disbursement by any Issuing Bank in an LC Alternative
Currency and each reimbursement by any Lender to the Issuing Bank in respect of
any such LC Disbursement shall be deemed to be a “Loan” or “loan” by such
Issuing Bank or such Lender, as applicable.
B.    On the first day on which interest accrues on any LC Disbursement that
bears interest at the Overnight LIBO Rate (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each relevant Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the relevant Lenders’ Additional
Cost Rates (weighted in proportion to the percentage participation of each such
Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.
C.    The Additional Cost Rate for any Lender lending from a Facility Office in
a Participating Member State will be the percentage notified by that Lender to
the Administrative Agent. This percentage will be certified by that Lender in
its notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all relevant
Loans made from that Facility Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of loans made from that
Facility Office.
D.    The Additional Cost Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:
1.    in relation to a relevant Loan denominated in Sterling:
AB+C(B—D)+E x 0.01 
100 -(A + C)
percent per annum

2.    in relation to a relevant Loan in any currency other than Sterling:
E x 0.01 
300
percent per annum

Where:
(a)    is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.
(b)    is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(f) of this Agreement) payable for the
relevant period on the Loan.
(c)    is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest-bearing Special Deposits with
the Bank of England.
(d)    is the percentage rate per annum payable by the Bank of England to the
Administrative Agent (or such other bank as may be designated by the
Administrative Agent in consultation with the Borrower Representative) on
interest-bearing Special Deposits.
(e)    is designed to compensate Lenders for amounts payable under the Fees
Rules and is calculated by the Administrative Agent as being the average of the
most recent rates of charge supplied by the Reference Banks to the
Administrative Agent pursuant to paragraph 7 below and expressed in Sterling per
£1.0 million.
E.    For the purposes of this Schedule:
1.    “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the United Kingdom’s Bank of England
Act 1998 or (as may be appropriate) by the Bank of England;
2.    “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement;
3.    “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;
4.    “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);
5.    “Participating Member State” means each State so described in any
legislative measures of the European Council for the introduction of, change
over to, or operation of a single or unified European Community, and includes,
without limitation, each member State of the European Community that adopts or
has adopted the Euro as its lawful currency in accordance with the
aforementioned legislative procedures.
6.    “Reference Banks” means the principal office in London, England of the
Administrative Agent or its affiliate, or such other bank or banks as may be
designated by the Administrative Agent in consultation with the Borrower
Representative;
7.    “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and
8.    “Unpaid Sum” means any sum due and payable but unpaid by any Loan Party
under the Loan Documents.
F.    In application of the above formulae, A, B, C and D will be included in
the formulae as percentages (i.e. 5 percent will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.
G.    If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the United Kingdom’s Financial Services
Authority, supply to the Administrative Agent, the rate of charge payable by
that Reference Bank to the United Kingdom’s Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
United Kingdom’s Financial Services Authority (calculated for this purpose by
that Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank for that financial year) and expressed in Sterling per £1.0
million of the Tariff Base of that Reference Bank.
H.    Each relevant Lender shall supply any information required by the
Administrative Agent for the purpose of calculating its Additional Cost Rate. In
particular, but without limitation, each relevant Lender shall supply the
following information on or prior to the date on which it becomes a Lender:
1.    the jurisdiction of its Facility Office; and
2.    any other information that the Administrative Agent may reasonably require
for such purpose.
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
I.    The percentages of each Lender for the purpose of A and C and the rates of
charge of each Reference Bank for the purpose of E shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 and on the assumption that, unless a Lender notifies the
Administrative Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.
J.    The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 is true and correct
in all respects.
K.    The Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the relevant Lenders on the basis of the
Additional Cost Rate for each such Lender based on the information provided by
each Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8.
L.    Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to this Agreement.
M.    The Administrative Agent may from time to time, after consultation with
Borrower Representative and the Lenders, determine and notify to all parties to
this Agreement any amendments which are required to be made to this Schedule
1.01 in order to comply with any change in law, regulation or any requirements
from time to time imposed by the Bank of England, the United Kingdom’s Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties to this Agreement.






SCHEDULE 2.06
LETTERS OF CREDIT
[wescosecondamendedand_image2.gif]


SCHEDULE 3.06
DISCLOSED MATTERS


None.

SCHEDULE 3.10
CANADIAN PENSION PLANS


None.

SCHEDULE 3.15
CAPITALIZATION AND SUBSIDIARIES


Name of Entity
Jurisdiction
Total Shares Authorized / (Outstanding)
Type of Equity Interest
Owner of Equity Interest
Percentage Owned of Equity Interest Outstanding
Type of Entity
WESCO Distribution, Inc.
Delaware
1,000
Common Stock
WESCO International, Inc.
100%
Corporation
WESCO Integrated Supply, Inc. (f/k/a Bruckner Supply Company, Inc.)
Delaware
1,000
Common Stock
WDC Holding Inc.
100%
Corporation
Calvert Wire & Cable Corporation
Delaware
1,000
Common Stock
Communications Supply Corporation
100%
Corporation
Carlton-Bates Company
Arkansas
250,000
Class A Common Stock
WDCH US LP
100%
Corporation
Carlton-Bates Company
Arkansas
250,000
Preferred Stock
N/A
N/A
Corporation
Carlton-Bates Company of Texas GP, Inc.
Texas
100
Common Stock
Carlton-Bates Company
100%
Corporation
CBC LP Holdings, LLC
Delaware
N/A
Membership Interest
WESCO Enterprises, Inc.
100%
Limited Liability Company
CDW Holdco, LLC
Delaware
100
Units
WESCO Distribution, Inc.
100%
Limited Liability Company
Communications Supply Corporation
Connecticut
1,000
Common Stock
WDCH US LP
100%
Corporation
Conney Investment Holdings, LLC
Delaware
100
Units
WESCO Distribution, Inc.
100%
Limited Liability Company
Conney Safety Products, LLC
Delaware
100
Units
Conney Investment Holdings, LLC
100%
Limited Liability Company
Hi-Line Utility Supply Company, LLC
Illinois
10,000
Membership Interest
WESCO Distribution, Inc.
100%
Limited Liability Company
Hill Country Electric Supply, L.P.
Texas
N/A
Partnership Interest
WESCO Distribution, Inc.
98.859%
Limited Partnership
Hill Country Electric Supply, L.P.
Texas
N/A
Partnership Interest
TVC International Holding, L.L.C.
1.141%
Limited Partnership
Liberty Wire & Cable, Inc.
Delaware
15,000
Common Stock
Communications Supply Corporation
100%
Corporation
TVC Communications, L.L.C.
Delaware
100
Units
WESCO Distribution, Inc.
100%
Limited Liability Company
TVC International Holding, L.L.C.
Delaware
N/A
Membership Interest
TVC Communications, L.L.C.
100%
Limited Liability Company
WDC Holding Inc.
Delaware
25,000
Class A Common Stock
WESCO Distribution, Inc.
100%
Corporation
WDC Holding Inc.
Delaware
25,000
Class B Common Stock
WESCO Distribution, Inc.
100%
Corporation
WDCH, LP
Pennsylvania
N/A
Partnership Interest
CBC LP Holdings, LLC
0.1%
Limited Partnership
WDCH, LP
Pennsylvania
N/A
Partnership Interest
WDINESCO II B.V.
99.9%
Limited Partnership
WDCH US LP
Delaware
N/A
Partnership Interest
WESCO Distribution Canada Co.
99.9%
Limited Partnership
WDCH US LP
Delaware
N/A
Partnership Interest
WESCO Distribution II ULC
0.1%
Limited Partnership
WESCO Enterprises, Inc.
Delaware
1,000
Common Stock
WDC Holding Inc.
100%
Corporation
WESCO Equity Corporation
Delaware
1,000
Common Stock
WESCO Distribution, Inc.
100%
Corporation
WESCO Finance Corporation
Delaware
1,000
Common Stock
WESCO International, Inc.
100%
Corporation
WESCO Holdings, LLC
Delaware
N/A
Membership Interest
WDC Holding Inc.
100%
Limited Liability Company
WESCO Nevada, Ltd.
Nevada
1,000
Common Stock
WDCH US LP
100%
Corporation
WESCO Nigeria, Inc.
Delaware
1,000
Common Stock
WESCO Distribution, Inc.
100%
Corporation
1502218 Alberta, Ltd.
Canada-Alberta
Unlimited
Various Classes
WESCO Distribution Canada Co.
100%
Corporation
Stone Eagle Electrical Supply GP Inc.
Canada-Alberta
Unlimited
Various Classes
WESCO Distribution Canada Co.
100%
Corporation
Stone Eagle Electrical Supply LP
Canada-Alberta
--
Partnership Interest
Stone Eagle Electrical Supply GP Inc.
.001%
Limited Partnership
Stone Eagle Electrical Supply LP
Canada-Alberta
--
Partnership Interest
1502218 Alberta, Ltd.
49%
Limited Partnership
TVC Canada Corp.
Canada-Nova Scotia
100,000,000
Common Stock
WDCH, LP
100%
Unlimited Liability Company
WESCO Distribution Canada Co.
Canada-Nova Scotia
Unlimited
Common Stock
WDCH, LP
99.55%
Unlimited Liability Company
WESCO Distribution Canada Co.
Canada-Nova Scotia
Unlimited
Common Stock
TVC Canada Corp.
.45%
Unlimited Liability Company
WESCO Distribution Canada GP Inc.
Canada-Ontario
1,000,000,000
Common Stock
WDINESCO C.V.
100%
Limited Liability Company
WESCO Distribution Canada LP
Canada-Ontario
N/A
Partnership Interest
WESCO Distribution Canada GP Inc.
6.6809%
Limited Partnership
WESCO Distribution Canada LP
Canada-Ontario
N/A
Partnership Interest
WDINESCO C.V.
93.3191%
Limited Partnership
WESCO Distribution II ULC
Canada-Nova Scotia
1,000,000
Common Stock
WESCO Distribution Canada Co.
100%
Unlimited Liability Company
WESCO Distribution III ULC
Canada-Nova Scotia
1,000,000
Common Stock
WDINESCO C.V.
100%
Unlimited Liability Company
WESCO Canada I, LP
Canada-Alberta
N/A
Partnership Interest
WESCO Holdings, LLC
12.58%
Limited Partnership
WESCO Canada I, LP
Canada-Alberta
N/A
Partnership Interest
WDC Holding Inc.
87.42%
Limited Partnership
WESCO Canada II, LP
Canada-Alberta
N/A
Partnership Interest
WESCO Distribution II ULC
<0.01%
Limited Partnership
WESCO Canada II, LP
Canada-Alberta
N/A
Partnership Interest
WESCO Distribution Canada Co.
>99.99%
Limited Partnership
WDINESCO II B.V.


Netherlands
9,000
Ordinary
WESCO Enterprises, Inc.


100%
Limited Liability Company
WDCC Enterprises Inc.
Canada-Alberta
Unlimited
Common
WDINESCO III B.V.
100%
Corporation
WDINESCO III B.V.
Netherlands
Unlimited
Ordinary
WESCO Canada I, LP
100%
Limited Liability Company
WDINESCO C.V.


Netherlands
N/A
Partnership Interest
WESCO Distribution II ULC
0.15%
Limited Partnership
WDINESCO C.V.


Netherlands
N/A
Partnership Interest
WDINESCO II C.V.


99.85%
Limited Partnership
WDINESCO II C.V.


Netherlands
N/A
Partnership Interest
WESCO
Distribution II ULC
0.15%
Limited Partnership
WDINESCO II C.V.
Netherlands
N/A
Partnership Interest
WDINESCO III C.V.
99.85%
Limited Partnership
WDINESCO III C.V.


Netherlands
N/A
Partnership Interest
WESCO
Distribution
 Canada Co.
99.99%
Limited Partnership
WDINESCO III C.V.


Netherlands
N/A
Partnership Interest
WESCO Distribution II ULC


0.01%
Limited Partnership
WESCO Real Estate I, LLC
Delaware
N/A
Membership Interest
CDW Holdco, LLC
100%
Limited Liability Company
WESCO Real Estate II, LLC
Delaware
N/A
Membership Interest
CDW Holdco, LLC
100%
Limited Liability Company
WESCO Real Estate III, LLC
Delaware
N/A
Membership Interest
CDW Holdco, LLC
100%
Limited Liability Company
WESCO Real Estate IV, LLC
Delaware
N/A
Membership Interest
CDW Holdco, LLC
100%
Limited Liability Company
WESCO Receivables Corp.
Delaware
2,000
Class A Common Stock
WESCO Distribution, Inc.
0.3%
of total common
Corporation
WESCO Receivables Corp.
Delaware
198,000
Class B
Common Stock
WDCH US LP
99.7%
of total common
Corporation
TVC UK Holding Limited
United Kingdom
22,341
Ordinary
WDCH, LP
100%
UK Limited Company
WDI Angola, LDA
Angola
--
--
WDINESCO B.V.
49%
--
WESCO Distribution NL B.V.
Netherlands
--
--
WESCO Distribution III ULC
90.08%
--
WESCO Distribution NL B.V.
Netherlands
--
--
WDINESCO C.V.
9.92%
--
TVC Espana Distribucion
Spain
--
--
WDINESCO B.V.
100%
--
WESCO do Brasil Equipamentos Eletronicos Ltda.
Brazil
--
--
WDINESCO B.V.
99.99%
--
WESCO do Brasil Equipamentos Eletronicos Ltda.
Brazil
-
-
WESCO Distribution NL B.V.
<.01%
 
WEAS Company Srl
Mexico
--
--
WESCO Distribution NL B.V.
.00015%
--
WEAS Company Srl
Mexico
--
--
WDINESCO B.V.
99.9985%
--
Services Voice, Video and Data Distribution de Mexico, S. de R.L. de C.V.
Mexico
--
--
WEAS Company Srl
99.97%
--
Services Voice, Video and Data Distribution de Mexico, S. de R.L. de C.V.
Mexico
--
--
WESCO Distribution NL B.V.
.03%
--
WESCO Distribution de Mexico, Srl
Mexico
--
--
WESCO Distribution NL B.V.
.00015%
--
WESCO Distribution de Mexico, Srl
Mexico
--
--
WDINESCO B.V.
99.9985%
--
Voice, Video and Data Distribution de Mexico, S. de. R.L. de C.V.
Mexico
--
--
WESCO Distribution NL B.V.
.03%
--
Voice, Video and Data Distribution de Mexico, S. de. R.L. de C.V.
Mexico
--
--
WESCO Distribution de Mexico, Srl
99.97%
--
WESCO Australia Pty Ltd.
Australia
--
--
WDINESCO B.V.
100%
--
WESCO Distribution Pte Ltd.
Singapore
--
--
WDINESCO B.V.
100%
--
Bruckner Supply Singapore
Singapore
--
--
WESCO Distribution Pte Ltd.
100%
--
WDINESCO B.V.
Netherlands
--
--
WESCO Distribution NL B.V.
100%
--
WESCO Distribution HK Limited
Hong Kong
--
--
WDINESCO B.V.
100%
--
WESCO (Suzhou) Trading Co. Ltd.
China
--
--
WESCO Distribution HK Limited
100%
--
WESCO Distribution International, Ltd.
United Kingdom
--
--
WDINESCO B.V.
100%
--
Bruckner Polska sp z.o.o.
Poland
--
--
WESCO Distribution International, Ltd.
1%
--
Bruckner Polska sp z.o.o.
Poland
--
--
WDINESCO B.V.
99%
--
WND Nigeria Limited
Nigeria
--
--
WESCO Nigeria, Inc.
50%
--
WND Nigeria Limited
Nigeria
--
--
WDINESCO B.V.
50%
--
Hazmasters Inc.
Ontario
Unlimited
Common Shares
WDCC Enterprises Inc.
100%
Corporation
Hazmasters Quebec Inc.
Federal (Canada)
Unlimited
Common Shares
Hazmasters Inc.
100%
Corporation
WECOL Holdings, ULC
Canada – Alberta
Unlimited
Common Stock
WDCC Enterprises Inc.
100%
Unlimited Liability Corporation
WECOL Holdings ULC
Canada – Alberta
Unlimited
Preferred Stock
EECOL Electric ULC
100%
Unlimited Liability Corporation
WESCO TLD Holdings Co., Ltd.
Thailand
10,000,000
Baht
WDC Holding, Inc.
100%
A Limited Company









Current Legal Entity Owned
Record Owner
Certificate Number
Number of Shares/Interest
Type of Equity Interest
Type of Entity (Issuer)
EECOL Electric ULC
WDCC Enterprises Inc.
Share Certificate #A-3
75 Class A Common Voting Shares
Common Voting Shares
Alberta Corporation
EECOL Electric ULC
WDCC Enterprises Inc.
Share Certificate #B-3
25 Class B Common Voting Shares
Common Voting Shares
Alberta Corporation
EECOL Electric ULC
WDCC Enterprises Inc.
Share Certificate #G Series 3-G3
1000 Class G Non-Voting, Retractable Preferred Shares, Series 3
Non-Voting, Retractable Preferred Shares
Alberta Corporation
EECOL Electric ULC


WDCC Enterprises Inc.
Share Certificate #G Series 4-G3
1000 Class G Non-Voting, Retractable Preferred Shares, Series 4
Non-Voting, Retractable Preferred Shares
Alberta Corporation
EECOL Properties Corp.
WDCC Enterprises Inc.
Share Certificate #A-2
75 Class A Common Voting Shares
Common Voting Shares
Alberta Corporation
EECOL Properties Corp.
WDCC Enterprises Inc.
Share Certificate #B-2
25 Class B Common Voting Shares
Common Voting Shares
Alberta Corporation
EECOL Properties Corp.
WDCC Enterprises Inc.
Share Certificate #G1-G2
1000 Class G Non-Voting Retractable Preferred Shares, Series 1
Non-Voting, Retractable Preferred Shares
Alberta Corporation
EECOL Properties Corp.
WDCC Enterprises Inc.
Share Certificate #G2-G2
1000 Class G Non-Voting Retractable Preferred Shares, Series 2
Non-Voting Retractable Preferred Shares
Alberta Corporation





Other Equity Investments




•
WDINESCO B.V. owns a 49% interest in WDI Angola Ltd.

•
EECOL Electric ULC – owns a limited partnership interest in IED Limited
Partnership II and shares of Sask Alta Holdings S.A. (Chile)




SCHEDULE 4.01
Second Restatement Date Collateral Access Agreements


Name of Applicable Loan Party
Lease ID
Street Address
City
State
Postal Code
Space Type
WESCO Distribution, Inc.
1116
35 Otis Street
Westborough
MA
1581
Industrial
WESCO Distribution, Inc.
1116A
15 Constitution Way
Woburn
MA
1801
Office
WESCO Distribution, Inc.
1120
200 Perimeter Road
Manchester
NH
3103
Industrial
WESCO Distribution, Inc.
1120A
117 Londonderry Turnpike
Hooksett
NH
3106
Office
WESCO Distribution, Inc.
1339
1525 Mt. Read Boulevard
Rochester
NY
14606
Industrial
WESCO Distribution, Inc.
1447
2505 Boulevard of the Generals
Norristown
PA
19403
Industrial
WESCO Distribution, Inc.
1449
759 Roble Rd
Allentown
PA
18109
Office
WESCO Distribution, Inc.
1452
5 Germay Drive
Wilmington
DE
19899
Industrial
Hill Country Electric Supply LP
1503
1709A Dubroc
Killeen
TX
76541
Industrial
Hill Country Electric Supply LP
1504
3375 Rock Prairie Road West
College Station
TX
77845-5056
Industrial
Hill Country Electric Supply LP
1506
3003 NE Loop 410
San Antonio
TX
78218
Industrial
Hill Country Electric Supply LP
1507
13403 Western Oak Drive
Helotes
TX
78023
Industrial
Hill Country Electric Supply LP
1508
1215 E Industrial Drive
New Braunfels
TX
78130-3926
Industrial
Hill Country Electric Supply LP
1509
1305 Sidney Baker
Kerrville
TX
78028
Industrial
WESCO Distribution, Inc.
1561
1700 -1710 Edison Highway
Baltimore
MD
21213-1589
Industrial
TVC Communications, L.L.C.
1605
181 Fulling Mill Road
Middletown
PA
17057
Industrial
TVC Communications, L.L.C.
1623
15085 La Palma Avenue
Chino
CA
91710
Industrial
TVC Communications, L.L.C.
1640
10814 West, 78TH ST
Shawnee
KS
66214-1262
Industrial
WESCO Distribution, Inc.
1715
5904 Old Mobile Highway
Pascagoula
MS
39581
Industrial
WESCO Distribution, Inc.
1765
1255 and 1255-C Trapper Circle NW
Roanoke
VA
24012
Office
WESCO Distribution, Inc.
1768
418 Aberdeen Road
Hampton
VA
23661
Industrial
WESCO Distribution, Inc.
1772
105 Industrial Drive
Lynchburg
VA
24501
Industrial
Carlton-Bates Company
1904
4900 Lyons Road
Miamisburg
OH
45342
Industrial
WESCO Distribution, Inc.
1908
3600 W. 69th Street
Little Rock
AR
72209
Industrial
WESCO Distribution, Inc.
1915
524 Suncrest Drive
Gray
TN
37615
Industrial
Carlton-Bates Company
1922
501 Hutton Street, Uwharrie Ct.
Raleigh
NC
27606
Industrial
Carlton-Bates Company
1923
2912 Rogers Avenue
Fort Smith
AR
72901
Office
Carlton-Bates Company
1924
241 S. Union Avenue
Springfield
MO
65802
Industrial
Communications Supply Corporation
1956
200 Lies Road
Carol Stream
IL
60188
Industrial
WESCO Distribution, Inc.
1958
10035 East, 40th Ave.
Denver
CO
80239
Industrial
Communications Supply Corporation
1964
5050 Oakbrook Parkway
Norcross
GA
30093
Industrial
Communications Supply Corporation
1967
5051 L.B. McLeod Road
Orlando
FL
32811
Industrial
Communications Supply Corporation
1970
5950 Office Boulevard N.E.
Albuquerque
NM
87109
Industrial
Communications Supply Corporation
1972
33162 Sterling Ponds Boulevard
Sterling Heights
MI
48312
Industrial
WESCO Distribution, Inc.
1979
13505 East 61st Street, Suite A
Tulsa
OK
74012
Industrial
Communications Supply Corporation
1980
6500 Bowden Road
Jacksonville
FL
32256
Industrial
WESCO Distribution, Inc.
1983
17909 Cleveland Parkway
Cleveland
OH
44135
Industrial
Calvert Wire & Cable Company
1984
4276 Strausser N.W.
North Canton
OH
44720
Industrial
Liberty Wire & Cable, Inc.
1986
11675 Ridgeline Drive
Colorado Springs
CO
80921
Industrial
WESCO Distribution, Inc.
1999
951 Monster Road
Renton
WA
98057
Industrial
WESCO Distribution Canada LP
2145
400 Edinburgh Drive
Moncton
NB
E1E 2L1
Industrial
WESCO Distribution Canada LP
2210
130 Brunswick Blvd.
Montreal Hybrid DC (Pointe-Claire)
PQ
H9R 4X8
Industrial
WESCO Distribution Canada LP
2216
2404 de la Province Street
Longueuil
PQ
J4G 1G1
Industrial
WESCO Distribution Canada LP
2370
353 Sovereign Road
London
ON
N6A 4C3
Industrial
WESCO Distribution Canada LP
2375
567 South Vidal Street
Sarnia
ON
N7S 4T1
Industrial
WESCO Distribution Canada LP
2385
1355 Riverside Drive
Timmins
ON
P4N 7N6
Industrial
WESCO Distribution Canada LP
2390
48 Pacific Avenue
Sudbury
ON
P3C 3H9
Industrial
WESCO Distribution Canada LP
2450
1902 Stock Road
Regina
SK
S4N 5W7
Industrial
WESCO Distribution Canada LP
2460
3911 Millar Avenue
Saskatoon
SK
S7P 0C1
Industrial
WESCO Distribution Canada LP
2465
4075 - 5th Avenue East
Prince Albert
SK
S6V 3V8
Excess
WESCO Distribution Canada LP
2515
11491 - 98 Avenue
Grande Prairie
AB
T8V 5S5
Industrial
WESCO Distribution Canada LP
2520
385 Mackenzie Boulevard
Fort McMurray
AB
T9H 5E2
Industrial
WESCO Distribution Canada LP
2525A
2319-9th Street
Nisku
AB
T9E 7Z7
Industrial
WESCO Distribution Canada LP
2530
Unit A, 5901-- 47th Street
Lloydminster
AB
T9V 2G4
Industrial
WESCO Distribution Canada LP
2619
1055 Clark Drive
Vancouver
BC
V5L 3K1
Industrial
WESCO Distribution Canada LP
2625
12844 Anvil Way
Surrey
BC
V3W 8E7
Industrial
WESCO Distribution Canada LP
2645
1809 Fremont Road
Nanaimo
BC
V9S 3H3
Industrial
WESCO Distribution Canada LP
2670
2328 Sixth Avenue
Castlegar
BC
V1N 2W1
Industrial
WESCO Distribution Canada LP
2685
157 - 7th St
Kitimat
BC
V8C 2C4
Industrial
WESCO Distribution Canada LP
2750
255 Fortin Street
Vanier
PQ
G1M 3M2
Industrial
WESCO Distribution Canada LP
2755
1190 Rue Manic
Chicoutimi
PQ
G7K 1A2
Industrial
WESCO Distribution Canada LP
2765
253 Joliette Avenue
Sept Iles
PQ
G4R 2A8
Industrial
WESCO Distribution Canada LP
2775
4-6 Second Avenue
Wabush
NF
A0R 1B0
Excess
EECOL Electric ULC
2835-08
2683 Moray Avenue
Courtenay
BC
V9N 8M9
Industrial
Hazmasters, Inc.
2988
3103 Thunderbird Crescent
Burnaby
BC
V5A 3G1
Industrial
Hazmasters, Inc.
2994
225 Watt Street
New Heights (Winnipeg)
MB
R2L 1S6
Industrial
Hazmasters, Inc.
2998
1200 Kenmount Rd
Paradise
NL
A1L 1N3
Industrial
WESCO Distribution, Inc.
3228
2262 112th Avenue
Holland
MI
49424
Industrial
WESCO Distribution, Inc.
3229
2857 Enterprise Court
Saginaw
MI
48603
Industrial
WESCO Distribution, Inc.
3270
6519 Fairfield Drive
Northwood
OH
43619
Industrial
WESCO Distribution, Inc.
3337
8431 South Avenue
Boardman
OH
44512
Industrial
WESCO Distribution, Inc.
3375
24 39th Street
Pittsburgh
PA
15201
Industrial
WESCO Distribution, Inc.
3405
6860 Ashfield Drive
Cincinnati
OH
45242
Industrial
WESCO Distribution, Inc.
3410
2256 City Gate Drive
Columbus
OH
43219
Industrial
WESCO Distribution, Inc.
3410A
155 Downtowner Plaza
Coshocton
OH
43812
Industrial
WESCO Distribution, Inc.
3540
1328F South John B. Dennis Parkway
Kingsport
TN
37660
Industrial
WESCO Distribution, Inc.
3560
724 Pine Avenue
Albany
GA
31701
Industrial
WESCO Distribution, Inc.
3562
114 Corporate Park East
LaGrange
GA
30241
Industrial
WESCO Distribution, Inc.
3580
25 Telfair Place
Savannah
GA
31401
Industrial
WESCO Distribution, Inc.
3615A
1958-B&C Hilton Drive
Statesville
NC
28677
Industrial
WESCO Distribution, Inc.
3619
5521 LakeView Rd.
Charlotte
NC
28269
Industrial
WESCO Distribution, Inc.
3640
706 A Garlington Road
Greenville
SC
29607
Industrial
WESCO Distribution, Inc.
3715
250 Finney Drive
Huntsville
AL
35824
Industrial
WESCO Distribution, Inc.
3725
566 Beauregard Street
Mobile
AL
36603
Industrial
WESCO Distribution, Inc.
3735
1400 - 1410 Fort Negley Boulevard
Nashville
TN
37203
Industrial
Carlton-Bates Company
3905
1220 Washington Avenue
Cedarburg (Relocates to Jackson)
WI
53012
Industrial
WESCO Distribution, Inc.
3905A
Northwest Passage Way
Jackson
WI
53037
Industrial
WESCO Distribution, Inc.
5114
4111 West Mitchell Street
Milwaukee
WI
53215
Industrial
WESCO Distribution, Inc.
5228
3412 Boland Drive
South Bend
IN
46628
Industrial
WESCO Distribution, Inc.
5234
401 South Third Avenue
Evansville
IN
47708
Industrial
WESCO Distribution, Inc.
5235
3419 Bashford Avenue Court
Louisville
KY
40218
Industrial
WESCO Distribution, Inc.
5444
1210 Esi Drive
Springdale
AR
72764-1100
Industrial
WESCO Distribution, Inc.
5454
630 East Boulevard
Iron Mountain (Kingsford)
MI
49802
Industrial
WESCO Distribution, Inc.
5692
337 West Cotton Street
Longview
TX
75601-6223
Industrial
WESCO Distribution, Inc.
5696
1535 Wilkinson Street
Shreveport
LA
71103
Industrial
WESCO Distribution, Inc.
5792
520 34th Street
Lubbock
TX
79404
Industrial
WESCO Distribution, Inc.
5799
3862 Tractor Trail
San Angelo
TX
76903
Industrial
WESCO Distribution, Inc.
5802
921 West Mary Frontage Road
Garden City
KS
67846
Industrial
WESCO Distribution, Inc.
5808
915 North Adams Street
Peoria
IL
61603
Industrial
WESCO Distribution, Inc.
6103
2025 East Trent
Spokane
WA
99202
Industrial
WESCO Distribution, Inc.
6217
1544 N. Maple Avenue
Fresno
CA
93703
Industrial
WESCO Distribution, Inc.
6218A
1709 Junction Court
San Jose
CA
95112
Industrial
WESCO Distribution, Inc.
6221
2500 Dean Lesher Drive
Concord
CA
94520
Industrial
WESCO Distribution, Inc.
6228
1150 Connolly Drive
Elko
NV
89801
Industrial
WESCO Distribution, Inc.
6329
7790 Convoy Court
San Diego
CA
92111
Industrial
WESCO Distribution, Inc.
6440
2815 Garrett Way
Pocatello
ID
83201
Industrial
WESCO Distribution, Inc.
6456
500 Mainline Avenue
Green River
WY
82935
Industrial
WESCO Distribution, Inc.
6502
411 Lehuakona Street
Kahului
HI
96732
Industrial
WESCO Distribution, Inc.
6503
10 Kukila Street
Hilo
HI
96720
Industrial
WESCO Distribution, Inc.
6505
74-5590 Eho St.
Kailua-Kona
HI
96740
Industrial
WESCO Distribution, Inc.
6668
1211 South 27th Street West
Billings
MT
59102
Industrial
WESCO Distribution, Inc.
6672
2 Winland Court
Gillette
WY
82718
Industrial
WESCO Distribution, Inc.
6673
133 Commerce Drive
Fort Collins
CO
80524
Industrial
WESCO Distribution, Inc.
6709
26407 Highway 33
Fellows
CA
93224
Industrial
WESCO Distribution, Inc.
6716
170 S. Skylane Drive, Bldg. # 1
Durango
CO
81303
Industrial
WESCO Distribution, Inc.
7423
2900 Gray Fox Road
Monroe
NC
28110-8420
Industrial
WESCO Distribution, Inc.
7430
501 Avenue R. SW
Winter Haven
FL
33880
Industrial
WESCO Distribution, Inc.
7434
255 Jordan Road
Tifton
GA
31794
Industrial
WESCO Distribution, Inc.
7435
4030 Express Street
Arlington
TX
76001
Industrial
WESCO Distribution, Inc.
7440
23192 Gallatin Way
Elkhart
IN
46514
Industrial
WESCO Distribution, Inc.
7440B
2702 Ada Drive
Elkhart
IN
46514
Industrial
WESCO Distribution, Inc.
7447
1700 SE 9th Street
Newton
KS
67114
Industrial
WESCO Distribution, Inc.
7458
1395 South Teare Ave.
Meridian
ID
83642
Industrial
WESCO Distribution, Inc.
7461
3380 W. Durango St.
Phoenix
AZ
85009
Industrial
WESCO Distribution, Inc.
7465
2219 Eddie Williams Road
Johnson City
TN
37601
Industrial
WESCO Distribution, Inc.
7540
1050 South Plummer Street
Tucson
AZ
85719
Industrial
WESCO Distribution, Inc.
7540A
1665 E. 22nd Street
Tucson
AZ
85710
Industrial
WESCO Distribution, Inc.
7545
500 Prime Place
Hauppauge
NY
11788
Industrial
WESCO Distribution, Inc.
7551
3011 Lausat Street
Metairie
LA
70001
Industrial
WESCO Distribution, Inc.
7553
5105 US Highway 90
Broussard
LA
70518
Industrial
WESCO Distribution, Inc.
7557
7049 Brookhollow West Drive
Houston
TX
77040
Industrial
WESCO Distribution, Inc.
7559
2835 Andrews Street
Pascagoula
MS
39567
Industrial
WESCO Distribution, Inc.
7565A
310 Brookshire Road
Greer
SC
29651
Industrial
WESCO Distribution, Inc.
7565C
280 Morley Drive
Saginaw
MI
48601-9464
Office
WESCO Distribution, Inc.
7574
30-30 60th Street
Woodside
NY
11377
Industrial
WESCO Distribution, Inc.
7575
909 W. Pont Des Mouton Rd.,
Lafayette
LA
70503
Industrial
WESCO Distribution, Inc.
7580
118 Hawbaker Industrial Drive
State College
PA
16803
Industrial
WESCO Distribution, Inc.
7587
152-A Furlong Industrial Drive
Kernersville
NC
27284
Industrial
WESCO Distribution, Inc.
7601
201 Washington Street
Monroe
LA
71201
Industrial
WESCO Distribution, Inc.
7602
1803 Farmerville Highway
Ruston
LA
71270
Industrial
WESCO Distribution, Inc.
7609
Bar Harbor Road
Trenton
ME
4605
Excess
WESCO Distribution, Inc.
7609S
Bar Harbor Road
Trenton
ME
4605
Industrial
WESCO Distribution, Inc.
7610
80 Farm Road
Bangor
ME
4401
Industrial
WESCO Distribution, Inc.
7611
327 Marginal Way & 341 Marginal Way
Portland
ME
4101
Industrial
WESCO Distribution, Inc.
7623
716 Belvedere Drive
Kokomo
IN
46901
Industrial
WESCO Distribution, Inc.
7630
3550 179th Street
Hammond
IN
46323
Industrial
WESCO Distribution, Inc.
7638
1224 Grinnell Road
Kankakee
IL
60901
Industrial
WESCO Distribution, Inc.
7644
1520 South 41st Street
Manitowoc
WI
54221
Industrial
WESCO Distribution, Inc.
7646
125 Tecumseh Street
Adrian
MI
49221
Industrial
WESCO Distribution, Inc.
7650
1880 McFarland Road
Alpharetta
GA
30005
Industrial
WESCO Distribution, Inc.
7653
4304 W. First Street
Duluth
MN
55807
Industrial
WESCO Distribution, Inc.
7654
5554 NE Enterprise Drive
Mountain Iron
MN
55768
Industrial
WESCO Distribution, Inc.
7656
1945 Commerce Road
Athens
GA
30607
Industrial
WESCO Distribution, Inc.
7657
1570 7th Street
Macon
GA
31206
Industrial
WESCO Distribution, Inc.
7658
808 Bradford Street SW
Gainesville
GA
30501
Industrial
WESCO Distribution, Inc.
7659
100 Branch Road
Columbia
SC
29223
Industrial
WESCO Distribution, Inc.
7660
1811 Wall Street
Florence
SC
29501
Industrial
WESCO Distribution, Inc.
7662
7431 Industry Drive
Charleston (North Charleston)
SC
29418
Industrial
WESCO Distribution, Inc.
7669
47 Englewood Court
Sheboygan Falls
WI
53085
Industrial
WESCO Distribution, Inc.
7670
1245 Danner Drive
Aurora
OH
44202
Industrial
WESCO Distribution, Inc.
7673
7033 Walrond Drive
Roanoke
VA
24019
Industrial
WESCO Distribution, Inc.
7675
5525 South Polaris Avenue
Las Vegas
NV
89118
Industrial
WESCO Distribution, Inc.
7679
119 Hamilton Park Drive
Tallahassee
FL
32304
Industrial
WESCO Distribution, Inc.
7681
1630 NE 23rd Avenue
Gainesville
FL
32609
Industrial
WESCO Distribution, Inc.
7684
1703 Marvin Griffin Road
Augusta
GA
30906
Industrial
WESCO Distribution, Inc.
7685
813 Gil Harbin Industrial Parkway
Valdosta
GA
31601
Industrial
WESCO Distribution, Inc.
7692
2003 Rutland Drive
Austin
TX
78758
Industrial
WESCO Distribution, Inc.
7696A
3641 Wedington Drive
Fayetteville
AR
72704
Industrial
WESCO Distribution, Inc.
7805
200 Bendix
Taos
NM
87581
Industrial
WESCO Distribution, Inc.
7809
2515 Preble Avenue
Pittsburgh
PA
15233
Industrial
WESCO Distribution, Inc.
7815
11333 E. 55th Avenue
Denver
CO
80239
Industrial
WESCO Distribution, Inc.
7815A
10401 East 102nd Ave
Henderson
CO
80640
Industrial
WESCO Distribution, Inc.
7819
1709 N. Orchard Knob Ave.
Chattanooga
TN
37406
Industrial
Carlton-Bates Company
7836
9211 Slack Road
Shreveport
LA
71106
Industrial
WESCO Distribution, Inc.
7843
1721 A Fortune Court
Lexington
KY
40509
Industrial
WESCO Distribution, Inc.
7849A
738 Sunset Blvd.
West Columbia
SC
29169
Industrial
WESCO Distribution, Inc.
7853
901 S. 9th Street
Bismarck
ND
58504
Industrial
WESCO Distribution, Inc.
7855
2301 Fleur Drive
Des Moines
IA
50316
Industrial
WESCO Distribution, Inc.
7881
4410 Dividend Street
San Antonio
TX
78219
Industrial
WESCO Distribution, Inc.
7884
3025 Stonybrook Drive
Raleigh
NC
27604
Industrial
WESCO Distribution, Inc.
7957
6251 Knott Ave.
Los Angeles (Buena Park)
CA
90620
Industrial





SCHEDULE 6.01


EXISTING INDEBTEDNESS


1.    INTERCOMPANY INDEBTEDNESS:
Holder and Original Payee
Obligor
Initial
Principal Amount
Current Principal Amount
Original Issue Date
Maturity Date
Interest Rate
Secured / Unsecured
Guaranteed / Not Guaranteed
WESCO Distribution, Inc.
WESCO Distribution-International Limited (UK)
$839,364
$0
March 19, 2002


August 22, 2011
Demand Note
0%
Unsecured
Not guaranteed
WESCO Distribution, Inc.
WESCO Nigeria, Inc.
$691,281
$0
March 19, 2002


August 22, 2011
Demand Note
0%
Unsecured
Not guaranteed
WESCO Distribution, Inc.
WESCO Finance Corporation
--
$0
March 19, 2002


August 22, 2011
Demand Note
0%
Unsecured
Not guaranteed
WESCO Distribution, Inc.
WESCO Equity Corporation
--
$0
March 19, 2002


August 22, 2011
Demand Note
0%
Unsecured
Not guaranteed
WESCO Distribution, Inc.
WESCO Receivables Corp.
Floating (shall not exceed $150,000,000)
Changes daily
June 30, 1999


121 days after Purchase and Sale Termination Date
Telerate Screen Rate
Unsecured
Not guaranteed
WESCO Distribution, Inc.
WDC Holding Inc.
$300,000,000
$98,843,093.33
September 28, 2005
August 22, 2011
Demand Note
0%
Unsecured
Not guaranteed
WESCO Distribution, Inc.
Carlton-Bates Company of Texas GP, Inc.


--
--
September 29, 2005


August 22, 2011


Demand Note
0%
Unsecured
Not guaranteed
WESCO Distribution, Inc.
Liberty Wire & Cable, Inc.


$1,250,000
$1,250,000
December 20, 2011
Demand Note
0%
Unsecured
Not guaranteed
WESCO Equity Corporation
WESCO Distribution, Inc.
$184,000,000
$97,639,318 (Payments made quarterly)
January 1, 2003


August 22, 2011
 
5%
Unsecured
Not guaranteed
WESCO Equity Corporation
WESCO Receivables Corp.


Floating (shall not exceed $150,000,000)
Changes daily
June 30, 1999


121 days after Purchase and Sale Termination Date
Telerate Screen Rate
Unsecured
Not guaranteed
WESCO Equity Corporation
WESCO Distribution, Inc.
--
$0
March 19, 2002


August 22, 2011
Demand
0%
Unsecured
Not guaranteed
Carlton-Bates Company
WESCO Receivables Corp
Floating (shall not exceed $150,000,000)
Changes daily
October 4, 2005
121 days after Purchase and Sale Termination Date
Telerate Screen Rate
Unsecured
Not guaranteed
WESCO Finance Corporation
WESCO Distribution, Inc.


$334,181,639.04
$450,563,657 (aggregate balance across all three ntoes)
March 19, 2002


August 22, 2011
October 31, 2015
Prime + 1%
Unsecured
Not guaranteed
WESCO Finance Corporation
WESCO Distribution, Inc.


$146,250,000
September 28, 2005


August 22, 2011
October 31, 2015
Prime + 1%
Unsecured
Not guaranteed
WESCO Finance Corporation
WESCO Distribution, Inc.


$226,690,302
March 19, 2002


August 22, 2011
Demand
0%
Unsecured
Not guaranteed
WESCO Integrated Supply, Inc., (f/k/aBruckner Supply Company, Inc. )
WESCO Receivables Corp.
Floating (shall not exceed $150,000,000)
Changes daily
January 29, 2009
121 days after Purchase and Sale Termination Date
Telerate Screen Rate
Unsecured
Not guaranteed
Communications Supply Corporation
WESCO Receivables Corp.


Floating (shall not exceed $150,000,000)
Changes daily
February 22, 2007
121 days after Purchase and Sale Termination Date
Telerate Screen Rate
Unsecured
Not guaranteed
Calvert Wire & Cable Corporation
WESCO Receivables Corp.
Floating (shall not exceed $150,000,000)
Changes daily
February 22, 2007
121 days after Purchase and Sale Termination Date
Telerate Screen Rate
Unsecured
Not guaranteed
Liberty Wire & Cable, Inc.
WESCO Receivables Corp.
Floating (shall not exceed $150,000,000)
Changes daily
February 22, 2007
121 days after Purchase and Sale Termination Date
Telerate Screen Rate
Unsecured
Not guaranteed
WDC HOLDING
WDCH US LP
$290,000,000
(Canadian Dollars)
$290,000,000
(Canadian Dollars)
January 8, 2014
October 10, 2022
7.5%
Unsecured
Not guaranteed
WDCH, LP
WDCH US LP


$134,393,721
(Canadian Dollars)
$134,393,721
(Canadian Dollars)
September 2, 2004


August 22, 2011
November 3, 2016
8.75%
Unsecured
Not guaranteed
WDCH, LP
WDCH US LP
$108,201,463
(Canadian Dollars)
$108,201,463
(Canadian Dollars)
October 10, 2012
November 3, 2016
8.75%
Unsecured
Not guaranteed
WDCH, LP
WDCH US LP
$203,000,000
(Canadian Dollars)
$203,000,000
(Canadian Dollars)
October 10, 2012
October 10, 2022
7.5%
Unsecured
Not guaranteed
TVC Communications, L.L.C.
WESCO Receivables Corp.
Floating (shall not exceed $150,000,000)
Changes daily
December 16, 2010
121 days after Purchase and Sale Termination Date
Telerate Screen Rate
Unsecured
Not guaranteed
WESCO Distribution Canada LP
WESCO Distribution, Inc.
-
$0
February 22, 2010


August 22, 2011
Demand
0%
Unsecured
Not guaranteed
CDW Holdco, LLC
WESCO Distribution, Inc.
--
$0
March 19, 2002


August 22, 2011
Demand note
0%
Unsecured
Not guaranteed
WESCO Nigeria, Inc.
WESCO Distribution, Inc.
--
$0
March 19, 2002


August 22, 2011
Demand note
0%
Unsecured
Not guaranteed
Conney Safety Products, LLC
WESCO Receivables Corp.


Floating (shall not exceed $150,000,000)
Changes daily
October 9, 2012
121 days after Purchase and Sale Termination Date
Telerate Screen Rate
Unsecured
Not guaranteed
WESCO Distribution Canada GP Inc.
WESCO Distribution HK Limited
$571,578.75 (Canadian Dollars)
$571,578.75 (Canadian Dollars)
July 31, 2010
Demand Note
0%
Unsecured
Not guaranteed
WESCO Distribution, Inc.
WESCO (Suzhou) Trading Company Ltd.
$250,000
$0
June 17, 2009
Demand Note
0%
Unsecured
Not guaranteed
WESCO Canada II, LP
WDCC Enterprsies, Inc.
$7,362,801 (Canadian Dollars)
$7,362,801 (CAD)
December 31, 2013
December 31, 2022
7.5%
Unsecured
Not guaranteed
WESCO Canada II, LP
WDCC Enterprises, Inc.
$7,529,797.43 (Canadian Dollars)
$7,529,797.43 (Canadian Dollars)
December 31, 2014
December 31, 2022
7.5%
Unsecured
Not guaranteed
WDC Holding, Inc.
WDCC Enterprises, Inc.
$74,900,000 (Canadian Dollars)
$74,900,000 (CAD)
July 18, 2014
July 18, 2024
6.125%
Unsecured
Not guaranteed
WDCC Enterprises, Inc.
Hazmasters Inc.
$74,619,505.62 (Canadian Dollars)
$74,619,505.62 (CAD)
March 17, 2014
March 17, 2024
7.75%
Unsecured
Not guaranteed


WESCO Canada II, LP
WDCC Enterprises, Inc.
$90,000,000 (Canadian Dollars)
$90,000,000 (CAD)
December 13, 2012
December 31, 2022
7.5%
Unsecured
Not guaranteed
WDC Holding Inc.
WESCO Canada I LP
$150,000,000
$150,000,000
December 13, 2012
December 31, 2022
.95%
Unsecured
Not guaranteed
WDC Holding Inc.
WDCC Enterprises Inc.
$480,000,000
$480,000,000 (CAD)
December 13, 2012
December 31, 2022
7.5%
Unsecured
Not guaranteed
WDC Holding
WESCO Distribution, Inc.
$27,841,282
$979,331
June 20, 2011
On Demand
0%
Unsecured
Not guaranteed
WDCH LP
WDC Holding
$27,841,282
$979,331
June 20, 2011
On Demand
0%
Unsecured
Not guaranteed
WDCC Enterprises Inc.
EECOL Electric ULC
$1,300,000,000 (Canadian Dollars)
$1,300,000,000 (Canadian Dollars)
October 16, 2014
October 16, 2022
6.5%
Unsecured
Not guaranteed
WECOL Holdings ULC
WDCC Enterprises Inc.
$1,300,000,000 (Canadian Dollars)
$1,300,000,000 (Canadian Dollars)
October 16, 2014
On Demand
0%
Unsecured
Not guaranteed
WESCO Distribution Canada LP
WDCC Enterprises Inc.
$23,000,000 (Canadian Dollars)
$23,000,000 (Canadian Dollars)
September 25, 2014
October 31, 2015
2.5%
Unsecured
Not guaranteed
Hi-Line Utility Supply Company, LLC
WESCO Receivables Corp.


Floating (shall not exceed $150,000,000)
Changes daily
June 30, 2015
121 days after Purchase and Sale Termination Date
Telerate Screen Rate
Unsecured
Not guaranteed
Hill Country Electric Supply, L.P.
WESCO Receivables Corp.


Floating (shall not exceed $150,000,000)
Changes daily
June 30, 2015
121 days after Purchase and Sale Termination Date
Telerate Screen Rate
Unsecured
Not guaranteed



2.    THIRD PARTY INDEBTEDNESS:


1.
Guaranty Agreement dated as of December 26, 2012 made by WESCO International,
Inc. and WESCO Distribution, Inc., as Guarantors, in favor of AGNL Conney,
L.L.C.



2.
Indemnity Agreement between Orlando Corporation and WESCO Distribution, Inc.
dated May 19, 2011 (regarding lease dated May 19, 2011 between Orlando
Corporation and WESCO Distribution Canada LP)



3.
$15,000,000 Uncommitted Credit Facility between WESCO Distribution
International, Ltd. and Bank of America, N.A., originally dated January 25, 2012
as amended from time to time.



4.
$5,500,000 Uncommitted Banker’s Undertaking Facility and Uncommitted Overdraft
Facility between WESCO Australia Pty Ltd and Bank of America, N.A. dated January
4, 2010 as amended from time to time.



5.
$12,500,000 line of credit between WESCO Distribution de Mexico S.de.R.L. de
C.V. and Bank of America Mexico, S.A. Institucion de Banca Multiple dated
December 30, 2011 as amended from time to time.



6.
$5,000,000 line of credit between WESCO Sourcing and Procurement Services Pte
Ltd and Bank of America, N.A. dated March 13, 2012, as amended from time to
time.



7.
BRL 7,600,000 line of credit between WESCO do Brasil Equipamentos Electronicos
Ltda and HSBC Bank Brasil S.A. dated April 16, 2012, as amended from time to
time.



8.
PLN 25,008,005 Overdraft Facility between Bruckner Polska sp z.o.o. and HSBC
Bank Polska S.A. dated September 5, 2012, as amended from time to time.



9.
$2,650,000 line of credit between WESCO Distribution International, Ltd and HSBC
Bank, plc dated May 25, 2012, as amended from time to time.



10.
$16,000,000 line of credit between EECOL Electric Peru S.A.C and ScotiaBank,
dated February 13, 2013, as amended from time to time.



11.
$15,000,000 line of credit between EECOL Industrial Electric (Sudamerica)
Limitada and ScotiaBank, dated August 5, 2013, as amended from time to time.



12.
$10,750,000 line of credit between EECOL Industrial Electric (Sudamerica)
Limitada and Banco de Chile, dated May 27, 2014, as amended from time to time.



13.
$3,000,000 Overdraft Facility between WESCO Netherlands B.V. and Bank of America
dated June 24, 2014 as amended from time to time.



14.
Amounts outstanding under the 6% Convertible Debentures due 2029 issued pursuant
to outstanding under the Indenture, dated August 27, 2009, by and among WESCO
International, Inc., WESCO Distribution, Inc. and The Bank of New York, as
Trustee.



15.
Amounts outstanding under the Fourth Amended and Restated Receivables Purchase
Agreement dated as of September ___, 2015, and as amended from time to time,
among WESCO Receivables, as seller, WESCO Distribution, Inc., as servicer, the
purchasers from time to time party thereto, and PNC Bank National Association,
as administrator.



16.
Amounts outstanding under the Term Loan Agreement dated as of December 12, 2012,
as amended from time to time, among WESCO Distribution, Inc., as US Borrower,
WDCC Enterprises Inc., as Canadian Borrower, WESCO International, Inc., the
Lenders party thereto and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and Collateral Agent, Barclays Bank PLC, as Syndication
Agent, the Joint Lead Arrangers and Co-Documentation Agents party thereto.



17.
Amounts outstanding under the 5.375% Senior Notes due 2021 issued pursuant to
the Indenture, dated November 26, 2013, among WESCO Distribution, Inc., as
Issuer, the Parent Guarantor named therein and U.S. Bank National Association,
as Trustee.




SCHEDULE 6.02
LIENS


Debtor
State
Jurisdiction
Secured Party
UCC Filing No./Filing Date
Bruckner Supply Company, Inc.
DE
State
NMHG Financial Services, Inc.
UCC: 2006 63965134
File Date: 11/14/2006
Continuation: 2011 3433573
File Date: 9/7/2011
Amendment: 2011 3434159
File Date: 9/7/2011
Bruckner Supply Company, Inc.
DE
State
Modern Leasing Inc. of Iowa
UCC: 2011 0059736
File Date: 1/6/2011
Bruckner Supply Company, Inc.
DE
State
Sulzer Metco
UCC: 2011 1184830
File Date: 3/31/2011
Bruckner Supply Company, Inc.
DE
State
Raymond Leasing Corporation
UCC: 2013 3672822
File Date: 9/20/2013
Bruckner Supply Company, Inc.
DE
State
Wells Fargo Bank, N.A.
UCC: 2015 1719037
File Date: 4/22/2015
Bruckner Supply Company, Inc.
NY
State
Modern Leasing Inc. of Iowa
UCC: 2012 03305365673
File Date: 3/30/2012
Bruckner Supply Co.
NY
State
Modern Leasing Inc. of Iowa
UCC: 2013 07315817472
File Date: 7/31/2013
Communications Supply Corporation
CT
State
Citibank, NA
UCC: 0002333959
File Date: 6/7/2005
Continuation: 0002742928
File Date: 3/25/2010
Continuation: 0003045508
File Date: 3/26/2015
Communications Supply Corporation
CT
State
Wells Fargo Bank, NA
UCC: 0002880570
File Date: 6/7/2012
Hill Country Electric Supply, L.P.
TX
State
Wells Fargo Financial Leasing, Inc.
UCC: 13-0022322904
File Date: 7/15/2013
WESCO Distribution, Inc.
DE
State
NMHG Financial Services Inc.
UCC: 2005 4023363
File Date: 12/27/2005
Amendment: 2010 3716929
File Date: 10/22/2010
Continuation: 2010 3717018
File Date: 10/22/2010
Amendment: 2015 3284550
File Date: 7/29/2015
Continuation: 2015 3302295
File Date: 7/30/2015
WESCO Distribution, Inc.
DE
State
NMHG Financial Services Inc.
UCC: 2006 2579167
File Date: 7/26/2006
Amendment: 2011 2202235
File Date: 6/9/2011
Continuation: 2011 2202243
File Date: 6/9/2011
WESCO Distribution, Inc.
DE
State
NMHG Financial Services Inc.
UCC: 2006 3985090
File Date: 11/15/2006
Amendment: 2011 3413583
File Date: 9/2/2011
Continuation: 2011 3413575
File Date: 9/2/2011
WESCO Distribution, Inc.
DE
State
NMHG Financial Services Inc.
UCC: 2007 1453744
File Date: 4/18/2007
Amendment: 2012 0518383
File Date: 2/9/2012
Amendment: 2012 0518391
File Date: 2/9/2012
Continuation: 2012 0519373
File Date: 2/9/2012
WESCO Distribution, Inc.
DE
State
NMHG Financial Services Inc.
UCC: 2007 4529284
File Date: 11/30/2007
Amendment: 2012 3564210
File Date: 9/15/2012
Continuation: 2012 3564228
File Date: 09/15/2012
WESCO Distribution, Inc.
DE
State
NMHG Financial Services Inc.
UCC: 2008 1756517
File Date: 5/21/2008
Amendment: 2013 1336925
File Date: 4/8/2013
Continuation: 2013 1336941
File Date: 4/8/2013
WESCO Distribution, Inc.
DE
State
Wells Fargo Financial Leasing, Inc.
UCC: 2008 2838397
File Date: 8/20/2008
Continuation: 2013 3097285
File Date: 8/7/2013
WESCO Distribution, Inc.
DE
State
Wells Fargo Financial Leasing, Inc.
UCC: 2008 2906046
File Date: 8/26/2008
Continuation: 2013 3223915
File Date: 8/16/2013
WESCO Distribution, Inc.
DE
State
Wells Fargo Financial Leasing, Inc.
UCC: 2008 2929717
File Date: 8/28/2008
Continuation: 2013 3248466
File Date: 8/19/2013
WESCO Distribution, Inc.
DE
State
Wells Fargo Financial Leasing, Inc.
UCC: 2008 2988978
File Date: 9/4/2008
Continuation: 2013 3303972
File Date: 8/23/2013
WESCO Distribution, Inc.
DE
State
United States Steel Corporation
UCC: 2009 4010754
File Date: 12/15/2009
Continuation: 2014 4653119
File Date: 11/18/2014
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2010 3432543
File Date: 10/1/2010
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2010 3433269
File Date: 10/1/2010
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2010 3433285
File Date: 10/1/2010
Amendment: 2014 0832048
File Date: 3/4/2014
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2010 3434036
File Date: 10/1/2010
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2010 3434044
File Date: 10/1/2010
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2010 3434069
File Date: 10/1/2010
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2010 3434085
File Date: 10/1/2010
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2010 3814070
File Date: 11/1/2010
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2010 4191734
File Date: 12/1/2010
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2010 4569665
File Date: 12/23/2010
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2010 4569699
File Date: 12/23/2010
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2010 4656033
File Date: 12/31/2010
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 0318751
File Date: 1/27/2011
WESCO Distribution, Inc.
DE
State
IBM Credit, LLC
UCC: 2011 0339799
File Date: 1/28/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 0386360
File Date: 2/2/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 0438773
File Date: 2/7/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 0547342
File Date: 2/15/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 0689797
File Date: 2/24/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 0690621
File Date: 2/24/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 0774458
File Date: 3/2/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 0774466
File Date: 3/2/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 0916711
File Date: 3/11/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 1007882
File Date: 3/18/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 1029720
File Date: 3/21/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 1111577
File Date: 3/25/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 1187676
File Date: 3/31/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 1188559
File Date: 3/31/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 1214991
File Date: 4/1/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 1215444
File Date: 4/1/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 1227605
File Date: 4/4/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 1232381
File Date: 4/4/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 1602062
File Date: 4/28/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 1644635
File Date: 5/3/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 2324690
File Date: 6/17/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 2542564
File Date: 7/1/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 2542572
File Date: 7/1/2011
WESCO Distribution, Inc.
DE
State
NMHG Financial Services, Inc.
UCC: 2011 2766023
File Date: 7/19/2011
WESCO Distribution, Inc.
DE
State
Comdoc, Inc.
UCC: 2011 3000323
File Date: 8/3/2011
WESCO Distribution, Inc.
DE
State
Wells Fargo Bank, N.A.
UCC: 2011 4661883
File Date: 12/6/2011
WESCO Distribution, Inc.
DE
State
Toyota Motor Credit Corporation  

Assignor: C&D Factory Direct, Inc.
UCC: 2012 1887977
File Date: 4/27/2012
WESCO Distribution, Inc.
DE
State
Orbian Financial Services II, Inc.
UCC: 2012 1948365
File Date: 5/21/2012
Amendment: 2015 2300787
File Date: 6/1/2015
WESCO Distribution, Inc.
DE
State
De Lage Landen Financial Services, Inc.
UCC: 2012 2518613
File Date: 6/29/2012
WESCO Distribution, Inc.
DE
State
Wells Fargo Bank, NA
UCC: 2012 2821074
File Date: 7/23/2012
WESCO Distribution, Inc.
DE
State
Gelco Fleet Trust
UCC: 2012 5053261
File Date: 12/27/2012
WESCO Distribution, Inc.
DE
State
IBM Credit LLC
UCC: 2013 0077405
File Date: 1/7/2013
WESCO Distribution, Inc.
DE
State
IBM Credit LLC
UCC: 2013 0077462
File Date: 1/7/2013
WESCO Distribution, Inc.
DE
State
Gelco Fleet Trust
UCC: 2013 0505587
File Date: 2/7/2013
WESCO Distribution, Inc.
DE
State
IBM Credit LLC
UCC: 2013 1238212
File Date: 4/1/2013
WESCO Distribution, Inc.
DE
State
De Lage Landen Financial Services, Inc.
UCC: 2013 2536184
File Date: 7/1/2013
WESCO Distribution, Inc.
DE
State
Gelco Fleet Trust
UCC: 2013 4071503
File Date: 10/16/2013
WESCO Distribution, Inc.
DE
State
Gelco Fleet Trust
UCC: 2013 4473279
File Date: 11/13/2013
WESCO Distribution, Inc.
DE
State
Gelco Fleet Trust
UCC: 2013 4713989
File Date: 12/2/2013
WESCO Distribution, Inc.
DE
State
Gelco Fleet Trust
UCC: 2014 0082057
File Date: 1/8/2014
WESCO Distribution, Inc.
DE
State
NMHG Financial Services, Inc.
UCC: 2014 0195966
File Date: 1/15/2014
WESCO Distribution, Inc.
DE
State
Gelco Fleet Trust
UCC: 2014 0485029
File Date: 2/6/2014
WESCO Distribution, Inc.
DE
State
IBM Credit LLC
UCC: 2014 1284249
File Date: 4/1/2014
WESCO Distribution, Inc.
DE
State
IBM Credit LLC
UCC: 2014 1321710
File Date: 4/3/2014
WESCO Distribution, Inc.
DE
State
Gelco Fleet Trust
UCC: 2014 1692607
File Date: 4/30/2014
WESCO Distribution, Inc.
DE
State
Cameron Technology Investors II LP
UCC: 2014 1999663
File Date: 5/16/2014
WESCO Distribution, Inc.
DE
State
Gelco Fleet Trust
UCC: 2014 2507515
File Date: 6/25/2014
Amended: WESCO Distribution Canada LP
Original: WESCO Distribution, Inc.
DE
State
Citibank, N.A., its Branches, Subsidiaries and Affiliates
UCC: 2014 2631232
File Date: 7/2/2014
Amendment: 2015 0277953
File Date: 1/13/2015
WESCO Distribution, Inc.
DE
State
Gelco Fleet Trust
UCC: 2014 3355286
File Date: 8/20/2014
WESCO Distribution, Inc.
DE
State
Gelco Fleet Trust
UCC: 2014 3722238
File Date: 9/17/2014
WESCO Distribution, Inc.
DE
State
Gelco Fleet Trust
UCC: 2014 4153896
File Date: 10/15/2014
WESCO Distribution, Inc.
DE
State
Wells Fargo Bank, N.A.
UCC: 2014 4154522
File Date: 10/15/2014
WESCO Distribution, Inc.
DE
State
New Equipment Leasing, Inc.
UCC: 2014 4587994
File Date: 11/13/2014
WESCO Distribution, Inc.
DE
State
New Equipment Leasing, Inc.
UCC: 2014 4590865
File Date: 11/13/2014
WESCO Distribution, Inc.
DE
State
NMHG Financial Services, Inc.
UCC: 2014 5033402
File Date: 12/11/2014
WESCO Distribution, Inc.
DE
State
New Equipment Leasing, Inc.
UCC: 2014 5138342
File Date: 12/17/2014
WESCO Distribution, Inc.
DE
State
Gelco Fleet Trust
UCC: 2015 0269216
File Date: 1/21/2015
WESCO Distribution, Inc.
DE
State
Bank of the West
UCC: 2015 0826247
File Date: 2/27/2015
WESCO Distribution, Inc.
DE
State
Gelco Fleet Trust
UCC: 2015 0921295
File Date: 3/5/2015
WESCO Distribution, Inc.
DE
State
Bank of the West
UCC: 2015 1105450
File Date: 3/16/2015
WESCO Distribution, Inc.
DE
State
Bank of the West
UCC: 2015 1767127
File Date: 4/24/2015
WESCO Distribution, Inc.
DE
State
Gelco Fleet Trust
UCC: 2015 2082625
File Date: 5/14/2015
WESCO Distribution, Inc.
DE
State
Gelco Fleet Trust
UCC: 2015 2271368
File Date: 5/28/2015
WESCO Distribution, Inc.
DE
State
Assigned: Key Equipment Finance, a Division of Keybank NA
Original: Oracle Credit Corporation
UCC: 2015 2409067
File Date: 6/5/2015
Assignment: 2015 3334157
File Date: 7/31/2015
WESCO Distribution, Inc.
DE
State
Gelco Fleet Trust
UCC: 2015 3208443
File Date: 7/24/2015
WESCO Distribution Inc.
PA
State
NMHG Financial Services, Inc.
UCC: 33590237
File Date: 2/7/2001
Continuation: 2005 112906728
File Date: 11/29/2005
Amendment: 2010 121003170
File Date: 12/10/2010
Continuation: 2010 121003980
File Date: 12/10/2010
WESCO Distribution, Inc.
PA
State
De Lage Landen Financial Services, Inc.
UCC: 2011 051608460
File Date: 5/16/2011
WESCO Distribution, Inc.
PA
State
De Lage Landen Financial Services, Inc.
UCC: 2011 060906641
File Date: 6/9/2011
WESCO Distribution, Inc.
PA
State
Cargill Incorported
UCC: 2013 020507689
File Date: 2/5/2013
WESCO International, Inc.
DE
State
NMHG Financial Services, Inc.
UCC: 2006 0110650
File Date: 1/11/2006
Continuation: 2010 3984006
File Date: 11/12/2010
WESCO International, Inc.
DE
State
Amended: General Electric Capital Corp
Original: Lease Plan USA, Inc.
UCC: 2006 3702222
File Date: 10/04/2006
Amendment: 2011 2064270
File Date: 5/31/2011
Continuation: 2011 2064320
File Date: 5/31/2011
WESCO International, Inc.
DE
State
Cisco Systems Capital Corporation
UCC: 2011 2969544
File Date: 8/1/2011



 


Debtor
Province
Secured Party
PPSA Filing No./Expiry Date
WESCO Distribution Canada Co
ON
Liftow Limited
709499691 -
20150831 1703 1462 7229
August 31, 2016
WESCO Distribution Canada LP
WESCO Distribution Canada Inc.
EECOL Electric Corp.
ON
Element Fleet Management Inc.
683380206 -
20121206 0857 1254 4133
December 6, 2022
WESCO Distribution – Canada Inc.
ON
957590 Ontario Inc. o/a Global Leasing
677513079 -
20120411 1640 9049 0207
April 11, 2018


WESCO Distribution Canada Co.
WESCO Distribution Canada Inc
WESCO Distribution-Canada, Inc.
WESCO Distribution-Canada GP Inc.
WESCO Distribution-Canada LP
ON
PHH Vehicle Management Services Inc
841343904 -
19980602 1901 1531 3453
June 2, 2018




Hazmasters Inc.
ON
National Leasing Group Inc.
695133963 -
20140410 1047 6005 2657
April 10, 2018
Hazmasters Inc.
ON
National Leasing Group Inc.
693989442 -
20140225 1453 6005 1834
Expiry Date: February 25, 2019
Hazmasters Inc.
ON
National Leasing Group Inc.
693994851 -
20140225 1612 6005 1837
February 25, 2020
Hazmasters Inc.
ON
National Leasing Group Inc.
692931663 -
20140103 1311 6005 1074
January 3, 2017
Hazmasters Inc.
ON
National Leasing Group Inc.
692741727 -
20131220 1318 6005 0913
December 20, 2023
Hazmasters Inc.
ON
Roynat Inc.
692139888 -
20131126 1459 1901 1039
November 26, 2019
Hazmasters Inc
ON
National Leasing Group Inc.
691622568 -
20131105 1322 6005 0006
November 5, 2019
Hazmasters Inc.
ON
RCAP Leasing Inc.
687722301 -
20130612 1446 8077 7904
June 12, 2018
Hazmasters Inc.
ON
RCAP Leasing Inc.
687495708 -
20130605 1034 8077 7275
June 5, 2018
Hazmasters Inc.
ON
National Leasing Group Inc.
686392668 -
20130426 1033 6005 6824
April 26, 2016
Hazmasters Inc.
ON
National Leasing Group Inc.
679045788 -
20120608 1221 6005 1966
June 8, 2016
Hazmasters Inc.
ON
National Leasing Group Inc.
675912627 -
20120130 1112 6005 9755
January 30, 2017
Hazmasters Environmental Equipment Inc.
Hazmasters Inc.
ON
Element Fleet Management Inc.
664382898 –
20100913 1449 1530 7051
September 13, 2025
Wesco Distribution Canada Inc
Wesco Distribution Canada LP
Wesco Distribution Canada GP Inc.
BC
PHH VEHICLE MANAGEMENT SERVICES INC.
7684926
June 2, 2018
Wesco Distribution Canada GP Inc.
BC
ROYNAT INC.
746507I
July 27, 2021
EECOL Electric
BC
ARPAC STORAGE SYSTEMS CORPORATION
635248I
June 01, 2016
Hazmasters Inc.
BC
RCAP LEASING INC.
805765G
June 20, 2017
Hazmasters Inc.
BC
ROYNAT INC.
703453G
April 24, 2017
Hazmasters Inc.
BC
ROYNAT INC.
683307H
November 27, 2019
Hazmasters Inc.
BC
NATIONAL LEASING GROUP INC.
720750H
December 20, 2023
Hazmasters Inc.
BC
NATIONAL LEASING GROUP INC.
893972H
April 10, 2018
Wesco Distribution Canada Inc.
AB
De Lage Landen Financial Services Canada Inc.
09113029974
November 30, 2015
Wesco Distribution Canada Co.
AB
Ricoh Canada Inc.
13090318247
September 3, 2019
Wesco Distribution Canada GP Inc.
AB
Roynat Inc.
15011222042
January 12, 2021
WESCO Distribution Canada LP


AB
Integrated Distribution Systems LP O/A Wajax Equipment
15070624281
July 6, 2016
Eecol Electric Corp.
AB
Integrated Distribution Systems LP O/A Wajax Equipment
15052728691
May 27, 2016
Eecol Electric Corp.
AB
Integrated Distribution Systems LP O/A Wajax Equipment
15061013801

June 10, 2016
Hazmasters Inc.
AB
National Leasing Group Inc.
12072400248
July 24, 2016
Hazmasters Inc.
AB
G.N. Johnston Equipment Co. Ltd.
13032216453
March 22, 2019
Hazmasters Inc.
AB
RCAP Leasing Inc.
13061212820
June 12, 2018  

Hazmasters Inc.
AB
National Leasing Group Inc.
13122010501
December 20, 2023
Hazmasters Inc.
AB
National Leasing Group Inc.
14022521743 
February 25, 2019
Hazmasters Inc.
AB
National Leasing Group Inc.
14022525562
February 25, 2020
Wesco Distribution Canada Inc
Wesco Distribution Canada LP
Wesco Distribution Canada GP Inc.
SK
PHH Vehicle Management Services Inc.
112282172
 
June 2, 2018
Wesco Distribution Canada Inc
Wesco Distribution Canada LP
Wesco Distribution Canada GP Inc.
NB
PHH Vehicle Management Services Inc.
3578550
June 3, 2018
Wesco Distribution Canada Inc.
Wesco Distribution Canada LP
Wesco Distribution Canada GP Inc.
NS
PHH Vehicle Management Services Inc.
7716
November 3, 2017
Hazmasters Inc.
NS
NATIONAL LEASING GROUP INC.


18548354
September 6, 2015
Hazmasters Inc.
NS
NATIONAL LEASING GROUP INC.


24850190
September 3, 2019
Hazmaster Inc.
NS
NATIONAL LEASING GROUP INC.


24839870
September 1, 2019
EECOL Electric Corp.


MB
De Lage Landen Financial Services Canada Inc.
201302234200
February 7, 2018
Wesco Distribution Canada Inc
Wesco Distribution Canada LP
Wesco Distribution Canada GP Inc.
MB
PHH Vehicle Management Services Inc.
980603107017
June 3, 2016





QUEBEC RPMRR LIENS
HAZMASTERS QUEBEC INC.


LIST OF MOVABLE HYPOTHECS & ASSIGNMENT OF CLAIMS
Legend:
NATURE OF SECURITY    CHARGED ASSETS    OTHERS         
MH
=    Movable Hypothec without delivery    G    =    General Movable
Property    A1, A2……    Assignment    

MHwt
=    Movable Hypothec with delivery    AR    =    Account Receivables    AS1,
AS2…    Assumption of Hypothec

FH
=    Floating Hypothec    I    =    Inventory    C1, C2….…    Cession of rank

LHL
=    Legal Hypothec of Landlord (renewal of Landlord
Privilege)    E    =    Equipment    ChN1, ChN2    Change of name

LHJ
=    Legal Hypothec resulting from a Judgment    IP    =    Intellectual
Property    M1, M2……    Modification of a published right

LHS
=    Legal Hypothec of State or of a legal person
established    S    =    Securities    P1, P2…….    Prior Notice of Intention to
exercise a Right

in the public interest    CL    =    Claims    PR1, PR2…    Preservation of
Hypothec
AssCl
=     Assignment of a universality of claims



All dates are in the following format: Y-M-D
The “REF. No.” below are for reference purposes only and are not intended to
indicate ranking of the security




Ref. No.
Registration No./
Registration Date
(Y-M-D) & Time
Parties
Nature of registration/ 
Amount - Cdn $/
Agreement Date
(Y-M-D)/
Form
Description of affected assets 
(For further details, please refer to the text of the registration)
Comments
(Y-M-D)
1.    
00-0231251-0003
2000-08-14
03:00 PM


Reassigned - see comments
Assignee / Reassignor:
HSBC Bank Canada


Assignor / Reassignee:
Produits Environnementaux Hazmasters Inc.
Hazmasters Quebec Inc. (Following Name Change ChN1)
AssCI
2000-08-09
Private Writing
CL
B) All debts and amounts now or hereafter owing by Hazmasters Environmental
Equipment Inc. to the assignor; and
C) All indemnity or proceeds of insurance payable in respect of the assignor’s
movable property and enterprise, including without limitation, business
interruption and public liability insurance.
Reassignment of a universality of claims registered on 2014-04-14 at 12:09 PM
under number 14‑0306073‑0001



LIST OF OTHER RIGHTS
Legend:
Inst. Sale
=    Reservation of ownership (Instalment Sale)

RL
=    Rights under a Lease

RD
=    Rights of redemption

RO
=    Rights of ownership of the Lessor in a Leasing Contract



All dates are in the following format: Y-M-D
The “REF. ” below are for reference purposes only and are not intended to
indicate ranking of the security
Ref. No.
Registration No./
Registration Date
(Y-M-D) & Time
Parties
Nature of security/ 
Agreement Date
(Y-M-D)
Description of affected assets
Comments
(Y-M-D)
A.    
12-0274668-0013
2012-04-13
02:57 PM
Lessor:
Xerox Canada LTD


Lessee:
Hazmasters Quebec Inc.
RL
No date mentioned
Private Writing
Equipment
Other
All present and future office equipment and software supplied or financed from
time to time by the secured party (whether by lease, conditional sale or
otherwise), whether or not manufactured by the secured party or any affiliate
thereof.
Customer Number: 958630550-473676500
Expiry Date : 2018-04-13
This is a global registration (art.2961.1 CC)


The rights of the Lessor Xerox Canada LTD have been assigned to BNP Paribas
(Canada) by 8 assignments of rights (12-0563650-0001 ; 12-0821835-0001 ;
13-0021758-0001 ; 13-0280553-0001 ; 13-0646177-0001 ; 13-0949429-0001 ;
14-0059055-0001, 14‑0301119-0001).
B.    
15-0721704-0006
2015-07-30
 09:00 AM
Lessor:
Xerox Canada LTD


Lessee:
Hazmasters Quebec Inc.
RL
2015-07-16
Private Writing
ALL EQUIPMENT AND GOODS SOLD, LEASED, PROCURED UNDER A LEASING CONTRACT, OR
OTHERWISE PROVIDED TO HAZMASTERS QUEBEC INC, BY XEROX CANADA LTD OR PROVIDED IN
REPLACEMENT THEREOF, FURTHER TO THE AGREEMENT NUMBER 958630550-507080000 DATED
JULY 16, 2015, THE WHOLE AS MAY HAVE BEEN COMPLETED, AMENDED, ADJUSTED OR
OTHERWISE MODIFIED FROM TIME TO TIME.
Expiry Date : 2021-07-29
CUSTOMER # 958630550-507080000







HAZMASTERS INC.


LIST OF OTHER RIGHTS
Legend:
Inst. Sale
=    Reservation of ownership (Instalment Sale)

RL
=    Rights under a Lease

RD
=    Rights of redemption

RO
=    Rights of ownership of the Lessor in a Leasing Contract



All dates are in the following format: Y-M-D
The “REF. ” below are for reference purposes only and are not intended to
indicate ranking of the security
Ref. No.
Registration No./
Registration Date
(Y-M-D) & Time
Parties
Nature of security/
Agreement Date
(Y-M-D)
Description of affected assets
Comments
(Y-M-D)
C.    
12-0138882-0001
2012-02-29
09:00 AM
Lessor:
Transportaction Lease Systems Inc.
Element Fleet Management Inc. (following modification M1. See comments)
Element Fleet Services LP
(further to an assignment, see comments)


Lessee:
Hazmasters Inc.
RL
No date mentioned
Private Writing
All motor vehicles and other property that is leased by the lessor to the lessee
from time to time pursuant to one or more lease agreements and including,
without limitation, all attachments, equipment and accessories for the vehicle
or other property, and any insurance proceeds or proceeds of any sale or rental
or other disposition of such vehicle or other property, as the case may be.
REF: (82620 / ONTA1F9491-1 / 7570348)


Expiry Date : 2017-02-27


The rights of the Transportaction Lease Systems Inc. have been assigned to:
1) Element Fleet Services LP by an Assignment of Rights registered under number
13-0492746-0001.
2) Element Fleet Management Inc. by an Assignment of Rights registered under
number 15-0504612-0002.
3) Element Fleet Services GP Limited by an Assignment of Rights registered under
number 15-0504612-0004.
4) Element Fleet Management Inc. by an Assignment of Rights registered under
number 15-0504620-0002.
5) FLR LP Inc. by an Assignment of Rights registered under number
15-0504622-0002.
6) Element Fleet Lease Receivables L.P. by an Assignment of Rights registered
under number 15-0504624-0002.


The Lessor has been changed to Element Fleet Management Inc. by a Modification
of a registered right:
M1 -  registered on 2014-01-23 at 12:18 PM under number 14-0053201-0001.


Our comments: Element Fleet Management Inc, is the new name of Transportaction
Lease Systems Inc., (the “Original Lessor”). This change of name has been
registered as a modification instead of a name change.
This modification has been registered after the Original Lessor had assigned its
rights to Element Fleet Services LP, who as the Original Lessor as Special
Partner, as per the Registraire de Entreprises Quebec (under its previous name).
D.    
12-0595453-0004
2012-07-23
12:41 PM
Lessor:
National Leasing Group Inc.


Lessee:
Hazmasters Inc.
RO
2012-07-20
Private Writing
All generator of every nature of kind described in a leasing contract dated July
20, 2012 between the lessor, and the lessee, as amended from time to time,
together with all attachments, accessories and substitutions places on or
forming part of such goods and any proceeds derived from the sale or disposition
of such goods.
Expiry Date : 2016-07-01


E.    
12-0704852-0001
2012-08-28
02:38 PM
Lessor:
National Leasing Group Inc.


Lessee:
Hazmasters Inc.
RO
2012-08-27
Private Writing
All forklift of every nature or kind described in a leasing contract dated Aug.
27, 2012 between the lessor, and the lessee, as amended from time to time,
together with all attachments, accessories and substitutions placed on or
forming part of such goods and any proceeds derived from the sale or disposition
of such goods.
Expiry Date : 2016-09-01











SCHEDULE 6.10
EXISTING RESTRICTIONS


1.
The Receivables Securitization Agreements.



2.
Indenture, dated August 27, 2009, by and among WESCO International, Inc., WESCO
Distribution, Inc. and The Bank of New York Mellon, as Trustee.



3.
Affiliate Subordination Agreement, dated as of December 12, 2012, made by and
among the Subordinated Creditors and Subordinated Debtors party thereto (as
defined therein) in favor of Credit Suisse AG, Cayman Islands Branch.



4.
Indenture, dated November 26, 2013,  among WESCO Distribution, Inc., as Issuer,
the Parent Guarantor named therein and U.S. Bank National Association, as
Trustee.











EXHIBIT A
FORM ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Credit Agreement
identified below (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.    Assignor:        ______________________________


2.
Assignee:        ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]


3.
Borrowers:    WESCO Distribution, Inc., as a U.S. Borrower,


the other U.S. Borrowers party thereto,
WESCO Distribution Canada LP, as a Canadian Borrower

the other Canadian Borrowers party thereto


4.
Administrative Agent:     JPMorgan Chase Bank, N.A., as the administrative agent



5.
Credit Agreement:    The Second Amended and Restated Credit Agreement dated as
of September ____, 2015, among the Borrowers, the other Loan Parties party
thereto, the other Lenders party thereto, the Administrative Agent, and JPMorgan
Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent.



6.
Assigned Interest:



Aggregate Revolving Commitments
Amount of Commitment/Revolving Loans Assigned
Percentage Assigned of Revolving Commitments
$
$
%
$
$
%
$
$
%





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By:______________________________

                        Name:
Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:______________________________
Name:
Title:




Consented to and Accepted:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent and as Issuing Bank




By_________________________________
Title:




Consented to:


[NAME(S) OF ADDITIONAL ISSUING BANK(S)]
                        


By_________________________________
Name:
Title:




[Consented to:]5 


[WESCO DISTRIBUTION, INC., as Borrower
Representative]        




By________________________________
Title:
ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any Subsidiary or Affiliate of any Borrower, or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Borrower, any Subsidiaries or Affiliates of any Borrower, or any other
Person of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to this Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




Exhibit B
[wescosecondamendedand_image3.gif]
EXHIBIT C


FORM OF COMPLIANCE CERTIFICATE


To:
The Lenders party to the

Credit Agreement Described Below


This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit Agreement dated as of September ____, 2015 (as amended,
restated, supplemented, modified, renewed or extended from time to time, the
“Credit Agreement”) among WESCO Distribution, Inc., a Delaware corporation
(“Distribution”), the other U.S. Borrowers party thereto (together with
Distribution, the “U.S. Borrowers”), WESCO Distribution Canada LP, an Ontario
limited partnership (“Distribution Canada”), the other Canadian Borrowers party
thereto (together with Distribution Canada, the “Canadian Borrowers”; each of
the U.S. Borrowers and the Canadian Borrowers are referred to herein
collectively as the “Borrowers”), WESCO International, Inc., a Delaware
corporation, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (the “Administrative Agent”) and JPMorgan
Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent. This
Compliance Certificate is being delivered by Distribution in its capacity as
Borrower Representative. Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.


THE UNDERSIGNED, AS BORROWER REPRESENTATIVE, HEREBY CERTIFIES, SOLELY IN MY
CAPACITY AS A FINANCIAL OFFICER AND NOT IN MY INDIVIDUAL CAPACITY, ON BEHALF OF
THE BORROWER REPRESENTATIVE AND ON BEHALF OF THE OTHER BORROWERS, THAT:


1.    I am the duly elected ___________________ of the Borrower Representative;


2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Holdings and its Subsidiaries during the accounting period
covered by the financial statements delivered concurrently herewith (the
“Accounting Period”) [for quarterly financial statements add: and such financial
statements present fairly in all material respects the financial condition and
results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes];


3.     The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the financial statements delivered concurrently herewith or as of the
date of this Compliance Certificate or (ii) any material change in GAAP or in
the application thereof that has occurred since the date of the audited
financial statements referred to in Section 3.04 of the Credit Agreement;


4.    I hereby certify that no Loan Party has changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization without having
given the Administrative Agent the notice required by Section 4.15 of the
Security Agreement;


5. Check one of the following options based upon whether a Fixed Charge Coverage
Trigger Period is in effect as described in Section 6.12 of the Credit
Agreement.


•
As of the last day of the Accounting Period, a Fixed Charge Coverage Trigger
Period is in effect, and therefore, the Loan Parties are required to comply with
the Fixed Charge Coverage Ratio covenant set forth in Section 6.12 of the Credit
Agreement. Accordingly, the attached Schedule I sets forth financial data and
computations evidencing the Loan Parties’ compliance with the Fixed Charge
Coverage Ratio covenant set forth in Section 6.12 of the Agreement, all of which
data and computations are true, complete and correct.

•
As of the last day of the Accounting Period, a Fixed Charge Coverage Covenant
Period is not in effect, and therefore, the Loan Parties are not required to
comply with the Fixed Charge Coverage Ratio covenant set forth in Section 6.12
of the Credit Agreement. Notwithstanding such fact, the attached Schedule I sets
forth (for informational purposes only) financial data and computations
evidencing the Loan Parties’ compliance with the Fixed Charge Coverage Ratio
covenant set forth in Section 6.12 of the Agreement.

[6.    Schedule II hereto sets forth a computation of the Secured Leverage Ratio
as of the end of the Accounting Period, for purposes of determining the
Applicable Rate commencing on the fifth Business Day after this certificate is
delivered.]1 


[7. Schedule III hereto sets forth a list of names of all Excluded Subsidiaries
and Unrestricted Subsidiaries as of the date hereof. Each Subsidiary set forth
on Schedule III hereto qualifies as an Excluded Subsidiary or Unrestricted
Subsidiary, as the case may be.]


Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, (i) the nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:
                                                    
                                                    
                                                    


The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this day of , .
            
                            


WESCO DISTRIBUTION, INC.,
as Borrower Representative


By:                    
Name:
Title:
SCHEDULE 1


Compliance as of _________, ____ with Section 6.12 of the Credit Agreement.


Fixed Charge Coverage Ratio. Ratio of EBITDA for the period of four consecutive
fiscal quarters most recently ended to Fixed Charges for such period, all
calculated for Holdings and its Restricted Subsidiaries on a consolidated basis
in accordance with GAAP.
A. EBITDA          $__________________
EBITDA of Holdings and its Restricted Subsidiaries on a consolidated basis
Quarter
Ended
________
Quarter
Ended
________
Quarter
Ended
________
Quarter
Ended
________
Twelve
Months
Ended
__________


Net Income
 
 
 
 
 


(+) (a)(i) Interest Expense
 
 
 
 
 
(+) (a)(ii) income tax expense


 
 
 
 
 
(+) (a)(iii) all amounts attributable to depreciation and amortization expense
 
 
 
 
 
(+) (a)(iv) amortized debt discount


 
 
 
 
 
(+) (a)(v) any non-cash losses or non-cash charges for such period that relate
to the write-down or write-off of inventory to the extent such non-cash charges
or non-cash losses do not exceed $10,000,000 in the aggregate during such period


 
 
 
 
 
(+) (a)(vi) any other non-cash losses or non-cash charges for such period (but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period)
 
 
 
 
 
(-) (b)(i) income tax credits and refunds


 
 
 
 
 
(-) (b)(ii) interest income
 
 
 
 
 
(-) (b)(iii) any cash payments made during such period in respect of non-cash
charges described in clause (a)(v) above taken in a prior period
 
 
 
 
 
(-) (b)(iv) any non-cash gains and non-cash items of income for such period that
relate to any write-up of inventory to the extent such non-cash gains and
non-cash income does not exceed $10,000,000 in the aggregate during such period
 
 
 
 
 
(-)(b)(v) any other non-cash gains and non-cash items of income for such period
 
 
 
 
 


= EBITDA


  $______


 $______


 $______


 $______


 $________





B. FIXED CHARGES     $___________________




Fixed Charges of Holdings and its Restricted Subsidiaries on a consolidated
basis
Quarter
Ended
_______
Quarter
Ended
_________
Quarter
Ended
________
Quarter
Ended
________
Twelve
Months
Ended
__________


cash Interest Expense
 
 
 
 
 
(+) scheduled principal payments on Indebtedness made during such period
(excluding (A) any scheduled payment on Indebtedness to the extent funded with
additional Indebtedness permitted under Section 6.01 and (B) principal payments
in respect of (i) the Revolving Loans or (ii) Indebtedness owing under the
Receivables Securitization Agreements)
 
 
 
 
 
 
(+) expense for taxes paid in cash






























(+) Restricted Payments paid in cash (other than Restricted Payments made by any
Loan Party or any Restricted Subsidiary of a Loan Party to any Loan Party or to
one or more Intermediate Holding Companies that subsequently distribute the
proceeds of such Restricted Payments to one or more Loan Parties)






























(+) Capital Lease Obligation payments and unfinanced Capital Expenditures made
in cash made during such period (other than any such Capital Lease Obligation
payments or Capital Expenditures to the extent that such Capital Lease
Obligation payments or Capital Expenditures are made with proceeds from (A) any
sale of assets permitted by this Agreement, (B) sale of Equity Interests
permitted by this Agreement, (C) trade-ins of machinery, equipment or motor
vehicles or (D) insurance covering any loss or damage to Collateral)










































= Fixed Charges


 $______


 $______


 $______


 $______


 $________



    
C. FIXED CHARGE COVERAGE RATIO (Line A ÷ Line B)        ______ to 1.00


[D. IN COMPLIANCE                     ¨ YES        ¨ NO]2 
SCHEDULE II3 


SECURED LEVERAGE RATIO CALCULATION4 


Secured Leverage Ratio. On any date, the ratio of (a) Secured Indebtedness on
such date to (b) EBITDA for the period of four consecutive fiscal quarters ended
on such date.




 
 
A.
SECURED INDEBTEDNESS
    $______
 
 
 


B.


EBITDA for the period of four consecutive fiscal quarters ended on such date (as
calculated below).






    $______
EBITDA of Holdings and its Restricted Subsidiaries on a consolidated basis
Quarter
Ended
________
Quarter
Ended
________
Quarter
Ended
________
Quarter
Ended
________
Twelve
Months
Ended
__________
 
 


Net Income
 
 
 
 
 
 
 


(+) (a)(i) Interest Expense
 
 
 
 
 
 
 
(+) (a)(ii) income tax expense


 
 
 
 
 
 
 
(+) (a)(iii) all amounts attributable to depreciation and amortization expense
 
 
 
 
 
 
 
(+) (a)(iv) amortized debt discount


 
 
 
 
 
 
 
(+) (a)(v) any non-cash losses or non-cash charges for such period that relate
to the write-down or write-off of inventory to the extent such non-cash charges
or non-cash losses do not exceed $10,000,000 in the aggregate during such period


 
 
 
 
 
 
 
(+) (a)(vi) any other non-cash losses or non-cash charges for such period (but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period)
 
 
 
 
 
 
 
(-) (b)(i) income tax credits and refunds


 
 
 
 
 
 
 
(-) (b)(ii) interest income
 
 
 
 
 
 
 
(-) (b)(iii) any cash payments made during such period in respect of non-cash
charges described in clause (a)(v) above taken in a prior period
 
 
 
 
 
 
 
(-) (b)(iv) any non-cash gains and non-cash items of income for such period that
relate to any write-up of inventory to the extent such non-cash gains and
non-cash income does not exceed $10,000,000 in the aggregate during such period
 
 
 
 
 
 
 
(-)(b)(v) any other non-cash gains and non-cash items of income for such period
 
 
 
 
 
 
 


= EBITDA


  $______


 $______


 $______


 $______


 $______
(to line B)
 

    
C. SECURED LEVERAGE RATIO (Line A ÷ Line B)                    ________


SCHEDULE III4 


EXCLUDED SUBSIDIARIES AND UNRESTRICTED SUBSIDIARIES














































EXHIBIT D


FORM OF JOINDER AGREEMENT




THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, 20__,
is entered into between ________________________________, a _________________
(the “New Subsidiary”), and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”), under that certain Second
Amended and Restated Credit Agreement dated as of September ____, 2015 (as the
same may be amended, supplemented, modified, extended or restated from time to
time, the “Credit Agreement”) among WESCO DISTRIBUTION, INC., a Delaware
corporation, WESCO DISTRIBUTION CANADA LP, an Ontario limited partnership, the
other Loan Parties party thereto, the Lenders party thereto, JPMORGAN CHASE
BANK, N.A., Toronto Branch, as Canadian Administrative Agent, and the
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.


The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:


1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a [U.S. Borrower] [Canadian Borrower] for
all purposes of the Credit Agreement and shall have all of the rights, duties,
benefits and obligations of a Loan Party and a [U.S. Borrower] [Canadian
Borrower] thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, and (b) all
of the covenants set forth in Articles V and VI of the Credit Agreement. The New
Subsidiary has delivered, or concurrently herewith will deliver, to the
Administrative Agent [a joinder to the U.S. Security Agreement] [a Canadian
Guarantee and a Canadian Security Agreement].


2.    If required, the New Subsidiary is, concurrently with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.


3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:


                                
                                
                                
                                


4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.


5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.


6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.


[NEW SUBSIDIARY]


By:                        
Name:                        
Title:                        


Acknowledged and accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent


By:                        
Name:                        
Title:                        




 




EXHIBIT E


FORM OF SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT




THIS SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“US Security Agreement”) is entered into as of September 24, 2015 by and between
WESCO Distribution, Inc., a Delaware corporation (the “Company”), the other
parties named on the signature pages hereto (together with the Company, the
“Grantors”, and each a “Grantor”), and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent (the “Administrative Agent”) for the lenders
party to the Credit Agreement referred to below.


PRELIMINARY STATEMENTS


WHEREAS, certain of the Grantors (the “Original Grantors”) are parties to that
certain Amended and Restated Credit Agreement dated as of December 12, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”), among the Company, as U.S. Borrower, the other
U.S. Borrowers party thereto, WESCO Distribution Canada LP, as Canadian
Borrower, the other Loan Parties party thereto, the lenders party thereto (the
“Existing Lenders”), the Administrative Agent, and JPMorgan Chase Bank, N.A.,
Toronto Branch (the “Canadian Administrative Agent”, and together with the
Administrative Agent, the “Agents”), pursuant to which the Existing Lenders
agreed to make certain loans and provide certain other credit accommodations to
the borrowers thereunder from time to time;
WHEREAS, in connection with the Existing Credit Agreement, the Original Grantors
and the Administrative Agent entered into that certain Amended and Restated
Pledge and Security Agreement (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing US Security Agreement”),
pursuant to which the Original Grantors granted to the Administrative Agent
security interests in the Collateral (as defined in the Existing US Security
Agreement) to secure the obligations of the Original Grantors under the Existing
Credit Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement);
WHEREAS, concurrently herewith, certain of the Original Grantors as borrowers,
WESCO International, Inc., the Agents, the other Borrowers party thereto and the
financial institutions party thereto (the “Lenders”) are entering into that
certain Second Amended and Restated Credit Agreement dated as of the date hereof
(as it may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), which Credit Agreement further amends and
restates the Existing Credit Agreement in its entirety;
WHEREAS, each Guarantor (as defined herein) has agreed to guaranty the Secured
Obligations (as defined in the Credit Agreement) and each Guarantor will derive
substantial direct and indirect benefits from the making of the extensions of
credit under the Credit Agreement;
WHEREAS, each Grantor is entering into this US Security Agreement in order to
induce the Lenders to enter into and extend credit to the Borrowers under the
Credit Agreement and to secure the Secured Obligations that it has incurred as a
Borrower or that it has agreed to guarantee pursuant to Article VIII of this US
Security Agreement;
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors and the Administrative Agent, on behalf of the
Lenders, hereby agree that the Existing US Security Agreement be, and hereby is,
amended and restated in its entirety by this US Security Agreement, and the
parties hereto hereby further agree as follows:


ARTICLE I
DEFINITIONS


1.1.    Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.


1.2.    Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this US Security Agreement or the Credit Agreement are used herein as
defined in Article 8 or Article 9 of the UCC.


1.3.    Definitions of Certain Terms Used Herein. As used in this US Security
Agreement, in addition to the terms defined in the first paragraph hereof, the
Preliminary Statement, the following terms shall have the following meanings:


“Accounts” shall have the meaning set forth in Article 9 of the UCC.


“Article” means a numbered article of this US Security Agreement, unless another
document is specifically referenced.


“Assigned Contracts” means, with respect to any Grantor, collectively, all of
such Grantors’ rights and remedies under, and all moneys and claims for money
due or to become due to such Grantor under those contracts and other agreements
relating to the purchase and sale of Inventory and all Accounts related thereto
and any and all other material contracts between such Grantor and any party
other than the Agents or any Lender, and any and all amendments, supplements,
extensions, and renewals thereof, including all rights and claims of such
Grantor now or hereafter existing: (a) under any insurance, indemnities,
warranties, and guarantees provided for or arising out of or in connection with
any of the foregoing agreements; (b) for any damages arising out of or for
breach or default under or in connection with any of the foregoing contracts;
(c) to all other amounts from time to time paid or payable under or in
connection with any of the foregoing agreements; or (d) to exercise or enforce
any and all covenants, remedies, powers and privileges thereunder.


“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.


“Collateral” shall have the meaning set forth in Article II.


“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any Loan Party for any real property where any Collateral is
located, as such landlord waiver or other agreement may be amended, restated, or
otherwise modified from time to time.


“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent with respect to the Collateral pursuant to any Loan
Document.


“Commercial Tort Claims” means “commercial tort claims” as set forth in Article
9 of the UCC and the existing commercial tort claims of the Grantors set forth
on Exhibit A attached hereto.


“Control” shall have the meaning set forth in Article 8 of the UCC or, if
applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.


“Control Agreement” means an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among any Loan Party, a banking
institution, securities broker, securities intermediary or other financial
institution holding such Loan Party's funds, and the Administrative Agent with
respect to collection and control of all deposits and balances held in a Deposit
Account, Securities Account or Lock Box maintained by any Loan Party with such
banking institution.


“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.


“Distribution Center” means a location leased by a Grantor where such Grantor
operates a distribution facility of inventory.


“Documents” shall have the meaning set forth in Article 9 of the UCC.


“Equipment” shall have the meaning set forth in Article 9 of the UCC.


“Excluded Collateral” shall have the meaning set forth in Article II hereof.


“Excluded Debt Securities” means US $480,000,000 Promissory Note issued by WDCC
Enterprises Inc. to WDC Holdings, Inc., as amended, restated, supplemented or
otherwise modified from time to time, and referred to in the definition of
“Hybrid Security” set forth in Section 1.01 of the Credit Agreement.


“Excluded Equity Interests” means (a) the Equity Interests of any Grantor in the
Real Estate Subsidiaries or in any other special purpose entity that is formed
or acquired after the Second Restatement Date which has no assets other than
real property, (b) Equity Interests in entities where such Grantor holds 50% or
less of the outstanding Equity Interests of such entity, to the extent a pledge
of such Equity Interests is prohibited by the organizational documents or
agreements with the other equity holders of such entity after the exercise of
commercially reasonable efforts to remove or avoid such prohibition, (c) more
than 65% of the issued and outstanding Equity Interests of any CFC Subsidiary or
CFC Subsidiary Holding Company entitled to vote (within the meaning of United
States Treasury Regulations Section 1.956-2(c)(2)) and (d) Equity Interests of
any Excluded Subsidiary described in clause (b) and clause (c) of the definition
thereof.


“Exhibit” refers to a specific exhibit to this US Security Agreement, unless
another document is specifically referenced.


“Fixtures” shall have the meaning set forth in Article 9 of the UCC.


“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.


“Goods” shall have the meaning set forth in Article 9 of the UCC.


“Guarantor” or “Guarantors” means, individually or collectively, the Grantors
from time to time party to this US Security Agreement, other than WDINESCO II
B.V.


“Instruments” shall have the meaning set forth in Article 9 of the UCC.


“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, Patents, Copyrights, Trademarks,
trade secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.


“Inventory” shall have the meaning set forth in Article 9 of the UCC.


“Investment Property” shall have the meaning set forth in Article 9 of the UCC.


“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.


“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.


“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.


“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors included within the definition of Collateral herein,
whether or not physically delivered to the Administrative Agent pursuant to this
US Security Agreement, excluding, for the avoidance of doubt, any Excluded
Collateral.


“Pledged ULC Shares” shall have the meaning set forth in Section 3.13(d).


“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.


“Receivables Securitization Lien” means a Lien on a Grantor’s Accounts which are
sold, or intended to be sold, to WESCO Receivables pursuant to the Receivables
Securitization Agreements.


“Required Secured Parties” means (a) prior to an acceleration of the Obligations
under the Credit Agreement, the Required Lenders, (b) after an acceleration of
the Obligations under the Credit Agreement but prior to the date upon which the
Credit Agreement has terminated by its terms and all of the obligations
thereunder have been paid in full (other than contingent obligations for which
no claim has been asserted), Lenders holding in the aggregate at least a
majority of the total of the Aggregate Credit Exposure, and (c) after the Credit
Agreement has terminated by its terms and all of the Obligations thereunder have
been paid in full (whether or not the Obligations under the Credit Agreement
were ever accelerated) (other than contingent obligations for which no claim has
been asserted), Lenders holding in the aggregate at least a majority of the
aggregate net early termination payments and all other amounts then due and
unpaid from any Grantor to the Lenders under Swap Agreement, as determined by
the Administrative Agent in its reasonable discretion.


“Second Restatement Date” means the date of the Credit Agreement.


“Section” means a numbered section of this US Security Agreement, unless another
document is specifically referenced.


“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest, excluding for the avoidance of doubt, any Excluded Collateral.


“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.


“Term Loan Obligation Payment Date” shall have the meaning set forth in the
ABL-Term Loan Intercreditor Agreement.


“Term Loan Priority Collateral” shall have the meaning set forth in the ABL-Term
Loan Intercreditor Agreement.


“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.


“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, the Administrative Agent's or any
Lender's Lien on any Collateral.


“Update Date” means the date on which any Grantor provides notice to the
Administrative Agent of any updates to the representations and warranties
contained in Article III hereof, as permitted by Article IV hereof, which shall
occur within 30 days from June 30th of each year.
    
“ULC” shall have the meaning set forth in Section 3.13(d).


The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


ARTICLE II
GRANT OF SECURITY INTEREST


To secure the prompt and complete payment and performance of the Secured
Obligations, each Grantor hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of itself, the
Canadian Administrative Agent, the Lenders and each other holder of Secured
Obligations (as set forth in the definition thereof), a security interest in all
of its right, title and interest in, to and under all personal property and
other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor (including under any trade name or derivations
thereof), and whether owned or consigned by or to, or leased from or to, such
Grantor, and regardless of where located (all of which will be collectively
referred to as the “Collateral”), including:


(i)all Accounts;
(ii)all Chattel Paper;
(iii)all Copyrights, Patents and Trademarks;
(iv)
all Documents;

(v)
all Equipment;

(vi)
all Fixtures;

(vii)
all General Intangibles (other than General Intangibles comprising Excluded
Collateral (as defined below));

(viii)
all Goods;

(ix)
all Instruments;

(x)
all Inventory;

(xi)
all Investment Property;

(xii)
all cash or cash equivalents;

(xiii)
all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(xiv)
all Deposit Accounts, Securities Accounts, and Lock Boxes;

(xv)
all Commercial Tort Claims;

(xvi)
all Assigned Contracts; and

(xvii)
all accessions to, substitutions for and replacements, proceeds (including Stock
Rights), insurance proceeds and products of the foregoing, together with all
books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;



Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, the following (collectively, the “Excluded Collateral”): (A)
Excluded Equity Interests, (B) Excluded Debt Securities, (C) any real estate,
leasehold rights or leasehold improvements held by any Real Estate Subsidiary,
(D) Accounts sold or otherwise transferred (including, without limitation, by
means of capital contribution) to WESCO Receivables pursuant to the Receivables
Securitization Agreements, (E) any property of any Loan Party or any other
Restricted Subsidiary with respect to which the Administrative Agent reasonably
determines that the costs or burdens of obtaining such security interests are
excessive in relation to the benefits to the Lenders afforded thereby, or (F)
any rights or property acquired under a lease, contract, property rights
agreement or license, the grant of a security interest in which shall constitute
or result in (x) the abandonment, invalidation or unenforceability of any right,
title or interest of such Grantor therein or (y) a breach or termination
pursuant to the terms of, or a default under, any lease, contract, property
rights agreement or license (other than to the extent that any restriction on
such assignment would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions)) of any
relevant jurisdiction or any other applicable law (including the United States
Bankruptcy Code) or principles of equity, provided that the foregoing security
interest shall attach to any and all (I) monies due or to become due in respect
of such asset or property right or (II) proceeds from the sale, transfer,
assignment, license, lease or other disposition of such asset or property right.


Notwithstanding anything herein to the contrary, Collateral shall not include,
with respect to any U.S. Secured Obligation, the assets of any CFC Subsidiary.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


Each Grantor represents and warrants to the Administrative Agent and the Lenders
that:


3.1.    Title, Perfection and Priority. Such Grantor has good and valid rights
in or the power to transfer the Collateral and title to the Collateral with
respect to which it has purported to grant a security interest hereunder, free
and clear of all Liens except for Liens permitted under Section 4.1(e), and has
full power and authority to grant to the Administrative Agent the security
interest in such Collateral pursuant hereto. When financing statements naming
such Grantor as debtor and the Administrative Agent as secured party and
providing a description of the Collateral (which may, for the avoidance of
doubt, describe the Collateral as “all assets of the debtor” or on similar
terms) with respect to which such Grantor has purported to grant a security
interest hereunder have been filed in the appropriate offices against such
Grantor in the locations listed on Exhibit H, the Administrative Agent will have
a fully perfected security interest in that Collateral of the Grantor (other
than Fixtures) in which a security interest may be perfected by filing a
financing statement under the UCC, which security interest shall be senior in
priority to all other Liens on such Collateral other than (a) Liens permitted
under Section 4.1(e) which are expressly permitted to have priority over the
security interest of the Administrative Agent under the Credit Agreement and (b)
Liens on Term Loan Priority Collateral in favor of the Term Loan Agent to the
extent provided in the ABL-Term Loan Intercreditor Agreement.


3.2.    Type and Jurisdiction of Organization, Organizational and Identification
Numbers. As of the date hereof and as of the last Update Date, the type of
entity of such Grantor, its state or other jurisdiction of organization, the
organizational number issued to it by its state or other jurisdiction of
organization and its federal employer identification number, if applicable, are
set forth on Exhibit A.


3.3.    Principal Location. As of the date hereof and as of the last Update
Date, such Grantor's mailing address, the location of its principal place of
business or its chief executive office, and the location of its records
concerning the Collateral are disclosed in Exhibit A.


3.4.    Collateral Locations. As of the date hereof and as of the last Update
Date, all of the locations where one or more Grantor's Collateral is stored or
located (other than locations holding Collateral with an aggregate value (per
location) of less than $500,000) are listed on Exhibit A except for (i)
Inventory in transit, (ii) Inventory located at the locations described in
clauses (k) and (q) of the definition of Eligible Inventory, or (iii) any
additional locations which were not listed on Exhibit A as of the most recent
Update Date, but shall be listed on Exhibit A as of the next Update Date. Except
as otherwise disclosed on Exhibit A, all of said locations are owned by such
Grantor except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A or (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.


3.5.    Deposit Accounts, Securities Accounts and Lock Boxes. As of the date
hereof and as of the last Update Date, all of such Grantor’s Deposit Accounts,
Securities Accounts and Lock Boxes are listed in Part I of Exhibit B. Any
Deposit Account or Securities Account that is designated as an Excluded Account
as of such date is noted by an asterisk “*” on such exhibit.


3.6.    Exact Names. As of the date hereof and as of the last Update Date, such
Grantor’s name as it appears in such Grantor’s organizational documents, as
amended, as filed with such Grantor’s jurisdiction of organization is listed in
Part I of Exhibit A with respect to such Grantor. Except as listed on Part IX of
Exhibit A with respect to such Grantor as of the date hereof, such Grantor has
not, during the past five years, been known by or used any other corporate or
fictitious name, or been a party to any merger, consolidation or amalgamation,
or been a party to any acquisition.


3.7.    Letter-of-Credit Rights and Chattel Paper. As of the date hereof and as
of the last Update Date, Exhibit C lists all Letter-of-Credit Rights in which
the underlying letter of credit is in an amount exceeding $5,000,000 and Chattel
Paper of such Grantor. Subject to the ABL-Term Loan Intercreditor Agreement, all
action by such Grantor necessary or desirable to protect and perfect the
Administrative Agent's Lien on each item listed on Exhibit C (including the
delivery of all originals and the placement of a legend on all Chattel Paper as
required hereunder) has been duly taken. The Administrative Agent will have a
fully perfected security interest in the Collateral listed on Exhibit C, which
security interest shall be senior in priority to all other Liens on such
Collateral other than (a) Liens permitted under Section 4.1(e) which are
expressly permitted to have priority over the security interest of the
Administrative Agent under the Credit Agreement and (b) Liens on Term Loan
Priority Collateral in favor of the Term Loan Agent to the extent provided in
the ABL-Term Loan Intercreditor Agreement.


3.8.    Accounts and Chattel Paper.


(a)The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts and Chattel Paper are and will be correctly stated
in all material respects in all records of such Grantor relating thereto and in
all invoices and Collateral Reports with respect thereto furnished to the
Administrative Agent by such Grantor from time to time. As of the time when each
Account or each item of Chattel Paper arises, such Grantor shall be deemed to
have represented and warranted that such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all material
respects what they purport to be.


(b)With respect to any of such Grantor’s Accounts scheduled or listed on the
most recent Collateral Report furnished to the Administrative Agent, the
information set forth in such Collateral Report regarding such Grantor’s
Accounts is true and correct in all material respects and the Accounts listed
therein as “Eligible Accounts” satisfy the eligibility requirements set forth in
the Credit Agreement.


3.9.    Inventory. With respect to any of such Grantor’s Inventory scheduled or
listed on the most recent Collateral Report furnished to the Administrative
Agent, the information set forth in such Collateral Report is true and correct
in all material respects and the Inventory listed therein as “Eligible
Inventory” satisfy the eligibility requirements set forth in the Credit
Agreement.


3.10.    Intellectual Property. Exhibit D sets forth a correct and complete list
as of the Second Restatement Date of all (i) Intellectual Property owned by any
Grantor as of the Second Restatement Date which is federally registered with the
United States Patent and Trademark Office and the United States Copyright Office
and (ii) Licenses to which any Grantor is a party or otherwise bound (whether as
licensor or licensee) and which is material to the business of the Grantors as
currently conducted. This US Security Agreement is effective to create a valid
and continuing Lien and, upon filing of appropriate financing statements in the
offices listed on Exhibit H and this US Security Agreement with the United
States Copyright Office and the United States Patent and Trademark Office, fully
perfected security interests in favor of the Administrative Agent on such
Grantor’s Patents, Trademarks and Copyrights, such perfected security interests
are senior to all other Liens on such Patents, Trademarks and Copyrights (other
than the Liens in favor of the Term Loan Agent pursuant to the Term Loan
Documents to the extent provided in the ABL-Term Loan Intercreditor Agreement)
and are enforceable as such as against any and all creditors of and purchasers
from such Grantor; and all action necessary to protect and perfect the
Administrative Agent’s Lien on such Grantor’s Patents, Trademarks or Copyrights
shall have been duly taken.


3.11.    Filing Requirements. As of the date hereof and as of the last Update
Date, none of the Collateral owned by such Grantor is of a type for which
security interests or liens may be perfected by filing under any federal
statute, except for Patents, Trademarks and Copyrights held by such Grantor and
described in Exhibit D and other de minimis Collateral.


3.12.    [Reserved].


3.13.    Pledged Collateral.


(a)As of the date hereof and as of the last Update Date, Exhibit F and G set
forth complete and accurate lists of all Pledged Collateral owned by such
Grantor. Such Grantor is, as of the date hereof or as the last Update Date, as
applicable, the direct, sole beneficial owner and sole holder of record of the
Pledged Collateral listed on Exhibit F and G as being owned by it, free and
clear of any Liens, except for (i) the security interest granted to the
Administrative Agent for the benefit of itself, the Canadian Administrative
Agent and the Lenders hereunder, (ii) the security interest granted to the Term
Loan Agent for the benefit of the Term Loan Lenders pursuant to the Term Loan
Security Documents, and (iii) Liens permitted by Section 6.02 of the Credit
Agreement. Such Grantor further represents and warrants that (i) all Pledged
Collateral owned by it constituting an Equity Interest (other than Equity
Interests of any Excluded Subsidiary) has been (to the extent such concepts are
relevant with respect to such Pledged Collateral) duly authorized, validly
issued, are fully paid and, apart from Pledged ULC Shares, non‑assessable, (ii)
with respect to any certificates delivered to the Administrative Agent
representing an Equity Interest (or until the Term Loan Obligation Payment Date,
to the Term Loan Agent in accordance with the terms of the ABL-Term Loan
Intercreditor Agreement in the case of any Pledged Collateral constituting Term
Loan Priority Collateral), either such certificates are Securities as defined in
Article 8 of the UCC as a result of actions by the issuer or otherwise, or, if
such certificates are not Securities, such Grantor has so informed the
Administrative Agent so that the Administrative Agent may take steps to perfect
its security interest therein as a General Intangible, (iii) subject to the
terms of the ABL-Term Loan Intercreditor Agreement, all such Pledged Collateral
held by a securities intermediary (other than Collateral consisting of
Investment Property held in an Excluded Account) is covered by a control
agreement among such Grantor, the securities intermediary and the Administrative
Agent pursuant to which the Administrative Agent has Control and (iv) subject to
the ABL-Term Loan Intercreditor Agreement, all Pledged Collateral which
represents Indebtedness owed to such Grantor has been duly authorized,
authenticated or issued and delivered by the issuer of such Indebtedness, to the
knowledge of the Grantors, is a legal, valid and binding obligation of such
issuer (subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law) and, as of the date hereof, such issuer is not in default thereunder.


(b)In addition, (i) none of the Pledged Collateral owned by such Grantor has
been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject, (ii) no options, warrants, calls or commitments of
any character whatsoever (A) exist relating to such Pledged Collateral or (B)
obligate the issuer of any Equity Interest included in the Pledged Collateral to
issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this US Security Agreement or for
the execution, delivery and performance of this US Security Agreement by such
Grantor, or except in the case of the Pledged ULC Shares, for the exercise by
the Administrative Agent of the voting or other rights provided for in this US
Security Agreement or for the remedies in respect of the Pledged Collateral
pursuant to this US Security Agreement, except (i) as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally, or (ii) until the Term Loan Obligation Payment Date, in
accordance with the terms of the ABL-Term Loan Intercreditor Agreement in the
case of any such Pledged Collateral constituting Term Loan Priority Collateral.


(c)[intentionally omitted]


(d)Notwithstanding any provisions to the contrary contained in this US Security
Agreement, the Credit Agreement, any other Loan Document or any other document
or agreement among all or some of the parties hereto, with regard to any
Collateral which is shares or membership interests in an unlimited company
incorporated or otherwise formed under the laws of the Province of Nova Scotia
(the “Pledged ULC Shares”), any Grantor who has granted a security interest in
Pledged ULC Shares or any Grantor that is as of the date of this US Security
Agreement the sole registered and beneficial owner of all Pledged ULC Shares
will remain so until such time as such Pledged ULC Shares are fully and
effectively transferred into the name of the Administrative Agent or any other
Person on the books and records of such Nova Scotia unlimited company (“ULC”).
Nothing in this US Security Agreement, the Credit Agreement, any other Loan
Document or any other document or agreement delivered among all or some of the
parties hereto is intended to or shall constitute the Administrative Agent or
any Person other than such Grantor to be a member or shareholder of any ULC for
the purposes of the Companies Act (Nova Scotia) until such time as written
notice is given to such Grantor and all further steps are taken so as to
register the Administrative Agent or other Person as holder of the Pledged ULC
Shares. The granting of the pledge and security interest pursuant to this US
Security Agreement does not make the Administrative Agent a successor to such
Grantor as a member or shareholder of any ULC, and neither the Administrative
Agent nor any of its respective successors or assigns hereunder shall be deemed
to become a member or shareholder of any ULC by accepting this US Security
Agreement or exercising any right granted herein unless and until such time, if
any, when the Administrative Agent or any successor or assign expressly becomes
a registered member or shareholder of any ULC. Such Grantor shall be entitled to
receive and retain for its own account any dividends or other distributions if
any, in respect of the Collateral relating to any such Pledged ULC Shares
(except insofar as such Grantor has granted a security interest in such dividend
on or other distribution) that is not otherwise permitted under this US Security
Agreement or the Credit Agreement and shall have the right to vote such Pledged
ULC Shares and to control the direction, management and policies of the ULC
issuing such Pledged ULC Shares to the same extent as such Grantor would if such
Pledged ULC Shares were not pledged to the Administrative Agent or to any other
Person pursuant hereto. To the extent any provision hereof would have the effect
of constituting the Administrative Agent to be a member or shareholder of any
ULC prior to such time that written notice is delivered to such Grantor, such
provision shall be severed herefrom and ineffective with respect to the relevant
Pledged ULC Shares without otherwise invalidating or rendering unenforceable
this US Security Agreement or invalidating or rendering unenforceable such
provision insofar as it relates to Collateral other than Pledged ULC Shares.
Notwithstanding anything herein to the contrary (except to the extent, if any,
that the Administrative Agent or any of its successors or assigns hereafter
expressly becomes a registered member or shareholder of any ULC), neither the
Administrative Agent nor any of its respective successors or assigns shall be
deemed to have assumed or otherwise become liable for any debts or obligations
of any ULC. Except upon the exercise by the Administrative Agent or other
Persons of rights to sell or otherwise dispose of Pledged ULC Shares or other
remedies following the occurrence and during the continuance of an Event of
Default, such Grantor shall not cause or permit, or enable any ULC in which it
holds Pledged ULC Shares to cause or permit, the Administrative Agent to: (i) be
registered as member or shareholder of such ULC; (ii) have any notation entered
in its favor in the share register of such ULC; (iii) be held out as member or
shareholder of such ULC; (iv) receive, directly or indirectly, any dividends,
property or other distributions from such ULC by reason of the Administrative
Agent or other Person holding a security interest in the Pledged ULC Shares; or
(v) act as a member or shareholder of such ULC, or exercise any rights of a
member or shareholder of such ULC, including the right to attend a meeting of
such ULC or vote the shares of such ULC.


ARTICLE IV
COVENANTS


From the date of this US Security Agreement, and thereafter until this US
Security Agreement is terminated in accordance with Section 9.16 or such Grantor
is released from its obligations hereunder in accordance with Section 9.16, each
Grantor agrees that, each Grantor agrees that:


4.1.    General.


(a)Collateral Records. Such Grantor will maintain complete and accurate in all
material respects books and records with respect to the Collateral owned by it,
and furnish to the Administrative Agent, such reports relating to such
Collateral as the Administrative Agent shall from time to time request in its
Permitted Discretion.


(b)Authorization to File Financing Statements; Ratification. Such Grantor hereby
authorizes the Administrative Agent to file, and if requested will deliver to
the Administrative Agent, all financing statements and other documents and take
such other actions as may from time to time be reasonably requested by the
Administrative Agent in order to maintain a first perfected security interest in
and, if applicable, Control of, the Collateral owned by such Grantor, subject to
the ABL-Term Loan Intercreditor Agreement. Any financing statement filed by the
Administrative Agent may be filed in any filing office in any UCC jurisdiction
and may (i) indicate such Grantor’s Collateral (1) as all assets of such Grantor
or words of similar effect, regardless of whether any particular asset comprised
in the Collateral falls within the scope of Article 9 of the UCC or such
jurisdiction or (2) by any other description which reasonably approximates the
description contained in this US Security Agreement, and (ii) contain any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including
whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor. Such Grantor also
agrees to furnish any such information described in the foregoing sentence to
the Administrative Agent promptly upon the reasonable request thereof. Such
Grantor also ratifies its authorization for the Administrative Agent to have
filed in any UCC jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.


(c)Further Assurances. Such Grantor will, if so requested by the Administrative
Agent, furnish to the Administrative Agent, as often as the Administrative Agent
reasonably requests and subject to the limitations set forth in the Credit
Agreement, statements and schedules further identifying and describing the
Collateral owned by it and such other reports and information in connection with
its Collateral as the Administrative Agent may reasonably request, all in such
detail as the Administrative Agent may reasonably specify. Such Grantor also
agrees to take any and all actions necessary in its commercially reasonable
business judgment exercised in good faith to defend title to the Collateral
against all persons and to defend the security interest of the Administrative
Agent in its Collateral and the priority thereof against any Lien not expressly
permitted hereunder.


(d)Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions not prohibited
pursuant to Section 6.05 of the Credit Agreement.


(e)Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this US
Security Agreement and (ii) other Liens permitted by Section 6.02 of the Credit
Agreement.


(f)Other Financing Statements. Such Grantor will not authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements as permitted by Section
4.1(e). Other than in connection with the Liens in favor of the Term Loan Agent
pursuant to the Term Loan Documents and in accordance with the ABL-Term Loan
Intercreditor Agreement, such Grantor acknowledges that it is not authorized to
file any financing statement or amendment or termination statement with respect
to any financing statement naming the Administrative Agent as secured party
without the prior written consent of the Administrative Agent, subject to such
Grantor's rights under Section 9-509(d)(2) of the UCC.


(g)[intentionally omitted].


(h)Compliance with Terms. Such Grantor will perform and comply in all material
respects with all obligations in respect of the Collateral owned by it and all
agreements to which it is a party or by which it is bound relating to such
Collateral.


4.2.    Receivables.


(a)Certain Agreements on Receivables. Subject to the provisions of the Credit
Agreement, such Grantor will not make or agree to make any discount, credit,
rebate or other reduction in the original amount owing on a Receivable or accept
in satisfaction of a Receivable less than the original amount thereof, except
that, prior to the occurrence and during the continuance of an Event of Default,
such Grantor may reduce the amount of Accounts arising from the sale of
Inventory in accordance with its present policies and in the ordinary course of
business.


(b)Collection of Receivables. Except as otherwise provided in this US Security
Agreement or the Credit Agreement, such Grantor will use commercially reasonable
efforts to collect and enforce in accordance with its present policies, at such
Grantor's sole expense, all amounts due or hereafter due to such Grantor under
the Receivables owned by it.


(c)Delivery of Invoices. Such Grantor will deliver to the Administrative Agent
promptly upon its reasonable request duplicate invoices with respect to each
Account included in the Collateral owned by it bearing such language of
assignment as the Administrative Agent shall specify.


(d)[intentionally omitted].


(e)Electronic Chattel Paper. Such Grantor shall take all steps reasonably
necessary to grant the Administrative Agent Control of all electronic chattel
paper in accordance with the UCC and all “transferable records” as defined in
each of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act, in each case, subject to the terms of the
ABL-Term Loan Intercreditor Agreement.


4.3.    Inventory and Equipment.


(a)Maintenance of Goods. Such Grantor will do all things necessary to maintain,
preserve, protect and keep its Inventory and the Equipment necessary to the
business in good repair and working and saleable condition, except for (i)
damaged or defective goods arising in the ordinary course of such Grantor’s
business, (ii) ordinary wear and tear in respect of the Equipment and (iii)
Equipment which such Grantor determines in good faith is not material to its
business.


(b)    [intentionally omitted].
(c)    Inventory Count; Perpetual Inventory System. Such Grantor will conduct a
verification, including without limitation, a physical count if required under
GAAP, of its Inventory at least once per fiscal year in a manner consistent with
past practices, and after and during the continuation of an Event of Default, at
such other times as the Administrative Agent requests. Such Grantor, at its own
expense, shall deliver to the Administrative Agent the results of each physical
verification, which such Grantor has made, or has caused any other Person to
make on its behalf, of all or any portion of its Inventory. Such Grantor will
maintain a perpetual inventory reporting system at all times.        
4.4.    Delivery of Instruments, Securities, Chattel Paper and Documents.
Subject to the terms of the ABL-Term Loan Intercreditor Agreement, such Grantor
will (a) deliver to the Administrative Agent promptly upon execution of this US
Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral owned by it (if any then exist) and with a
value in excess of $250,000, (b) hold in trust for the Administrative Agent upon
receipt and promptly, but in no event more than ten (10) Business Days following
receipt (or such later date as agreed to by the Administrative Agent),
thereafter deliver to the Administrative Agent any such Chattel Paper,
Securities and Instruments constituting Collateral, (c) upon the Administrative
Agent's request, deliver to the Administrative Agent (and thereafter hold in
trust for the Administrative Agent upon receipt and promptly, but in no event
more than ten (10) Business Days following receipt (or such later date as agreed
to by the Administrative Agent), deliver to the Administrative Agent) any
Document evidencing or constituting Collateral and (d) promptly upon the
Administrative Agent's request, deliver to the Administrative Agent a duly
executed amendment to this US Security Agreement, in the form of Exhibit I
hereto (the “Amendment”), pursuant to which such Grantor will pledge such
additional Collateral. Such Grantor hereby authorizes the Administrative Agent
to attach each Amendment to this US Security Agreement and agrees that all
additional Collateral owned by it set forth in such Amendments shall be
considered to be part of the Collateral.


4.5.    Uncertificated Pledged Collateral. Subject to the terms of the ABL-Term
Loan Intercreditor Agreement, such Grantor will permit the Administrative Agent
from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral owned by it not represented by
certificates to mark their books and records with the numbers and face amounts
of all such uncertificated securities or other types of Pledged Collateral not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Administrative Agent granted pursuant to this US
Security Agreement. With respect to any Pledged Collateral owned by it, such
Grantor will take any necessary actions requested by the Administrative Agent to
cause (a) the issuers of uncertificated securities which are Pledged Collateral
and (b) any securities intermediary which is the holder of any such Pledged
Collateral, to cause the Administrative Agent to have and retain Control over
such Pledged Collateral (or until the Term Loan Obligation Payment Date, to
cause the Term Loan Agent to have and retain Control over such Pledged
Collateral, in accordance with the terms of the ABL-Term Loan Intercreditor
Agreement in the case of any Pledged Collateral constituting Term Loan Priority
Collateral). Without limiting the foregoing, such Grantor will, with respect to
any such Pledged Collateral held with a securities intermediary, cause such
securities intermediary to enter into a Control Agreement with the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, giving the Administrative Agent Control (or until the Term
Loan Obligation Payment Date, to enter into a Control Agreement with the Term
Loan Agent in accordance with the terms of the ABL-Term Loan Intercreditor
Agreement in the case of any Pledged Collateral constituting Term Loan Priority
Collateral). To the extent that any issuer of uncertificated securities that
constitute Pledged Collateral shall issue certificates for such Pledged
Collateral, such Grantor will promptly notify the Administrative Agent and
comply with the provisions of Section 4.4 with respect to such Pledged
Collateral.


4.6.    Pledged Collateral.


(a)[intentionally omitted].


(b)Issuance of Additional Securities. Except as permitted under the Credit
Agreement, such Grantor will not permit or suffer the issuer of an Equity
Interest constituting Pledged Collateral owned by it to issue additional Equity
Interests, any right to receive the same or any right to receive earnings,
except to such Grantor.


(c)Registration of Pledged Collateral. Subject to the terms of the ABL-Term Loan
Intercreditor Agreement and to Section 3.13(d) with respect to the Pledged ULC
Shares, such Grantor will permit any registerable Pledged Collateral owned by it
to be registered in the name of the Administrative Agent or its nominee at any
time after the occurrence and during the continuation of an Event of Default at
the option of the Required Secured Parties (or until the Term Loan Obligation
Payment Date, to be registered in the name of the Term Loan Agent or its nominee
at such time, in accordance with the terms of the ABL-Term Loan Intercreditor
Agreement in the case of any Pledged Collateral constituting Term Loan Priority
Collateral).


(d)Exercise of Rights in Pledged Collateral.


(i)    Without in any way limiting the foregoing and subject to clause (ii)
below and subject to the ABL-Term Loan Intercreditor Agreement in the case of
any such Pledged Collateral constituting Term Loan Priority Collateral, such
Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this US Security Agreement, the Credit Agreement or any other Loan
Document; provided however, that no vote or other right shall be exercised or
action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of such Pledged Collateral.


(ii)Such Grantor will permit the Administrative Agent or its nominee at any time
after the occurrence and during the continuance of an Event of Default, subject
to Section 3.13(d) with respect to the Pledged ULC Shares and subject to the
ABL-Term Loan Intercreditor Agreement in the case of any such Pledged Collateral
constituting Term Loan Priority Collateral, without notice, to exercise all
voting rights or other rights relating to the Pledged Collateral owned by it,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting such Pledged Collateral as if it were the absolute owner thereof.


(iii)Subject to the ABL-Term Loan Intercreditor Agreement in the case of any
such Pledged Collateral constituting Term Loan Priority Collateral, such Grantor
shall be entitled to collect and receive for its own use all cash dividends and
interest paid in respect of the Pledged Collateral owned by it to the extent not
in violation of the Credit Agreement other than any of the following
distributions and payments (collectively referred to as the “Excluded
Payments”): (A) dividends and interest paid or payable other than in cash in
respect of such Pledged Collateral, and instruments and other non-cash property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Pledged Collateral, in each case, to the extent constituting Collateral; and
(B) dividends and other distributions paid or payable in cash in respect of such
Pledged Collateral not prohibited to be paid pursuant to the Credit Agreement;
provided however, that until actually paid, all rights to such distributions
shall remain subject to the Lien created by this US Security Agreement; and


(iv)All Excluded Payments (subject to Section 3.13(d) with respect to the
Pledged ULC Shares) whenever paid or made, shall be delivered to the
Administrative Agent (or until the Term Loan Obligation Payment Date, to the
Term Loan Agent in accordance with the terms of the ABL-Term Loan Intercreditor
Agreement in the case of any Excluded Payments constituting Term Loan Priority
Collateral) to hold as Pledged Collateral and shall, if received by such
Grantor, be received in trust for the benefit of the Administrative Agent (and,
until the Term Loan Obligations Payment Date, the Term Loan Agent), be
segregated from the other property or funds of such Grantor, and be forthwith
delivered to the Administrative Agent (or until the Term Loan Obligation Payment
Date, to the Term Loan Agent in accordance with the terms of the ABL-Term Loan
Intercreditor Agreement in the case of any Excluded Payments constituting Term
Loan Priority Collateral) as Pledged Collateral in the same form as so received
(with any necessary endorsement).


4.7.    Intellectual Property.


(a)Upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the ABL-Term Loan Intercreditor Agreement, such Grantor
will use its commercially reasonable efforts to secure all consents and
approvals necessary or appropriate for the assignment to or benefit of the
Administrative Agent of any License held by such Grantor and to enforce the
security interests granted hereunder.


(b)Such Grantor shall notify the Administrative Agent promptly if it knows or
has reason to know that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) that is material to the
conduct of the business of Holdings, the Borrowers and their Subsidiaries, taken
as a whole, becomes abandoned or dedicated, or of any material adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding
such Grantor’s ownership of any Patent, Trademark or Copyright material to the
business of Holdings, the Borrowers and their Subsidiaries, taken as a whole,
its right to register the same, or to keep and maintain the same.


(c)If any Grantor, either itself or through any agent, employee, licensee or
designee, acquires ownership of any Patent, Trademark or Copyright registration
or application, in each case, material to the Grantors’ business, taken as
whole, or files any application for any Patent, Trademark or Copyright with the
United States Patent and Trademark Office, United States Copyright Office or any
office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, in each case, material to
the Grantors’ business, taken as a whole, such Grantor shall notify the
Administrative Agent with written notice of such acquisition, registration or
application concurrently with the delivery of the financial statements with
respect to the end of the fiscal quarter in which such Grantor acquires such
ownership interest (or such later date as agreed to by the Administrative Agent
in its Permitted Discretion), and, upon request of the Administrative Agent,
such Grantor shall execute and deliver any and all security agreements to be
filed with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s security interest on such Patent,
Trademark or Copyright, and the General Intangibles of such Grantor relating
thereto or represented thereby.


(d)Such Grantor shall take all actions necessary to maintain and pursue each
application, to obtain the relevant registration and to maintain the
registration of each of its Patents, Trademarks and Copyrights (now or hereafter
existing) that are material to the conduct of the business of Holdings, the
Borrowers and their Subsidiaries, taken as a whole, including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings or if such Grantor
determines in its commercial reasonable business judgment exercised in good
faith that the maintenance or pursuit of any such Patent, Trademark, or
Copyright is no longer necessary to the conduct of such Grantor’s business.


(e)In the event that any Grantor knows or has reason to believe that any
Collateral consisting of a Patent, Trademark or Copyright that is material to
the conduct of the business of Holdings, the Borrowers and their Subsidiaries,
taken as a whole, has been or is being infringed, misappropriated, diluted or
otherwise violated by a third person, such Grantor shall, if consistent with
good business judgment, promptly sue for infringement, misappropriation,
dilution or other violation and to recover any and all damages for such
infringement, misappropriation, dilution or other violation, and take such other
actions as are appropriate under the circumstances to protect such Collateral.


4.8    Commercial Tort Claims. Such Grantor shall promptly notify the
Administrative Agent of any Commercial Tort Claim acquired by it having a value
in excess of $1,000,000 and, unless the Administrative Agent otherwise consents,
such Grantor shall enter into an amendment to this US Security Agreement, in the
form of Exhibit I hereto, granting to Administrative Agent a security interest
in such Commercial Tort Claim.


4.9.    Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary
of a letter of credit with a stated value in excess of $5,000,000, such Grantor
shall promptly notify the Administrative Agent thereof and, subject to the terms
of the ABL-Term Loan Intercreditor Agreement, use commercially reasonable
efforts to cause the issuer and/or confirmation bank to (i) consent to the
assignment of any Letter-of-Credit Rights to the Administrative Agent and (ii)
during a Cash Dominion Period, agree to direct all payments thereunder to a
Deposit Account subject to a Control Agreement for application to the Secured
Obligations, in accordance with Section 2.18 of the Credit Agreement, all in
form and substance reasonably satisfactory to the Administrative Agent.


4.10.    [intentionally omitted].


4.11.    No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this US
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.


4.12.    Insurance.


(a)    In the event any Collateral is located in any area that has been
designated by the Federal Emergency Management Agency as a “Special Flood Hazard
Area”, such Grantor shall purchase and maintain flood insurance on such
Collateral (including any personal property which is located on any real
property leased by such Loan Party within a “Special Flood Hazard Area”). The
amount of flood insurance required by this Section shall be in an amount as to
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as it may be amended from time to time.


(b)    All insurance policies required hereunder and under Section 5.09 of the
Credit Agreement shall name the Administrative Agent (for the benefit of itself,
the Canadian Administrative Agent and the Lenders) as an additional insured or
as lender loss payee, as applicable, and shall contain loss payable clauses or
mortgagee clauses, through endorsements in form and substance reasonably
satisfactory to the Administrative Agent.


(c)    All premiums on any such insurance shall be paid when due by such
Grantor, and copies of the policies delivered to the Administrative Agent. If
such Grantor fails to obtain any insurance as required by this Section, the
Administrative Agent may obtain such insurance at the Borrowers’ expense. By
purchasing such insurance, the Administrative Agent shall not be deemed to have
waived any Default arising from any Grantor's failure to maintain such insurance
or pay any premiums therefor.


4.13.    Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Inventory having a fair market value in excess of $1,000,000 is stored or
located, which agreement or letter shall provide access rights, contain a waiver
or subordination of all Liens or claims that the landlord, mortgagee, bailee or
consignee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Administrative
Agent. After the Second Restatement Date, if any Grantor leases any additional
real property or warehouse space (other than a Distribution Center), such
Grantor shall use commercially reasonably efforts to obtain a Collateral Access
Agreement with respect to such location (unless the Inventory located at such
location has an aggregate value of less than $1,000,000), and with respect to
any additional leased real property or warehouse space (other than a
Distribution Center), if the Administrative Agent has not received a Collateral
Access Agreement within ninety (90) days after the date such location was
leased, Eligible Inventory at any such location shall be subject to the
establishment of Reserves acceptable to the Administrative Agent to the extent
provided in the Credit Agreement.


4.14.    [intentionally omitted].


4.15.    Change of Name or Location. Except as provided in the Credit Agreement,
such Grantor shall not (a) change its name as it appears in official filings in
the state or jurisdiction of its incorporation or organization, (b) change its
chief executive office, principal place of business, mailing address, or the
location of its records concerning the ABL Priority Collateral as set forth in
this US Security Agreement, (c) change the type of entity that it is, (d) change
its organization identification number, if any, issued by its state or
jurisdiction of incorporation or other organization, or (e) change its state or
jurisdiction of incorporation or organization, in each case, unless the
Administrative Agent shall have received at least ten (10) days (or such shorter
period of time as agreed to by the Administrative Agent) prior written notice of
such change.


ARTICLE V
EVENTS OF DEFAULT AND REMEDIES


5.1.    [Intentionally Omitted].


5.2.
Remedies.



(a)Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or at the direction of the Required Secured Parties
shall, exercise any or all of the following rights and remedies, subject to the
terms of the ABL-Term Loan Intercreditor Agreement:


(i)subject to Section 3.13(d) with respect to Pledged ULC Shares, those rights
and remedies provided in this US Security Agreement, the Credit Agreement, or
any other Loan Document; provided that, this Section 5.2(a) shall not be
understood to limit any rights or remedies available to the Administrative Agent
and the Lenders prior to an Event of Default;


(ii)those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank's right of setoff or bankers' lien) when a debtor is in default under a
security agreement;


(iii)without notice (except where written notice may be required pursuant to
Section 3.13(d) in the case of Pledged ULC Shares, or as specifically provided
in Section 9.1 or elsewhere herein), demand or advertisement of any kind to any
Grantor or any other Person, enter the premises of any Grantor where any
Collateral is located (through self-help and without judicial process) to
collect, receive, assemble, process, appropriate, sell, lease, assign, grant an
option or options to purchase or otherwise dispose of, deliver, or realize upon,
the Collateral or any part thereof in one or more parcels at public or private
sale or sales (which sales may be adjourned or continued from time to time with
or without notice and may take place at any Grantor's premises or elsewhere),
for cash, on credit or for future delivery without assumption of any credit
risk, and upon such other terms as the Administrative Agent may deem
commercially reasonable; and


(iv)concurrently with written notice to the applicable Grantor, or written
notice in accordance with Section 3.13(d) in the case of Pledged ULC Shares,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, exercise the voting and all other rights as a
holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon and to otherwise act
with respect to the Pledged Collateral as though the Administrative Agent was
the outright owner thereof.


(b)In addition to (and without limitation of) all of the rights of the
Administrative Agent set forth herein, during a Cash Dominion Period, the
Administrative Agent shall have all of the rights set forth in Section 7.2.


(c)The Administrative Agent, on behalf of itself, the Canadian Administrative
Agent and the Lenders, may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.


(d)The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of itself, the Canadian Administrative Agent and the
Lenders, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.


(e)Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, subject to the terms of the ABL-Term Loan
Intercreditor Agreement, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may,
subject to the terms of the ABL-Term Loan Intercreditor Agreement, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of itself, the Canadian Administrative Agent and the Lenders), with
respect to such appointment without prior notice or hearing as to such
appointment.


(f)If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full (other than contingent obligations for which
no claim has been asserted), there remain Swap Obligations outstanding, the
Required Secured Parties may exercise the remedies provided in this Section 5.2
upon the occurrence of any event which would allow or require the termination or
acceleration of any Swap Obligations pursuant to the terms of the Swap
Agreement.


(g)Notwithstanding the foregoing, neither the Administrative Agent, the Canadian
Administrative Agent nor the Lenders shall be required to (i) make any demand
upon, or pursue or exhaust any of its rights or remedies against, any Grantor,
any other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Secured Obligations or to pursue or exhaust any of its rights or
remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof, (ii) marshal the Collateral or any guarantee of the Secured
Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.


(h)Each Grantor recognizes that the Administrative Agent may be unable to effect
a public sale of any or all the Pledged Collateral and may be compelled to
resort to one or more private sales thereof in accordance with clause (a) above.
Each Grantor also acknowledges that any private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Administrative Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.


5.3.    Grantor's Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence of and during the continuance of an
Event of Default, subject to the terms of the ABL-Term Loan Intercreditor
Agreement, each Grantor will:


(a)assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places reasonably
specified by the Administrative Agent, whether at a Grantor's premises or
elsewhere;


(b)permit the Administrative Agent, by the Administrative Agent's
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;


(c)prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Administrative
Agent may request, all in form and substance reasonably satisfactory to the
Administrative Agent, and furnish to the Administrative Agent, or cause an
issuer of Pledged Collateral to furnish to the Administrative Agent, any
information regarding the Pledged Collateral in such detail as the
Administrative Agent may reasonably specify;


(d)take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and


(e)at its own expense, use commercially reasonable efforts to cause the
independent certified public accountants then engaged by each Grantor to prepare
and deliver to the Administrative Agent, the Canadian Administrative Agent and
each Lender, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
applicable Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts.


5.4.    Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies and subject to the terms of the ABL-Term Loan
Intercreditor Agreement, each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of itself, the Canadian Administrative Agent and the
Lenders, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to any Grantor) to use, license or sublicense any
intellectual property rights now owned or hereafter acquired by such Grantor,
and wherever the same may be located, and including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout thereof
and (b) irrevocably agrees that the Administrative Agent may sell any of such
Grantor's Inventory directly to any person, including without limitation persons
who have previously purchased the Grantor's Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent's
rights under this US Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Administrative
Agent may finish any work in process and affix any Trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein.


ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY


6.1.    Account Verification. If Aggregate Availability falls below ten percent
(10%) of the Aggregate Revolving Commitments, then the Administrative Agent may
at any time, in the Administrative Agent’s own name, in the name of a nominee of
the Administrative Agent, or in the name of any Grantor communicate (by mail,
telephone, facsimile or otherwise) with the Account Debtors of any such Grantor,
parties to contracts with any such Grantor and obligors in respect of
Instruments of any such Grantor to verify with such Persons, to the
Administrative Agent’s satisfaction, the existence, amount, terms of, and any
other matter relating to, Accounts, Instruments, Chattel Paper, payment
intangibles and/or other Receivables.


6.2.    Authorization for Administrative Agent to Take Certain Action.


(a)    Subject to Section 6.2(b) below and subject to the terms of the ABL-Term
Loan Intercreditor Agreement, each Grantor irrevocably authorizes the
Administrative Agent at any time and from time to time in the Permitted
Discretion of the Administrative Agent and appoints the Administrative Agent as
its attorney in fact (i) to execute on behalf of such Grantor as debtor and to
file financing statements necessary or desirable in the Administrative Agent's
sole discretion to perfect and to maintain the perfection and priority of the
Administrative Agent's security interest in the Collateral, (ii) to endorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this US Security Agreement or any
financing statement with respect to the Collateral as a financing statement and
to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent's security interest in the Collateral, (iv) to contact and enter into one
or more agreements with the issuers of uncertificated securities which are
Pledged Collateral or with securities intermediaries holding Pledged Collateral
as may be necessary or advisable to give the Administrative Agent Control over
such Pledged Collateral, (v) to apply the proceeds of any Collateral received by
the Administrative Agent to the Secured Obligations as provided in Section 7.3,
(vi) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for (A) taxes, assessments, charges or fees which are
permitted to be past due in accordance with the Credit Agreement, or (B) such
Liens that are permitted under Section 6.02 of the Credit Agreement), (vii) to
contact Account Debtors for any reason, (viii) to demand payment or enforce
payment of the Receivables in the name of the Administrative Agent or such
Grantor and to endorse any and all checks, drafts, and other instruments for the
payment of money relating to the Receivables, (ix) to sign such Grantor's name
on any invoice or bill of lading relating to the Receivables, drafts against any
Account Debtor of the Grantor, assignments and verifications of Receivables, (x)
to exercise all of such Grantor's rights and remedies with respect to the
collection of the Receivables and any other Collateral, (xi) to settle, adjust,
compromise, extend or renew the Receivables, (xii) to settle, adjust or
compromise any legal proceedings brought to collect Receivables, (xiii) to
prepare, file and sign such Grantor's name on a proof of claim in bankruptcy or
similar document against any Account Debtor of such Grantor, (xiv) to prepare,
file and sign such Grantor's name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables,
(xv) to change the address for delivery of mail addressed to such Grantor to
such address as the Administrative Agent may designate and to receive, open and
dispose of all mail addressed to such Grantor, and (xvi) to do all other acts
and things necessary to carry out this US Security Agreement; and such Grantor
agrees to reimburse the Administrative Agent on demand for any payment made or
any reasonable and documented out-of-pocket expense incurred by the
Administrative Agent in connection with any of the foregoing; provided that,
this authorization shall not relieve such Grantor of any of its obligations
under this US Security Agreement or under the Credit Agreement.


(b)    All acts of said attorney or designee are hereby ratified and approved.
The powers conferred on the Administrative Agent, for the benefit of itself, the
Canadian Administrative Agent and the Lenders, under this Section 6.2 are solely
to protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Lender to exercise any such
powers. The Administrative Agent agrees that, (i) except for the powers granted
in Sections 6.2(a)(i)-(vi), the Administrative Agent shall not exercise any
power or authority granted to it unless an Event of Default has occurred and is
continuing, (ii) the Administrative Agent shall not exercise any power or
authority granted to it under Sections 6.2(a)(ii) or 6.2(a)(v) unless a Cash
Dominion Period shall be in effect and (iii) the Administrative Agent shall not
exercise any power of attorney granted to it under Section 6.2(a) in a manner
that would violate the terms of the ABL-Term Loan Intercreditor Agreement.


6.3.    Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY‑IN‑FACT (AS SET FORTH IN AND
SUBJECT TO THE PROVISIONS OF SECTION 6.2 ABOVE) WITH RESPECT TO ITS PLEDGED
COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL EXCEPT FOR THE
PLEDGED ULC SHARES, IN RESPECT OF WHICH SUCH RIGHTS DO NOT ARISE UNTIL AFTER THE
GIVING OF NOTICE PROVIDED FOR IN SECTION 3.13(d), WITH FULL POWER OF
SUBSTITUTION TO DO SO AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT. IN ADDITION TO THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE
APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL
INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES
TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING
OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT
THEREOF), UPON THE OCCURRENCE OF AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT.


6.4.    Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT WITH RESPECT TO EACH GRANTOR
IN THIS ARTICLE VI IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL
THE DATE ON WHICH THIS US SECURITY AGREEMENT IS TERMINATED IN ACCORDANCE WITH
SECTION 9.16 OR SUCH GRANTOR IS RELEASED FROM ITS OBLIGATIONS HEREUNDER IN
ACCORDANCE WITH SECTION 9.16. NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER
THE ADMINISTRATIVE AGENT, NOR ANY LENDER, NOR ANY OF THEIR AFFILIATES, NOR ANY
OF THEIR OR THEIR AFFILIATES' RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT TO THE EXTENT ARISING OUT
OF ITS BAD FAITH, OWN BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.


ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS


7.1.    Collection of Receivables. As of the date of this US Security Agreement,
all Deposit Accounts, Securities Accounts and Lock Boxes established by the
Grantors with any banking institution, securities broker, securities
intermediary or other financial institution are listed in Part I of Exhibit B
hereto. As of the date of this US Security Agreement, all Deposit Accounts,
Securities Accounts and Lock Boxes established by WESCO Receivables with any
banking institution, securities broker, securities intermediary or other
financial institution are listed in Part II of Exhibit B hereto. Prior to the
earlier of (i) termination of the Receivables Securitization or (ii) the
occurrence and continuation of an Event of Default and delivery of a Receivables
Termination Notice (as such term is defined in the Intercreditor Agreement) by
the Administrative Agent to the Receivables Agent (as such term is defined in
the Intercreditor Agreement), the Grantors shall continue to direct their
Account Debtors to remit all cash, checks, electronic funds transfers and other
similar payments relating to or constituting payments made in respect of
Receivables directly to either a Deposit Account or a Lock Box set forth in
either Part I or Part II of Exhibit B. After delivery of a Receivables
Termination Notice by the Administrative Agent to the Receivables Agent in
accordance with the provisions of the Intercreditor Agreement, the Grantors
shall direct, and shall cause WESCO Receivables to direct, all Account Debtors
to remit all cash, checks, electronic funds transfers and other similar payments
relating to or constituting payments made in respect of Receivables directly to
Deposit Accounts or Lock Boxes established and maintained in the name of any
Grantor. If any Grantor should refuse or neglect to notify any Account Debtor to
forward payments directly to a Deposit Account or Lock Box established and
maintained in the name of any Grantor after delivery of a Receivables
Termination Notice by the Administrative Agent to the Receivables Agent in
accordance with the provisions of the Intercreditor Agreement, the
Administrative Agent shall be entitled to make such notification directly to
such Account Debtor.


7.2.    Application of Funds During a Cash Dominion Period. At all times during
a Cash Dominion Period, the Grantors shall comply and shall cause the US Cash
Management Bank to comply with the provisions of Section 5.12(d) of the Credit
Agreement. At all times during a Cash Dominion Period, the Administrative Agent
shall have the right (i) to declare that full cash dominion is in effect, (ii)
to give a notice of sole control or other instruction under any Control
Agreement, (iii) to notify each banking institution, securities broker or
securities intermediary (including the US Cash Management Bank) at which any
Grantor maintains any Deposit Account or Securities Accounts (in each case,
other than Excluded Accounts), that (A) the Administrative Agent has taken full
dominion and control over all Deposit Accounts and Securities Accounts (in each
case, other than Excluded Accounts) and all funds from time to time on deposit
therein, (B) such banking institutions, securities brokers and securities
intermediaries shall follow all instructions given by the Administrative Agent
with respect to such Deposit Accounts and Securities Accounts, and (C) such
banking institutions shall remit directly to the US Collection Account (or to
such other account as the Administrative Agent may direct), on a daily basis (or
on such other basis as the Administrative Agent shall direct) all funds from
time to time deposited into such Deposit Accounts and Securities Accounts, and
(iv) to automatically apply, on a daily basis, all funds remitted to the US
Collection Account (or to such other account as the Administrative Agent shall
so direct), from all such Deposit Accounts and Securities Accounts, and all
other proceeds of the Collateral, to repay the Loans and other Obligations in
accordance with Sections 2.11 and 2.18 of the Credit Agreement.


7.3.    Covenant Regarding New Deposit Accounts; Lock Boxes. Before opening or
replacing any Deposit Account or Securities Account (other than an Excluded
Account), or establishing a new Lock Box, each Grantor shall cause each bank or
financial institution in which it seeks to open (i) a Deposit Account,
Securities Account, or Lock Box (other than an Excluded Account) to enter into a
Control Agreement with the Administrative Agent in order to give the
Administrative Agent Control of such Deposit Account, Securities Account, or
Lock Box. In addition, at any time, if reasonably requested by the
Administrative Agent, each Grantor agrees to establish and maintain in its name
a new Lock Box with the Administrative Agent or any Lender, in order to effect
the provisions of Section 7.1. In the case of any Deposit Account, Securities
Account or Lock Box maintained with any Lender, the terms of such letter shall
be subject to the provisions of the Credit Agreement regarding setoffs.


7.4.    Application of Proceeds; Deficiency. In the case of any sale or other
disposition of Collateral by the Administrative Agent in the exercise of its
remedies provided herein or in any other Loan Document, the proceeds of such
sale shall be applied (and allocated) by the Administrative Agent in accordance
with Section 2.18 of the Credit Agreement. In the event that the proceeds from
any sale or other disposition of Collateral are insufficient to pay all Secured
Obligations in full, the Grantors shall remain liable for any deficiency,
including any attorneys’ fees and other expenses incurred by the Agents or any
Lender to collect such deficiency.


ARTICLE VIII
LOAN GUARANTY


8.1.    Guaranty. Subject to Section 8.16 hereof and Section 12.01 of the Credit
Agreement, each Guarantor hereby agrees that it is jointly and severally liable
for, and absolutely and unconditionally guarantees to the Lender Parties, the
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations (the
“Guaranteed Obligations”; provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Agreement Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor)). Each Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this
Article VIII apply to and may be enforced by or on behalf of any domestic or
foreign branch or Affiliate of any Lender Party that extended any portion of the
Guaranteed Obligations.
8.2.    Guaranty of Payment. This Loan Guaranty is a guaranty of payment and not
of collection. Each Guarantor waives any right to require any Lender Party to
sue any Borrower, any other Guarantor, any other guarantor, or any other person
obligated for all or any part of the Guaranteed Obligations (each, an “Obligated
Party”), or otherwise to enforce its payment against any collateral securing all
or any part of the Guaranteed Obligations.
8.3.    No Discharge or Diminishment of Loan Guaranty. (a) Except as otherwise
provided for herein, the obligations of each Guarantor hereunder are
unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the Guaranteed Obligations), including: (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration, or compromise of any of
the Guaranteed Obligations, by operation of law or otherwise; (ii) any change in
the corporate existence, structure or ownership of any Borrower or any other
guarantor of or other Person liable for any of the Guaranteed Obligations; (iii)
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
any Obligated Party, or their assets or any resulting release or discharge of
any obligation of any Obligated Party; or (iv) the existence of any claim,
setoff or other rights which any Guarantor may have at any time against any
Obligated Party, any Lender Party, or any other person, whether in connection
herewith or in any unrelated transactions.
(b)    The obligations of each Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof (in each case, other than payment or
performance).
(c)    Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of any Lender Party to assert
any claim or demand or to enforce any remedy with respect to all or any part of
the Guaranteed Obligations; (ii) any waiver or modification of or supplement to
any provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of any Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other guarantor of or other person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by any
Lender Party with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Guarantor or that would otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of the Guaranteed Obligations).
8.4.    Defenses Waived. To the fullest extent permitted by applicable law, each
Guarantor hereby waives any defense based on or arising out of any defense of
any Borrower or any other Guarantor or the unenforceability of all or any part
of the Guaranteed Obligations from any cause, or the cessation from any cause of
the liability of any Borrower or any Guarantor, other than the payment or
performance. Without limiting the generality of the foregoing, each Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any person against any
Obligated Party, or any other person. Each Guarantor confirms that it is not a
surety under any state law and shall not raise any such law as a defense to its
obligations hereunder. The Administrative Agent may, at its election, foreclose
on any Collateral held by it by one or more judicial or nonjudicial sales,
accept an assignment of any such Collateral in lieu of foreclosure or otherwise
act or fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Guarantor under this
Loan Guaranty except to the extent the Guaranteed Obligations have been fully
and indefeasibly paid in cash. To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor against any Obligated Party or any security.
8.5.    Rights of Subrogation. No Guarantor will assert any right, claim or
cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Guarantors have fully performed all
their obligations to the Lender Parties and no Obligations are outstanding.
8.6.    Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, or reorganization of any Borrower
or otherwise, each Guarantor’s obligations under this Article VIII with respect
to that payment shall be reinstated at such time as though the payment had not
been made and whether or not the Lender Parties are in possession of this Loan
Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Guarantors forthwith on demand by the Lender Parties.
8.7.    Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrowers’ financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs under this Article VIII, and agrees that no Lender Party
shall have any duty to advise any Guarantor of information known to it regarding
those circumstances or risks.
8.8.    Termination. The Lender Parties may continue to make loans or extend
credit to the Borrowers based on this Loan Guaranty until five days after it
receives written notice of termination from any Guarantor. Notwithstanding
receipt of any such notice, each Guarantor will continue to be liable to the
Lenders for any Guaranteed Obligations created, assumed or committed to prior to
the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of such Guaranteed Obligations.
8.9.    Taxes. Each payment of the Guaranteed Obligations will be made by each
Guarantor without withholding for any Taxes, except as required by applicable
law subject to Section 2.17 of the Credit Agreement.
8.10.    Maximum Liability. The provisions of this Loan Guaranty are severable,
and in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Loan Guaranty would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of such Guarantor’s liability
under this Loan Guaranty, then, notwithstanding any other provision of this Loan
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Guarantors or the Lender Parties, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Guarantor’s “Maximum Liability”). This Section with respect to the
Maximum Liability of each Guarantor is intended solely to preserve the rights of
the Lender Parties to the maximum extent not subject to avoidance under
applicable law, and no Guarantor nor any other person or entity shall have any
right or claim under this Section with respect to such Maximum Liability, except
to the extent necessary so that the obligations of any Guarantor hereunder shall
not be rendered voidable under applicable law. Each Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Guarantor without impairing this Loan Guaranty or affecting
the rights and remedies of the Lender Parties hereunder; provided that nothing
in this sentence shall be construed to increase any Guarantor’s obligations
hereunder beyond its Maximum Liability.
8.11.    Contribution. In the event any Guarantor (a “Paying Guarantor”) shall
make any payment or payments under this Loan Guaranty or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Loan Guaranty, each other Guarantor (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor’s “Applicable Percentage” of such payment or payments made,
or losses suffered, by such Paying Guarantor. For purposes of this Article VIII,
each Non-Paying Guarantor’s “Applicable Percentage” with respect to any such
payment or loss by a Paying Guarantor shall be determined as of the date on
which such payment or loss was made by reference to the ratio of (i) such
Non-Paying Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying Guarantor from the
Borrowers after the Second Restatement Date (whether by loan, capital infusion
or by other means) to (ii) the aggregate Maximum Liability of all Guarantor
hereunder (including such Paying Guarantor) as of such date (without giving
effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Liability has not been determined
for any Guarantor, the aggregate amount of all monies received by such
Guarantors from the Borrowers after the Second Restatement Date (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Guarantor’s Maximum Liability). Each of the Guarantors
covenants and agrees that its right to receive any contribution under this Loan
Guaranty from a Non-Paying Guarantor shall be subordinate and junior in right of
payment to the payment in full in cash of the Guaranteed Obligations. This
provision is for the benefit of both the Lender Parties and the Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.
8.12.    Liability Cumulative. The liability of each Guarantor under this
Article VIII is in addition to and shall be cumulative with all liabilities of
each Guarantor to the Lender Parties under this US Security Agreement and the
other Loan Documents to which such Guarantor is a party or in respect of any
obligations or liabilities of the other Loan Parties, without any limitation as
to amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.
8.13.    Keepwell. Subject to Section 8.16 hereof and Section 12.01 of the
Credit Agreement, each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 8.13 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 8.13 or
otherwise under this Loan Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 8.13 shall remain in full force and effect until
the termination of all Swap Obligations. Each Qualified ECP Guarantor intends
that this Section 8.13 constitute, and this Section 8.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
8.14.    Representations and Warranties. Each Guarantor represents and warrants
(i) as of the date hereof that each of the representations and warranties set
forth in Article III of the Credit Agreement is true and correct in all material
respects as of the date hereof and (ii) as of the date of any Borrowing or the
date of issuance, amendment, renewal or extension of any Letter of Credit, as
applicable, that each of the representations and warranties set forth in Article
III of the Credit Agreement is true and correct in all material respects;
except, in each case, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof on and as of such date (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date, and that any representation or warranty which is
subject to any materiality qualifier shall be required to be true and correct in
all respects).
8.15.    Covenants. Until all the Revolving Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
under the Credit Agreement shall have been paid in full and all Letters of
Credit shall have expired or terminated (or have been cash collateralized in
accordance with Section 2.06(k) of the Credit Agreement) and all LC
Disbursements shall have been reimbursed, each Guarantor covenants and agrees,
jointly and severally with all of the Guarantors but subject to Section 8.16
hereof and Section 12.01 of the Credit Agreement, that each such Guarantor will
perform and observe all of the terms, covenants and agreements set forth in the
Loan Documents on its or their part to be performed or observed or that Holdings
or any Borrower has agreed to cause such Guarantor to perform or observe
(including, without limitation, the terms, covenants and agreements set forth in
Articles V and VI of the Credit Agreement).
8.16.    Bifurcation. Notwithstanding any provision to the contrary set forth in
this Agreement or any of the other Loan Documents, in no event shall any
Canadian Loan Guarantor or Dutch Loan Guarantor be liable for any obligation of
any U.S. Loan Party or CFC Subsidiary Holding Company.
ARTICLE IX
GENERAL PROVISIONS




8.
Waivers. Each Grantor hereby waives notice of the time and place of any public
sale or the time after which any private sale or other disposition of all or any
part of the Collateral may be made. To the extent such notice may not be waived
under applicable law, any notice made shall be deemed reasonable if sent to the
Grantors, addressed as set forth in Article X, at least ten (10) days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Administrative Agent or any Lender arising out of the repossession,
retention or sale of the Collateral, except to the extent arising out of the bad
faith, gross negligence or willful misconduct of the Administrative Agent or
such Lender as finally determined by a court of competent jurisdiction. To the
extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Administrative Agent or any Lender, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this US Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this US Security Agreement or any Collateral.



9.1.    Limitation on Administrative Agent's and Lenders' Duty with Respect to
the Collateral. The Administrative Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Administrative Agent and each
Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither the Administrative Agent nor any Lender
shall have any other duty as to any Collateral in its possession or control or
in the possession or control of any agent or nominee of the Administrative Agent
or such Lender, or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the Administrative Agent to exercise remedies
in a commercially reasonable manner, each Grantor acknowledges and agrees that
it is commercially reasonable for the Administrative Agent (i) to fail to incur
expenses deemed significant by the Administrative Agent to prepare Collateral
for disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of the Collateral, (vii)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the Collateral is of a specialized nature, (viii) to
dispose of Collateral by utilizing internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capacity of doing so, or that match buyers and sellers of assets, (ix) to
dispose of assets in wholesale rather than retail markets, (x) to disclaim
disposition warranties, such as title, possession or quiet enjoyment, (xi) to
purchase insurance or credit enhancements to insure the Administrative Agent
against risks of loss, collection or disposition of Collateral or to provide to
the Administrative Agent a guaranteed return from the collection or disposition
of Collateral, or (xii) to the extent deemed appropriate by the Administrative
Agent, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 9.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent's exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 9.2. Without limitation upon the foregoing, nothing contained in this
Section 9.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this US Security Agreement or by applicable law in the absence of
this Section 9.2.


9.2.    Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may, subject to the terms of the ABL-Term Loan
Intercreditor Agreement, at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its Permitted Discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.


9.3.    Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, subject to the terms of the ABL-Term Loan Intercreditor
Agreement, the Administrative Agent may perform or pay any obligation which any
Grantor has agreed to perform or pay in this US Security Agreement and the
Grantors shall reimburse the Administrative Agent for any amounts paid by the
Administrative Agent pursuant to this Section 9.4. The Grantors’ obligation to
reimburse the Administrative Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.


9.4.    Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.11, 4.12, 4.13, 4.15, 5.3, or 8.7 or in
Article VII will cause irreparable injury to the Administrative Agent and the
Lenders, that the Administrative Agent and Lenders have no adequate remedy at
law in respect of such breaches and therefore agrees, without limiting the right
of the Administrative Agent or the Lenders to seek and obtain specific
performance of other obligations of the Grantors contained in this US Security
Agreement, that, subject to the terms of the ABL-Term Loan Intercreditor
Agreement, the covenants of the Grantors contained in the Sections referred to
in this Section 9.5 shall be specifically enforceable against the Grantors.


9.5.    Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d) or as
otherwise permitted under the Credit Agreement) shall be binding upon the
Administrative Agent or the Lenders unless such authorization is in writing
signed by the Administrative Agent with the consent or at the direction of the
Required Secured Parties.


9.6.    No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any Lender to exercise any right or remedy granted under
this US Security Agreement shall impair such right or remedy or be construed to
be a waiver of any Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy. No waiver,
amendment or other variation of the terms, conditions or provisions of this US
Security Agreement whatsoever shall be valid unless in writing signed by the
Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 9.02 of the Credit Agreement and then only to the extent
in such writing specifically set forth. All rights and remedies contained in
this US Security Agreement or by law afforded shall be cumulative and all shall
be available to the Administrative Agent and the Lenders until the termination
of this US Security Agreement in accordance with Section 9.16.


9.7.    Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this US Security Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this US Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this US
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in this US Security Agreement
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this US Security Agreement are
declared to be severable.


9.8.    Reinstatement. This US Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated to the extent of the
payment so rescinded, reduced, restored or returned and shall be reduced only by
such amount paid and not so rescinded, reduced, restored or returned.


9.9.    Benefit of Agreement. The terms and provisions of this US Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Agents and the Lenders and their respective successors and assigns (including
all persons who become bound as a debtor to this US Security Agreement), except
that no Grantor shall have the right to assign its rights or delegate its
obligations under this US Security Agreement or any interest herein, without the
prior written consent of the Administrative Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Administrative Agent, for the benefit of
itself, the Canadian Administrative Agent and the Lenders, hereunder.


9.10.    Survival of Representations. All representations and warranties of the
Grantors contained in this US Security Agreement shall survive the execution and
delivery of this US Security Agreement.


9.11.    Taxes and Expenses. The Grantors shall be joint and severally obligated
to reimburse the Administrative Agent and the Lenders for any amounts due by a
Loan Party under Section 2.17 and Section 9.03 of the Credit Agreement.


9.12.    Headings. The title of and section headings in this US Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this US Security Agreement.


9.13.    Other Pledge Agreements. The parties acknowledge and agree that certain
of the Equity Interests constituting Pledged Collateral under this US Security
Agreement (the “Applicable Equity Interests”) may also be pledged to the
Administrative Agent under a pledge agreement governed by the laws of Canada (or
one or more provinces thereof) or the Netherlands (collectively, the “Foreign
Pledge Agreements” and each individually, a “Foreign Pledge Agreement”). If, in
connection with any exercise of remedies by the Administrative Agent under any
Foreign Pledge Agreement, a court of competent jurisdiction in Canada or the
Netherlands, as applicable, determines that the pledge of the Applicable Equity
Interests is governed by such Foreign Pledge Agreement, then such Foreign Pledge
Agreement (and not this US Security Agreement) shall control and shall supersede
this US Security Agreement, in each case, solely with respect to the pledge of
such Applicable Equity Interests.


9.14.    Credit Agreement; Intercreditor Agreement; ABL-Term Loan Intercreditor
Agreement. Notwithstanding any other provision of this US Security Agreement,
the rights of the parties hereunder are subject to the provisions of the Credit
Agreement, including the provisions thereof pertaining to the rights and
responsibilities of the Administrative Agent. In the event that any provision of
this US Security Agreement is in conflict with the terms of the Credit
Agreement, the Credit Agreement shall control. Furthermore, notwithstanding any
other provision of this US Security Agreement, the rights of the parties
hereunder are subject to the provisions of the Intercreditor Agreement,
including the provisions thereof pertaining to the rights and responsibilities
of the Administrative Agent with respect to Accounts. To the extent any
provision of this US Security Agreement pertaining to Accounts is in conflict
with the terms of the Intercreditor Agreement, the Intercreditor Agreement shall
control. Notwithstanding anything herein to the contrary, the rights of the
parties hereunder and the priority of the Lien and security interest granted to
the Administrative Agent pursuant hereto or pursuant to any other Loan Document
and the exercise of any right or remedy in respect of the Collateral by the
Administrative Agent hereunder or under any other Loan Document are subject to
the provisions of the ABL-Term Loan Intercreditor Agreement. To the extent any
provision of this US Security Agreement (other than Article II hereof) is in
conflict with the terms of the ABL-Term Loan Intercreditor Agreement, the
ABL-Term Loan Intercreditor Agreement shall control. The delivery of any
Collateral to the Collateral Agent (as defined in the Term Loan Agreement) under
the Term Loan Agreement pursuant to the Term Loan Documents shall satisfy any
delivery requirement hereunder or under any other Loan Document to the extent
that such delivery is consistent with the terms of the ABL-Term Loan
Intercreditor Agreement.


9.15.    Termination.
(a)    This US Security Agreement shall continue in effect (notwithstanding the
fact that from time to time there may be no Secured Obligations outstanding)
until (i) the Credit Agreement has terminated pursuant to its express terms and
(ii) all of the Secured Obligations (other than unasserted contingent
obligations) have been paid in full (or with respect to any outstanding Letters
of Credit, a cash deposit or a Supporting Letter of Credit has been delivered to
the Administrative Agent as required by the Credit Agreement) and no commitments
of the Administrative Agent or the Lenders which would give rise to any Secured
Obligations are outstanding (notwithstanding the fact that there may be other
Secured Obligations outstanding) (such date, the “Termination Date”).


(b)     If (i) any Grantor ceases to be a Borrower or a Guarantor in a
transaction permitted by the Credit Agreement or becomes an Excluded Subsidiary
or (ii) any property of a Grantor is sold or otherwise disposed of pursuant to a
transaction permitted by the terms of the Credit Agreement or otherwise
constitutes Excluded Collateral (each a “Release Transaction”), at the request
of the Grantors, the Administrative Agent will (A) in connection with a Release
Transaction under subclause (i) above, promptly release such Grantor from its
obligations hereunder and (B) in connection with a Release Transaction under
subclause (ii) above, promptly release such property from the security interest
created hereunder, in each case, concurrently with the consummation of such
Release Transaction. Upon such release or on or after the Termination Date, the
Administrative Agent will, at the reasonable request of the Grantors and at the
Grantor’s sole cost and expense, will promptly execute and deliver such releases
to evidence the foregoing.


9.16.    Entire Agreement. This US Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral.


9.17.    CHOICE OF LAW. THIS US SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.


9.18.    CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS
TO THE NON‑EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS US SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS US SECURITY AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.


9.19.    WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS US SECURITY AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.


9.20.    Indemnity. The Grantors hereby agree that the provisions of Section
9.03(b) of the Credit Agreement shall apply, mutatis mutandis, with respect to
any and all losses, claims, damages, liabilities and related expenses incurred
or asserted against any Indemnitee arising out of, in connection with, or as a
result of this US Security Agreement, or the manufacture, purchase, acceptance,
rejection, ownership, delivery, lease, possession, use, operation, condition,
sale, return or other disposition of any Collateral (including, without
limitation, latent and other defects, whether or not discoverable by the
Administrative Agent, the Lenders or the Grantors, and any claim for Patent,
Trademark or Copyright infringement), in each case, subject to the limitations
set forth in Section 9.03(b) of the Credit Agreement.


9.21.    Counterparts. This US Security Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this US Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this US Security Agreement by facsimile or other electronic transmission shall
be effective as delivery of a manually executed counterpart of this US Security
Agreement.


9.22.    Perfection Certificate. The Perfection Certificate attached as Exhibit
J hereto is hereby incorporated by reference.


ARTICLE X
NOTICES


10.1.    Sending Notices. Any notice required or permitted to be given under
this US Security Agreement shall be sent in accordance with Section 9.01 of the
Credit Agreement.


10.2.    Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.


ARTICLE XI
THE ADMINISTRATIVE AGENT


JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this US Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.


[Signature Page Follows]










IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
US Security Agreement as of the date first above written.


GRANTORS:


WESCO DISTRIBUTION, INC.
WESCO EQUITY CORPORATION
WESCO INTEGRATED SUPPLY, INC.
WESCO NEVADA, LTD.
COMMUNICATIONS SUPPLY CORPORATION
CALVERT WIRE & CABLE CORPORATION
LIBERTY WIRE & CABLE, INC.
CARLTON-BATES COMPANY
TVC COMMUNICATIONS, L.L.C.
CONNEY SAFETY PRODUCTS, LLC
HI-LINE UTILITY SUPPLY COMPANY, LLC
By     _________________________________
Name:
Title:
HILL COUNTRY ELECTRIC SUPPLY, L.P.,
By:    TVC International Holding, L.L.C.,
its General Partner
By     _________________________________
Name:
Title:
WESCO INTERNATIONAL, INC.
By                         
Name:
Title:
WESCO FINANCE CORPORATION
By                         
Name:
Title:
CDW HOLDCO, LLC


By                         
Name:
Title:
WDC HOLDING INC.
By                         
Name:
Title:
WESCO NIGERIA, INC.
By                         
Name:
Title:
CBC LP HOLDINGS, LLC
By                         
Name:
Title:
WDCH, LP
BY: CBC LP HOLDINGS, LLC,
its General Partner


By                         
Name:
Title:
CONNEY INVESTMENT HOLDINGS, LLC
By                         
Name:
Title:
WESCO ENTERPRISES, INC.
By                         
Name:
Title:
WDCH US LP
BY: WESCO Distribution II ULC,
its General Partner
By                         
Name:
Title:
TVC INTERNATIONAL HOLDING, L.L.C.
By                         
Name:
Title:
WESCO DISTRIBUTION CANADA CO.
By                         
Name:
Title:
TVC CANADA CORP.
By                         
Name:
Title:
WESCO DISTRIBUTION II ULC
By                         
Name:
Title:
WDINESCO II BV
By                         
Name:
Title:






JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By:                         


Name:
Title:












EXHIBIT I
(See Section 4.4 and 4.8 of US Security Agreement)


AMENDMENT




This Amendment, dated ________________, ___ is delivered pursuant to Section 4.4
of the US Security Agreement referred to below. All defined terms herein shall
have the meanings ascribed thereto or incorporated by reference in the US
Security Agreement. The undersigned hereby certifies that the representations
and warranties in Article III of the US Security Agreement, as amended by any
updates to the schedules referred to therein, are and continue to be true and
correct in all material respects. The undersigned further agrees that this
Amendment may be attached to that certain Second Amended and Restated Pledge and
Security Agreement, dated as of September __, 2015, between the undersigned, as
the Grantors, and JPMorgan Chase Bank, N.A., as the Administrative Agent (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “US Security Agreement”) and that the Collateral listed on
Schedule I to this Amendment shall be and become a part of the Collateral
referred to in said US Security Agreement and shall secure all Secured
Obligations referred to in the US Security Agreement.


                                                




By:                        
Name:                        
Title:                        


SCHEDULE I TO AMENDMENT


STOCKS
    


Name of Grantor




Issuer


Certificate Number(s)


Number of Shares




Class of Stock
Percentage of Outstanding Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



BONDS


Name of Grantor
Issuer
Number
Face Amount
Coupon Rate
Maturity
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    
GOVERNMENT SECURITIES


Name of Grantor
Issuer
Number
Type
Face Amount
Coupon Rate
Maturity
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)


Name of Grantor
Issuer
Description of Collateral
Percentage Ownership Interest
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Add description of custody accounts or arrangements with securities
intermediary, if applicable]


COMMERCIAL TORT CLAIMS


Name of Grantor
Description of Claim
Parties
Case Number; Name of Court where Case was Filed
 
 
 
 
 
 
 
 



EXHBIIT F-1
FORM OF SECOND AMENDED AND RESTATED CANADIAN GUARANTEE


TO:
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT for itself and certain
financial institutions from time to time party to the Credit Agreement (as such
term is hereinafter defined).



RECITALS:
A.
The Administrative Agent, certain other Lender Parties (as defined in the
hereinafter defined Original Credit Agreement) and certain Loan Parties (as
defined in the hereinafter defined Original Credit Agreement) entered into a
credit agreement dated as of August 22, 2011 (the "Original Credit Agreement").

B.
In connection with the Original Credit Agreement, the Canadian Guarantors (as
defined in the hereinafter defined Original Guarantees) entered into a Canadian
guarantee in favour of the Administrative Agent, dated as of August 22, 2011
(each, an "Original Guarantee" and collectively, the "Original Guarantees").

C.
The Original Credit Agreement was amended and restated in its entirety pursuant
to the amended and restated credit agreement dated as of December 12, 2012 by
and among, among others, the Administrative Agent, the other Lender Parties (as
defined in the hereinafter defined First ARCA), and the Loan Parties (as defined
in the hereinafter defined First ARCA) (the “First ARCA”).

D.
In connection with the First ARCA, each of the Canadian Loan Guarantors (as
defined in the hereinafter defined First Restated Guarantee) entered into an
amended and restated Canadian guarantee (the "First Restated Guarantee") which
amended and restated in its entirety its Original Guarantee pursuant to the
terms thereof.

E.
The First Restated Credit Agreement is being amended and restated in its
entirety pursuant to the second amended and restated credit agreement dated as
of the date hereof by and among, among others, the Administrative Agent, the
other Lender Parties (as defined in the hereinafter defined Credit Agreement),
and the Borrowers (as defined in the hereinafter defined Credit Agreement). All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement (hereinafter defined).

F.
In connection with the Credit Agreement, each of the undersigned, as a guarantor
of the Canadian Secured Obligations, is required to enter into this second
amended and restated Canadian guarantee (the “Canadian Guarantee”) and has
agreed to amend and restate in its entirety, its First Restated Guarantee
pursuant to the terms hereof.

NOW ACCORDINGLY each of the undersigned, jointly and severally, hereby agree as
follows:
1.
For valuable consideration, each of the signatories hereto (each, a "Canadian
Loan Guarantor" and collectively, the "Canadian Loan Guarantors"), subject to
Section 29 hereof and Section 12.01 of the Credit Agreement, hereby
unconditionally guarantees and promises to pay, jointly and severally, to
JPMORGAN CHASE BANK, N.A., as administrative agent (the "Administrative Agent")
for itself and the Canadian Lender Parties, or order, on demand, any and all
indebtedness of WESCO Distribution Canada LP WDCC Enterprises, Inc., EECOL
Electric ULC, Hazmasters Inc. and Hazmasters Quebec Inc. (together with all
other entities who are or may from time to time be party to the Credit Agreement
as Canadian Borrowers, the "Canadian Borrowers") to the Administrative Agent and
the Canadian Lender Parties including pursuant to a second amended and restated
credit agreement dated as of September 24, 2015 by and among, amongst others,
the Administrative Agent, the Canadian Borrowers, as the same may be amended,
supplemented, revised, restated or replaced from time to time (the "Credit
Agreement"). The word "indebtedness" is used herein in its most comprehensive
sense and includes any and all advances, debts, obligations and liabilities of
the Canadian Borrowers, heretofore, now, or hereafter made, incurred or created,
whether voluntary or involuntary and however arising, whether direct or acquired
by the Administrative Agent and/or the Canadian Lender Parties by assignment or
succession, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, and whether any Canadian Borrower may
be liable individually or jointly with others, or whether recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations, or
whether such indebtedness may be or hereafter become otherwise unenforceable.

2.
The liability of each Canadian Loan Guarantor under this Canadian Guarantee
shall be unlimited. Regardless of whether or not any proposed guarantor or any
other person or persons has or have executed or shall execute this Canadian
Guarantee or is or are or shall become in any other way responsible to the
Administrative Agent and/or the Canadian Lender Parties for the indebtedness or
any part thereof whether under this Canadian Guarantee or otherwise shall cease
to be so liable, this shall be a continuing Canadian Guarantee relating to any
indebtedness, including that arising under successive transactions which shall
either continue the indebtedness or from time to time renew it after it has been
satisfied and shall secure the ultimate repayment of all monies owing from the
Canadian Borrowers to the Administrative Agent and the Canadian Lender Parties
and shall be binding as a continuing security on each Canadian Loan Guarantor.
Any payment by a Canadian Loan Guarantor shall not reduce the maximum obligation
of such Canadian Loan Guarantor hereunder.

3.
The obligations hereunder are independent of the obligations of the Canadian
Borrowers and a separate action or actions may be brought and prosecuted against
any Canadian Loan Guarantor whether action is brought against the Canadian
Borrowers or whether the Canadian Borrowers be joined in any such action or
actions; and each Canadian Loan Guarantor waives the benefit of any statute of
limitations affecting its liability.

4.
Each Canadian Loan Guarantor authorizes the Administrative Agent, without notice
or demand and without affecting its liability hereunder, from time to time, to:

(a)
renew, compromise, extend, accelerate or otherwise change the time for payment
of, or otherwise change the terms of the indebtedness or any part thereof,
including increase or decrease of the rate of interest thereon;

(b)
receive and hold security for the payment of this Canadian Guarantee or the
indebtedness guaranteed, and exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any such security;

(c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent in its discretion may determine; and

(d)
release or substitute any guarantors.

5.
Each Canadian Loan Guarantor waives any right to require the Administrative
Agent or any of the Canadian Lender Parties to:

(a)
proceed against any Canadian Borrower;

(b)
proceed against or exhaust any security held from any Canadian Borrower or any
other person; or

(c)
pursue any other remedy in the Administrative Agent or the Canadian Lender
Parties' power whatsoever.

Each Canadian Loan Guarantor waives any defense arising by reason of any
disability or other defense of the Canadian Borrowers, or the cessation from any
cause whatsoever of the liability of the Canadian Borrowers, or any claim that
such Canadian Loan Guarantor’s obligations exceed or are more burdensome than
those of the Canadian Borrowers, each Canadian Loan Guarantor waives any right
of subrogation, reimbursement, indemnification, and contribution (contractual,
statutory or otherwise), arising from the existence or performance of this
Canadian Guarantee and each Canadian Loan Guarantor waives any right to enforce
any remedy which the Administrative Agent and/or the Canadian Lender Parties now
have or may hereafter have against the Canadian Borrowers, and waives any
benefit of, and any right to participate in, any security now or hereafter held
by the Administrative Agent or the Canadian Lender Parties. The Administrative
Agent may foreclose, either by judicial foreclosure or by exercise of power of
sale, or realize any deed of trust or other security securing the indebtedness,
and, even though the foreclosure or other realization may destroy or diminish
any Canadian Loan Guarantor’s rights against the Canadian Borrowers or may
result in security being sold at an under value, such Canadian Loan Guarantor
shall be liable to the Administrative Agent and the Canadian Lender Parties for
any part of the indebtedness remaining unpaid after the foreclosure or other
realization. Each Canadian Loan Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonour, and notices of acceptance of this Canadian Guarantee and of the
existence, creation, or incurring of new or additional indebtedness.


6.
Each Canadian Loan Guarantor acknowledges and agrees that it shall have the sole
responsibility for obtaining from the Canadian Borrowers such information
concerning the Canadian Borrowers' financial conditions or business operations
as such Canadian Loan Guarantor may require, and that neither the Administrative
Agent nor the Canadian Lender Parties have any duty at any time to disclose to
such Canadian Loan Guarantor any information relating to the business operations
or financial conditions of any Canadian Borrower.

7.
Any obligations of a Canadian Borrower to a Canadian Loan Guarantor, now or
hereafter existing, including but not limited to any obligations to such
Canadian Loan Guarantor as subrogee of the Administrative Agent or the Canadian
Lender Parties or resulting from such Canadian Loan Guarantor’s performance
under this Canadian Guarantee, are hereby assigned to the Administrative Agent
and postponed and subordinated to the indebtedness. Any such obligations of the
Canadian Borrowers to a Canadian Loan Guarantor received by such Canadian Loan
Guarantor shall be received in trust for the Administrative Agent and the
Canadian Lender Parties and the proceeds thereof shall forthwith be paid over to
the Administrative Agent on account of the indebtedness of the Canadian
Borrowers to the Administrative Agent and the Canadian Lender Parties, but
without reducing or affecting in any manner the liability of such Canadian Loan
Guarantor under the provisions of this Canadian Guarantee. This assignment and
postponement is independent of and severable from this Canadian Guarantee and
shall remain in full force and effect whether or not a Canadian Loan Guarantor
is liable for any amount under this Canadian Guarantee.

8.
Where any Canadian Borrower becomes bankrupt or makes an assignment for the
benefit of creditors or if any circumstances arise necessitating the
Administrative Agent and/or the Canadian Lender Parties to file a claim against
such Canadian Borrower and/or to value its securities, the Administrative Agent
shall be entitled to place such valuation on its securities as the
Administrative Agent may in its absolute discretion see fit and the filing of
such claim and the valuing of securities shall not in any way prejudice or
restrict the claim of the Administrative Agent and the Canadian Lender Parties
against any Canadian Loan Guarantor and in no way discharges such Canadian Loan
Guarantor from its liability hereunder to the Administrative Agent and the
Canadian Lender Parties, either in whole or in part and until all indebtedness
of the Canadian Borrowers to the Administrative Agent and the Canadian Lender
Parties has been fully paid, the Administrative Agent shall have the right to
include in its claim the amount of all sums paid by such Canadian Loan Guarantor
to the Administrative Agent under this Canadian Guarantee and to prove and rank
for and receive dividends in respect of such claim, any and all rights to prove
and rank for such sums paid for by such Canadian Loan Guarantor and receive the
full amount of all dividends in respect thereto are hereby assigned and
transferred to the Administrative Agent by such Canadian Loan Guarantor.

9.
Any account settled or stated by or between the Administrative Agent and/or the
Canadian Lender Parties and any Canadian Borrower, or, if any such account has
not been so settled or stated immediately before demand for payment under this
Canadian Guarantee, any account stated by the Administrative Agent, shall be
accepted by each Canadian Loan Guarantor as conclusive evidence of the amount
which at the date of the account so settled or stated is due by such Canadian
Borrower to the Administrative Agent or remains unpaid by such Canadian Borrower
to the Administrative Agent and/or the Canadian Lender Parties.

10.
Each Canadian Loan Guarantor shall make payment to the Administrative Agent of
the amount of its liability to the Administrative Agent forthwith after demand
therefor is made in writing and such demand shall be deemed to have been
effectually made when an envelope containing such demand addressed to such
Canadian Loan Guarantor at its address last known to the Administrative Agent,
is deposited, postage prepaid, in the mail. All payments hereunder shall be made
to the Administrative Agent at the office of the Administrative Agent as
provided in the Credit Agreement.

11.
Any and all payments by any Canadian Loan Guarantor to the Administrative Agent
and/or the Canadian Lender Parties under this Canadian Guarantee or the Credit
Agreement shall be made free and clear of, and without deduction or withholding
for any taxes, levies, imposts, deductions, charges or withholdings of whatever
kind or nature (the "Taxes") unless such Canadian Loan Guarantor is required to
withhold or deduct taxes in which case paragraphs 12 and 13 shall apply.

12.
Each Canadian Loan Guarantor agrees to indemnify and hold harmless the
Administrative Agent and/or the Canadian Lender Parties for the full amount of
Taxes (including any Taxes imposed by any jurisdiction on amounts payable under
this paragraph) paid by the Administrative Agent and/or the Canadian Lender
Parties with respect to payments made by such Canadian Loan Guarantor to the
Administrative Agent and/or the Canadian Lender Parties under this Canadian
Guarantee, and any liability (including penalties, interest, additions to tax
and expenses) arising therefrom or with respect thereto (but excluding for
greater certainty, net income taxes payable by the Administrative Agent and/or
Canadian Lender Parties directly). Payment under this indemnification shall be
made within thirty (30) days after the date the Administrative Agent makes
written demand therefor. The Administrative Agent agrees, within a reasonable
time after receiving a written request from such Canadian Loan Guarantor, to
provide such Canadian Loan Guarantor with such certificates as are reasonably
required, and take such other actions as are reasonably necessary (so long as
such actions do not have a negative effect on the Administrative Agent and/or
the Canadian Lender Parties), to claim such exemptions as the Administrative
Agent and/or the Canadian Lender Parties may be entitled to claim in respect of
all or a portion of any Taxes which are otherwise required to be paid or
deducted or withheld hereunder.

13.
If any Canadian Loan Guarantor shall be required by law to deduct or withhold
any Taxes from or in respect of any sum payable hereunder to the Administrative
Agent and/or the Canadian Lender Parties, then:

(a)
the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this paragraph) the Administrative
Agent and/or the Canadian Lender Parties receive an amount equal to the sum it
would have received had no such deductions or withholdings been made;

(b)
such Canadian Loan Guarantor shall make such deductions and withholdings;

(c)
such Canadian Loan Guarantor shall timely pay the full amount deducted or
withheld to the relevant taxing authority or other authority in accordance with
applicable law; and

(d)
such Canadian Loan Guarantor shall also pay to the Administrative Agent and/or
the Canadian Lender Parties, at the time interest is paid, all additional
amounts (without duplication) which the Administrative Agent specifies as
necessary to preserve the after-tax yield the Administrative Agent and/or the
Canadian Lender Parties would have received if such Taxes had not been imposed.

14.
Within thirty (30) days after the date of any payment by any Canadian Loan
Guarantor of Taxes, such Canadian Loan Guarantor shall furnish the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment satisfactory to the Administrative
Agent.

15.
If any provision of this Canadian Guarantee is determined in any proceeding in a
court of competent jurisdiction to be void or to be wholly or partly
unenforceable, that provision shall for the purposes of such proceeding, be
severed from this Canadian Guarantee at the Administrative Agent's option and
shall be treated as not forming a part hereof and all the remaining provisions
of this Canadian Guarantee shall remain in full force and be unaffected thereby.

16.
This Canadian Guarantee shall not be subject to or affected by any promise or
condition affecting or limiting the liability of any Canadian Loan Guarantor
except as expressly set forth herein and no statement, representation, agreement
or promise on the part of the Administrative Agent or any officer, employee or
agent thereof, unless contained herein, forms any part of this contract or has
induced the making thereof or shall be deemed in any way to affect the liability
of any Canadian Loan Guarantor hereunder.

17.
There are no representations, collateral agreements or conditions with respect
to this Canadian Guarantee and agreement affecting the liability of any Canadian
Loan Guarantor hereunder other than contained herein.

18.
This Canadian Guarantee and agreement shall extend to and enure to the benefit
of the Administrative Agent and the Canadian Lender Parties and its and their
successors and assigns, and shall extend to and be binding upon each Canadian
Loan Guarantor and its successors and permitted assigns.

19.
It is not necessary for the Administrative Agent or the Canadian Lender Parties
to inquire into the powers of the Canadian Borrowers or any Canadian Loan
Guarantor or of the officers, directors, partners, or agents acting or
purporting to act on their behalf, and any indebtedness made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

20.
The Administrative Agent may, without notice to a Canadian Loan Guarantor and
without affecting such Canadian Loan Guarantor’s obligations hereunder, assign
the indebtedness and this Canadian Guarantee, in whole or in part. Each Canadian
Loan Guarantor agrees that the Administrative Agent and the Canadian Lender
Parties may disclose to any assignee or purchaser, or any prospective assignee
or purchaser, of all or part of the indebtedness any and all information in the
Administrative Agent or a Canadian Lender Party's possession concerning such
Canadian Loan Guarantor, this Canadian Guarantee, and any security for this
Canadian Guarantee.

21.
If for the purpose of obtaining judgment in any court or for the purpose of
determining, pursuant to the obligations of any Canadian Loan Guarantor, the
amounts owing hereunder it is necessary to convert an amount due hereunder in
the currency in which it is due (the "Original Currency") into another currency
(the "Second Currency"), the rate of exchange applied shall be that at which, in
accordance with normal banking procedures, the Administrative Agent could
purchase, in the New York foreign exchange market, the Original Currency with
the Second Currency on the date two (2) Business Days preceding that on which
judgment is given or any other payment is due hereunder. Each Canadian Loan
Guarantor agrees that its obligation in respect of any Original Currency due
from it to the Administrative Agent hereunder shall, notwithstanding any
judgment or payment in such other currency, be discharged only to the extent
that, on the Business Day following the date the Administrative Agent receives
payment of any sum so adjudged or owing to be due hereunder in the Second
Currency the Administrative Agent may, in accordance with normal banking
procedures, purchase, in the New York foreign exchange market the Original
Currency with the amount of the Second Currency so paid; and if the amount of
the Original Currency so purchased or could have been so purchased is less than
the amount originally due in the Original Currency, each Canadian Loan Guarantor
agrees as a separate obligation and notwithstanding any such payment or judgment
to indemnify the Administrative Agent against such loss. The term "rate of
exchange" in this paragraph 21 means the spot rate at which the Administrative
Agent, in accordance with normal practices is able, on the relevant date, to
purchase the Original Currency with the Second Currency and includes any premium
and costs of exchange payable in connection with such purchase.

22.
If a Canadian Loan Guarantor is a partnership, this Canadian Guarantee shall
extend to the person, persons and corporations for the time being and from time
to time carrying on the business now being carried on by such Canadian Loan
Guarantor notwithstanding any change or changes in the name or membership of the
partnership or the incorporation of a company for the purpose of acquiring the
business of the partnership and where a Canadian Loan Guarantor is a
corporation, this Canadian Guarantee shall extend to any amalgamated or new
company formed to take over the business of such Canadian Loan Guarantor and any
reorganization thereof, whether the new company is the same or different in its
objects, character and constitution.

23.
Each Canadian Loan Guarantor agrees to pay all reasonable legal fees, including
allocated costs of the Administrative Agent's in-house counsel, and all other
costs and expenses which may be incurred by the Administrative Agent or the
Canadian Lender Parties in the enforcement of this Canadian Guarantee.

24.
All words used herein in the plural shall be deemed to have been used in the
singular where the context and construction so require.

25.
This Canadian Guarantee shall be governed by and construed in accordance with
the laws of the Province of Ontario and the laws of Canada applicable therein.

26.
Each Canadian Loan Guarantor acknowledges receipt of an executed copy of this
Canadian Guarantee.

27.
This Canadian Guarantee may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Canadian Guarantee by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Canadian
Guarantee by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Canadian Guarantee.

28.
The liability of each Canadian Loan Guarantor shall be absolute and conditional
and shall not be discharged, diminished or in any way affected by any
circumstance which might otherwise constitute in whole or in part (i) a defence
available to such Canadian Loan Guarantor, any other Canadian Loan Guarantor or
any Canadian Borrower or (ii) the discharge of any other Canadian Loan
Guarantor, any Canadian Borrower or any other Person in respect of the
obligations hereunder.

29.
Notwithstanding any provision to the contrary set forth in this Canadian
Guarantee or any of the other Loan Documents, in no event shall any Canadian
Loan Guarantor or Dutch Loan Guarantor be liable for any obligation of any U.S.
Loan Party or CFC Subsidiary Holding Company.

30.
The First Restated Guarantee, as amended and restated by this Canadian Guarantee
shall remain in full force and effect as amended and restated hereby and is
hereby ratified and confirmed by each of the undersigned.

31.
Each Canadian Loan Guarantor acknowledges communication of the terms of the
Credit Agreement and of all the provisions therein contained and consents to and
approves of its contents.

The parties acknowledge that they have required that this Canadian Guarantee and
all related documents be prepared in English.


Les parties reconnaissent avoir exigé que la présente convention et tous les
documents connexes soient rédigés en anglais.
[remainder of page intentionally left blank]






Executed as of this ____ day of ____________,2015.




 
 
WESCO DISTRIBUTION CANADA LP 
by its general partner
WESCO DISTRIBUTION CANADA GP INC.
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer and Assistant Secretary



 
 
WDCC ENTERPRISES INC.
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer and Assistant Secretary



 
 
WESCO DISTRIBUTION CANADA GP INC.
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer and Assistant Secretary



 
 
WESCO CANADA I, LP 
by its general partner 
WESCO HOLDINGS, LLC
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer



 
 
WESCO CANADA II, LP 
by its general partner
WESCO DISTRIBUTION II ULC
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Assistant Secretary



 
 
EECOL ELECTRIC ULC
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer



 
 
HAZMASTERS INC.
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer and Assistant Secretary



 
 
HAZMASTERS QUEBEC INC.
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer and Assistant Secretary



 
 
WDINESCO C.V. 
by its general partner
WESCO DISTRIBUTION II ULC
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Assistant Secretary



 
 
WDINESCO III B.V.
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Managing Director A
 
 
 


and by its Managing Director B
TMF NETHERLANDS B.V.


 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
 
Title:
 



 
 
WESCO HOLDINGS, LLC
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer



 
 
WECOL HOLDINGS ULC


 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer



 
 
EECOL PROPERTIES CORP.


 
 
By:
 
 
 
 
Name: Brian Begg
 
 
 
Title: Treasurer





 
 
WDINESCO II C.V. 
by its general partner
WESCO DISTRIBUTION II ULC
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Assistant Secretary



 
 
WDINESCO III C.V. 
by its general partner
WESCO DISTRIBUTION II ULC
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Assistant Secretary



EXHBIIT F-2
FORM OF SECOND AMENDED AND RESTATED CANADIAN CROSS-BORDER GUARANTEE


TO:
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT for itself and certain
financial institutions from time to time party to the Credit Agreement (as such
term is hereinafter defined).

RECITALS:
A.
The Administrative Agent, certain other Lender Parties (as defined in the
hereinafter defined Original Credit Agreement) and certain Loan Parties (as
defined in the hereinafter defined Original Credit Agreement) entered into a
credit agreement dated as of August 22, 2011 (the "Original Credit Agreement").

B.
In connection with the Original Credit Agreement, the Canadian Cross-Border Loan
Guarantors (as defined in the hereinafter defined Original Canadian Cross-Border
Guarantees) entered into a Canadian cross-border guarantee in favour of the
Administrative Agent, dated as of August 22, 2011 (each, an "Original Canadian
Cross-Border Guarantee" and collectively, the "Original Canadian Cross-Border
Guarantees").

C.
The Original Credit Agreement was amended and restated in its entirety pursuant
to the amended and restated credit agreement dated as of December 12, 2012 by
and among, among others, the Administrative Agent, the other Lender Parties (as
defined in the hereinafter defined First ARCA), and the Loan Parties (as defined
in the hereinafter defined First ARCA) (the “First ARCA”).

D.
In connection with the First ARCA, each of the Canadian Cross-Border Loan
Guarantors (as defined in the hereinafter defined First Restated Canadian
Cross-Border Guarantee), entered into an amended and restated Canadian
cross-border guarantee (the "First Restated Canadian Cross-Border Guarantee")
which amended and restated in its entirety its Original Canadian Cross-Border
Guarantee pursuant to the terms thereof.

E.
The First Restated Credit Agreement is being amended and restated in its
entirety pursuant to the second amended and restated credit agreement dated as
of the date hereof by and among, among others, the Administrative Agent, the
other Lender Parties (as defined in the hereinafter defined Credit Agreement),
and the Borrowers (as defined in the hereinafter defined Credit Agreement). All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement (hereinafter defined).

F.
In connection with the Credit Agreement, each of the undersigned, as a guarantor
of the Secured Obligations, is required to enter into this second amended and
restated Canadian cross-border guarantee (the “Canadian Cross-Border Guarantee”)
and has agreed to amend and restate in its entirety, its First Restated Canadian
Cross-Border Guarantee pursuant to the terms hereof.

NOW ACCORDINGLY each of the undersigned, jointly and severally, hereby agree as
follows:
1.
For valuable consideration, each of the signatories hereto (each, a "Canadian
Cross-Border Loan Guarantor" and collectively, the "Canadian Cross-Border Loan
Guarantors") hereby unconditionally guarantees and promises to pay, jointly and
severally, to JPMORGAN CHASE BANK, N.A., as administrative agent (the
"Administrative Agent") for itself and the Lender Parties, or order, on demand,
any and all indebtedness of WESCO Distribution Canada LP, WDCC Enterprises,
Inc., EECOL Electric ULC, Hazmasters Inc. and Hazmasters Quebec Inc.
(collectively, the "Canadian Borrowers"), and WESCO Distribution, Inc., WESCO
Equity Corporation, WESCO Integrated Supply, Inc., WESCO Nevada, Ltd.,
Communications Supply Corporation, Calvert Wire & Cable Corporation, Liberty
Wire & Cable, Inc., TVC Communications, L.L.C., Carlton-Bates Company, Conney
Safety Products, LLC, Hi-Line Utility Supply Company, LLC and Hill Country
Electric Supply, L.P. (collectively, the “US Borrowers”, and collectively with
the Canadian Borrowers and all other borrowers who are or may from time to time
be party to the Credit Agreement, the “Borrowers”) to the Administrative Agent
and the Lender Parties including pursuant to the second amended and restated
credit agreement dated as of September 24, 2015 by and among, amongst others,
the Administrative Agent, the Lender Parties and the Borrowers, as the same may
be amended, supplemented, revised, restated or replaced from time to time (the
"Credit Agreement"). The word "indebtedness" is used herein in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities of the Borrowers, heretofore, now, or hereafter made, incurred or
created, whether voluntary or involuntary and however arising, whether direct or
acquired by the Administrative Agent and/or the Lender Parties by assignment or
succession, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, and whether any Borrower may be liable
individually or jointly with others, or whether recovery upon such indebtedness
may be or hereafter become barred by any statute of limitations, or whether such
indebtedness may be or hereafter become otherwise unenforceable.

2.
The liability of each Canadian Cross-Border Loan Guarantor under this Canadian
Cross-Border Guarantee shall be unlimited. Regardless of whether or not any
proposed guarantor or any other person or persons has or have executed or shall
execute this Canadian Cross-Border Guarantee or is or are or shall become in any
other way responsible to the Administrative Agent and/or the Lender Parties for
the indebtedness or any part thereof whether under this Canadian Cross-Border
Guarantee or otherwise shall cease to be so liable, this shall be a continuing
Canadian Cross-Border Guarantee relating to any indebtedness, including that
arising under successive transactions which shall either continue the
indebtedness or from time to time renew it after it has been satisfied and shall
secure the ultimate repayment of all monies owing from the Borrowers to the
Administrative Agent and the Lender Parties and shall be binding as a continuing
security on each Canadian Cross-Border Loan Guarantor. Any payment by a Canadian
Cross-Border Loan Guarantor shall not reduce the maximum obligation of such
Canadian Cross-Border Loan Guarantor hereunder.

3.
The obligations hereunder are independent of the obligations of the Borrowers
and a separate action or actions may be brought and prosecuted against any
Canadian Cross-Border Loan Guarantor whether action is brought against the
Borrowers or whether the Borrowers be joined in any such action or actions; and
each Canadian Cross-Border Loan Guarantor waives the benefit of any statute of
limitations affecting its liability.

4.
Each Canadian Cross-Border Loan Guarantor authorizes the Administrative Agent,
without notice or demand and without affecting its liability hereunder, from
time to time, to:

(e)
renew, compromise, extend, accelerate or otherwise change the time for payment
of, or otherwise change the terms of the indebtedness or any part thereof,
including increase or decrease of the rate of interest thereon;

(f)
receive and hold security for the payment of this Canadian Cross-Border
Guarantee or the indebtedness guaranteed, and exchange, enforce, waive, release,
fail to perfect, sell, or otherwise dispose of any such security;

(g)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent in its discretion may determine; and

(h)
release or substitute any guarantors.

5.
Each Canadian Cross-Border Loan Guarantor waives any right to require the
Administrative Agent or any of the Lender Parties to:

(d)
proceed against any Borrower;

(e)
proceed against or exhaust any security held from any Borrower or any other
person; or

(f)
pursue any other remedy in the Administrative Agent or the Lender Parties' power
whatsoever.

Each Canadian Cross-Border Loan Guarantor waives any defense arising by reason
of any disability or other defense of the Borrowers, or the cessation from any
cause whatsoever of the liability of the Borrowers, or any claim that such
Canadian Cross-Border Loan Guarantor’s obligations exceed or are more burdensome
than those of the Borrowers, each Canadian Cross-Border Loan Guarantor waives
any right of subrogation, reimbursement, indemnification, and contribution
(contractual, statutory or otherwise), arising from the existence or performance
of this Canadian Cross-Border Guarantee and each Canadian Cross-Border Loan
Guarantor waives any right to enforce any remedy which the Administrative Agent
and/or the Lender Parties now have or may hereafter have against the Borrowers,
and waives any benefit of, and any right to participate in, any security now or
hereafter held by the Administrative Agent or the Lender Parties. The
Administrative Agent may foreclose, either by judicial foreclosure or by
exercise of power of sale, or realize any deed of trust or other security
securing the indebtedness, and, even though the foreclosure or other realization
may destroy or diminish any Canadian Cross-Border Loan Guarantor’s rights
against the Borrowers or may result in security being sold at an under value,
such Canadian Cross-Border Loan Guarantor shall be liable to the Administrative
Agent and the Lender Parties for any part of the indebtedness remaining unpaid
after the foreclosure or other realization. Each Canadian Cross-Border Loan
Guarantor waives all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonour, and notices
of acceptance of this Canadian Cross-Border Guarantee and of the existence,
creation, or incurring of new or additional indebtedness.
6.
Each Canadian Cross-Border Loan Guarantor acknowledges and agrees that it shall
have the sole responsibility for obtaining from the Borrowers such information
concerning the Borrowers' financial conditions or business operations as such
Canadian Cross-Border Loan Guarantor may require, and that neither the
Administrative Agent nor the Lender Parties have any duty at any time to
disclose to such Canadian Cross-Border Loan Guarantor any information relating
to the business operations or financial conditions of any Borrower.

7.
Any obligations of a Borrower to a Canadian Cross-Border Loan Guarantor, now or
hereafter existing, including but not limited to any obligations to such
Canadian Cross-Border Loan Guarantor as subrogee of the Administrative Agent or
the Lender Parties or resulting from such Canadian Cross-Border Loan Guarantor’s
performance under this Canadian Cross-Border Guarantee, are hereby assigned to
the Administrative Agent and postponed and subordinated to the indebtedness. Any
such obligations of the Borrowers to a Canadian Cross-Border Loan Guarantor
received by such Canadian Cross-Border Loan Guarantor shall be received in trust
for the Administrative Agent and the Lender Parties and the proceeds thereof
shall forthwith be paid over to the Administrative Agent on account of the
indebtedness of the Borrowers to the Administrative Agent and the Lender
Parties, but without reducing or affecting in any manner the liability of such
Canadian Cross-Border Loan Guarantor under the provisions of this Canadian
Cross-Border Guarantee. This assignment and postponement is independent of and
severable from this Canadian Cross-Border Guarantee and shall remain in full
force and effect whether or not a Canadian Cross-Border Loan Guarantor is liable
for any amount under this Canadian Cross-Border Guarantee.

8.
Where any Borrower becomes bankrupt or makes an assignment for the benefit of
creditors or if any circumstances arise necessitating the Administrative Agent
and/or the Lender Parties to file a claim against such Borrower and/or to value
its securities, the Administrative Agent shall be entitled to place such
valuation on its securities as the Administrative Agent may in its absolute
discretion see fit and the filing of such claim and the valuing of securities
shall not in any way prejudice or restrict the claim of the Administrative Agent
and the Lender Parties against any Canadian Cross-Border Loan Guarantor and in
no way discharges such Canadian Cross-Border Loan Guarantor from its liability
hereunder to the Administrative Agent and the Lender Parties, either in whole or
in part and until all indebtedness of the Borrowers to the Administrative Agent
and the Lender Parties has been fully paid, the Administrative Agent shall have
the right to include in its claim the amount of all sums paid by such Canadian
Cross-Border Loan Guarantor to the Administrative Agent under this Canadian
Cross-Border Guarantee and to prove and rank for and receive dividends in
respect of such claim, any and all rights to prove and rank for such sums paid
for by such Canadian Cross-Border Loan Guarantor and receive the full amount of
all dividends in respect thereto are hereby assigned and transferred to the
Administrative Agent by such Canadian Cross-Border Loan Guarantor.

9.
Any account settled or stated by or between the Administrative Agent and/or the
Lender Parties and any Borrower, or, if any such account has not been so settled
or stated immediately before demand for payment under this Canadian Cross-Border
Guarantee, any account stated by the Administrative Agent, shall be accepted by
each Canadian Cross-Border Loan Guarantor as conclusive evidence of the amount
which at the date of the account so settled or stated is due by such Borrower to
the Administrative Agent or remains unpaid by such Borrower to the
Administrative Agent and/or the Lender Parties.

10.
Each Canadian Cross-Border Loan Guarantor shall make payment to the
Administrative Agent of the amount of its liability to the Administrative Agent
forthwith after demand therefor is made in writing and such demand shall be
deemed to have been effectually made when an envelope containing such demand
addressed to such Canadian Cross-Border Loan Guarantor at its address last known
to the Administrative Agent, is deposited, postage prepaid, in the mail. All
payments hereunder shall be made to the Administrative Agent at the office of
the Administrative Agent as provided in the Credit Agreement.

11.
Any and all payments by any Canadian Cross-Border Loan Guarantor to the
Administrative Agent and/or the Lender Parties under this Canadian Cross-Border
Guarantee or the Credit Agreement shall be made free and clear of, and without
deduction or withholding for any taxes, levies, imposts, deductions, charges or
withholdings of whatever kind or nature (the "Taxes") unless such Canadian
Cross-Border Loan Guarantor is required to withhold or deduct taxes in which
case paragraphs 12 and 13 shall apply.

12.
Each Canadian Cross-Border Loan Guarantor agrees to indemnify and hold harmless
the Administrative Agent and/or the Lender Parties for the full amount of Taxes
(including any Taxes imposed by any jurisdiction on amounts payable under this
paragraph) paid by the Administrative Agent and/or the Lender Parties with
respect to payments made by such Canadian Cross-Border Loan Guarantor to the
Administrative Agent and/or the Lender Parties under this Canadian Cross-Border
Guarantee, and any liability (including penalties, interest, additions to tax
and expenses) arising therefrom or with respect thereto (but excluding for
greater certainty, net income taxes payable by the Administrative Agent and/or
Lender Parties directly). Payment under this indemnification shall be made
within thirty (30) days after the date the Administrative Agent makes written
demand therefor. The Administrative Agent agrees, within a reasonable time after
receiving a written request from such Canadian Cross-Border Loan Guarantor, to
provide such Canadian Cross-Border Loan Guarantor with such certificates as are
reasonably required, and take such other actions as are reasonably necessary (so
long as such actions do not have a negative effect on the Administrative Agent
and/or the Lender Parties), to claim such exemptions as the Administrative Agent
and/or the Lender Parties may be entitled to claim in respect of all or a
portion of any Taxes which are otherwise required to be paid or deducted or
withheld hereunder.

13.
If any Canadian Cross-Border Loan Guarantor shall be required by law to deduct
or withhold any Taxes from or in respect of any sum payable hereunder to the
Administrative Agent and/or the Lender Parties, then:

(e)
the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this paragraph) the Administrative
Agent and/or the Lender Parties receive an amount equal to the sum it would have
received had no such deductions or withholdings been made;

(f)
such Canadian Cross-Border Loan Guarantor shall make such deductions and
withholdings;

(g)
such Canadian Cross-Border Loan Guarantor shall timely pay the full amount
deducted or withheld to the relevant taxing authority or other authority in
accordance with applicable law; and

(h)
such Canadian Cross-Border Loan Guarantor shall also pay to the Administrative
Agent and/or the Lender Parties, at the time interest is paid, all additional
amounts (without duplication) which the Administrative Agent specifies as
necessary to preserve the after-tax yield the Administrative Agent and/or the
Lender Parties would have received if such Taxes had not been imposed.

14.
Within thirty (30) days after the date of any payment by any Canadian
Cross-Border Loan Guarantor of Taxes, such Canadian Cross-Border Loan Guarantor
shall furnish the Administrative Agent the original or a certified copy of a
receipt evidencing payment thereof, or other evidence of payment satisfactory to
the Administrative Agent.

15.
If any provision of this Canadian Cross-Border Guarantee is determined in any
proceeding in a court of competent jurisdiction to be void or to be wholly or
partly unenforceable, that provision shall for the purposes of such proceeding,
be severed from this Canadian Cross-Border Guarantee at the Administrative
Agent's option and shall be treated as not forming a part hereof and all the
remaining provisions of this Canadian Cross-Border Guarantee shall remain in
full force and be unaffected thereby.

16.
This Canadian Cross-Border Guarantee shall not be subject to or affected by any
promise or condition affecting or limiting the liability of any Canadian
Cross-Border Loan Guarantor except as expressly set forth herein and no
statement, representation, agreement or promise on the part of the
Administrative Agent or any officer, employee or agent thereof, unless contained
herein, forms any part of this contract or has induced the making thereof or
shall be deemed in any way to affect the liability of any Canadian Cross-Border
Loan Guarantor hereunder.

17.
There are no representations, collateral agreements or conditions with respect
to this Canadian Cross-Border Guarantee and agreement affecting the liability of
any Canadian Cross-Border Loan Guarantor hereunder other than contained herein.

18.
This Canadian Cross-Border Guarantee and agreement shall extend to and enure to
the benefit of the Administrative Agent and the Lender Parties and its and their
successors and assigns, and shall extend to and be binding upon each Canadian
Cross-Border Loan Guarantor and its successors and permitted assigns.

19.
It is not necessary for the Administrative Agent or the Lender Parties to
inquire into the powers of the Borrowers or any Canadian Cross-Border Loan
Guarantor or of the officers, directors, partners, or agents acting or
purporting to act on their behalf, and any indebtedness made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

20.
The Administrative Agent may, without notice to a Canadian Cross-Border Loan
Guarantor and without affecting such Canadian Cross-Border Loan Guarantor’s
obligations hereunder, assign the indebtedness and this Canadian Cross-Border
Guarantee, in whole or in part. Each Canadian Cross-Border Loan Guarantor agrees
that the Administrative Agent and the Lender Parties may disclose to any
assignee or purchaser, or any prospective assignee or purchaser, of all or part
of the indebtedness any and all information in the Administrative Agent or a
Lender Party's possession concerning such Canadian Cross-Border Loan Guarantor,
this Canadian Cross-Border Guarantee, and any security for this Canadian
Cross-Border Guarantee.

21.
If for the purpose of obtaining judgment in any court or for the purpose of
determining, pursuant to the obligations of any Canadian Cross-Border Loan
Guarantor, the amounts owing hereunder it is necessary to convert an amount due
hereunder in the currency in which it is due (the "Original Currency") into
another currency (the "Second Currency"), the rate of exchange applied shall be
that at which, in accordance with normal banking procedures, the Administrative
Agent could purchase, in the New York foreign exchange market, the Original
Currency with the Second Currency on the date two (2) Business Days preceding
that on which judgment is given or any other payment is due hereunder. Each
Canadian Cross-Border Loan Guarantor agrees that its obligation in respect of
any Original Currency due from it to the Administrative Agent hereunder shall,
notwithstanding any judgment or payment in such other currency, be discharged
only to the extent that, on the Business Day following the date the
Administrative Agent receives payment of any sum so adjudged or owing to be due
hereunder in the Second Currency the Administrative Agent may, in accordance
with normal banking procedures, purchase, in the New York foreign exchange
market the Original Currency with the amount of the Second Currency so paid; and
if the amount of the Original Currency so purchased or could have been so
purchased is less than the amount originally due in the Original Currency, each
Canadian Cross-Border Loan Guarantor agrees as a separate obligation and
notwithstanding any such payment or judgment to indemnify the Administrative
Agent against such loss. The term "rate of exchange" in this paragraph 21 means
the spot rate at which the Administrative Agent, in accordance with normal
practices is able, on the relevant date, to purchase the Original Currency with
the Second Currency and includes any premium and costs of exchange payable in
connection with such purchase.

22.
If a Canadian Cross-Border Loan Guarantor is a partnership, this Canadian
Cross-Border Guarantee shall extend to the person, persons and corporations for
the time being and from time to time carrying on the business now being carried
on by such Canadian Cross-Border Loan Guarantor notwithstanding any change or
changes in the name or membership of the partnership or the incorporation of a
company for the purpose of acquiring the business of the partnership and where a
Canadian Cross-Border Loan Guarantor is a corporation, this Canadian
Cross-Border Guarantee shall extend to any amalgamated or new company formed to
take over the business of such Canadian Cross-Border Loan Guarantor and any
reorganization thereof, whether the new company is the same or different in its
objects, character and constitution.

23.
Each Canadian Cross-Border Loan Guarantor agrees to pay all reasonable legal
fees, including allocated costs of the Administrative Agent's in-house counsel,
and all other costs and expenses which may be incurred by the Administrative
Agent or the Lender Parties in the enforcement of this Canadian Cross-Border
Guarantee.

24.
All words used herein in the plural shall be deemed to have been used in the
singular where the context and construction so require.

25.
This Canadian Cross-Border Guarantee shall be governed by and construed in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein.

26.
Each Canadian Cross-Border Loan Guarantor acknowledges receipt of an executed
copy of this Canadian Cross-Border Guarantee.

27.
This Canadian Cross-Border Guarantee may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Canadian Cross-Border Guarantee by
signing any such counterpart. Delivery of an executed counterpart of a signature
page of this Canadian Cross-Border Guarantee by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Canadian Cross-Border Guarantee.

28.
The liability of each Canadian Cross-Border Loan Guarantor shall be absolute and
conditional and shall not be discharged, diminished or in any way affected by
any circumstance which might otherwise constitute in whole or in part (i) a
defence available to such Canadian Cross-Border Loan Guarantor, any other
Canadian Cross-Border Loan Guarantor or any Borrower or (ii) the discharge of
any other Canadian Cross-Border Loan Guarantor, any Borrower or any other Person
in respect of the obligations hereunder.

29.
The First Restated Canadian Cross-Border Guarantee, as amended and restated by
this Canadian Cross-Border Guarantee shall remain in full force and effect as
amended and restated hereby and is hereby ratified and confirmed by each of the
undersigned.

30.
Each Canadian Cross-Border Loan Guarantor acknowledges communication of the
terms of the Credit Agreement and of all the provisions therein contained and
consents to and approves of its contents.

The parties acknowledge that they have required that this Canadian Cross-Border
Guarantee and all related documents be prepared in English.


Les parties reconnaissent avoir exigé que la présente convention et tous les
documents connexes soient rédigés en anglais.
[remainder of page intentionally left blank]


Executed as of this ____ day of ______________, 2015.
 
 
WESCO DISTRIBUTION CANADA CO.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 



 
 
TVC CANADA CORP.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 



 
 
WESCO DISTRIBUTION II ULC
 
 
By:
 
 
 
Name:
 
 
 
Title:
 






EXHIBIT G-1




FORM OF SECOND AMENDED AND RESTATED CANADIAN PLEDGE AND SECURITY AGREEMENT


THIS SECOND AMENDED AND RESTATED CANADIAN PLEDGE AND SECURITY AGREEMENT (as it
may be amended, restated, supplemented or otherwise modified from time to time,
this “Canadian Security Agreement”) is entered into as of September 24, 2015 by
and between WESCO Distribution Canada LP, an Ontario limited partnership, WDCC
Enterprises Inc., an Alberta corporation, EECOL Electric ULC, an Alberta
unlimited liability company, Hazmasters Inc., an Ontario corporation, and
Hazmasters Quebec Inc., a corporation formed under the federal laws of Canada
(together, the “Canadian Borrowers”), the other parties named on the signature
pages hereto (together with the Limited Partnership, the “Grantors”, and each a
“Grantor”), and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent (the “Administrative Agent”) for the Canadian Lender Parties (as defined
in the hereinafter defined Credit Agreement).


PRELIMINARY STATEMENT


WHEREAS, certain of the Grantors (the “Original Grantors”) are parties to that
certain credit agreement dated August 22, 2011, as amended (the “Original Credit
Agreement”), among the Loan Parties (as defined in the Original Credit
Agreement) party thereto, the Lenders (as defined in the Original Credit
Agreement) party thereto (the “Original Lenders”), the Administrative Agent, and
JPMorgan Chase Bank, N.A., Toronto Branch (the “Canadian Administrative Agent”,
and together with the Administrative Agent, the “Agents”), pursuant to which the
Original Lenders agreed to make certain loans and provide certain other credit
accommodations to the Borrowers (as defined in the Original Credit Agreement)
thereunder from time to time;


AND WHEREAS, in connection with the Original Credit Agreement, the Original
Grantors and the Administrative Agent entered into that certain Canadian pledge
and security agreement, as amended (the “Original Canadian Security Agreement”),
pursuant to which the Original Grantors granted to the Administrative Agent
security interests in the Collateral (as defined in the Original Canadian
Security Agreement) to secure the obligations of the Original Grantors under the
Original Credit Agreement and the other Loan Documents (as defined in the
Original Credit Agreement);


AND WHEREAS, certain of the Grantors (the “First ARCA Grantors”) are parties to
that certain amended and restated credit agreement dated December 12, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “First ARCA”), among the Loan Parties (as defined in the First ARCA) party
thereto, the Lender Parties (as defined in the First ARCA) party thereto (the
“First ARCA Lenders”) and the Agents, pursuant to which the First ARCA Lenders
agreed to make certain loans and provide certain other credit accommodations to
the Borrowers (as defined in the First ARCA) thereunder from time to time, which
First ARCA amends and restates the Original Credit Agreement in its entirety;


AND WHEREAS, in connection with the First ARCA, the First ARCA Grantors and the
Administrative Agent entered into that certain amended and restated Canadian
pledge and security agreement, (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “First ARCA Canadian Security
Agreement”), pursuant to which the First ARCA Grantors granted to the
Administrative Agent security interests in the Collateral (as defined in the
First ARCA Canadian Security Agreement) to secure the Secured Obligations (as
defined in the First ARCA Canadian Security Agreement) of the First ARCA
Grantors under the First ARCA and the other Loan Documents (as defined in the
First ARCA) which First ARCA Canadian Security Agreement amended and restated
the Original Canadian Security Agreement in its entirety;


AND WHEREAS, concurrently herewith, the Agents, the Loan Parties (as defined in
the hereinafter defined Credit Agreement) and the Lenders (as defined in the
hereinafter defined Credit Agreement) are entering into that certain second
amended and restated credit agreement dated as of the date hereof (as it may be
further amended, restated, supplemented or otherwise modified from time to time,
the Credit Agreement”), which Credit Agreement amends and restates the First
ARCA in its entirety;


AND WHEREAS, each Grantor is entering into this Canadian Security Agreement in
order to induce the Canadian Lender Parties (as defined in the Credit Agreement)
to enter into and extend credit to the Canadian Borrowers under the Credit
Agreement and to secure the Canadian Secured Obligations it has incurred as a
Canadian Borrower or that it has agreed to guarantee pursuant to a second
amended and restated Canadian guarantee dated as of the date hereof by the
Canadian Loan Guarantors (as defined in the Credit Agreement) in favour of the
Administrative Agent.


NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors and the Administrative Agent, on behalf of the
Canadian Lender Parties, hereby agree that the First ARCA Canadian Security
Agreement be, and hereby is, amended and restated in its entirety by this
Canadian Security Agreement, and the parties hereto hereby further agree as
follows:


ARTICLE I
DEFINITIONS


1.1.    Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.


1.2.    Terms Defined in PPSA. Terms defined in the PPSA which are not otherwise
defined in this Canadian Security Agreement or the Credit Agreement are used
herein as defined in the PPSA or the STA.


1.3.    Definitions of Certain Terms Used Herein. As used in this Canadian
Security Agreement, in addition to the terms defined in the first paragraph
hereof and Preliminary Statement, the following terms shall have the following
meanings:


“Accounts” shall have the meaning set forth in the PPSA.


“Article” means a numbered article of this Canadian Security Agreement, unless
another document is specifically referenced.


“Assigned Contracts” means, with respect to any Grantor, collectively, all of
such Grantor’s rights and remedies under, and all moneys and claims for money
due or to become due to such Grantor under those contracts and other agreements
relating to the purchase and sale of Inventory and all Accounts related thereto
and any and all other material contracts between such Grantor and any party
other than the Agents or any Lender and any and all amendments, supplements,
extensions, and renewals thereof, including all rights and claims of such
Grantor now or hereafter existing: (a) under any insurance, indemnities,
warranties, and guarantees provided for or arising out of or in connection with
any of the foregoing agreements; (b) for any damages arising out of or for
breach or default under or in connection with any of the foregoing contracts;
(c) to all other amounts from time to time paid or payable under or in
connection with any of the foregoing agreements; or (d) to exercise or enforce
any and all covenants, remedies, powers and privileges thereunder.


“Canadian Lenders” shall have the meaning ascribed to it in the Credit Agreement
and include their successors and assigns.


“Chattel Paper” shall have the meaning set forth in the PPSA.


“Collateral” shall have the meaning set forth in Article II.


“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any Loan Party for any real property where any Collateral is
located, as such landlord waiver or other agreement may be amended, restated, or
otherwise modified from time to time.


“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent with respect to the Collateral pursuant to any Loan
Document.


“Control” shall have the meaning set forth in the STA or the PPSA, as
applicable.


“Control Agreement” means an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among any Loan Party, a banking
institution, securities broker, securities intermediary or other financial
institution holding such Loan Party's funds, and the Administrative Agent with
respect to collection and control of all deposits and balances held in a Deposit
Account or Securities Account maintained by any Loan Party with such banking
institution, securities broker or securities intermediary.


“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.


“Deposit Accounts” means all bank accounts having a depository function and
domiciled in Canada.


“Distribution Center” means a location leased by a Grantor where such Grantor
operates a distribution facility of inventory.


“Documents” means “documents of title” as defined in the PPSA.


“Equipment” shall have the meaning set forth in the PPSA.


“Excluded Collateral” have the meaning set forth in Article II hereof.


“Excluded Equity Interests” means (a) the Equity Interests of any Grantor in the
Real Estate Subsidiaries or in any other special purpose entity that is formed
or acquired after the Second Restatement Date which has no assets other than
real property, (b) Equity Interests in entities where such Grantor holds 50% or
less of the outstanding Equity Interests of such entity, to the extent a pledge
of such Equity Interests is prohibited by the organizational documents or
agreements with the other equity holders of such entity after the exercise of
commercially reasonable efforts to remove or avoid such prohibition, (c) more
than 65% of the issued and outstanding Equity Interests of any CFC Subsidiary or
CFC Subsidiary Holding Company entitled to vote (within the meaning of United
States Treasury Regulations Section 1.956-2(c)(2)) and (d) Equity Interests of
any Excluded Subsidiary described in clause (b) and clause (c) of the definition
thereof.


“Exhibit” refers to a specific exhibit to this Canadian Security Agreement,
unless another document is specifically referenced.


“General Intangibles” means “intangibles” as defined in the PPSA.


“Goods” shall have the meaning set forth in the PPSA.


“Instruments” shall have the meaning set forth in the PPSA.


“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, Patents, Copyrights, Trademarks,
industrial designs, trade secrets, confidential or proprietary technical and
business information, know-how, show-how or other data or information, software
and databases and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.


“Inventory” shall have the meaning set forth in the PPSA.


“Investment Property” shall have the meaning set forth in the PPSA.


“Letter-of-Credit Rights” shall have the meaning set forth in Section 4.8.


“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.


“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.


“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors included within the definition of Collateral herein,
whether or not physically delivered to the Administrative Agent pursuant to this
Canadian Security Agreement, excluding, for the avoidance of doubt, any Excluded
Collateral.


“Pledged ULC Shares” shall have the meaning set forth in Section 3.13(d).


“PPSA” means the Personal Property Security Act (Ontario), or to the extent
applicable, similar legislation of any other jurisdiction, as amended from time
to time, and includes the Civil Code of Quebec, where applicable.


“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.


“Required Secured Parties” means (a) prior to an acceleration of the Obligations
under the Credit Agreement, the Required Lenders, (b) after an acceleration of
the Obligations under the Credit Agreement but prior to the date upon which the
Credit Agreement has terminated by its terms and all of the obligations
thereunder have been paid in full (other than contingent obligations for which
no claim has been asserted), Lenders holding in the aggregate at least a
majority of the total of the Aggregate Credit Exposure, and (c) after the Credit
Agreement has terminated by its terms and all of the Obligations thereunder have
been paid in full (whether or not the Obligations under the Credit Agreement
were ever accelerated) (other than contingent obligations for which no claim has
been asserted), Lenders holding in the aggregate at least a majority of the
aggregate net early termination payments and all other amounts then due and
unpaid from any Grantor to the Lenders under Swap Agreement, as determined by
the Administrative Agent in its reasonable discretion.


“Second Restatement Date” means the date of the Credit Agreement.


“Section” means a numbered section of this Canadian Security Agreement, unless
another document is specifically referenced.


“Security” shall have the meaning set forth in the PPSA.


“STA” means the Securities Transfer Act, 2006 (Ontario), or to the extent
applicable, similar legislation of any other jurisdiction, as amended from time
to time.


“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest., excluding for the avoidance of doubt, any Excluded Collateral.


“Term Loan Obligation Payment Date” shall have the meaning set forth in the
ABL-Term Loan Intercreditor Agreement.


“Term Loan Priority Collateral” shall have the meaning set forth in the ABL-Term
Loan Intercreditor Agreement.


“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.


“Update Date” means the date on which any Grantor provides notice to the
Administrative Agent of any updates to the representations and warranties
contained in Article III hereof, as permitted by Article IV hereof, which shall
occur within 30 days from June 30th of each year.


“ULC” shall have the meaning set forth in Section 3.13(d).
    
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


ARTICLE II
GRANT OF SECURITY INTEREST


To secure the prompt and complete payment and performance of the Canadian
Secured Obligations, each Grantor hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of itself, the
Canadian Administrative Agent, the Canadian Lenders and each other holder of
Canadian Secured Obligations (as set forth in the definition thereof), a
security interest in all of its right, title and interest in, to and under all
personal property and other assets, whether now owned by or owing to, or
hereafter acquired by or arising in favour of such Grantor (including under any
trade name or derivations thereof), and whether owned or consigned by or to, or
leased from or to, such Grantor, and regardless of where located (all of which
will be collectively referred to as the “Collateral”), including:


(i)
all Accounts;

(ii)all Chattel Paper;
(iii)all Copyrights, Patents and Trademarks;
(iv)
all Documents;

(v)
all Equipment;

(vi)
all Fixtures;

(vii)
all General Intangibles;

(viii)
all Goods;

(ix)
all Instruments;

(x)
all Inventory;

(xi)
all Investment Property;

(xii)
all cash or cash equivalents;

(xiii)
all letters of credit and Letter-of-Credit Rights;

(xiv)
all Deposit Accounts and Securities Accounts;

(xv)
all Assigned Contracts; and

(xvi)
all accessions to, substitutions for and replacements, proceeds (including Stock
Rights), insurance proceeds and products of the foregoing, together with all
books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing.



Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, the following (collectively, the “Excluded Collateral”): (A)
Excluded Equity Interests, (B) any property of any Loan Party or any other
Restricted Subsidiary with respect to which the Administrative Agent reasonably
determines that the costs or burdens of obtaining such security interests are
excessive in relation to the benefits to the Canadian Lenders afforded thereby,
or (C) any rights or property acquired under a lease, contract, property rights
agreement or license, the grant of a security interest in which shall constitute
or result in (x) the abandonment, invalidation or unenforceability of any right,
title or interest of such Grantor therein or (y) a breach or termination
pursuant to the terms of, or a default under, any lease, contract, property
rights agreement or license, provided that the foregoing security interest shall
attach to any and all (I) monies due or to become due in respect of such asset
or property right or (II) proceeds from the sale, transfer, assignment, license,
lease or other disposition of such asset or property right. For greater
certainty, each Grantor’s grant of a security interest in Canadian Trademarks
under this Canadian Security Agreement shall be limited to a grant by such
Grantor of a security interest in all of such Grantor’s right, title and
interest in such Canadian Trademarks, but does not constitute an absolute
assignment of title of such Canadian Trademarks to the Administrative Agent
until such time as the security hereunder becomes enforceable.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


Each Grantor represents and warrants to the Administrative Agent and the
Canadian Lenders that:


3.1.    Title, Perfection and Priority. Such Grantor has good and valid rights
in or the power to transfer the Collateral and title to the Collateral with
respect to which it has purported to grant a security interest hereunder, free
and clear of all Liens except for Liens permitted under Section 4.1(e), and has
full power and authority to grant to the Administrative Agent the security
interest in such Collateral pursuant hereto. When financing statements naming
such Grantor as debtor, and the Administrative Agent as secured party, and
providing a description of the Collateral (which may, for the avoidance of
doubt, describe the Collateral as “all assets of the debtor” or on similar
terms) with respect to which such Grantor has purported to grant a security
interest hereunder have been filed in the appropriate offices against such
Grantor in the locations listed on Exhibit G, the Administrative Agent will have
a fully perfected security interest in that Collateral of the Grantor in which a
security interest may be perfected by filing a financing statement under the
PPSA, which security interest shall be senior in priority to all other Liens on
such Collateral other than (a) Liens permitted under Section 4.1(e) which are
expressly permitted to have priority over the security interest of the
Administrative Agent under the Credit Agreement and (b) Liens on Term Loan
Priority Collateral in favour of the Term Loan Agent to the extent provided in
the ABL-Term Loan Intercreditor Agreement.


3.2.    Type and Jurisdiction of Organization, Organizational and Identification
Numbers. As of the date hereof and as of the last Update Date, the type of
entity of such Grantor, its province or other jurisdiction of organization and
the organizational number issued to it by its province or other jurisdiction of
organization are set forth on Exhibit A.


3.3.    Principal Location. As of the date hereof and as of the last Update
Date, such Grantor's mailing address, the location of its principal place of
business or its chief executive office and the location of its records
concerning the Collateral are disclosed in Exhibit A.


3.4.    Collateral Locations. As of the date hereof and as of the last Update
Date, all of the locations where one or more Grantor’s Collateral is stored or
located (other than locations holding Collateral with an aggregate value (per
location) of less than $500,000) are listed on Exhibit A except for (i)
Inventory in transit, (ii) Inventory located at the locations described in
clauses (k) and (q) of the definition of Eligible Inventory or (iii) any
additional locations which were not listed on Exhibit A as of the most recent
Update Date, but shall be listed on Exhibit A as of the next Update Date. Except
as otherwise disclosed on Exhibit A, all of said locations are owned by such
Grantor except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A or (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.


3.5.    Deposit Accounts and Securities Accounts. As of the date hereof and as
of the last Update Date, all of such Grantor’s Deposit Accounts and Securities
Accounts are listed on Exhibit B. Any Deposit Account or Securities Account that
is designated as an Excluded Account as of such date is noted by an asterisk “*”
on such exhibit.


3.6.    Exact Names. As of the date hereof and as of the last Update Date, such
Grantor’s name as it appears in such Grantor’s organizational documents, as
amended, as filed with such Grantor’s jurisdiction of organization is listed in
Part 1 of Exhibit A with respect to such Grantor. Except as listed on Part 2 of
Exhibit A with respect to such Grantor as of the date hereof, such Grantor has
not, during the past five years, been known by or used any other corporate or
fictitious name, or been a party to any merger, consolidation or amalgamation,
or been a party to any acquisition except as listed on Exhibit A.


3.7.    Letter-of-Credit Rights and Chattel Paper. As of the date hereof and as
of the last Update Date, Exhibit C lists all Letter-of-Credit Rights in which
the underlying letter of credit is in an amount exceeding $5,000,000 and Chattel
Paper of such Grantor. Subject to the ABL-Term Loan Intercreditor Agreement, all
action by such Grantor necessary or desirable to protect and perfect the
Administrative Agent's Lien on each item listed on Exhibit C (including the
delivery of all originals and the placement of a legend on all Chattel Paper as
required hereunder) has been duly taken. The Administrative Agent will have a
fully perfected security interest in the Collateral listed on Exhibit C, which
security interest shall be senior in priority to all other Liens on such
Collateral other than (a) Liens permitted under Section 4.1(e) which are
expressly permitted to have priority over the security interest of the
Administrative Agent under the Credit Agreement and (b) Liens on Term Loan
Priority Collateral in favour of the Term Loan Agent to the extent provided in
the ABL-Term Loan Intercreditor Agreement.


3.8.    Accounts and Chattel Paper.


(a)The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts and Chattel Paper are and will be correctly stated
in all material respects in all records of such Grantor relating thereto and in
all invoices and Collateral Reports with respect thereto furnished to the
Administrative Agent by such Grantor from time to time. As of the time when each
Account or each item of Chattel Paper arises, such Grantor shall be deemed to
have represented and warranted that such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all material
respects what they purport to be.


(b)With respect to any of such Grantor’s Accounts scheduled or listed on the
most recent Collateral Report furnished to the Administrative Agent, the
information set forth in such Collateral Report regarding such Grantor’s
Accounts is true and correct in all material respects and the Accounts listed
therein as “Eligible Accounts” satisfy the eligibility requirements set forth in
the Credit Agreement.


3.9.    Inventory. With respect to any of such Grantor’s Inventory scheduled or
listed on the most recent Collateral Report furnished to the Administrative
Agent, the information set forth in such Collateral Report is true and correct
in all material respects and the Inventory listed therein as “Eligible
Inventory” satisfy the eligibility requirements set forth in the Credit
Agreement.


3.10.    Intellectual Property. Exhibit D sets forth a correct and complete list
as of the Second Restatement Date of all (i) Intellectual Property owned by any
Grantor as of the Second Restatement Date which is federally registered with the
Canadian Intellectual Property Office and (ii) Licenses to which any Grantor is
a party or otherwise bound (whether as licensor or licensee) and which is
material to the business of the Grantors as currently conducted. This Canadian
Security Agreement is effective to create a valid and continuing Lien and, upon
filing of appropriate financing statements in the offices listed on Exhibit G of
this Canadian Security Agreement with the Canadian Intellectual Property Office
and the United States Patent and Trademark Office, fully perfected security
interests in favour of the Administrative Agent on such Grantor’s Patents,
Trademarks and Copyrights, such perfected security interests are senior to all
other Liens on such Patents, Trademarks and Copyrights (other than the Liens in
favour of the Term Loan Agent pursuant to the Term Loan Documents to the extent
provided in the ABL-Term Loan Intercreditor Agreement) and are enforceable as
such as against any and all creditors of and purchasers from such Grantor; and
all action necessary to protect and perfect the Administrative Agent’s Lien on
such Grantor’s Patents, Trademarks or Copyrights shall have been duly taken.


3.11.    [Reserved]


3.12.    [Reserved]


3.13.    Pledged Collateral.


(a)As of the date hereof and as of the last Update Date, Exhibits E and F set
forth complete and accurate lists of all Pledged Collateral owned by such
Grantor. Such Grantor is , as of the date hereof or as of the last Update Date,
as applicable, the direct, sole beneficial owner and sole holder of record of
the Pledged Collateral listed on Exhibits E and F as being owned by it, free and
clear of any Liens, except for (i) the security interest granted to the
Administrative Agent for the benefit of itself, the Canadian Administrative
Agent and the Canadian Lenders hereunder, (ii) the security interest granted to
the Term Loan Agent for the benefit of the Term Loan Lenders pursuant to the
Term Loan Security Documents, and (iii) Liens permitted by Section 6.02 of the
Credit Agreement. Such Grantor further represents and warrants that (i) all
Pledged Collateral owned by it constituting an Equity Interest (other than
Equity Interests of any Excluded Subsidiary) has been (to the extent such
concepts are relevant with respect to such Pledged Collateral) duly authorized,
validly issued, are fully paid and, apart from Pledged ULC Shares,
non‑assessable, (ii) with respect to any certificates delivered to the
Administrative Agent representing an Equity Interest (or until the Term Loan
Obligation Payment Date, to the Term Loan Agent in accordance with the terms of
the ABL-Term Loan Intercreditor Agreement in the case of any Pledged Collateral
constituting Term Loan Priority Collateral), either such certificates are
Securities as defined in the PPSA as a result of actions by the issuer or
otherwise, or, if such certificates are not Securities, such Grantor has so
informed the Administrative Agent so that the Administrative Agent may take
steps to perfect its security interest therein as a General Intangible, (iii)
subject to the terms of the ABL-Term Loan Intercreditor Agreement, all such
Pledged Collateral held by a securities intermediary (other than Collateral
consisting of Investment Property held in an Excluded Account) is covered by a
control agreement among such Grantor, the securities intermediary and the
Administrative Agent pursuant to which the Administrative Agent has Control and
(iv) subject to the terms of the ABL-Term Loan Intercreditor Agreement, all
Pledged Collateral which represents Indebtedness owed to such Grantor has been
duly authorized, authenticated or issued and delivered by the issuer of such
Indebtedness, to the knowledge of the Grantors, is a legal, valid and binding
obligation of such issuer (subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law) and, as of the date hereof, such issuer is not
in default thereunder.


(b)In addition, (i) none of the Pledged Collateral owned by such Grantor has
been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject, (ii) no options, warrants, calls or commitments of
any character whatsoever (A) exist relating to such Pledged Collateral or (B)
obligate the issuer of any Equity Interest included in the Pledged Collateral to
issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Canadian Security Agreement
or for the execution, delivery and performance of this Canadian Security
Agreement by such Grantor, or, except in the case of the Pledged ULC Shares, for
the exercise by the Administrative Agent of the voting or other rights provided
for in this Canadian Security Agreement or for the remedies in respect of the
Pledged Collateral pursuant to this Canadian Security Agreement, except (i) as
may be required in connection with such disposition by laws affecting the
offering and sale of securities generally, or (ii) until the Term Loan
Obligation Payment Date, in accordance with the terms of the ABL-Term Loan
Intercreditor Agreement in the case of any such Pledged Collateral constituting
Term Loan Priority Collateral.


(c)[intentionally omitted].


(d)Notwithstanding any provisions to the contrary contained in this Canadian
Security Agreement, the Credit Agreement, any other Loan Document or any other
document or agreement among all or some of the parties hereto, with regard to
any Collateral which is shares or membership interests in an unlimited company
incorporated or otherwise formed under the laws of the Province of Nova Scotia
(the “Pledged ULC Shares”), any Grantor who has granted a security interest in
Pledged ULC Shares or any Grantor that is as of the date of this Canadian
Security Agreement the sole registered and beneficial owner of all Pledged ULC
Shares will remain so until such time as such Pledged ULC Shares are fully and
effectively transferred into the name of the Administrative Agent or any other
Person on the books and records of such Nova Scotia unlimited company (“ULC”).
Nothing in this Canadian Security Agreement, the Credit Agreement, any other
Loan Document or any other document or agreement delivered among all or some of
the parties hereto is intended to or shall constitute the Administrative Agent
or any Person other than such Grantor to be a member or shareholder of any ULC
for the purposes of the Companies Act (Nova Scotia) until such time as written
notice is given to such Grantor and all further steps are taken so as to
register the Administrative Agent or other Person as holder of the Pledged ULC
Shares. The granting of the pledge and security interest pursuant to this
Canadian Security Agreement does not make the Administrative Agent a successor
to such Grantor as a member or shareholder of any ULC, and neither the
Administrative Agent nor any of its respective successors or assigns hereunder
shall be deemed to become a member or shareholder of any ULC by accepting this
Canadian Security Agreement or exercising any right granted herein unless and
until such time, if any, when the Administrative Agent or any successor or
assign expressly becomes a registered member or shareholder of any ULC. Such
Grantor shall be entitled to receive and retain for its own account any
dividends or other distributions if any, in respect of the Collateral relating
to any such Pledged ULC Shares (except insofar as such Grantor has granted a
security interest in such dividend on or other distribution) that is not
otherwise permitted under this Canadian Security Agreement or the Credit
Agreement and shall have the right to vote such Pledged ULC Shares and to
control the direction, management and policies of the ULC issuing such Pledged
ULC Shares to the same extent as such Grantor would if such Pledged ULC Shares
were not pledged to the Administrative Agent or to any other Person pursuant
hereto. To the extent any provision hereof would have the effect of constituting
the Administrative Agent to be a member or shareholder of any ULC prior to such
time that written notice is delivered to such Grantor, such provision shall be
severed herefrom and ineffective with respect to the relevant Pledged ULC Shares
without otherwise invalidating or rendering unenforceable this Canadian Security
Agreement or invalidating or rendering unenforceable such provision insofar as
it relates to Collateral other than Pledged ULC Shares. Notwithstanding anything
herein to the contrary (except to the extent, if any, that the Administrative
Agent or any of its successors or assigns hereafter expressly becomes a
registered member or shareholder of any ULC), neither the Administrative Agent
nor any of its respective successors or assigns shall be deemed to have assumed
or otherwise become liable for any debts or obligations of any ULC. Except upon
the exercise by the Administrative Agent or other Persons of rights to sell or
otherwise dispose of Pledged ULC Shares or other remedies following the
occurrence and during the continuance of an Event of Default, such Grantor shall
not cause or permit, or enable any ULC in which it holds Pledged ULC Shares to
cause or permit, the Administrative Agent to: (i) be registered as member or
shareholder of such ULC; (ii) have any notation entered in its favour in the
share register of such ULC; (iii) be held out as member or shareholder of such
ULC; (iv) receive, directly or indirectly, any dividends, property or other
distributions from such ULC by reason of the Administrative Agent or other
Person holding a security interest in the Pledged ULC Shares; or (v) act as a
member or shareholder of such ULC, or exercise any rights of a member or
shareholder of such ULC, including the right to attend a meeting of such ULC or
vote the shares of such ULC.


ARTICLE IV
COVENANTS


From the date of this Canadian Security Agreement, and thereafter until this
Canadian Security Agreement is terminated in accordance with Section 8.16 or
such Grantor is released from its obligations hereunder in accordance with
Section 8.16, each Grantor agrees that:


4.1.    General.


(a)Collateral Records. Such Grantor will maintain complete and accurate, in all
material respects, books and records with respect to the Collateral owned by it,
and furnish to the Administrative Agent, such reports relating to such
Collateral as the Administrative Agent shall from time to time request in its
Permitted Discretion.


(b)Authorization to File Financing Statements; Ratification. Such Grantor hereby
authorizes the Administrative Agent to file, and if requested will deliver to
the Administrative Agent, all financing statements, financing change statements,
and other documents and take such other actions as may from time to time be
reasonably requested by the Administrative Agent in order to maintain a first
perfected security interest in and, if applicable, Control of, the Collateral
owned by such Grantor, subject to the ABL-Term Loan Intercreditor Agreement. Any
financing statement or financing change statement filed by the Administrative
Agent may be filed in any filing office in any PPSA jurisdiction and may (i)
indicate such Grantor’s Collateral (1) as all assets of such Grantor or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of the PPSA or such jurisdiction or (2) by any
other description which reasonably approximates the description contained in
this Canadian Security Agreement, and (ii) contain any other information
required for the sufficiency or filing office acceptance of any financing
statement or financing change statement, including whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor. Such Grantor also agrees to furnish any such
information described in the foregoing sentence to the Administrative Agent
promptly upon the reasonable request thereof. Such Grantor also ratifies its
authorization for the Administrative Agent to have filed in any PPSA
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.


(c)Further Assurances. Such Grantor will, if so requested by the Administrative
Agent, furnish to the Administrative Agent, as often as the Administrative Agent
reasonably requests and subject to the limitations set forth in the Credit
Agreement, statements and schedules further identifying and describing the
Collateral owned by it and such other reports and information in connection with
its Collateral as the Administrative Agent may reasonably request, all in such
detail as the Administrative Agent may reasonably specify. Such Grantor also
agrees to take any and all actions necessary in its commercially reasonable
business judgment exercised in good faith to defend title to the Collateral
against all persons and to defend the security interest of the Administrative
Agent in its Collateral and the priority thereof against any Lien not expressly
permitted hereunder.


(d)Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions not prohibited
pursuant to Section 6.05 of the Credit Agreement.


(e)Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Canadian Security Agreement, and (ii) other Liens permitted by Section 6.02 of
the Credit Agreement.


(f)Other Financing Statements. Such Grantor will not authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements as permitted by Section
4.1(e). Other than in connection with the Liens in favour of the Term Loan Agent
pursuant to the Term Loan Documents and in accordance with the ABL-Term Loan
Intercreditor Agreement, such Grantor acknowledges that it is not authorized to
file any financing statement or financing change statement or discharge
statement with respect to any financing statement naming the Administrative
Agent as secured party without the prior written consent of the Administrative
Agent, subject to such Grantor's rights under the PPSA.


(g)[intentionally omitted].


(h)Compliance with Terms. Such Grantor will perform and comply in all material
respects with all obligations in respect of the Collateral owned by it and all
agreements to which it is a party or by which it is bound relating to such
Collateral.


4.2.    Receivables.


(a)Certain Agreements on Receivables. Subject to the provisions of the Credit
Agreement, such Grantor will not make or agree to make any discount, credit,
rebate or other reduction in the original amount owing on a Receivable or accept
in satisfaction of a Receivable less than the original amount thereof, except
that, prior to the occurrence and during the continuance of an Event of Default,
such Grantor may reduce the amount of Accounts arising from the sale of
Inventory in accordance with its present policies and in the ordinary course of
business.


(b)Collection of Receivables. Except as otherwise provided in this Canadian
Security Agreement or the Credit Agreement, such Grantor will use commercially
reasonable efforts to collect and enforce in accordance with its present
policies, at such Grantor's sole expense, all amounts due or hereafter due to
such Grantor under the Receivables owned by it.


(c)Delivery of Invoices. Such Grantor will deliver to the Administrative Agent
promptly upon its reasonable request duplicate invoices with respect to each
Account included in the Collateral owned by it bearing such language of
assignment as the Administrative Agent shall specify.


(d)[intentionally omitted].


4.3.    Inventory and Equipment.


(a)Maintenance of Goods. Such Grantor will do all things necessary to maintain,
preserve, protect and keep its Inventory and the Equipment necessary to the
business in good repair and working and saleable condition, except for (i)
damaged or defective goods arising in the ordinary course of such Grantor’s
business, (ii) ordinary wear and tear in respect of the Equipment and (iii)
Equipment which such Grantor determines in good faith is not material to its
business.


(b)[intentionally omitted].


(c)    Inventory Count; Perpetual Inventory System. Such Grantor will conduct a
verification, including without limitation, a physical count if required under
GAAP, of its Inventory at least once per fiscal year in a manner consistent with
past practices, and after and during the continuation of an Event of Default, at
such other times as the Administrative Agent requests. Such Grantor, at its own
expense, shall deliver to the Administrative Agent the results of each physical
verification, which such Grantor has made, or has caused any other Person to
make on its behalf, of all or any portion of its Inventory. Such Grantor will
maintain a perpetual inventory reporting system at all times.


4.4.    Delivery of Instruments, Securities, Chattel Paper and Documents.
Subject to the terms of the ABL-Term Loan Intercreditor Agreement, such Grantor
will (a) deliver to the Administrative Agent promptly upon execution of this
Canadian Security Agreement the originals of all Chattel Paper, Securities, and
Instruments constituting Collateral owned by it (if any then exist) and with a
value in excess of $250,000, (b) hold in trust for the Administrative Agent upon
receipt and promptly, but in no event more than ten (10) Business Days following
receipt (or such later date as agreed to by the Administrative Agent),
thereafter deliver to the Administrative Agent any such Chattel Paper,
Securities, and Instruments constituting Collateral, (c) upon the Administrative
Agent's request, deliver to the Administrative Agent (and thereafter hold in
trust for the Administrative Agent upon receipt and promptly, but in no event
more than ten (10) Business Days following receipt (or such later date as agreed
to by the Administrative Agent), deliver to the Administrative Agent) any
Document evidencing or constituting Collateral and (d) promptly upon the
Administrative Agent's request, deliver to the Administrative Agent a duly
executed amendment to this Canadian Security Agreement, in the form of Exhibit H
hereto (an “Amendment”), pursuant to which such Grantor will pledge such
additional Collateral. Such Grantor hereby authorizes the Administrative Agent
to attach each Amendment to this Canadian Security Agreement and agrees that all
additional Collateral owned by it set forth in such Amendments shall be
considered to be part of the Collateral.


4.5.    Uncertificated Pledged Collateral. Subject to the terms of the ABL-Term
Loan Intercreditor Agreement, such Grantor will permit the Administrative Agent
from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral owned by it not represented by
certificates to mark their books and records with the numbers and face amounts
of all such uncertificated securities or other types of Pledged Collateral not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Administrative Agent granted pursuant to this Canadian
Security Agreement. With respect to any Pledged Collateral owned by it, such
Grantor will take any necessary actions requested by the Administrative Agent to
cause (a) the issuers of uncertificated securities which are Pledged Collateral
and (b) any securities intermediary which is the holder of any such Pledged
Collateral, to cause the Administrative Agent to have and retain Control over
such Pledged Collateral (or until the Term Loan Obligation Payment Date, to
cause the Term Loan Agent to have and retain Control over such Pledged
Collateral, in accordance with the terms of the ABL-Term Loan Intercreditor
Agreement in the case of any Pledged Collateral constituting Term Loan Priority
Collateral). Without limiting the foregoing, such Grantor will, with respect to
any such Pledged Collateral held with a securities intermediary, cause such
securities intermediary to enter into a Control Agreement with the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, giving the Administrative Agent Control (or until the Term
Loan Obligation Payment Date, to enter into a Control Agreement with the Term
Loan Agent in accordance with the terms of the ABL-Term Loan Intercreditor
Agreement in the case of any Pledged Collateral constituting Term Loan Priority
Collateral).To the extent that any issuer of uncertificated securities that
constitute Pledged Collateral shall issue certificates for such Pledged
Collateral, such Grantor will promptly notify the Administrative Agent and
comply with the provisions of Section 4.4 with respect to such Pledged
Collateral.


4.6.    Pledged Collateral.


(a)
[intentionally omitted].



(b)Issuance of Additional Securities. Except as permitted under the Credit
Agreement, such Grantor will not permit or suffer the issuer of an Equity
Interest constituting Pledged Collateral owned by it to issue additional Equity
Interests, any right to receive the same or any right to receive earnings,
except to such Grantor.


(c)Registration of Pledged Collateral. Subject to the terms of the ABL-Term Loan
Intercreditor Agreement and to Section 3.13(d) with respect to the Pledged ULC
Shares, such Grantor will permit any registerable Pledged Collateral owned by it
to be registered in the name of the Administrative Agent or its nominee at any
time after the occurrence and during the continuation of an Event of Default at
the option of the Required Secured Parties (or until the Term Loan Obligation
Payment Date, to be registered in the name of the Term Loan Agent or its nominee
at such time, in accordance with the terms of the ABL-Term Loan Intercreditor
Agreement in the case of any Pledged Collateral constituting Term Loan Priority
Collateral).


(d)Exercise of Rights in Pledged Collateral.


(i)Without in any way limiting the foregoing and subject to clause (ii) below
and subject to the ABL-Term Loan Intercreditor Agreement in the case of any such
Pledged Collateral constituting Term Loan Priority Collateral, such Grantor
shall have the right to exercise all voting rights or other rights relating to
the Pledged Collateral owned by it for all purposes not inconsistent with this
Canadian Security Agreement, the Credit Agreement or any other Loan Document;
provided however, that no vote or other right shall be exercised or action taken
which would have the effect of impairing the rights of the Administrative Agent
in respect of such Pledged Collateral.


(ii)Such Grantor will permit the Administrative Agent or its nominee at any time
after the occurrence and during the continuance of an Event of Default, subject
to Section 3.13(d) with respect to the Pledged ULC Shares, and subject to the
ABL-Term Loan Intercreditor Agreement in the case of any such Pledged Collateral
constituting Term Loan Priority Collateral, without notice, to exercise all
voting rights or other rights relating to the Pledged Collateral owned by it,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting such Pledged Collateral as if it were the absolute owner thereof.


(iii)Subject to the ABL-Term Loan Intercreditor Agreement in the case of any
such Pledged Collateral constituting Term Loan Priority Collateral, such Grantor
shall be entitled to collect and receive for its own use all cash dividends and
interest paid in respect of the Pledged Collateral owned by it to the extent not
in violation of the Credit Agreement other than any of the following
distributions and payments (collectively referred to as the “Excluded
Payments”): (A) dividends and interest paid or payable other than in cash in
respect of such Pledged Collateral, and instruments and other non-cash property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Pledged Collateral, in each case, to the extent constituting Collateral; and
(B) dividends and other distributions paid or payable in cash in respect of such
Pledged Collateral not prohibited to be paid pursuant to the Credit Agreement;
provided however, that until actually paid, all rights to such distributions
shall remain subject to the Lien created by this Canadian Security Agreement;
and


(iv)All Excluded Payments (subject to Section 3.13(d) with respect to the
Pledged ULC Shares) whenever paid or made, shall be delivered to the
Administrative Agent (or until the Term Loan Obligation Payment Date, to the
Term Loan Agent in accordance with the terms of the ABL-Term Loan Intercreditor
Agreement in the case of any Excluded Payments constituting Term Loan Priority
Collateral) to hold as Pledged Collateral and shall, if received by such
Grantor, be received in trust for the benefit of the Administrative Agent (and,
until the Term Loan Obligations Payment Date, the Term Loan Agent), be
segregated from the other property or funds of such Grantor, and be forthwith
delivered to the Administrative Agent (or until the Term Loan Obligation Payment
Date, to the Term Loan Agent in accordance with the terms of the ABL-Term Loan
Intercreditor Agreement in the case of any Excluded Payments constituting Term
Loan Priority Collateral) as Pledged Collateral in the same form as so received
(with any necessary endorsement).


4.7.
Intellectual Property.

 
(a)Upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the ABL-Term Loan Intercreditor Agreement, such Grantor
will use its commercially reasonable efforts to secure all consents and
approvals necessary or appropriate for the assignment to or benefit of the
Administrative Agent of any License held by such Grantor and to enforce the
security interests granted hereunder.


(b)Such Grantor shall notify the Administrative Agent promptly if it knows or
has reason to know that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) that is material to the
conduct of the business of Holdings, the Borrowers and their Subsidiaries, taken
as a whole, becomes abandoned or dedicated, or of any material adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the Canadian Intellectual
Property Office, United States Patent and Trademark Office, the United States
Copyright Office or any court) regarding such Grantor’s ownership of any Patent,
Trademark or Copyright material to the business of Holdings, the Borrowers and
their Subsidiaries, taken as a whole, its right to register the same, or to keep
and maintain the same.


(c)If any Grantor, either itself or through any agent, employee, licensee or
designee, acquires ownership of any Patent, Trademark or Copyright registration
or application, in each case, material to the Grantors' business, taken as a
whole, or files any application for any Patent, Trademark or Copyright with the
Canadian Intellectual Property Office, United States Patent and Trademark
Office, United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, in each case, material to the Grantors' business, taken as
a whole, such Grantor shall notify the Administrative Agent with written notice
of such acquisition, registration or application (concurrently with the delivery
of the financial statements with respect to the end of the fiscal quarter in
which such Grantor acquires such ownership interest or such later date as agreed
to by the Administrative Agent in its Permitted Discretion), and, upon request
of the Administrative Agent, such Grantor shall execute and deliver any and all
security agreements to be filed with the Canadian Intellectual Property Office,
United States Patent and Trademark Office, or United States Copyright Office, as
applicable, as the Administrative Agent may reasonably request to evidence the
Administrative Agent's security interest on such Patent, Trademark or Copyright,
and the General Intangibles of such Grantor relating thereto or represented
thereby.


(d)Such Grantor shall take all actions necessary to maintain and pursue each
application, to obtain the relevant registration and to maintain the
registration of each of its Patents, Trademarks and Copyrights (now or hereafter
existing) that are material to the conduct of the business of Holdings, the
Borrowers and their Subsidiaries, taken as a whole, including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings or if such Grantor
determines in its commercial reasonable business judgment exercised in good
faith that the maintenance or pursuit of any such Patent, Trademark or Copyright
is no longer necessary to the conduct of such Grantor’s business.


(e)In the event that any Grantor knows or has reason to believe that any
Collateral consisting of a Patent, Trademark or Copyright that is material to
the conduct of the business of Holdings, the Borrowers and their Subsidiaries,
taken as a whole, has been or is being infringed, misappropriated, diluted or
otherwise violated by a third person, such Grantor shall, if consistent with
good business judgment, promptly sue for infringement, misappropriation,
dilution or other violation and to recover any and all damages for such
infringement, misappropriation, dilution or other violation, and take such other
actions as are appropriate under the circumstances to protect such Collateral.


4.8.    [intentionally omitted].


4.9.    Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary
of a letter of credit with a stated value in excess of $5,000,000, such Grantor
shall promptly notify the Administrative Agent thereof and, subject to the terms
of the ABL-Term Loan Intercreditor Agreement, use commercially reasonable
efforts to cause the issuer and/or confirmation bank to (i) consent to the
assignment of any rights of such Grantor under such letter of credit (the
“Letter of Credit Rights”) to the Administrative Agent and (ii) during a Cash
Dominion Period, agree to direct all payments thereunder to a Deposit Account
subject to a Control Agreement for application to the Canadian Secured
Obligations, in accordance with Section 2.18 of the Credit Agreement, all in
form and substance reasonably satisfactory to the Administrative Agent.


4.10.    [intentionally omitted].


4.11.    No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this
Canadian Security Agreement or now or hereafter existing at law or in equity or
by statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.


4.12.    Insurance.


(a)    All insurance policies required hereunder and under Section 5.09 of the
Credit Agreement shall name the Administrative Agent (for the benefit of itself,
the Canadian Administrative Agent and the Canadian Lenders) as an additional
insured or as lender loss payee, as applicable, and shall contain loss payable
clauses or mortgagee clauses, through endorsements in form and substance
reasonably satisfactory to the Administrative Agent.


(b)    All premiums on any such insurance shall be paid when due by such
Grantor, and copies of the policies delivered to the Administrative Agent. If
such Grantor fails to obtain any insurance as required by this Section, the
Administrative Agent may obtain such insurance at the Canadian Borrowers’
expense. By purchasing such insurance, the Administrative Agent shall not be
deemed to have waived any Default arising from any Grantor's failure to maintain
such insurance or pay any premiums therefor.


4.13.    Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Inventory having a fair market value in excess of $1,000,000 is stored or
located, which agreement or letter shall provide access rights, contain a waiver
or subordination of all Liens or claims that the landlord, mortgagee, bailee or
consignee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Administrative
Agent. After the Second Restatement Date, if any Grantor leases any additional
real property or warehouse space (other than a Distribution Center), such
Grantor shall use commercially reasonably efforts to obtain a Collateral Access
Agreement with respect to such location (unless the Inventory located at such
location has an aggregate value of less than $1,000,000), and with respect to
any additional leased real property or warehouse space (other than a
Distribution Center), if the Administrative Agent has not received a Collateral
Access Agreement within ninety (90) days after the date such location was
leased, Eligible Inventory at any such location shall be subject to the
establishment of Reserves acceptable to the Administrative Agent to the extent
provided in the Credit Agreement.


4.14.    [intentionally omitted].


4.15.    Change of Name or Location. Except as provided in the Credit Agreement,
such Grantor shall not (a) change its name as it appears in official filings in
the province of its incorporation, formation or other organization, (b) change
its chief executive office, principal place of business, mailing address or the
location of its records concerning the ABL Priority Collateral as set forth in
this Canadian Security Agreement, (c) change the type of entity that it is, (d)
change its organization identification number, if any, issued by its province of
incorporation, formation or other organization, or (e) change its jurisdiction
of incorporation, formation or other organization, in each case, unless the
Administrative Agent shall have received at least ten (10) days (or such shorter
period of time as agreed to by the Administrative Agent) prior written notice of
such change.


4.16.    [intentionally omitted].


ARTICLE V
EVENTS OF DEFAULT AND REMEDIES


5.1.    [intentionally omitted].


5.2.
Remedies.



(a)Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or at the direction of the Required Secured Parties
shall, exercise any or all of the following rights and remedies, subject to the
terms of the ABL-Term Loan Intercreditor Agreement:


(i)subject to Section 3.13(d) with respect to Pledged ULC Shares, those rights
and remedies provided in this Canadian Security Agreement, the Credit Agreement,
or any other Loan Document; provided that, this Section 5.2(a) shall not be
understood to limit any rights or remedies available to the Administrative Agent
and the Canadian Lenders prior to an Event of Default;


(ii)those rights and remedies available to a secured party under the PPSA
(whether or not the PPSA applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank's right of setoff or bankers' lien) when a debtor is in default under a
security agreement;


(iii)without notice (except where written notice may be required pursuant to
Section 3.13(d) in the case of Pledged ULC Shares, or as specifically provided
in Section 9.1 or elsewhere herein), demand or advertisement of any kind to any
Grantor or any other Person, enter the premises of any Grantor where any
Collateral is located (through self-help and without judicial process) to
collect, receive, assemble, process, appropriate, sell, lease, assign, grant an
option or options to purchase or otherwise dispose of, deliver, or realize upon,
the Collateral or any part thereof in one or more parcels at public or private
sale or sales (which sales may be adjourned or continued from time to time with
or without notice and may take place at any Grantor's premises or elsewhere),
for cash, on credit or for future delivery without assumption of any credit
risk, and upon such other terms as the Administrative Agent may deem
commercially reasonable; and


(iv)concurrently with written notice to the applicable Grantor, or written
notice in accordance with Section 3.13(d) in the case of Pledged ULC Shares,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, exercise the voting and all other rights as a
holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon and to otherwise act
with respect to the Pledged Collateral as though the Administrative Agent was
the outright owner thereof.


(b)In addition to (and without limitation of) all of the rights of the
Administrative Agent set forth herein, during a Cash Dominion Period, the
Administrative Agent shall have all of the rights set forth in Section 7.2.


(c)The Administrative Agent, on behalf of itself, the Canadian Administrative
Agent and the Canadian Lenders, may comply with any applicable provincial or
federal law requirements in connection with a disposition of the Collateral and
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.


(d)The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of itself, the Canadian Administrative Agent and the
Canadian Lenders, the whole or any part of the Collateral so sold, free of any
right of equity redemption, which equity redemption the Grantor hereby expressly
releases.


(e)Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, subject to the terms of the ABL-Term Loan
Intercreditor Agreement, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may,
subject to the terms of the ABL-Term Loan Intercreditor Agreement, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of itself, the Canadian Administrative Agent and the Canadian Lenders),
with respect to such appointment without prior notice or hearing as to such
appointment.


(f)If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full (other than contingent obligations for which
no claim has been asserted), there remain Swap Obligations outstanding, the
Required Secured Parties may exercise the remedies provided in this Section 5.2
upon the occurrence of any event which would allow or require the termination or
acceleration of any Swap Obligations pursuant to the terms of the Swap
Agreement.


(g)Notwithstanding the foregoing, neither the Administrative Agent, the Canadian
Administrative Agent nor the Canadian Lenders shall be required to (i) make any
demand upon, or pursue or exhaust any of its rights or remedies against, any
Grantor, any other obligor, guarantor, pledgor or any other Person with respect
to the payment of the Canadian Secured Obligations or to pursue or exhaust any
of its rights or remedies with respect to any Collateral therefor or any direct
or indirect guarantee thereof, (ii) marshal the Collateral or any guarantee of
the Canadian Secured Obligations or to resort to the Collateral or any such
guarantee in any particular order, or (iii) effect a public sale of any
Collateral.


(h)Each Grantor recognizes that the Administrative Agent may be unable to effect
a public sale of any or all the Pledged Collateral and may be compelled to
resort to one or more private sales thereof in accordance with clause (a) above.
Each Grantor also acknowledges that any private sale may result in prices and
other terms less favourable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Administrative Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under applicable securities laws, even
if the applicable Grantor and the issuer would agree to do so.


5.3.    Grantor's Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence of and during the continuance of an
Event of Default, subject to the terms of the ABL-Term Loan Intercreditor
Agreement, each Grantor will:


(a)assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places reasonably
specified by the Administrative Agent, whether at a Grantor's premises or
elsewhere;


(b)permit the Administrative Agent, by the Administrative Agent's
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;


(c)prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the applicable government agency, registration statements, a
prospectus and such other documentation in connection with the Pledged
Collateral as the Administrative Agent may request, all in form and substance
reasonably satisfactory to the Administrative Agent, and furnish to the
Administrative Agent, or cause an issuer of Pledged Collateral to furnish to the
Administrative Agent, any information regarding the Pledged Collateral in such
detail as the Administrative Agent may reasonably specify;


(d)take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and


(e)at its own expense, use commercially reasonable efforts to cause the
independent certified public accountants then engaged by each Grantor to prepare
and deliver to the Administrative Agent, the Canadian Administrative Agent and
each Canadian Lender, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
applicable Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts.


5.4.    Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies and subject to the terms of the ABL-Term Loan
Intercreditor Agreement, each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of itself, the Canadian Administrative Agent and the
Canadian Lenders, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to any Grantor) to use, license or
sublicense any intellectual property rights now owned or hereafter acquired by
such Grantor, and wherever the same may be located, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof and (b) irrevocably agrees that the Administrative Agent may
sell any of such Grantor's Inventory directly to any person, including without
limitation persons who have previously purchased the Grantor's Inventory from
such Grantor and in connection with any such sale or other enforcement of the
Administrative Agent's rights under this Canadian Security Agreement, may sell
Inventory which bears any Trademark owned by or licensed to such Grantor and any
Inventory that is covered by any Copyright owned by or licensed to such Grantor
and the Administrative Agent may finish any work in process and affix any
Trademark owned by or licensed to such Grantor and sell such Inventory as
provided herein.


ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY


6.1.    Account Verification. The Administrative Agent may at any time, in the
Administrative Agent’s own name, in the name of a nominee of the Administrative
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Administrative Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.


6.2.    Authorization for Administrative Agent to Take Certain Action.


(a)    Subject to Section 6.2(b) below and subject to the terms of the ABL-Term
Loan Intercreditor Agreement, each Grantor irrevocably authorizes the
Administrative Agent at any time and from time to time in the Permitted
Discretion of the Administrative Agent and appoints the Administrative Agent as
its attorney in fact (i) to execute on behalf of such Grantor as debtor and to
file financing statements necessary or desirable in the Administrative Agent's
sole discretion to perfect and to maintain the perfection and priority of the
Administrative Agent's security interest in the Collateral, (ii) to endorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Canadian Security Agreement or any
financing statement with respect to the Collateral as a financing statement and
to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent's security interest in the Collateral, (iv) to contact and enter into one
or more agreements with the issuers of uncertificated securities which are
Pledged Collateral or with securities intermediaries holding Pledged Collateral
as may be necessary or advisable to give the Administrative Agent Control over
such Pledged Collateral, (v) to apply the proceeds of any Collateral received by
the Administrative Agent to the Canadian Secured Obligations as provided in
Section 7.4, (vi) to discharge past due taxes, assessments, charges, fees or
Liens on the Collateral (except for (A) taxes, assessments, charges or fees
which are permitted to be past due in accordance with the Credit Agreement, or
(B) such Liens that are permitted under Section 6.02 of the Credit Agreement),
(vii) to contact Account Debtors for any reason, (viii) to demand payment or
enforce payment of the Receivables in the name of the Administrative Agent or
such Grantor and to endorse any and all checks, drafts, and other instruments
for the payment of money relating to the Receivables, (ix) to sign such
Grantor's name on any invoice or bill of lading relating to the Receivables,
drafts against any Account Debtor of the Grantor, assignments and verifications
of Receivables, (x) to exercise all of such Grantor's rights and remedies with
respect to the collection of the Receivables and any other Collateral, (xi) to
settle, adjust, compromise, extend or renew the Receivables, (xii) to settle,
adjust or compromise any legal proceedings brought to collect Receivables,
(xiii) to prepare, file and sign such Grantor's name on a proof of claim in
bankruptcy or similar document against any Account Debtor of such Grantor, (xiv)
to prepare, file and sign such Grantor's name on any notice of Lien, assignment
or satisfaction of Lien or similar document in connection with the Receivables,
(xv) to change the address for delivery of mail addressed to such Grantor to
such address as the Administrative Agent may designate and to receive, open and
dispose of all mail addressed to such Grantor, and (xvi) to do all other acts
and things necessary to carry out this Canadian Security Agreement; and such
Grantor agrees to reimburse the Administrative Agent on demand for any payment
made or any reasonable and documented out-of-pocket expense incurred by the
Administrative Agent in connection with any of the foregoing; provided that,
this authorization shall not relieve such Grantor of any of its obligations
under this Canadian Security Agreement or under the Credit Agreement.


(b)    All acts of said attorney or designee are hereby ratified and approved.
The powers conferred on the Administrative Agent, for the benefit of itself, the
Canadian Administrative Agent and the Canadian Lenders, under this Section 6.2
are solely to protect the Administrative Agent’s interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any Canadian Lender
to exercise any such powers. The Administrative Agent agrees that, (i) except
for the powers granted in Sections 6.2(a)(i)-(vi), the Administrative Agent
shall not exercise any power or authority granted to it unless an Event of
Default has occurred and is continuing, (ii) the Administrative Agent shall not
exercise any power or authority granted to it under Sections 6.2(a)(ii) or
6.2(a)(v) unless a Cash Dominion Period shall be in effect and (iii) the
Administrative Agent shall not exercise any power of attorney granted to it
under Section 6.2(a) in a manner that would violate the terms of the ABL-Term
Loan Intercreditor Agreement.


6.3.    Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY‑IN‑FACT (AS SET FORTH IN AND
SUBJECT TO THE PROVISIONS OF SECTION 6.2 ABOVE) WITH RESPECT TO ITS PLEDGED
COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL EXCEPT FOR THE
PLEDGED ULC SHARES, IN RESPECT OF WHICH SUCH RIGHTS DO NOT ARISE UNTIL AFTER THE
GIVING OF NOTICE PROVIDED FOR IN SECTION 3.13(d), WITH FULL POWER OF
SUBSTITUTION TO DO SO AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT. IN ADDITION TO THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE
APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL
INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES
TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING
OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT
THEREOF), UPON THE OCCURRENCE OF AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT.


6.4.    Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT WITH RESPECT TO EACH GRANTOR
IN THIS ARTICLE VI IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL
THE DATE ON WHICH THIS CANADIAN SECURITY AGREEMENT IS TERMINATED IN ACCORDANCE
WITH SECTION 8.16 OR SUCH GRANTOR IS RELEASED FROM ITS OBLIGATIONS HEREUNDER IN
ACCORDANCE WITH SECTION 8.16. NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER
THE ADMINISTRATIVE AGENT, NOR ANY CANADIAN LENDER, NOR ANY OF THEIR AFFILIATES,
NOR ANY OF THEIR OR THEIR AFFILIATES' RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER
GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE
FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT TO THE EXTENT
ARISING OUT OF ITS BAD FAITH, OWN BAD FAITH, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED
THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.


ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS


7.1.    Collection of Receivables. As of the date of this Canadian Security
Agreement, all Deposit Accounts and Securities Accounts established by the
Grantors with any banking institution, securities broker, securities
intermediary or other financial institution are listed on Exhibit B hereto. Each
Grantor has and will continue to direct its Account Debtors to remit cash,
checks, electronic funds transfers and other similar payments relating to or
constituting payments made in respect of Receivables directly to such accounts.
If any Grantor should refuse or neglect to notify any Account Debtor to forward
payments directly to a Deposit Account listed on Exhibit B hereto after notice
from the Administrative Agent, the Administrative Agent shall be entitled to
make such notification directly to such Account Debtor.


7.2.    Application of Funds During a Cash Dominion Period. At all times during
a Cash Dominion Period, the Grantors shall comply and shall cause the Canadian
Cash Management Bank to comply with the provisions of Section 5.12(d) of the
Credit Agreement. At all times during a Cash Dominion Period, the Administrative
Agent shall have the right (i) to declare that full cash dominion is in effect,
(ii) to give a notice of sole control or other instruction under any Control
Agreement, (iii) to notify each banking institution, securities broker or
securities intermediary (including the Canadian Cash Management Bank) at which
any Grantor maintains any Deposit Account or Securities Accounts (in each case,
other than Excluded Accounts), that (A) the Administrative Agent has taken full
dominion and control over all Deposit Accounts and Securities Accounts (in each
case, other than Excluded Accounts) and all funds from time to time on deposit
therein, (B) such banking institutions, securities brokers and securities
intermediaries shall follow all instructions given by the Administrative Agent
with respect to such Deposit Accounts and Securities Accounts, and (C) such
banking institutions shall remit directly to the Canadian Collection Account (or
to such other account as the Administrative Agent may direct), on a daily basis
(or on such other basis as the Administrative Agent shall direct) all funds from
time to time deposited into such Deposit Accounts and Securities Accounts, and
(iv) to automatically apply, on a daily basis, all funds remitted to the
Canadian Collection Account (or to such other account as the Administrative
Agent shall so direct), from all such Deposit Accounts and Securities Accounts,
and all other proceeds of the Collateral, to repay the Loans and other
Obligations in accordance with Sections 2.11 and 2.18 of the Credit Agreement.


7.3.    Covenant Regarding New Deposit Accounts. Before opening or replacing any
Deposit Account or Securities Account (other than an Excluded Account), each
Grantor shall cause each bank or financial institution in which it seeks to open
(i) a Deposit Account or Securities Account (other than an Excluded Account) to
enter into a Control Agreement with the Administrative Agent in order to give
the Administrative Agent Control of such Deposit Account or Securities Account.
In the case of any Deposit Account or Securities Account maintained with any
Lender, the terms of such letter shall be subject to the provisions of the
Credit Agreement regarding setoffs.


7.4.    Application of Proceeds; Deficiency. In the case of any sale or other
disposition of Collateral by the Administrative Agent in the exercise of its
remedies provided herein or in any other Loan Document, the proceeds of such
sale shall be applied (and allocated) by the Administrative Agent in accordance
with Section 2.18 of the Credit Agreement. In the event that the proceeds from
any sale or other disposition of Collateral are insufficient to pay all Canadian
Secured Obligations in full, the Grantors shall remain liable for any
deficiency, including any attorneys’ fees and other expenses incurred by the
Agents or any Canadian Lender to collect such deficiency.


ARTICLE VIII
GENERAL PROVISIONS


8.1.    Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article IX, at least ten (10) days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any Canadian Lender arising out of
the repossession, retention or sale of the Collateral, except to the extent
arising out of the bad faith, gross negligence or willful misconduct of the
Administrative Agent or such Canadian Lender as finally determined by a court of
competent jurisdiction. To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Administrative Agent or any Canadian
Lender, any valuation, stay, appraisal, extension, moratorium, redemption or
similar laws and any and all rights or defenses it may have as a surety now or
hereafter existing which, but for this provision, might be applicable to the
sale of any Collateral made under the judgment, order or decree of any court, or
privately under the power of sale conferred by this Canadian Security Agreement,
or otherwise. Except as otherwise specifically provided herein, each Grantor
hereby waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Canadian
Security Agreement or any Collateral.


8.2.    Limitation on Administrative Agent's and Canadian Lenders’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each Canadian Lender shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Administrative
Agent nor any Lender shall have any other duty as to any Collateral in its
possession or control or in the possession or control of any agent or nominee of
the Administrative Agent or such Canadian Lender, or any income thereon or as to
the preservation of rights against prior parties or any other rights pertaining
thereto. To the extent that applicable law imposes duties on the Administrative
Agent to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that it is commercially reasonable for the
Administrative Agent (i) to fail to incur expenses deemed significant by the
Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent's exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Canadian Security Agreement or by applicable law in the absence
of this Section 8.2.


8.3.    Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may, subject to the terms of the ABL-Term Loan
Intercreditor Agreement, at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its Permitted Discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.


8.4.    Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, subject to the terms of the ABL-Term Loan Intercreditor
Agreement, the Administrative Agent may perform or pay any obligation which any
Grantor has agreed to perform or pay in this Canadian Security Agreement and the
Grantors shall reimburse the Administrative Agent for any amounts paid by the
Administrative Agent pursuant to this Section 8.4. The Grantors’ obligation to
reimburse the Administrative Agent pursuant to the preceding sentence shall be a
Canadian Secured Obligation payable on demand.


8.5.    Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.9, 4.12, 4.13, 4.15, 5.3, or 8.7 or in Article VII
will cause irreparable injury to the Administrative Agent and the Canadian
Lenders, that the Administrative Agent and Canadian Lenders have no adequate
remedy at law in respect of such breaches and therefore agrees, without limiting
the right of the Administrative Agent or the Canadian Lenders to seek and obtain
specific performance of other obligations of the Grantors contained in this
Canadian Security Agreement, that, subject to the terms of the ABL-Term Loan
Intercreditor Agreement, the covenants of the Grantors contained in the Sections
referred to in this Section 8.5 shall be specifically enforceable against the
Grantors.


8.6.    Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d) or as
otherwise permitted under the Credit Agreement) shall be binding upon the
Administrative Agent or the Canadian Lenders unless such authorization is in
writing signed by the Administrative Agent with the consent or at the direction
of the Required Secured Parties.


8.7.    No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any Canadian Lender to exercise any right or remedy
granted under this Canadian Security Agreement shall impair such right or remedy
or be construed to be a waiver of any Default or an acquiescence therein, and
any single or partial exercise of any such right or remedy shall not preclude
any other or further exercise thereof or the exercise of any other right or
remedy. No waiver, amendment or other variation of the terms, conditions or
provisions of this Canadian Security Agreement whatsoever shall be valid unless
in writing signed by the Administrative Agent with the concurrence or at the
direction of the Lenders required under Section 9.02 of the Credit Agreement and
then only to the extent in such writing specifically set forth. All rights and
remedies contained in this Canadian Security Agreement or by law afforded shall
be cumulative and all shall be available to the Administrative Agent and the
Canadian Lenders until the termination of this Canadian Security Agreement in
accordance with Section 8.16.


8.8.    Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Canadian Security Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Canadian Security Agreement are intended to
be subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Canadian Security Agreement invalid, unenforceable or not entitled to be
recorded or registered, in whole or in part. Any provision in this Canadian
Security Agreement that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Canadian Security Agreement
are declared to be severable.


8.9.    Reinstatement. This Canadian Security Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Canadian Secured
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Canadian Secured Obligations all as though such payment or performance had
not been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Canadian Secured Obligations shall be
reinstated to the extent of the payment so rescinded, reduced, restored or
returned and shall be reduced only by such amount paid and not so rescinded,
reduced, restored or returned.


8.10.    Benefit of Agreement. The terms and provisions of this Canadian
Security Agreement shall be binding upon and inure to the benefit of the
Grantors, the Agents and the Canadian Lenders and their respective successors
and assigns (including all persons who become bound as a debtor to this Canadian
Security Agreement), except that no Grantor shall have the right to assign its
rights or delegate its obligations under this Canadian Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Canadian Secured Obligations or any portion thereof or
interest therein shall in any manner impair the Lien granted to the
Administrative Agent, for the benefit of itself, the Canadian Administrative
Agent and the Canadian Lenders, hereunder.


8.11.    Survival of Representations. All representations and warranties of the
Grantors contained in this Canadian Security Agreement shall survive the
execution and delivery of this Canadian Security Agreement.


8.12.    Taxes and Expenses. The Grantors shall be jointly and severally
obligated to reimburse the Administrative Agent and the Lenders for any amounts
due by a Loan Party under Section 2.17 and Section 9.03 of the Credit Agreement.


8.13.    Headings. The title of and section headings in this Canadian Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Canadian Security
Agreement.


8.14.     Other Pledge Agreements. The parties acknowledge and agree that
certain of the Equity Interests constituting Pledged Collateral under this
Canadian Security Agreement (the “Applicable Equity Interests”) may also be
pledged to the Administrative Agent under a pledge agreement governed by the
laws of the State of New York or the Netherlands (collectively, the “Foreign
Pledge Agreements” and each individually, a “Foreign Pledge Agreement”). If, in
connection with any exercise of remedies by the Administrative Agent under any
Foreign Pledge Agreement, a court of competent jurisdiction in the State of New
York or the Netherlands, as applicable, determines that the pledge of the
Applicable Equity Interests is governed by such Foreign Pledge Agreement, then
such Foreign Pledge Agreement (and not this Canadian Security Agreement) shall
control and shall supersede this Canadian Security Agreement, in each case,
solely with respect to the pledge of such Applicable Equity Interests.


8.15.    Credit Agreement; ABL-Term Intercreditor Agreement. Notwithstanding any
other provision of this Canadian Security Agreement, the rights of the parties
hereunder are subject to the provisions of the Credit Agreement, including the
provisions thereof pertaining to the rights and responsibilities of the
Administrative Agent. In the event that any provision of this Canadian Security
Agreement is in conflict with the terms of the Credit Agreement, the Credit
Agreement shall control. Notwithstanding anything herein to the contrary, the
rights of the parties hereunder and the priority of the Lien and security
interest granted to the Administrative Agent pursuant hereto or pursuant to any
other Loan Document and the exercise of any right or remedy in respect of the
Collateral by the Administrative Agent hereunder or under any other Loan
Document are subject to the provisions of the ABL-Term Loan Intercreditor
Agreement. To the extent any provision of this Canadian Security Agreement
(other than Article II hereof) is in conflict with the terms of the ABL-Term
Loan Intercreditor Agreement, the ABL-Term Loan Intercreditor Agreement shall
control. The delivery of any Collateral to the Collateral Agent (as defined in
the Term Loan Agreement) under the Term Loan Agreement pursuant to the Term Loan
Documents shall satisfy any delivery requirement hereunder or under any other
Loan Document to the extent that such delivery is consistent with the terms of
the ABL-Term Loan Intercreditor Agreement.


8.16.    Termination.


(a)    This Canadian Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Canadian
Secured Obligations outstanding) until (i) the Credit Agreement has terminated
pursuant to its express terms and (ii) all of the Canadian Secured Obligations
(other than unasserted contingent obligations) have been paid in full (or with
respect to any outstanding Letters of Credit, a cash deposit or a supporting
Letter of Credit has been delivered to the Administrative Agent as required by
the Credit Agreement) and no commitments of the Administrative Agent or the
Canadian Lenders which would give rise to any Canadian Secured Obligations are
outstanding (notwithstanding the fact that there may be other Canadian Secured
Obligations outstanding) (such date, the “Termination Date”).
(b)    If (i) any Grantor ceases to be a Canadian Borrower or a Canadian Loan
Guarantor in a transaction permitted by the Credit Agreement or becomes an
Excluded Subsidiary or (ii) any property of a Grantor is sold or otherwise
disposed of pursuant to a transaction permitted by the terms of the Credit
Agreement or otherwise constitutes Excluded Collateral (each a “Release
Transaction”), at the request of the Grantors, the Administrative Agent will (A)
in connection with a Release Transaction under subclause (i) above, promptly
release such Grantor from its obligations hereunder and (B) in connection with a
Release Transaction under subclause (ii) above, promptly release such property
from the security interest created hereunder, in each case, concurrently with
the consummation of such Release Transaction. Upon such release or on or after
the Termination Date, the Administrative Agent will, at the reasonable request
of the Grantors and at the Grantor’s sole cost and expense, will promptly
execute and deliver such releases to evidence the foregoing.
8.17.    Entire Agreement. This Canadian Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral.


8.18.    CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND THE LAWS
OF CANADA APPLICABLE THEREIN, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF LAW
AND EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY
INTERESTS HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE PROVINCE OF
ONTARIO.


8.19.    CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS
TO THE NON‑EXCLUSIVE JURISDICTION OF THE COURTS OF THE PROVINCE OF ONTARIO OR OF
THE FEDERAL COURTS OF CANADA THEREIN IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS CANADIAN SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY CANADIAN LENDER TO BRING PROCEEDINGS AGAINST ANY
GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY
GRANTOR AGAINST THE ADMINISTRATIVE AGENT OR ANY CANADIAN LENDER OR ANY AFFILIATE
OF THE ADMINISTRATIVE AGENT OR ANY CANADIAN LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS CANADIAN SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
ONLY IN A COURT IN THE PROVINCE OF ONTARIO.


8.20.    WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS CANADIAN SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.


8.21.    Indemnity. The Grantors hereby agree that the provisions of Section
9.03(b) of the Credit Agreement shall apply, mutatis mutandis, with respect to
any and all losses, claims, damages, liabilities and related expenses incurred
or asserted against any Indemnitee arising out of, in connection with, or as a
result of this Canadian Security Agreement, or the manufacture, purchase,
acceptance, rejection, ownership, delivery, lease, possession, use, operation,
condition, sale, return or other disposition of any Collateral (including,
without limitation, latent and other defects, whether or not discoverable by the
Administrative Agent, the Canadian Lenders or the Grantors, and any claim for
Patent, Trademark or Copyright infringement), in each case, subject to the
limitations set forth in Section 9.03(b) of the Credit Agreement.


8.22.    Counterparts. This Canadian Security Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Canadian Security
Agreement by signing any such counterpart. Delivery of an executed counterpart
of a signature page of this Canadian Security Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Canadian Security Agreement.


ARTICLE IX
NOTICES


9.1.    Sending Notices. Any notice required or permitted to be given under this
Canadian Security Agreement shall be sent in accordance with Section 9.01 of the
Credit Agreement.


9.2.    Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Canadian Lenders may change the address for service of notice upon
it by a notice in writing to the other parties.


ARTICLE X
THE ADMINISTRATIVE AGENT


JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Canadian Lenders hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Canadian Security
Agreement that any authority conferred upon the Administrative Agent hereunder
is subject to the terms of the delegation of authority made by the Canadian
Lenders to the Administrative Agent pursuant to the Credit Agreement, and that
the Administrative Agent has agreed to act (and any successor Administrative
Agent shall act) as such hereunder only on the express conditions contained in
such Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.




[Signature Pages Follow]






IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Canadian Pledge and Security Agreement as of the date first above written.




GRANTORS:


 
 
WESCO DISTRIBUTION CANADA LP 
by its general partner
WESCO DISTRIBUTION CANADA GP INC.
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer and Assistant Secretary



 
 
WDCC ENTERPRISES INC.
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer and Assistant Secretary



 
 
WESCO DISTRIBUTION CANADA GP INC.
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer and Assistant Secretary



 
 
WESCO CANADA I, LP 
by its general partner
WESCO HOLDINGS, LLC
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer



 
 
WESCO CANADA II, LP 
by its general partner
WESCO DISTRIBUTION II ULC
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Assistant Secretary



 
 
EECOL ELECTRIC ULC
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer



 
 
HAZMASTERS INC.
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer and Assistant Secretary



 
 
HAZMASTERS QUEBEC INC.
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer and Assistant Secretary



 
 
WDINESCO C.V. 
by its general partner
WESCO DISTRIBUTION II ULC
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Assistant Secretary



 
 
WDINESCO III B.V.
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Managing Director A
 
 
 


and by its Managing Director B
TMF NETHERLANDS B.V.


 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
 
Title:
 



 
 
WESCO HOLDINGS, LLC
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer



 
 
WECOL HOLDINGS ULC


 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Treasurer



 
 
EECOL PROPERTIES CORP.


 
 
By:
 
 
 
 
Name: Brian Begg
 
 
 
Title: Treasurer





 
 
WDINESCO II C.V. 
by its general partner
WESCO DISTRIBUTION II ULC
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Assistant Secretary



 
 
WDINESCO III C.V. 
by its general partner
WESCO DISTRIBUTION II ULC
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Assistant Secretary





 
 
JPMORGAN CHASE BANK, N.A. 
as Administrative Agent
 
 
By:
 
 
 
Name:
 
 
 
Title:
 







EXHIBIT I
(See Section 4.4 and 4.8 of Canadian Security Agreement)


AMENDMENT




This Amendment, dated ________________, ___ is delivered pursuant to Section 4.4
of the Canadian Security Agreement referred to below. All defined terms herein
shall have the meanings ascribed thereto or incorporated by reference in the
Canadian Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Canadian Security
Agreement, as amended by any updates to the schedules referred to therein, are
and continue to be true and correct in all material respects. The undersigned
further agrees that this Amendment may be attached to that certain Second
Amended and Restated Canadian Pledge and Security Agreement, dated as of
September __, 2015, between the undersigned, as the Grantors, and JPMorgan Chase
Bank, N.A., as the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Canadian
Security Agreement”) and that the Collateral listed on Schedule I to this
Amendment shall be and become a part of the Collateral referred to in said US
Security Agreement and shall secure all Secured Obligations referred to in the
Canadian Security Agreement.


                                                




By:                        
Name:                        
Title:                        


SCHEDULE I TO AMENDMENT


STOCKS
    


Name of Grantor




Issuer


Certificate Number(s)


Number of Shares




Class of Stock
Percentage of Outstanding Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



BONDS


Name of Grantor
Issuer
Number
Face Amount
Coupon Rate
Maturity
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    
GOVERNMENT SECURITIES


Name of Grantor
Issuer
Number
Type
Face Amount
Coupon Rate
Maturity
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)


Name of Grantor
Issuer
Description of Collateral
Percentage Ownership Interest
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Add description of custody accounts or arrangements with securities
intermediary, if applicable]





EXHIBIT G-2
FORM OF SECOND AMENDED AND RESTATED CANADIAN CROSS- BORDER
PLEDGE AND SECURITY AGREEMENT


THIS SECOND AMENDED AND RESTATED CANADIAN CROSS-BORDER PLEDGE AND SECURITY
AGREEMENT (as it may be amended, restated, supplemented or otherwise modified
from time to time, this “Canadian Cross-Border Security Agreement”) is entered
into as of September 24, 2015 by and between WESCO Distribution Canada Co., an
unlimited company amalgamated under the laws of the Province of Nova Scotia, TVC
Canada Corp., an unlimited company incorporated under the laws of the Province
of Nova Scotia and WESCO Distribution II ULC, an unlimited company incorporated
under the laws of the Province of Nova Scotia (collectively, the “Grantors”, and
each a “Grantor”), and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lender Parties (as
defined in the hereinafter defined Credit Agreement).


PRELIMINARY STATEMENT


WHEREAS, certain of the Grantors (the “Original Grantors”) are parties to that
certain credit agreement dated August 22, 2011, as amended (the “Original Credit
Agreement”), among the Loan Parties (as defined in the Original Credit
Agreement) party thereto, the Lenders (as defined in the Original Credit
Agreement) party thereto (the “Original Lenders”), the Administrative Agent, and
JPMorgan Chase Bank, N.A., Toronto Branch (the “Canadian Administrative Agent”,
and together with the Administrative Agent, the “Agents”), pursuant to which the
Original Lenders agreed to make certain loans and provide certain other credit
accommodations to the Borrowers (as defined in the Original Credit Agreement)
thereunder from time to time;


AND WHEREAS, in connection with the Original Credit Agreement, the Original
Grantors and the Administrative Agent entered into that certain Canadian
cross-border pledge and security agreement, as amended (the “Original Canadian
Cross-Border Security Agreement”), pursuant to which the Original Grantors
granted to the Administrative Agent security interests in the Collateral (as
defined in the Original Canadian Cross-Border Security Agreement) to secure the
obligations of the Original Grantors under the Original Credit Agreement and the
other Loan Documents (as defined in the Original Credit Agreement);


AND WHEREAS, certain of the Grantors (the “First ARCA Grantors”) are parties to
that certain amended and restated credit agreement dated December 12, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “First ARCA”), among the Loan Parties (as defined in the First ARCA) party
thereto, the Lender Parties (as defined in the First ARCA) party thereto (the
“First ARCA Lenders”) and the Agents, pursuant to which the First ARCA Lenders
agreed to make certain loans and provide certain other credit accommodations to
the Borrowers (as defined in the First ARCA) thereunder from time to time, which
First ARCA amends and restates the Original Credit Agreement in its entirety;


AND WHEREAS, in connection with the First ARCA, the First ARCA Grantors and the
Administrative Agent entered into that certain amended and restated Canadian
cross-border pledge and security agreement (as amended, restated, supplemented
or otherwise modified prior to the date hereof, the “First ARCA Canadian
Cross-Border Security Agreement”), pursuant to which the First ARCA Grantors
granted to the Administrative Agent security interests in the Collateral (as
defined in the First ARCA Canadian Cross-Border Security Agreement) to secure
the Secured Obligations (as defined in the First ARCA Canadian Cross-Border
Security Agreement) of the First ARCA Grantors under the First ARCA and the
other Loan Documents (as defined in the First ARCA) which First ARCA Canadian
Cross-Border Security Agreement amended and restated the Original Canadian
Cross-Border Security Agreement in its entirety;


AND WHEREAS, concurrently herewith, the Agents, the Loan Parties (as defined in
the hereinafter defined Credit Agreement) and the Lenders (as defined in the
hereinafter defined Credit Agreement) are entering into that certain second
amended and restated credit agreement dated as of the date hereof (as it may be
further amended, restated, supplemented or otherwise modified from time to time,
the Credit Agreement”), which Credit Agreement amends and restates the First
ARCA in its entirety;


AND WHEREAS, each Grantor is entering into this Canadian Cross-Border Security
Agreement in order to induce the Lender Parties (as defined in the Credit
Agreement) to enter into and extend credit to the Borrowers (as defined in the
Credit Agreement) under the Credit Agreement and to secure the Secured
Obligations it has agreed to guarantee pursuant to a second amended and restated
Canadian cross-border guarantee dated as of the date hereof by the Grantors, as
Canadian Cross-Border Loan Guarantors (as defined in the Credit Agreement), in
favour of the Administrative Agent.


NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors and the Administrative Agent, on behalf of the Lender
Parties, hereby agree that the First ARCA Canadian Cross-Border Security
Agreement be, and hereby is, amended and restated in its entirety by this
Canadian Cross-Border Security Agreement, and the parties hereto hereby further
agree as follows:


ARTICLE I
DEFINITIONS


1.1.    Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.


1.2.    Terms Defined in PPSA. Terms defined in the PPSA which are not otherwise
defined in this Canadian Cross-Border Security Agreement or the Credit Agreement
are used herein as defined in the PPSA or the STA.


1.3.    Definitions of Certain Terms Used Herein. As used in this Canadian
Cross-Border Security Agreement, in addition to the terms defined in the first
paragraph hereof and the Preliminary Statement, the following terms shall have
the following meanings:


“Accounts” shall have the meaning set forth in the PPSA.


“Article” means a numbered article of this Canadian Cross-Border Security
Agreement, unless another document is specifically referenced.


“Assigned Contracts” means, with respect to any Grantor, collectively, all of
such Grantor’s rights and remedies under, and all moneys and claims for money
due or to become due to such Grantor under those contracts and other agreements
relating to the purchase and sale of Inventory and all Accounts related thereto
and any and all other material contracts between such Grantor and any party
other than the Agents or any Lender and any and all amendments, supplements,
extensions, and renewals thereof, including all rights and claims of such
Grantor now or hereafter existing: (a) under any insurance, indemnities,
warranties, and guarantees provided for or arising out of or in connection with
any of the foregoing agreements; (b) for any damages arising out of or for
breach or default under or in connection with any of the foregoing contracts;
(c) to all other amounts from time to time paid or payable under or in
connection with any of the foregoing agreements; or (d) to exercise or enforce
any and all covenants, remedies, powers and privileges thereunder.


“Chattel Paper” shall have the meaning set forth in the PPSA.


“Collateral” shall have the meaning set forth in Article II.


“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any Loan Party for any real property where any Collateral is
located, as such landlord waiver or other agreement may be amended, restated, or
otherwise modified from time to time.


“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent with respect to the Collateral pursuant to any Loan
Document.


“Control” shall have the meaning set forth in the STA or the PPSA, as
applicable.


“Control Agreement” means an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among any Loan Party, a banking
institution, securities broker, securities intermediary or other financial
institution holding such Loan Party's funds, and the Administrative Agent with
respect to collection and control of all deposits and balances held in a Deposit
Account or Securities Account maintained by any Loan Party with such banking
institution, securities broker or securities intermediary.


“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.


“Deposit Accounts” means all bank accounts having a depository function and
domiciled in Canada.


“Distribution Center” means a location leased by a Grantor where such Grantor
operates a distribution facility of inventory.


“Documents” means “documents of title” as defined in the PPSA.


“Equipment” shall have the meaning set forth in the PPSA.


“Excluded Collateral” have the meaning set forth in Article II hereof.


“Excluded Equity Interests” means (a) the Equity Interests of any Grantor in the
Real Estate Subsidiaries or in any other special purpose entity that is formed
or acquired after the Second Restatement Date which has no assets other than
real property, (b) Equity Interests in entities where such Grantor holds 50% or
less of the outstanding Equity Interests of such entity, to the extent a pledge
of such Equity Interests is prohibited by the organizational documents or
agreements with the other equity holders of such entity after the exercise of
commercially reasonable efforts to remove or avoid such prohibition, (c) more
than 65% of the issued and outstanding Equity Interests of any CFC Subsidiary or
CFC Subsidiary Holding Company entitled to vote (within the meaning of United
States Treasury Regulations Section 1.956-2(c)(2)) and (d) Equity Interests of
any Excluded Subsidiary described in clause (b) and clause (c) of the definition
thereof.


“Exhibit” refers to a specific exhibit to this Canadian Cross-Border Security
Agreement, unless another document is specifically referenced.


“General Intangibles” means “intangibles” as defined in the PPSA.


“Goods” shall have the meaning set forth in the PPSA.


“Instruments” shall have the meaning set forth in the PPSA.


“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, Patents, Copyrights, Trademarks,
industrial designs, trade secrets, confidential or proprietary technical and
business information, know-how, show-how or other data or information, software
and databases and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.


“Inventory” shall have the meaning set forth in the PPSA.


“Investment Property” shall have the meaning set forth in the PPSA.


“Letter-of-Credit Rights” shall have the meaning set forth in Section 4.8.


“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.


“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.


“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors included within the definition of Collateral herein,
whether or not physically delivered to the Administrative Agent pursuant to this
Canadian Cross-Border Security Agreement, excluding, for the avoidance of doubt,
any Excluded Collateral.


“Pledged ULC Shares” shall have the meaning set forth in Section 3.13(d).


“PPSA” means the Personal Property Security Act (Ontario), or to the extent
applicable, similar legislation of any other jurisdiction, as amended from time
to time, and includes the Civil Code of Quebec, where applicable.


“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.


“Required Secured Parties” means (a) prior to an acceleration of the Obligations
under the Credit Agreement, the Required Lenders, (b) after an acceleration of
the Obligations under the Credit Agreement but prior to the date upon which the
Credit Agreement has terminated by its terms and all of the obligations
thereunder have been paid in full (other than contingent obligations for which
no claim has been asserted), Lenders holding in the aggregate at least a
majority of the total of the Aggregate Credit Exposure, and (c) after the Credit
Agreement has terminated by its terms and all of the Obligations thereunder have
been paid in full (whether or not the Obligations under the Credit Agreement
were ever accelerated) (other than contingent obligations for which no claim has
been asserted), Lenders holding in the aggregate at least a majority of the
aggregate net early termination payments and all other amounts then due and
unpaid from any Grantor to the Lenders under Swap Agreement, as determined by
the Administrative Agent in its reasonable discretion.


“Second Restatement Date” means the date of the Credit Agreement.


“Section” means a numbered section of this Canadian Cross-Border Security
Agreement, unless another document is specifically referenced.


“Security” shall have the meaning set forth in the PPSA.


“STA” means the Securities Transfer Act, 2006 (Ontario), or to the extent
applicable, similar legislation of any other jurisdiction, as amended from time
to time.


“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest, excluding for the avoidance of doubt, any Excluded Collateral.


“Term Loan Obligation Payment Date” shall have the meaning set forth in the
ABL-Term Loan Intercreditor Agreement.


“Term Loan Priority Collateral” shall have the meaning set forth in the ABL-Term
Loan Intercreditor Agreement.


“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.


“Update Date” means the date on which any Grantor provides notice to the
Administrative Agent of any updates to the representations and warranties
contained in Article III hereof, as permitted by Article IV hereof, which shall
occur within 30 days from June 30th of each year.


“ULC” shall have the meaning set forth in Section 3.13(d).
    
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


ARTICLE II
GRANT OF SECURITY INTEREST


To secure the prompt and complete payment and performance of the Secured
Obligations, each Grantor hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of itself, the
Canadian Administrative Agent, the Lenders and each other holder of Secured
Obligations (as set forth in the definition thereof), a security interest in all
of its right, title and interest in, to and under all personal property and
other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favour of such Grantor (including under any trade name or derivations
thereof), and whether owned or consigned by or to, or leased from or to, such
Grantor, and regardless of where located (all of which will be collectively
referred to as the “Collateral”), including:


(i)all Accounts;
(ii)all Chattel Paper;
(iii)all Copyrights, Patents and Trademarks;
(iv)
all Documents;

(v)
all Equipment;

(vi)
all Fixtures;

(vii)
all General Intangibles;

(viii)
all Goods;

(ix)
all Instruments;

(x)
all Inventory;

(xi)
all Investment Property;

(xii)
all cash or cash equivalents;

(xiii)
all letters of credit and Letter-of-Credit Rights;

(xiv)
all Deposit Accounts and Securities Accounts;

(xv)
all Assigned Contracts; and

(xvi)
all accessions to, substitutions for and replacements, proceeds (including Stock
Rights), insurance proceeds and products of the foregoing, together with all
books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing.



Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, the following (collectively, the “Excluded Collateral”): (A)
Excluded Equity Interests, (B) any property of any Loan Party or any other
Restricted Subsidiary with respect to which the Administrative Agent reasonably
determines that the costs or burdens of obtaining such security interests are
excessive in relation to the benefits to the Lenders afforded thereby, or (C)
any rights or property acquired under a lease, contract, property rights
agreement or license, the grant of a security interest in which shall constitute
or result in (x) the abandonment, invalidation or unenforceability of any right,
title or interest of such Grantor therein or (y) a breach or termination
pursuant to the terms of, or a default under, any lease, contract, property
rights agreement or license, provided that the foregoing security interest shall
attach to any and all (I) monies due or to become due in respect of such asset
or property right or (II) proceeds from the sale, transfer, assignment, license,
lease or other disposition of such asset or property right. For greater
certainty, each Grantor’s grant of a security interest in Canadian Trademarks
under this Canadian Cross-Border Security Agreement shall be limited to a grant
by such Grantor of a security interest in all of such Grantor’s right, title and
interest in such Canadian Trademarks, but does not constitute an absolute
assignment of title of such Canadian Trademarks to the Administrative Agent
until such time as the security hereunder becomes enforceable.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


Each Grantor represents and warrants to the Administrative Agent and the Lenders
that:


3.1.    Title, Perfection and Priority. Such Grantor has good and valid rights
in or the power to transfer the Collateral and title to the Collateral with
respect to which it has purported to grant a security interest hereunder, free
and clear of all Liens except for Liens permitted under Section 4.1(e), and has
full power and authority to grant to the Administrative Agent the security
interest in such Collateral pursuant hereto. When financing statements naming
such Grantor as debtor and the Administrative Agent as secured party and
providing a description of the Collateral (which may, for the avoidance of
doubt, describe the Collateral as “all assets of the debtor” or on similar
terms) with respect to which such Grantor has purported to grant a security
interest hereunder have been filed in the appropriate offices against such
Grantor in the locations listed on Exhibit G, the Administrative Agent will have
a fully perfected security interest in that Collateral of the Grantor in which a
security interest may be perfected by filing a financing statement under the
PPSA, which security interest shall be senior in priority to all other Liens on
such Collateral other than (a) Liens permitted under Section 4.1(e) which are
expressly permitted to have priority over the security interest of the
Administrative Agent under the Credit Agreement and (b) Liens on Term Loan
Priority Collateral in favour of the Term Loan Agent to the extent provided in
the ABL-Term Loan Intercreditor Agreement.


3.2.    Type and Jurisdiction of Organization, Organizational and Identification
Numbers. As of the date hereof and as of the last Update Date, the type of
entity of such Grantor, its province or other jurisdiction of organization and
the organizational number issued to it by its province or other jurisdiction of
organization are set forth on Exhibit A.


3.3.    Principal Location. As of the date hereof and as of the last Update
Date, such Grantor's mailing address, the location of its principal place of
business or its chief executive office and the location of its records
concerning the Collateral are disclosed in Exhibit A.


3.4.    Collateral Locations. As of the date hereof and as of the last Update
Date, all of the locations where one or more Grantor’s Collateral is stored or
located (other than locations holding Collateral with an aggregate value (per
location) of less than $500,000) are listed on Exhibit A except for (i)
Inventory in transit (ii) Inventory located at the locations described in
clauses (k) and (q) of the definition of Eligible Inventory, or (iii) any
additional locations which were not listed on Exhibit A as of the most recent
Update Date, but shall be listed on Exhibit A as of the next Update Date. Except
as otherwise disclosed on Exhibit A, all of said locations are owned by such
Grantor except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A or (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.


3.5.    Deposit Accounts and Securities Accounts. As of the date hereof and as
of the last Update Date, all of such Grantor’s Deposit Accounts and Securities
Accounts are listed on Exhibit B. Any Deposit Account or Securities Account that
is designated as an Excluded Account as of such date is noted by an asterisk “*”
on such exhibit.


3.6.    Exact Names. As of the date hereof and as of the last Update Date, such
Grantor’s name as it appears in such Grantor’s organizational documents, as
amended, as filed with such Grantor’s jurisdiction of organization is listed in
Part 1 of Exhibit A with respect to such Grantor. Except as listed on Part 2 of
Exhibit A with respect to such Grantor as of the date hereof, such Grantor has
not, during the past five years, been known by or used any other corporate or
fictitious name, or been a party to any merger, consolidation or amalgamation,
or been a party to any acquisition except as listed on Exhibit A.


3.7.    Letter-of-Credit Rights and Chattel Paper. As of the date hereof and as
of the last Update Date, Exhibit C lists all Letter-of-Credit Rights in which
the underlying letter of credit is in an amount exceeding $5,000,000 and Chattel
Paper of such Grantor. Subject to the ABL-Term Loan Intercreditor Agreement, all
action by such Grantor necessary or desirable to protect and perfect the
Administrative Agent's Lien on each item listed on Exhibit C (including the
delivery of all originals and the placement of a legend on all Chattel Paper as
required hereunder) has been duly taken. The Administrative Agent will have a
fully perfected security interest in the Collateral listed on Exhibit C, which
security interest shall be senior in priority to all other Liens on such
Collateral other than (a) Liens permitted under Section 4.1(e) which are
expressly permitted to have priority over the security interest of the
Administrative Agent under the Credit Agreement and (b) Liens on Term Loan
Priority Collateral in favour of the Term Loan Agent to the extent provided in
the ABL-Term Loan Intercreditor Agreement.


3.8.    Accounts and Chattel Paper.


(a)The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts and Chattel Paper are and will be correctly stated
in all material respects in all records of such Grantor relating thereto and in
all invoices and Collateral Reports with respect thereto furnished to the
Administrative Agent by such Grantor from time to time. As of the time when each
Account or each item of Chattel Paper arises, such Grantor shall be deemed to
have represented and warranted that such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all material
respects what they purport to be.


(b)With respect to any of such Grantor’s Accounts scheduled or listed on the
most recent Collateral Report furnished to the Administrative Agent, the
information set forth in such Collateral Report regarding such Grantor’s
Accounts is true and correct in all material respects and the Accounts listed
therein as “Eligible Accounts” satisfy the eligibility requirements set forth in
the Credit Agreement.


3.9.    Inventory. With respect to any of such Grantor’s Inventory scheduled or
listed on the most recent Collateral Report furnished to the Administrative
Agent, the information set forth in such Collateral Report is true and correct
in all material respects and the Inventory listed therein as “Eligible
Inventory” satisfy the eligibility requirements set forth in the Credit
Agreement.


3.10.    Intellectual Property. Exhibit D sets forth a correct and complete list
as of the Second Restatement Date of all (i) Intellectual Property owned by any
Grantor as of the Second Restatement Date which is federally registered with the
Canadian Intellectual Property Office and (ii) Licenses to which any Grantor is
a party or otherwise bound (whether as licensor or licensee) and which is
material to the business of the Grantors as currently conducted. This Canadian
Cross-Border Security Agreement is effective to create a valid and continuing
Lien and, upon filing of appropriate financing statements in the offices listed
on Exhibit G of this Canadian Cross-Border Security Agreement with the Canadian
Intellectual Property Office and the United States Patent and Trademark Office,
fully perfected security interests in favour of the Administrative Agent on such
Grantor’s Patents, Trademarks and Copyrights, such perfected security interests
are senior to all other Liens on such Patents, Trademarks and Copyrights (other
than the Liens in favour of the Term Loan Agent pursuant to the Term Loan
Documents to the extent provided in the ABL-Term Loan Intercreditor Agreement)
and are enforceable as such as against any and all creditors of and purchasers
from such Grantor; and all action necessary to protect and perfect the
Administrative Agent’s Lien on such Grantor’s Patents, Trademarks or Copyrights
shall have been duly taken.


3.11.    [Reserved]


3.12.    [Reserved]


3.13.    Pledged Collateral.


(a)As of the date hereof and as of the last Update Date, Exhibits E and F set
forth complete and accurate lists of all Pledged Collateral owned by such
Grantor. Such Grantor is, as of the date hereof or as of the last Update Date,
as applicable, the direct, sole beneficial owner and sole holder of record of
the Pledged Collateral listed on Exhibits E and F as being owned by it, free and
clear of any Liens, except for (i) the security interest granted to the
Administrative Agent for the benefit of itself, the Canadian Administrative
Agent and the Lenders hereunder, (ii) the security interest granted to the Term
Loan Agent for the benefit of the Term Loan Lenders pursuant to the Term Loan
Security Documents, and (iii) Liens permitted by Section 6.02 of the Credit
Agreement. Such Grantor further represents and warrants that (i) all Pledged
Collateral owned by it constituting an Equity Interest (other than Equity
Interests of any Excluded Subsidiary) has been (to the extent such concepts are
relevant with respect to such Pledged Collateral) duly authorized, validly
issued, are fully paid and, apart from Pledged ULC Shares, non‑assessable, (ii)
with respect to any certificates delivered to the Administrative Agent
representing an Equity Interest (or until the Term Loan Obligation Payment Date,
to the Term Loan Agent in accordance with the terms of the ABL-Term Loan
Intercreditor Agreement in the case of any Pledged Collateral constituting Term
Loan Priority Collateral), either such certificates are Securities as defined in
the PPSA as a result of actions by the issuer or otherwise, or, if such
certificates are not Securities, such Grantor has so informed the Administrative
Agent so that the Administrative Agent may take steps to perfect its security
interest therein as a General Intangible, (iii) subject to the terms of the
ABL-Term Loan Intercreditor Agreement, all such Pledged Collateral held by a
securities intermediary (other than Collateral consisting of Investment Property
held in an Excluded Account) is covered by a control agreement among such
Grantor, the securities intermediary and the Administrative Agent pursuant to
which the Administrative Agent has Control and (iv) subject to the terms of the
ABL-Term Loan Intercreditor Agreement, all Pledged Collateral which represents
Indebtedness owed to such Grantor has been duly authorized, authenticated or
issued and delivered by the issuer of such Indebtedness, to the knowledge of the
Grantors, is a legal, valid and binding obligation of such issuer (subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law)
and, as of the date hereof, such issuer is not in default thereunder.


(b)In addition, (i) none of the Pledged Collateral owned by such Grantor has
been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject, (ii) no options, warrants, calls or commitments of
any character whatsoever (A) exist relating to such Pledged Collateral or (B)
obligate the issuer of any Equity Interest included in the Pledged Collateral to
issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Canadian Cross-Border
Security Agreement or for the execution, delivery and performance of this
Canadian Cross-Border Security Agreement by such Grantor, or, except in the case
of the Pledged ULC Shares, for the exercise by the Administrative Agent of the
voting or other rights provided for in this Canadian Cross-Border Security
Agreement or for the remedies in respect of the Pledged Collateral pursuant to
this Canadian Cross-Border Security Agreement, except (i) as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally, or (ii) until the Term Loan Obligation Payment Date, in
accordance with the terms of the ABL-Term Loan Intercreditor Agreement in the
case of any such Pledged Collateral constituting Term Loan Priority Collateral.


(c)[intentionally omitted].


(d)Notwithstanding any provisions to the contrary contained in this Canadian
Cross-Border Security Agreement, the Credit Agreement, any other Loan Document
or any other document or agreement among all or some of the parties hereto, with
regard to any Collateral which is shares or membership interests in an unlimited
company incorporated or otherwise formed under the laws of the Province of Nova
Scotia (the “Pledged ULC Shares”), any Grantor who has granted a security
interest in Pledged ULC Shares or any Grantor that is as of the date of this
Canadian Cross-Border Security Agreement the sole registered and beneficial
owner of all Pledged ULC Shares will remain so until such time as such Pledged
ULC Shares are fully and effectively transferred into the name of the
Administrative Agent or any other Person on the books and records of such Nova
Scotia unlimited company (“ULC”). Nothing in this Canadian Cross-Border Security
Agreement, the Credit Agreement, any other Loan Document or any other document
or agreement delivered among all or some of the parties hereto is intended to or
shall constitute the Administrative Agent or any Person other than such Grantor
to be a member or shareholder of any ULC for the purposes of the Companies Act
(Nova Scotia) until such time as written notice is given to such Grantor and all
further steps are taken so as to register the Administrative Agent or other
Person as holder of the Pledged ULC Shares. The granting of the pledge and
security interest pursuant to this Canadian Cross-Border Security Agreement does
not make the Administrative Agent a successor to such Grantor as a member or
shareholder of any ULC, and neither the Administrative Agent nor any of its
respective successors or assigns hereunder shall be deemed to become a member or
shareholder of any ULC by accepting this Canadian Cross-Border Security
Agreement or exercising any right granted herein unless and until such time, if
any, when the Administrative Agent or any successor or assign expressly becomes
a registered member or shareholder of any ULC. Such Grantor shall be entitled to
receive and retain for its own account any dividends or other distributions if
any, in respect of the Collateral relating to any such Pledged ULC Shares
(except insofar as such Grantor has granted a security interest in such dividend
on or other distribution) that is not otherwise permitted under this Canadian
Cross-Border Security Agreement or the Credit Agreement and shall have the right
to vote such Pledged ULC Shares and to control the direction, management and
policies of the ULC issuing such Pledged ULC Shares to the same extent as such
Grantor would if such Pledged ULC Shares were not pledged to the Administrative
Agent or to any other Person pursuant hereto. To the extent any provision hereof
would have the effect of constituting the Administrative Agent to be a member or
shareholder of any ULC prior to such time that written notice is delivered to
such Grantor, such provision shall be severed herefrom and ineffective with
respect to the relevant Pledged ULC Shares without otherwise invalidating or
rendering unenforceable this Canadian Cross-Border Security Agreement or
invalidating or rendering unenforceable such provision insofar as it relates to
Collateral other than Pledged ULC Shares. Notwithstanding anything herein to the
contrary (except to the extent, if any, that the Administrative Agent or any of
its successors or assigns hereafter expressly becomes a registered member or
shareholder of any ULC), neither the Administrative Agent nor any of its
respective successors or assigns shall be deemed to have assumed or otherwise
become liable for any debts or obligations of any ULC. Except upon the exercise
by the Administrative Agent or other Persons of rights to sell or otherwise
dispose of Pledged ULC Shares or other remedies following the occurrence and
during the continuance of an Event of Default, such Grantor shall not cause or
permit, or enable any ULC in which it holds Pledged ULC Shares to cause or
permit, the Administrative Agent to: (i) be registered as member or shareholder
of such ULC; (ii) have any notation entered in its favour in the share register
of such ULC; (iii) be held out as member or shareholder of such ULC; (iv)
receive, directly or indirectly, any dividends, property or other distributions
from such ULC by reason of the Administrative Agent or other Person holding a
security interest in the Pledged ULC Shares; or (v) act as a member or
shareholder of such ULC, or exercise any rights of a member or shareholder of
such ULC, including the right to attend a meeting of such ULC or vote the shares
of such ULC.


ARTICLE IV
COVENANTS


From the date of this Canadian Cross-Border Security Agreement, and thereafter
until this Canadian Cross-Border Security Agreement is terminated in accordance
with Section 8.16 or such Grantor is released from its obligations hereunder in
accordance with Section 8.16, each Grantor agrees that:


4.1.    General.


(a)Collateral Records. Such Grantor will maintain complete and accurate, in all
material respects books and records with respect to the Collateral owned by it,
and furnish to the Administrative Agent, such reports relating to such
Collateral as the Administrative Agent shall from time to time request in its
Permitted Discretion.


(b)Authorization to File Financing Statements; Ratification. Such Grantor hereby
authorizes the Administrative Agent to file, and if requested will deliver to
the Administrative Agent, all financing statements, financing change statements,
and other documents and take such other actions as may from time to time be
reasonably requested by the Administrative Agent in order to maintain a first
perfected security interest in and, if applicable, Control of, the Collateral
owned by such Grantor, subject to the ABL-Term Loan Intercreditor Agreement. Any
financing statement or financing change statement filed by the Administrative
Agent may be filed in any filing office in any PPSA jurisdiction and may (i)
indicate such Grantor’s Collateral (1) as all assets of such Grantor or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of the PPSA or such jurisdiction or (2) by any
other description which reasonably approximates the description contained in
this Canadian Cross-Border Security Agreement, and (ii) contain any other
information required for the sufficiency or filing office acceptance of any
financing statement or financing change statement, including whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor. Such Grantor also agrees to
furnish any such information described in the foregoing sentence to the
Administrative Agent promptly upon the reasonable request thereof. Such Grantor
also ratifies its authorization for the Administrative Agent to have filed in
any PPSA jurisdiction any initial financing statements or amendments thereto if
filed prior to the date hereof.


(c)Further Assurances. Such Grantor will, if so requested by the Administrative
Agent, furnish to the Administrative Agent, as often as the Administrative Agent
reasonably requests and subject to the limitations set forth in the Credit
Agreement, statements and schedules further identifying and describing the
Collateral owned by it and such other reports and information in connection with
its Collateral as the Administrative Agent may reasonably request, all in such
detail as the Administrative Agent may reasonably specify. Such Grantor also
agrees to take any and all actions necessary in its commercially reasonable
business judgment, exercised in good faith, to defend title to the Collateral
against all persons and to defend the security interest of the Administrative
Agent in its Collateral and the priority thereof against any Lien not expressly
permitted hereunder.


(d)Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions not prohibited
pursuant to Section 6.05 of the Credit Agreement.


(e)Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Canadian Cross-Border Security Agreement, and (ii) other Liens permitted by
Section 6.02 of the Credit Agreement.


(f)Other Financing Statements. Such Grantor will not authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements as permitted by Section
4.1(e). Other than in connection with the Liens in favour of the Term Loan Agent
pursuant to the Term Loan Documents and in accordance with the ABL-Term Loan
Intercreditor Agreement, such Grantor acknowledges that it is not authorized to
file any financing statement or financing change statement or discharge
statement with respect to any financing statement naming the Administrative
Agent as secured party without the prior written consent of the Administrative
Agent, subject to such Grantor's rights under the PPSA.


(g)[intentionally omitted].


(h)Compliance with Terms. Such Grantor will perform and comply in all material
respects with all obligations in respect of the Collateral owned by it and all
agreements to which it is a party or by which it is bound relating to such
Collateral.


4.2.    Receivables.


(a)Certain Agreements on Receivables. Subject to the provisions of the Credit
Agreement, such Grantor will not make or agree to make any discount, credit,
rebate or other reduction in the original amount owing on a Receivable or accept
in satisfaction of a Receivable less than the original amount thereof, except
that, prior to the occurrence and during the continuance of an Event of Default,
such Grantor may reduce the amount of Accounts arising from the sale of
Inventory in accordance with its present policies and in the ordinary course of
business.


(b)Collection of Receivables. Except as otherwise provided in this Canadian
Cross-Border Security Agreement or the Credit Agreement, such Grantor will use
commercially reasonable efforts to collect and enforce in accordance with its
present policies, at such Grantor's sole expense, all amounts due or hereafter
due to such Grantor under the Receivables owned by it.


(c)Delivery of Invoices. Such Grantor will deliver to the Administrative Agent
promptly upon its reasonable request duplicate invoices with respect to each
Account included in the Collateral owned by it bearing such language of
assignment as the Administrative Agent shall specify.


(d)[intentionally omitted].


4.3.    Inventory and Equipment.


(a)Maintenance of Goods. Such Grantor will do all things necessary to maintain,
preserve, protect and keep its Inventory and the Equipment necessary to the
business in good repair and working and saleable condition, except for (i)
damaged or defective goods arising in the ordinary course of such Grantor’s
business, (ii) ordinary wear and tear in respect of the Equipment and (iii)
Equipment which such Grantor determines in good faith is not material to its
business.


(b)[intentionally omitted].




(c)    Inventory Count; Perpetual Inventory System. Such Grantor will conduct a
verification, including without limitation, a physical count if required under
GAAP, of its Inventory at least once per fiscal year in a manner consistent with
past practices, and after and during the continuation of an Event of Default, at
such other times as the Administrative Agent requests. Such Grantor, at its own
expense, shall deliver to the Administrative Agent the results of each physical
verification, which such Grantor has made, or has caused any other Person to
make on its behalf, of all or any portion of its Inventory. Such Grantor will
maintain a perpetual inventory reporting system at all times.


4.4.    Delivery of Instruments, Securities, Chattel Paper and Documents.
Subject to the terms of the ABL-Term Loan Intercreditor Agreement, such Grantor
will (a) deliver to the Administrative Agent promptly upon execution of this
Canadian Cross-Border Security Agreement the originals of all Chattel Paper,
Securities, and Instruments constituting Collateral owned by it (if any then
exist) and with a value in excess of $250,000, (b) hold in trust for the
Administrative Agent upon receipt and promptly, but in no event more than ten
(10) Business Days following receipt (or such later date as agreed to by the
Administrative Agent), thereafter deliver to the Administrative Agent any such
Chattel Paper, Securities, and Instruments constituting Collateral, (c) upon the
Administrative Agent's request, deliver to the Administrative Agent (and
thereafter hold in trust for the Administrative Agent upon receipt and promptly,
but in no event more than ten (10) Business Days following receipt (or such
later date as agreed to by the Administrative Agent), deliver to the
Administrative Agent) any Document evidencing or constituting Collateral and (d)
promptly upon the Administrative Agent's request, deliver to the Administrative
Agent a duly executed amendment to this Canadian Cross- Border Security
Agreement, in the form of Exhibit H hereto (an “Amendment”), pursuant to which
such Grantor will pledge such additional Collateral. Such Grantor hereby
authorizes the Administrative Agent to attach each Amendment to this Canadian
Security Agreement and agrees that all additional Collateral owned by it set
forth in such Amendments shall be considered to be part of the Collateral.


4.5.    Uncertificated Pledged Collateral. Subject to the terms of the ABL-Term
Loan Intercreditor Agreement, such Grantor will permit the Administrative Agent
from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral owned by it not represented by
certificates to mark their books and records with the numbers and face amounts
of all such uncertificated securities or other types of Pledged Collateral not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Administrative Agent granted pursuant to this Canadian
Cross-Border Security Agreement. With respect to any Pledged Collateral owned by
it, such Grantor will take any necessary actions requested by the Administrative
Agent to cause (a) the issuers of uncertificated securities which are Pledged
Collateral and (b) any securities intermediary which is the holder of any such
Pledged Collateral, to cause the Administrative Agent to have and retain Control
over such Pledged Collateral (or until the Term Loan Obligation Payment Date, to
cause the Term Loan Agent to have and retain Control over such Pledged
Collateral, in accordance with the terms of the ABL-Term Loan Intercreditor
Agreement in the case of any Pledged Collateral constituting Term Loan Priority
Collateral). Without limiting the foregoing, such Grantor will, with respect to
any such Pledged Collateral held with a securities intermediary, cause such
securities intermediary to enter into a Control Agreement with the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, giving the Administrative Agent Control (or until the Term
Loan Obligation Payment Date, to enter into a Control Agreement with the Term
Loan Agent in accordance with the terms of the ABL-Term Loan Intercreditor
Agreement in the case of any Pledged Collateral constituting Term Loan Priority
Collateral).To the extent that any issuer of uncertificated securities that
constitute Pledged Collateral shall issue certificates for such Pledged
Collateral, such Grantor will promptly notify the Administrative Agent and
comply with the provisions of Section 4.4 with respect to such Pledged
Collateral.


4.6.    Pledged Collateral.


(a)
[intentionally omitted].



(b)Issuance of Additional Securities. Except as permitted under the Credit
Agreement, such Grantor will not permit or suffer the issuer of an Equity
Interest constituting Pledged Collateral owned by it to issue additional Equity
Interests, any right to receive the same or any right to receive earnings,
except to such Grantor.


(c)Registration of Pledged Collateral. Subject to the terms of the ABL-Term Loan
Intercreditor Agreement and to Section 3.13(d) with respect to the Pledged ULC
Shares, such Grantor will permit any registerable Pledged Collateral owned by it
to be registered in the name of the Administrative Agent or its nominee at any
time after the occurrence and during the continuation of an Event of Default at
the option of the Required Secured Parties (or until the Term Loan Obligation
Payment Date, to be registered in the name of the Term Loan Agent or its nominee
at such time, in accordance with the terms of the ABL-Term Loan Intercreditor
Agreement in the case of any Pledged Collateral constituting Term Loan Priority
Collateral).


(d)Exercise of Rights in Pledged Collateral.


(i)Without in any way limiting the foregoing and subject to clause (ii) below
and subject to the ABL-Term Loan Intercreditor Agreement in the case of any such
Pledged Collateral constituting Term Loan Priority Collateral, such Grantor
shall have the right to exercise all voting rights or other rights relating to
the Pledged Collateral owned by it for all purposes not inconsistent with this
Canadian Cross-Border Security Agreement, the Credit Agreement or any other Loan
Document; provided however, that no vote or other right shall be exercised or
action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of such Pledged Collateral.


(ii)Such Grantor will permit the Administrative Agent or its nominee at any time
after the occurrence and during the continuance of an Event of Default, subject
to Section 3.13(d) with respect to the Pledged ULC Shares, and subject to the
ABL-Term Loan Intercreditor Agreement in the case of any such Pledged Collateral
constituting Term Loan Priority Collateral, without notice, to exercise all
voting rights or other rights relating to the Pledged Collateral owned by it,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting such Pledged Collateral as if it were the absolute owner thereof.


(iii)Subject to the ABL-Term Loan Intercreditor Agreement in the case of any
such Pledged Collateral constituting Term Loan Priority Collateral, such Grantor
shall be entitled to collect and receive for its own use all cash dividends and
interest paid in respect of the Pledged Collateral owned by it to the extent not
in violation of the Credit Agreement other than any of the following
distributions and payments (collectively referred to as the “Excluded
Payments”): (A) dividends and interest paid or payable other than in cash in
respect of such Pledged Collateral, and instruments and other non-cash property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Pledged Collateral, in each case, to the extent constituting Collateral; and
(B) dividends and other distributions paid or payable in cash in respect of such
Pledged Collateral not prohibited to be paid pursuant to the Credit Agreement;
provided however, that until actually paid, all rights to such distributions
shall remain subject to the Lien created by this Canadian Cross-Border Security
Agreement; and


(iv)All Excluded Payments (subject to Section 3.13(d) with respect to the
Pledged ULC Shares) whenever paid or made, shall be delivered to the
Administrative Agent (or until the Term Loan Obligation Payment Date, to the
Term Loan Agent in accordance with the terms of the ABL-Term Loan Intercreditor
Agreement in the case of any Excluded Payments constituting Term Loan Priority
Collateral) to hold as Pledged Collateral and shall, if received by such
Grantor, be received in trust for the benefit of the Administrative Agent (and,
until the Term Loan Obligations Payment Date, the Term Loan Agent), be
segregated from the other property or funds of such Grantor, and be forthwith
delivered to the Administrative Agent (or until the Term Loan Obligation Payment
Date, to the Term Loan Agent in accordance with the terms of the ABL-Term Loan
Intercreditor Agreement in the case of any Excluded Payments constituting Term
Loan Priority Collateral) as Pledged Collateral in the same form as so received
(with any necessary endorsement).


4.7.
Intellectual Property.

 
(a)Upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the ABL-Term Loan Intercreditor Agreement, such Grantor
will use its commercially reasonable efforts to secure all consents and
approvals necessary or appropriate for the assignment to or benefit of the
Administrative Agent of any License held by such Grantor and to enforce the
security interests granted hereunder.


(b)Such Grantor shall notify the Administrative Agent promptly if it knows or
has reason to know that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) that is material to the
conduct of the business of Holdings, the Borrowers and their Subsidiaries, taken
as a whole, becomes abandoned or dedicated, or of any material adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the Canadian Intellectual
Property Office, United States Patent and Trademark Office, the United States
Copyright Office or any court) regarding such Grantor’s ownership of any Patent,
Trademark or Copyright material to the business of Holdings, the Borrowers and
their Subsidiaries, taken as a whole, its right to register the same, or to keep
and maintain the same.


(c)If any Grantor, either itself or through any agent, employee, licensee or
designee, acquires ownership of any Patent, Trademark or Copyright registration
or application, in each case, material to the Grantors’ business, taken as a
whole, or files any application for any Patent, Trademark or Copyright with the
Canadian Intellectual Property Office, United States Patent and Trademark
Office, United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, in each case, material to the Grantors’ business, taken as
a whole, such Grantor shall notify the Administrative Agent with written notice
of such acquisition, registration or application (concurrently with the delivery
of the financial statements with respect to the end of the fiscal quarter in
which such Grantor acquires such ownership interest or such later date as agreed
to by the Administrative Agent in its Permitted Discretion), and, upon request
of the Administrative Agent, such Grantor shall execute and deliver any and all
security agreements to be filed with the Canadian Intellectual Property Office,
United States Patent and Trademark Office or United States Copyright Office, as
applicable, as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest on such Patent, Trademark or Copyright,
and the General Intangibles of such Grantor relating thereto or represented
thereby.


(d)Such Grantor shall take all actions necessary to maintain and pursue each
application, to obtain the relevant registration and to maintain the
registration of each of its Patents, Trademarks and Copyrights (now or hereafter
existing) that are material to the conduct of the business of Holdings, the
Borrowers and their Subsidiaries, taken as a whole, including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings or if such Grantor
determines in its commercial reasonable business judgment exercised in good
faith that the maintenance or pursuit of any such Patent, Trademark or Copyright
is no longer necessary to the conduct of such Grantor’s business.


(e)In the event that any Grantor knows or has reason to believe that any
Collateral consisting of a Patent, Trademark or Copyright that is material to
the conduct of the business of Holdings, the Borrowers and their Subsidiaries,
taken as a whole, has been or is being infringed, misappropriated, diluted or
otherwise violated by a third person, such Grantor, if consistent with good
business judgment, promptly sue for infringement, misappropriation, dilution or
other violation and to recover any and all damages for such infringement,
misappropriation, dilution or other violation, and take such other actions as
are appropriate under the circumstances to protect such Collateral.


4.8.    [intentionally omitted].


4.9.    Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary
of a letter of credit with a stated value in excess of $5,000,000, such Grantor
shall promptly notify the Administrative Agent thereof and, subject to the terms
of the ABL-Term Loan Intercreditor Agreement, use commercially reasonable
efforts to cause the issuer and/or confirmation bank to (i) consent to the
assignment of any rights of such Grantor under such letter of credit (the
“Letter of Credit Rights”) to the Administrative Agent and (ii) during a Cash
Dominion Period, agree to direct all payments thereunder to a Deposit Account
subject to a Control Agreement for application to the Secured Obligations, in
accordance with Section 2.18 of the Credit Agreement, all in form and substance
reasonably satisfactory to the Administrative Agent.


4.10.    [intentionally omitted].


4.11.    No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this
Canadian Cross-Border Security Agreement or now or hereafter existing at law or
in equity or by statute or otherwise, or the exercise or beginning of the
exercise by the Administrative Agent of any one or more of such rights, powers
or remedies.


4.12.        Insurance.


(a)    All insurance policies required hereunder and under Section 5.09 of the
Credit Agreement shall name the Administrative Agent (for the benefit of itself,
the Canadian Administrative Agent and the Lenders) as an additional insured or
as lender loss payee, as applicable, and shall contain loss payable clauses or
mortgagee clauses, through endorsements in form and substance reasonably
satisfactory to the Administrative Agent.


(b)    All premiums on any such insurance shall be paid when due by such
Grantor, and copies of the policies delivered to the Administrative Agent. If
such Grantor fails to obtain any insurance as required by this Section, the
Administrative Agent may obtain such insurance at the Canadian Borrowers’
expense. By purchasing such insurance, the Administrative Agent shall not be
deemed to have waived any Default arising from any Grantor's failure to maintain
such insurance or pay any premiums therefor.


4.13.    Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Inventory having a fair market value in excess of $1,000,000 is stored or
located, which agreement or letter shall provide access rights, contain a waiver
or subordination of all Liens or claims that the landlord, mortgagee, bailee or
consignee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Administrative
Agent. After the Second Restatement Date, if any Grantor leases any additional
real property or warehouse space (other than a Distribution Center), such
Grantor shall use commercially reasonably efforts to obtain a Collateral Access
Agreement with respect to such location (unless the Inventory located at such
location has an aggregate value of less than $1,000,000), and with respect to
any additional leased real property or warehouse space (other than a
Distribution Center), if the Administrative Agent has not received a Collateral
Access Agreement within ninety (90) days after the date such location was
leased, Eligible Inventory at any such location shall be subject to the
establishment of Reserves acceptable to the Administrative Agent to the extent
provided in the Credit Agreement.


4.14.    [intentionally omitted].


4.15.    Change of Name or Location. Except as provided in the Credit Agreement,
such Grantor shall not (a) change its name as it appears in official filings in
the province of its incorporation, formation or other organization, (b) change
its chief executive office, principal place of business, mailing address or the
location of its records concerning the ABL Priority Collateral as set forth in
this Canadian Cross-Border Security Agreement, (c) change the type of entity
that it is, (d) change its organization identification number, if any, issued by
its province of incorporation, formation or other organization, or (e) change
its jurisdiction of incorporation, formation or other organization, in each
case, unless the Administrative Agent shall have received at least ten (10) days
(or such shorter period of time as agreed to by the Administrative Agent) prior
written notice of such change.


4.16.    [intentionally omitted].


ARTICLE V
EVENTS OF DEFAULT AND REMEDIES


5.1.
[intentionally omitted].



5.2.
Remedies.



(a)Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or at the direction of the Required Secured Parties
shall, exercise any or all of the following rights and remedies, subject to the
terms of the ABL-Term Loan Intercreditor Agreement:


(i)subject to Section 3.13(d) with respect to Pledged ULC Shares, those rights
and remedies provided in this Canadian Cross-Border Security Agreement, the
Credit Agreement, or any other Loan Document; provided that, this Section 5.2(a)
shall not be understood to limit any rights or remedies available to the
Administrative Agent and the Lenders prior to an Event of Default;


(ii)those rights and remedies available to a secured party under the PPSA
(whether or not the PPSA applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank's right of setoff or bankers' lien) when a debtor is in default under a
security agreement;


(iii)without notice (except where written notice may be required pursuant to
Section 3.13(d) in the case of Pledged ULC Shares, or as specifically provided
in Section 9.1 or elsewhere herein), demand or advertisement of any kind to any
Grantor or any other Person, enter the premises of any Grantor where any
Collateral is located (through self-help and without judicial process) to
collect, receive, assemble, process, appropriate, sell, lease, assign, grant an
option or options to purchase or otherwise dispose of, deliver, or realize upon,
the Collateral or any part thereof in one or more parcels at public or private
sale or sales (which sales may be adjourned or continued from time to time with
or without notice and may take place at any Grantor's premises or elsewhere),
for cash, on credit or for future delivery without assumption of any credit
risk, and upon such other terms as the Administrative Agent may deem
commercially reasonable; and


(iv)concurrently with written notice to the applicable Grantor, or written
notice in accordance with Section 3.13(d) in the case of Pledged ULC Shares,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, exercise the voting and all other rights as a
holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon and to otherwise act
with respect to the Pledged Collateral as though the Administrative Agent was
the outright owner thereof.


(b)In addition to (and without limitation of) all of the rights of the
Administrative Agent set forth herein, during a Cash Dominion Period, the
Administrative Agent shall have all of the rights set forth in Section 7.2.


(c)The Administrative Agent, on behalf of itself, the Canadian Administrative
Agent and the Lenders, may comply with any applicable provincial or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.


(d)The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of itself, the Canadian Administrative Agent and the
Lenders, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.


(e)Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, subject to the terms of the ABL-Term Loan
Intercreditor Agreement, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may,
subject to the terms of the ABL-Term Loan Intercreditor Agreement, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of itself, the Canadian Administrative Agent and the Lenders), with
respect to such appointment without prior notice or hearing as to such
appointment.


(f)If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full (other than contingent obligations for which
no claim has been asserted), there remain Swap Obligations outstanding, the
Required Secured Parties may exercise the remedies provided in this Section 5.2
upon the occurrence of any event which would allow or require the termination or
acceleration of any Swap Obligations pursuant to the terms of the Swap
Agreement.


(g)Notwithstanding the foregoing, neither the Administrative Agent, the Canadian
Administrative Agent nor the Lenders shall be required to (i) make any demand
upon, or pursue or exhaust any of its rights or remedies against, any Grantor,
any other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Secured Obligations or to pursue or exhaust any of its rights or
remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof, (ii) marshal the Collateral or any guarantee of the Secured
Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.


(h)Each Grantor recognizes that the Administrative Agent may be unable to effect
a public sale of any or all the Pledged Collateral and may be compelled to
resort to one or more private sales thereof in accordance with clause (a) above.
Each Grantor also acknowledges that any private sale may result in prices and
other terms less favourable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Administrative Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under applicable securities laws, even
if the applicable Grantor and the issuer would agree to do so.


5.3. Grantor's Obligations Upon Default. Upon the request of the Administrative
Agent after the occurrence of and during the continuance of an Event of Default,
subject to the terms of the ABL-Term Loan Intercreditor Agreement, each Grantor
will:


(a)assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places reasonably
specified by the Administrative Agent, whether at a Grantor's premises or
elsewhere;


(b)permit the Administrative Agent, by the Administrative Agent's
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;


(c)prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the applicable government agency, registration statements, a
prospectus and such other documentation in connection with the Pledged
Collateral as the Administrative Agent may request, all in form and substance
reasonably satisfactory to the Administrative Agent, and furnish to the
Administrative Agent, or cause an issuer of Pledged Collateral to furnish to the
Administrative Agent, any information regarding the Pledged Collateral in such
detail as the Administrative Agent may reasonably specify;


(d)take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and


(e)at its own expense, use commercially reasonable efforts to cause the
independent certified public accountants then engaged by each Grantor to prepare
and deliver to the Administrative Agent, the Canadian Administrative Agent and
each Lender, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
applicable Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts.


5.4. Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies and subject to the terms of the ABL-Term Loan
Intercreditor Agreement, each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of itself, the Canadian Administrative Agent and the
Lenders, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to any Grantor) to use, license or sublicense any
intellectual property rights now owned or hereafter acquired by such Grantor,
and wherever the same may be located, and including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout thereof
and (b) irrevocably agrees that the Administrative Agent may sell any of such
Grantor's Inventory directly to any person, including without limitation persons
who have previously purchased the Grantor's Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent's
rights under this Canadian Cross-Border Security Agreement, may sell Inventory
which bears any Trademark owned by or licensed to such Grantor and any Inventory
that is covered by any Copyright owned by or licensed to such Grantor and the
Administrative Agent may finish any work in process and affix any Trademark
owned by or licensed to such Grantor and sell such Inventory as provided herein.


ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY


6.1.    Account Verification. The Administrative Agent may at any time, in the
Administrative Agent’s own name, in the name of a nominee of the Administrative
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Administrative Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.


6.2.    Authorization for Administrative Agent to Take Certain Action.


(a)    Subject to Section 6.2(b) below and subject to the terms of the ABL-Term
Loan Intercreditor Agreement, each Grantor irrevocably authorizes the
Administrative Agent at any time and from time to time in the Permitted
Discretion of the Administrative Agent and appoints the Administrative Agent as
its attorney in fact (i) to execute on behalf of such Grantor as debtor and to
file financing statements necessary or desirable in the Administrative Agent's
sole discretion to perfect and to maintain the perfection and priority of the
Administrative Agent's security interest in the Collateral, (ii) to endorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Canadian Cross-Border Security
Agreement or any financing statement with respect to the Collateral as a
financing statement and to file any other financing statement or amendment of a
financing statement (which does not add new collateral or add a debtor) in such
offices as the Administrative Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
Administrative Agent's security interest in the Collateral, (iv) to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Pledged Collateral or with securities intermediaries holding Pledged
Collateral as may be necessary or advisable to give the Administrative Agent
Control over such Pledged Collateral, (v) to apply the proceeds of any
Collateral received by the Administrative Agent to the Secured Obligations as
provided in Section 7.4, (vi) to discharge past due taxes, assessments, charges,
fees or Liens on the Collateral (except for (A) taxes, assessments, charges or
fees which are permitted to be past due in accordance with the Credit Agreement,
or (B) such Liens that are permitted under Section 6.02 of the Credit
Agreement), (vii) to contact Account Debtors for any reason, (viii) to demand
payment or enforce payment of the Receivables in the name of the Administrative
Agent or such Grantor and to endorse any and all checks, drafts, and other
instruments for the payment of money relating to the Receivables, (ix) to sign
such Grantor's name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of the Grantor, assignments and
verifications of Receivables, (x) to exercise all of such Grantor's rights and
remedies with respect to the collection of the Receivables and any other
Collateral, (xi) to settle, adjust, compromise, extend or renew the Receivables,
(xii) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xiii) to prepare, file and sign such Grantor's name on a proof of
claim in bankruptcy or similar document against any Account Debtor of such
Grantor, (xiv) to prepare, file and sign such Grantor's name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, (xv) to change the address for delivery of mail addressed to
such Grantor to such address as the Administrative Agent may designate and to
receive, open and dispose of all mail addressed to such Grantor, and (xvi) to do
all other acts and things necessary to carry out this Canadian Cross-Border
Security Agreement; and such Grantor agrees to reimburse the Administrative
Agent on demand for any payment made or any reasonable and documented
out-of-pocket expense incurred by the Administrative Agent in connection with
any of the foregoing; provided that, this authorization shall not relieve such
Grantor of any of its obligations under this Canadian Cross-Border Security
Agreement or under the Credit Agreement.


(b)    All acts of said attorney or designee are hereby ratified and approved.
The powers conferred on the Administrative Agent, for the benefit of itself, the
Canadian Administrative Agent and the Lenders, under this Section 6.2 are solely
to protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Lender to exercise any such
powers. The Administrative Agent agrees that, (i) except for the powers granted
in Sections 6.2(a)(i)-(vi), the Administrative Agent shall not exercise any
power or authority granted to it unless an Event of Default has occurred and is
continuing, (ii) the Administrative Agent shall not exercise any power or
authority granted to it under Sections 6.2(a)(ii) or 6.2(a)(v) unless a Cash
Dominion Period shall be in effect and (iii) the Administrative Agent shall not
exercise any power of attorney granted to it under Section 6.2(a) in a manner
that would violate the terms of the ABL-Term Loan Intercreditor Agreement.


6.3.    Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY‑IN‑FACT (AS SET FORTH IN AND
SUBJECT TO THE PROVISIONS OF SECTION 6.2 ABOVE) WITH RESPECT TO ITS PLEDGED
COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL EXCEPT FOR THE
PLEDGED ULC SHARES, IN RESPECT OF WHICH SUCH RIGHTS DO NOT ARISE UNTIL AFTER THE
GIVING OF NOTICE PROVIDED FOR IN SECTION 3.13(d), WITH FULL POWER OF
SUBSTITUTION TO DO SO AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT. IN ADDITION TO THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE
APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL
INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES
TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING
OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT
THEREOF), UPON THE OCCURRENCE OF AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT.


6.4.    Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT WITH RESPECT TO EACH GRANTOR
IN THIS ARTICLE VI IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL
THE DATE ON WHICH THIS CANADIAN CROSS-BORDER SECURITY AGREEMENT IS TERMINATED IN
ACCORDANCE WITH SECTION 8.16 OR SUCH GRANTOR IS RELEASED FROM ITS OBLIGATIONS
HEREUNDER IN ACCORDANCE WITH SECTION 8.16. NOTWITHSTANDING ANYTHING CONTAINED
HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR ANY LENDER, NOR ANY OF THEIR
AFFILIATES, NOR ANY OF THEIR OR THEIR AFFILIATES' RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE
ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND
SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO,
EXCEPT TO THE EXTENT ARISING OUT OF ITS BAD FAITH, OWN BAD FAITH, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.


ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS


7.1.    Collection of Receivables. As of the date of this Canadian Cross-Border
Security Agreement, all Deposit Accounts and Securities Accounts established by
the Grantors with any banking institution, securities broker, securities
intermediary or other financial institution are listed on Exhibit B hereto. Each
Grantor has and will continue to direct its Account Debtors to remit cash,
checks, electronic funds transfers and other similar payments relating to or
constituting payments made in respect of Receivables directly to such accounts.
If any Grantor should refuse or neglect to notify any Account Debtor to forward
payments directly to a Deposit Account listed on Exhibit B hereto after notice
from the Administrative Agent, the Administrative Agent shall be entitled to
make such notification directly to such Account Debtor.


7.2.    Application of Funds During a Cash Dominion Period. At all times during
a Cash Dominion Period, the Grantors shall comply and shall cause the Canadian
Cash Management Bank to comply with the provisions of Section 5.12(d) of the
Credit Agreement. At all times during a Cash Dominion Period, the Administrative
Agent shall have the right (i) to declare that full cash dominion is in effect,
(ii) to give a notice of sole control or other instruction under any Control
Agreement, (iii) to notify each banking institution, securities broker or
securities intermediary (including the Canadian Cash Management Bank) at which
any Grantor maintains any Deposit Account or Securities Accounts (in each case,
other than Excluded Accounts), that (A) the Administrative Agent has taken full
dominion and control over all Deposit Accounts and Securities Accounts (in each
case, other than Excluded Accounts) and all funds from time to time on deposit
therein, (B) such banking institutions, securities brokers and securities
intermediaries shall follow all instructions given by the Administrative Agent
with respect to such Deposit Accounts and Securities Accounts, and (C) such
banking institutions shall remit directly to the Canadian Collection Account (or
to such other account as the Administrative Agent may direct), on a daily basis
(or on such other basis as the Administrative Agent shall direct) all funds from
time to time deposited into such Deposit Accounts and Securities Accounts, and
(iv) to automatically apply, on a daily basis, all funds remitted to the
Canadian Collection Account (or to such other account as the Administrative
Agent shall so direct), from all such Deposit Accounts and Securities Accounts,
and all other proceeds of the Collateral, to repay the Loans and other
Obligations in accordance with Sections 2.11 and 2.18 of the Credit Agreement.


7.3.    Covenant Regarding New Deposit Accounts. Before opening or replacing any
Deposit Account or Securities Account (other than an Excluded Account), each
Grantor shall cause each bank or financial institution in which it seeks to open
(i) a Deposit Account or Securities Account (other than an Excluded Account) to
enter into a Control Agreement with the Administrative Agent in order to give
the Administrative Agent Control of such Deposit Account or Securities Account.
In the case of any Deposit Account or Securities Account maintained with any
Lender, the terms of such letter shall be subject to the provisions of the
Credit Agreement regarding setoffs.


7.4.    Application of Proceeds; Deficiency. In the case of any sale or other
disposition of Collateral by the Administrative Agent in the exercise of its
remedies provided herein or in any other Loan Document, the proceeds of such
sale shall be applied (and allocated) by the Administrative Agent in accordance
with Section 2.18 of the Credit Agreement. In the event that the proceeds from
any sale or other disposition of Collateral are insufficient to pay all Secured
Obligations in full, the Grantors shall remain liable for any deficiency,
including any attorneys’ fees and other expenses incurred by the Agents or any
Lender to collect such deficiency.


ARTICLE VIII
GENERAL PROVISIONS


8.1.    Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article IX, at least ten (10) days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any Lender arising out of the
repossession, retention or sale of the Collateral, except to the extent arising
out of the bad faith, gross negligence or willful misconduct of the
Administrative Agent or such Lender as finally determined by a court of
competent jurisdiction. To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Administrative Agent or any Lender, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Canadian Cross-Border Security
Agreement, or otherwise. Except as otherwise specifically provided herein, each
Grantor hereby waives presentment, demand, protest or any notice (to the maximum
extent permitted by applicable law) of any kind in connection with this Canadian
Cross-Border Security Agreement or any Collateral.


8.2.    Limitation on Administrative Agent's and Lenders’ Duty with Respect to
the Collateral. The Administrative Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Administrative Agent and each
Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither the Administrative Agent nor any Lender
shall have any other duty as to any Collateral in its possession or control or
in the possession or control of any agent or nominee of the Administrative Agent
or such Lender, or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the Administrative Agent to exercise remedies
in a commercially reasonable manner, each Grantor acknowledges and agrees that
it is commercially reasonable for the Administrative Agent (i) to fail to incur
expenses deemed significant by the Administrative Agent to prepare Collateral
for disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of the Collateral, (vii)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the Collateral is of a specialized nature, (viii) to
dispose of Collateral by utilizing internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capacity of doing so, or that match buyers and sellers of assets, (ix) to
dispose of assets in wholesale rather than retail markets, (x) to disclaim
disposition warranties, such as title, possession or quiet enjoyment, (xi) to
purchase insurance or credit enhancements to insure the Administrative Agent
against risks of loss, collection or disposition of Collateral or to provide to
the Administrative Agent a guaranteed return from the collection or disposition
of Collateral, or (xii) to the extent deemed appropriate by the Administrative
Agent, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent's exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Canadian Cross-Border Security Agreement or by applicable law in
the absence of this Section 8.2.


8.3.    Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may, subject to the terms of the ABL-Term Loan
Intercreditor Agreement, at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its Permitted Discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.


8.4.    Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, subject to the terms of the ABL-Term Loan Intercreditor
Agreement, the Administrative Agent may perform or pay any obligation which any
Grantor has agreed to perform or pay in this Canadian Cross-Border Security
Agreement and the Grantors shall reimburse the Administrative Agent for any
amounts paid by the Administrative Agent pursuant to this Section 8.4. The
Grantors’ obligation to reimburse the Administrative Agent pursuant to the
preceding sentence shall be a Canadian Secured Obligation payable on demand.


8.5.    Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.9, 4.12, 4.13, 4.15, 5.3, or 8.7 or in Article VII
will cause irreparable injury to the Administrative Agent and the Lenders, that
the Administrative Agent and Lenders have no adequate remedy at law in respect
of such breaches and therefore agrees, without limiting the right of the
Administrative Agent or the Lenders to seek and obtain specific performance of
other obligations of the Grantors contained in this Canadian Cross-Border
Security Agreement, that, subject to the terms of the ABL-Term Loan
Intercreditor Agreement, the covenants of the Grantors contained in the Sections
referred to in this Section 8.5 shall be specifically enforceable against the
Grantors.


8.6.    Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d) or as
otherwise permitted under the Credit Agreement) shall be binding upon the
Administrative Agent or the Lenders unless such authorization is in writing
signed by the Administrative Agent with the consent or at the direction of the
Required Secured Parties.


8.7.    No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any Lender to exercise any right or remedy granted under
this Canadian Cross-Border Security Agreement shall impair such right or remedy
or be construed to be a waiver of any Default or an acquiescence therein, and
any single or partial exercise of any such right or remedy shall not preclude
any other or further exercise thereof or the exercise of any other right or
remedy. No waiver, amendment or other variation of the terms, conditions or
provisions of this Canadian Cross-Border Security Agreement whatsoever shall be
valid unless in writing signed by the Administrative Agent with the concurrence
or at the direction of the Lenders required under Section 9.02 of the Credit
Agreement and then only to the extent in such writing specifically set forth.
All rights and remedies contained in this Canadian Cross-Border Security
Agreement or by law afforded shall be cumulative and all shall be available to
the Administrative Agent and the Lenders until the termination of this Canadian
Cross-Border Security Agreement in accordance with Section 8.16.


8.8.    Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Canadian Cross-Border Security Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable provision of law, and all the provisions of this Canadian
Cross-Border Security Agreement are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Canadian Cross-Border
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in this Canadian Cross-Border
Security Agreement that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Canadian Cross-Border
Security Agreement are declared to be severable.


8.9.    Reinstatement. This Canadian Cross-Border Security Agreement shall
remain in full force and effect and continue to be effective should any petition
be filed by or against any Grantor for liquidation or reorganization, should any
Grantor become insolvent or make an assignment for the benefit of any creditor
or creditors or should a receiver or trustee be appointed for all or any
significant part of any Grantor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations all as though such payment or performance had
not been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Secured Obligations shall be reinstated to
the extent of the payment so rescinded, reduced, restored or returned and shall
be reduced only by such amount paid and not so rescinded, reduced, restored or
returned.


8.10.    Benefit of Agreement. The terms and provisions of this Canadian
Cross-Border Security Agreement shall be binding upon and inure to the benefit
of the Grantors, the Agents and the Lenders and their respective successors and
assigns (including all persons who become bound as a debtor to this Canadian
Cross-Border Security Agreement), except that no Grantor shall have the right to
assign its rights or delegate its obligations under this Canadian Cross-Border
Security Agreement or any interest herein, without the prior written consent of
the Administrative Agent. No sales of participations, assignments, transfers, or
other dispositions of any agreement governing the Secured Obligations or any
portion thereof or interest therein shall in any manner impair the Lien granted
to the Administrative Agent, for the benefit of itself, the Canadian
Administrative Agent and the Lenders, hereunder.


8.11.    Survival of Representations. All representations and warranties of the
Grantors contained in this Canadian Cross-Border Security Agreement shall
survive the execution and delivery of this Canadian Cross-Border Security
Agreement.


8.12.    Taxes and Expenses. The Grantors shall be jointly and severally
obligated to reimburse the Administrative Agent and the Lenders for any amounts
due by a Loan Party under Section 2.17 and Section 9.03 of the Credit Agreement.


8.13.    Headings. The title of and section headings in this Canadian
Cross-Border Security Agreement are for convenience of reference only, and shall
not govern the interpretation of any of the terms and provisions of this
Canadian Cross-Border Security Agreement.


8.14.     Other Pledge Agreements. The parties acknowledge and agree that
certain of the Equity Interests constituting Pledged Collateral under this
Canadian Cross-Border Security Agreement (the “Applicable Equity Interests”) may
also be pledged to the Administrative Agent under a pledge agreement governed by
the laws of the State of New York or the Netherlands (collectively, the “Foreign
Pledge Agreements” and each individually, a “Foreign Pledge Agreement”). If, in
connection with any exercise of remedies by the Administrative Agent under any
Foreign Pledge Agreement, a court of competent jurisdiction in the State of New
York or the Netherlands, as applicable, determines that the pledge of the
Applicable Equity Interests is governed by such Foreign Pledge Agreement, then
such Foreign Pledge Agreement (and not this Canadian Cross-Border Security
Agreement) shall control and shall supersede this Canadian Cross-Border Security
Agreement, in each case, solely with respect to the pledge of such Applicable
Equity Interests.


8.15.    Credit Agreement; ABL-Term Intercreditor Agreement. Notwithstanding any
other provision of this Canadian Cross-Border Security Agreement, the rights of
the parties hereunder are subject to the provisions of the Credit Agreement,
including the provisions thereof pertaining to the rights and responsibilities
of the Administrative Agent. In the event that any provision of this Canadian
Cross-Border Security Agreement is in conflict with the terms of the Credit
Agreement, the Credit Agreement shall control. Notwithstanding anything herein
to the contrary, the rights of the parties hereunder and the priority of the
Lien and security interest granted to the Administrative Agent pursuant hereto
or pursuant to any other Loan Document and the exercise of any right or remedy
in respect of the Collateral by the Administrative Agent hereunder or under any
other Loan Document are subject to the provisions of the ABL-Term Loan
Intercreditor Agreement. To the extent any provision of this Canadian
Cross-Border Security Agreement (other than Article II hereof) is in conflict
with the terms of the ABL-Term Loan Intercreditor Agreement, the ABL-Term Loan
Intercreditor Agreement shall control. The delivery of any Collateral to the
Collateral Agent (as defined in the Term Loan Agreement) under the Term Loan
Agreement pursuant to the Term Loan Documents shall satisfy any delivery
requirement hereunder or under any other Loan Document to the extent that such
delivery is consistent with the terms of the ABL-Term Loan Intercreditor
Agreement.


8.16.    Termination.


(a)This Canadian Cross-Border Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations (other than
unasserted contingent obligations) have been paid in full (or with respect to
any outstanding Letters of Credit, a cash deposit or a supporting Letter of
Credit has been delivered to the Administrative Agent as required by the Credit
Agreement) and no commitments of the Administrative Agent or the Lenders which
would give rise to any Secured Obligations are outstanding (notwithstanding the
fact that there may be other Secured Obligations outstanding) (such date, the
“Termination Date”).
(b)If (i) any Grantor ceases to be a Canadian Borrower, Canadian Loan Guarantor
or a Dutch Loan Guarantor in a transaction permitted by the Credit Agreement or
becomes an Excluded Subsidiary or (ii) any property of a Grantor is sold or
otherwise disposed of pursuant to a transaction permitted by the terms of the
Credit Agreement or otherwise constitutes Excluded Collateral (each a “Release
Transaction”), at the request of the Grantors, the Administrative Agent will (A)
in connection with a Release Transaction under subclause (i) above, promptly
release such Grantor from its obligations hereunder and (B) in connection with a
Release Transaction under subclause (ii) above, promptly release such property
from the security interest created hereunder, in each case, concurrently with
the consummation of such Release Transaction. Upon such release or on or after
the Termination Date, the Administrative Agent will, at the reasonable request
of the Grantors and at the Grantor’s sole cost and expense, will promptly
execute and deliver such releases to evidence the foregoing.


8.17.    Entire Agreement. This Canadian Cross-Border Security Agreement
embodies the entire agreement and understanding between the Grantors and the
Administrative Agent relating to the Collateral and supersedes all prior
agreements and understandings between the Grantors and the Administrative Agent
relating to the Collateral.


8.18.    CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND THE LAWS
OF CANADA APPLICABLE THEREIN, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF LAW
AND EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY
INTERESTS HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE PROVINCE OF
ONTARIO.


8.19.    CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS
TO THE NON‑EXCLUSIVE JURISDICTION OF THE COURTS OF THE PROVINCE OF ONTARIO OR OF
THE FEDERAL COURTS OF CANADA THEREIN IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS CANADIAN CROSS-BORDER SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR
AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS CANADIAN
CROSS-BORDER SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY
IN A COURT IN THE PROVINCE OF ONTARIO.


8.20.    WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS CANADIAN CROSS-BORDER
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.


8.21.    Indemnity. The Grantors hereby agree that the provisions of Section
9.03(b) of the Credit Agreement shall apply, mutatis mutandis, with respect to
any and all losses, claims, damages, liabilities and related expenses incurred
or asserted against any Indemnitee arising out of, in connection with, or as a
result of this Canadian Cross-Border Security Agreement, or the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by the Administrative Agent, the Lenders or the Grantors, and any
claim for Patent, Trademark or Copyright infringement), in each case, subject to
the limitations set forth in Section 9.03(b) of the Credit Agreement.


8.22.    Counterparts. This Canadian Cross-Border Security Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one agreement, and any of the parties hereto may execute this
Canadian Cross-Border Security Agreement by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Canadian
Cross-Border Security Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Canadian Cross-Border Security Agreement.


ARTICLE IX
NOTICES


9.1.    Sending Notices. Any notice required or permitted to be given under this
Canadian Cross-Border Security Agreement shall be sent in accordance with
Section 9.01 of the Credit Agreement.


9.2.    Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.


ARTICLE X
THE ADMINISTRATIVE AGENT


JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Canadian Cross-Border
Security Agreement that any authority conferred upon the Administrative Agent
hereunder is subject to the terms of the delegation of authority made by the
Lenders to the Administrative Agent pursuant to the Credit Agreement, and that
the Administrative Agent has agreed to act (and any successor Administrative
Agent shall act) as such hereunder only on the express conditions contained in
such Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.




[Signature Page Follows]








IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Canadian Cross-Border Pledge and Security Agreement as of the date first above
written.




GRANTORS:
 
 
WESCO DISTRIBUTION CANADA CO.
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Assistant Secretary



 
 
TVC CANADA CORP.
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Assistant Secretary



 
 
WESCO DISTRIBUTION II ULC
 
 
By:
 
 
 
Name:
Brian Begg
 
 
Title:
Assistant Secretary





 
 
JPMORGAN CHASE BANK, N.A. 
as Administrative Agent
 
 
By:
 
 
 
Name:
 
 
 
Title:
 





EXHIBIT I
(See Section 4.4 and 4.8 of Canadian Cross-Border Security Agreement)


AMENDMENT




This Amendment, dated ________________, ___ is delivered pursuant to Section 4.4
of the Canadian Cross-Border Security Agreement referred to below. All defined
terms herein shall have the meanings ascribed thereto or incorporated by
reference in the Canadian Cross-Border Security Agreement. The undersigned
hereby certifies that the representations and warranties in Article III of the
Canadian Cross-Border Security Agreement, as amended by any updates to the
schedules referred to therein, are and continue to be true and correct in all
material respects. The undersigned further agrees that this Amendment may be
attached to that certain Second Amended and Restated Canadian Cross-Border
Pledge and Security Agreement, dated as of September __, 2015, between the
undersigned, as the Grantors, and JPMorgan Chase Bank, N.A., as the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Canadian Cross-Border Security
Agreement”) and that the Collateral listed on Schedule I to this Amendment shall
be and become a part of the Collateral referred to in said US Security Agreement
and shall secure all Secured Obligations referred to in the Canadian
Cross-Border Security Agreement.


                                                




By:                        
Name:                        
Title:                        


SCHEDULE I TO AMENDMENT


STOCKS
    


Name of Grantor




Issuer


Certificate Number(s)


Number of Shares




Class of Stock
Percentage of Outstanding Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



BONDS


Name of Grantor
Issuer
Number
Face Amount
Coupon Rate
Maturity
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    
GOVERNMENT SECURITIES


Name of Grantor
Issuer
Number
Type
Face Amount
Coupon Rate
Maturity
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)


Name of Grantor
Issuer
Description of Collateral
Percentage Ownership Interest
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Add description of custody accounts or arrangements with securities
intermediary, if applicable]



EXHIBIT H
[FORM OF] [AMENDED AND RESTATED] REVOLVING CREDIT NOTE
___________________
$            , 20__
FOR VALUE RECEIVED, the undersigned WESCO Distribution, Inc., a Delaware
corporation, WESCO Equity Corporation, a Delaware corporation, WESCO Integrated
Supply, Inc. (f/k/a Bruckner Supply Company, Inc.), a Delaware corporation,
WESCO Nevada, Ltd., a Nevada corporation, Communications Supply Corporation, a
Connecticut corporation, Calvert Wire & Cable Corporation, a Delaware
Corporation, Liberty Wire & Cable, Inc., a Delaware Corporation, Carlton-Bates
Company, an Arkansas corporation, TVC Communications, L.L.C., a Delaware limited
liability company, Conney Safety Products, LLC, a Delaware limited liability
company, Hi-Line Utility Supply Company, LLC, an Illinois limited liability
company, and Hill Country Electric Supply, L.P., a Texas limited partnership
(collectively, the “Borrowers”), hereby jointly and severally, subject to
Section 12.01 of the Credit Agreement, promise to pay to
___________________________________ and its registered assigns (the “Lender”),
at the office of JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), at 1300 East Ninth Street, Floor 13, Cleveland, OH
44114, at the expiration of the Availability Period, as defined in that certain
Second Amended and Restated Credit Agreement dated as of September ____, 2015,
among the Borrowers, the Canadian Borrowers party thereto, the other Loan
Parties party thereto, the Administrative Agent, JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Administrative Agent and the Lenders from time to
time party thereto (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement”) or earlier as provided for in the Credit
Agreement, the lesser of the principal sum of
____________________________AND ____/100 DOLLARS ($_____________)
or the aggregate unpaid principal amount of all U.S. Revolving Loans to the
Borrowers from the Lender pursuant to the terms of the Credit Agreement, in
lawful currency of the United States of America in immediately available funds,
and to pay interest from the date thereof on the principal amount hereof from
time to time outstanding, in like funds, at said office, at a rate or rates per
annum and, in each case, and payable on such dates as determined pursuant to the
terms of the Credit Agreement. Capitalized terms used herein and not defined
herein shall have the meanings ascribed to them in the Credit Agreement.
[This Amended and Restated Revolving Note amends, restates, supercedes and
replaces in its entirety that certain [Amended and Restated] Revolving Note
dated [__________] (the “Existing Revolving Note”) in the original maximum
principal amount of [$__________] issued to the Lender by the Borrower’s party
thereto (collectively, the “Existing Borrowers”) provided that nothing herein
shall be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of, the obligations and
liabilities of the Existing Borrowers evidenced by the Existing Revolving Note.]
Subject to Section 12.01 of the Credit Agreement, the Borrowers jointly and
severally promise to pay interest, on demand, on any overdue principal and fees
and, to the extent permitted by law, overdue interest from their due dates at a
rate or rates determined as set forth in the Credit Agreement.
The Borrowers hereby waive diligence, presentment, demand, protest and notice of
any kind whatsoever. The non-exercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.
This [Amended and Restated] Revolving Credit Note is one of the promissory notes
referred to in the Credit Agreement (and is secured by the Collateral referred
to therein), which, among other things, contains provisions for the acceleration
of the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.
Subject to Section 9.04(b)(iv) of the Credit Agreement, the Administrative Agent
shall maintain a register for the recordation of the names and addresses of any
assignee or transferee, including the principal amounts of (and stated interest
on) this [Amended and Restated] Revolving Credit Note owing to such assignee or
transferee pursuant to the terms hereof from time to time, and, in order for
such assignment or other transfer to become effective, shall amend such register
to reflect any assignment or other transfer otherwise properly affected.
THIS [AMENDED AND RESTATED] REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION, BUT IN ANY EVENT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.
(Remainder of page intentionally left blank)
IN WITNESS WHEREOF, each of the undersigned has executed this [Amended and
Restated] Revolving Credit Note under seal as of the date first set forth above.
WESCO DISTRIBUTION, INC.,
WESCO EQUITY CORPORATION,
WESCO INTEGRATED SUPPLY, INC.,
WESCO NEVADA, LTD.,
COMMUNICATIONS SUPPLY CORPORATION,
CALVERT WIRE & CABLE CORPORATION,
LIBERTY WIRE & CABLE, INC.,
CARLTON-BATES COMPANY,
TVC COMMUNICATIONS, L.L.C.,
CONNEY SAFETY PRODUCTS, LLC,
HI-LINE UTILITY SUPPLY COMPANY, LLC




By                         
Name: Brian Begg
Title: Treasurer
HILL COUNTRY ELECTRIC SUPPLY, L.P.


By: TVC International Holding, L.L.C.,

its General Partner




By:                        
Name: Brian Begg
Title: Treasurer


[FORM OF] [AMENDED AND RESTATED] REVOLVING CREDIT NOTE
___________________
$            , 20__
FOR VALUE RECEIVED, the undersigned WESCO Distribution Canada LP, an Ontario
limited partnership, WDCC Enterprises Inc., an Alberta corporation, Hazmasters
Inc., an Ontario corporation, Hazmasters Quebec, Inc., and EECOL Electric ULC
(collectively, the “Canadian Borrowers”), hereby jointly and severally, subject
to Section 12.01 of the Credit Agreement, promise to pay to
___________________________________ and its registered assigns (the “Lender”),
at the office of JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent (the “Canadian Administrative Agent”), at Royal Bank Plaza,
South Tower, 1800 -200 Bay Street, Toronto, Ontario M5J 2J2, at the expiration
of the Availability Period, as defined in that certain Second Amended and
Restated Credit Agreement dated as of September ____, 2015, among the U.S.
Borrowers party thereto, the Canadian Borrowers, the other Loan Parties party
thereto, the Canadian Administrative Agent, JPMorgan Chase Bank, N.A., as
Administrative Agent and the Lenders from time to time party thereto (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”) or earlier as provided for in the Credit Agreement, the lesser of
the principal sum of
____________________________AND ____/100 DOLLARS ($_____________)
or the aggregate unpaid principal amount of all Canadian Revolving Loans to the
Canadian Borrowers from the Lender pursuant to the terms of the Credit
Agreement, in lawful currency of Canada in immediately available funds, and to
pay interest from the date thereof on the principal amount hereof from time to
time outstanding, in like funds, at said office, at a rate or rates per annum
and, in each case, and payable on such dates as determined pursuant to the terms
of the Credit Agreement. Capitalized terms used herein and not defined herein
shall have the meanings ascribed to them in the Credit Agreement.
[This Amended and Restated Revolving Note amends, restates, supercedes and
replaces in its entirety that certain [Amended and Restated] Revolving Note
dated [__________] (the “Existing Revolving Note”) in the original maximum
principal amount of [$__________] issued to the Lender by the Canadian
Borrower’s party thereto (collectively, the “Existing Canadian Borrowers”)
provided that nothing herein shall be construed to constitute payment of, or
impair, limit, cancel or extinguish, or constitute a novation in respect of, the
obligations and liabilities of the Existing Canadian Borrowers evidenced by the
Existing Revolving Note.]
Subject to Section 12.01 of the Credit Agreement, the Canadian Borrowers jointly
and severally promise to pay interest, on demand, on any overdue principal and
fees and, to the extent permitted by law, overdue interest from their due dates
at a rate or rates determined as set forth in the Credit Agreement.
The Canadian Borrowers hereby waive diligence, presentment, demand, protest and
notice of any kind whatsoever. The non-exercise by the holder of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
Subject to Section 9.04(b)(iv) of the Credit Agreement, the Administrative Agent
shall maintain a register for the recordation of the names and addresses of any
assignee or transferee, including the principal amounts of (and stated interest
on) this [Amended and Restated] Revolving Credit Note owing to such assignee or
transferee pursuant to the terms hereof from time to time, and, in order for
such assignment or other transfer to become effective, shall amend such register
to reflect any assignment or other transfer otherwise properly affected.
This [Amended and Restated] Revolving Credit Note is one of the promissory notes
referred to in the Credit Agreement (and is secured by the Collateral referred
to therein), which, among other things, contains provisions for the acceleration
of the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.
THIS [AMENDED AND RESTATED] REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION, BUT IN ANY EVENT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.
(Remainder of page intentionally left blank)
IN WITNESS WHEREOF, each of the undersigned has executed this [Amended and
Restated] Revolving Credit Note under seal as of the date first set forth above.
WESCO DISTRIBUTION CANADA LP
BY: WESCO DISTRIBUTION CANADA GP
INC., its General Partner
By                         
Name: Brian Begg
Title: Treasurer and Assistant Secretary
WDCC ENTERPRISES INC.
HAZMASTERS INC.
HAZMASTERS QUEBEC INC.


By                         
Name: Brain Begg
Title: Treasurer and Assistant Secretary
EECOL ELECTRIC ULC






By                         
Name: Brain Begg
Title: Treasurer



AM 53729725.14